Exhibit 10.4


Execution Version


    
EXCHANGE AND PURCHASE AGREEMENT
DATED FEBRUARY 22, 2017
BY AND AMONG
NATURAL RESOURCE PARTNERS L.P.,
NRP FINANCE CORPORATION,
GOLDENTREE ASSET MANAGEMENT L.P.,
BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC,
OAKTREE CAPITAL MANAGEMENT, L.P.,
REDWOOD CAPITAL MANAGEMENT, LLC
AND
ARISTEIA CAPITAL, LLC
    











--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
 
 
 
Page
Article I
DEFINITIONS
1
Section 1.01
Definitions
1
Section 1.02
Accounting Procedures and Interpretation
8
Article II
EXCHANGE, SALE AND PURCHASE
8
Section 2.01
Exchange
8
Section 2.02
Sale and Purchase
8
Section 2.03
Agreed Note Premium
9
Section 2.04
Funding Notices
9
Section 2.05
Delivery10
9
Section 2.06
Closing
9
Section 2.07
Issue Price; Original Issue Discount
10
Section 2.08
Independent Nature of Consenting Holders’ Obligations and Rights
10
Article III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
10
Section 3.01
Existence
10
Section 3.02
General Partner
11
Section 3.03
Subsidiaries
11
Section 3.04
SEC Documents
11
Section 3.05
Undisclosed Liabilities
12
Section 3.06
Independent Accountants
12
Section 3.07
Internal Accounting Controls
12
Section 3.08
Disclosure Controls
13
Section 3.09
Absence of Proceedings
13
Section 3.10
No Material Adverse Change
13
Section 3.11
Authority; Enforceability
14
Section 3.12
Approvals
15
Section 3.13
Compliance with Law
15
Section 3.14
Absence of Defaults and Conflicts
15
Section 3.15
Absence of Labor Dispute
16
Section 3.16
Possession of Intellectual Property
16
Section 3.17
Material Contracts
16
Section 3.18
Possession of Licenses and Permits
16
Section 3.19
Title to Property
17
Section 3.20
Rights-of-Way
17
Section 3.21
Environmental Laws
17
Section 3.22
Investment Company Status
18
Section 3.23
No Registration Required
18
Section 3.24
No Integration
18
Section 3.25
Certain Fees
18
Section 3.26
Tax Returns
18
Section 3.27
Insurance
19
Section 3.28
Compliance with the Sarbanes-Oxley Act
19



-i-





--------------------------------------------------------------------------------





Section 3.29
Foreign Corrupt Practices Act
19
Section 3.30
Money Laundering Laws
19
Section 3.31
OFAC
20
Section 3.32
ERISA Compliance
20
Section 3.33
No Restrictions on Dividends
20
Section 3.34
Related Party Transactions
21
Section 3.35
Stamp Taxes
21
Section 3.36
Exemption and Compliance
21
Section 3.37
Unrestricted Subsidiaries
21
Article IV
REPRESENTATIONS AND WARRANTIES OF the CONSENTING HOLDER
21
Section 4.01
Valid Existence
21
Section 4.02
No Consents; Violations, Etc
21
Section 4.03
Investment
22
Section 4.04
Nature of Consenting Holder
22
Section 4.05
Receipt of Information
22
Section 4.06
Restricted Securities
22
Section 4.07
Certain Fees
23
Section 4.08
Legend
23
Section 4.09
Reliance on Exemptions
24
Section 4.10
Authority
24
Section 4.11
Ownership of 2018 Notes
25
Article V
COVENANTS
25
Section 5.01
Conduct of Business
25
Section 5.02
Taking of Necessary Action
25
Section 5.03
Disclosure; Public Filings
25
Section 5.04
Issuers’ Fees
26
Section 5.05
Consenting Holder Fees
26
Section 5.06
Cancellation of 2018 Notes
26
Section 5.07
Consenting Holders
26
Section 5.08
Restrictions on Transfer
26
Section 5.09
Dividends
26
Article VI
CLOSING CONDITIONS
26
Section 6.01
Conditions to Closing
26
Section 6.02
Issuers’ Deliveries
28
Section 6.03
Consenting Holder Deliveries
29
Article VII
INDEMNIFICATION, COSTS AND EXPENSES
29
Section 7.01
Indemnification by the Issuers
30
Section 7.02
Indemnification by Consenting Holder
30
Section 7.03
Indemnification Procedure
31
Article VIII
MISCELLANEOUS
31
Section 8.01
Interpretation
31
Section 8.02
Survival of Provisions
32



-ii-





--------------------------------------------------------------------------------





Section 8.03
No Waiver; Modifications in Writing
32
Section 8.04
Binding Effect; Assignment
33
Section 8.05
Communications
33
Section 8.06
Entire Agreement
34
Section 8.07
Governing Law; Submission to Jurisdiction
35
Section 8.08
Waiver of Jury Trial
35
Section 8.09
Execution in Counterparts
35
Section 8.10
Termination
35
Section 8.11
Specific Performance
36
Section 8.12
Fees and Expenses
36
 
 
 
Schedules and Exhibits:
 
Schedule A
Exchanging Noteholders
 
Schedule B
Note Purchasers
 
Exhibit A
Form of Indenture
 
Exhibit B
Form of General Partner Officer’s Certificate
 
Exhibit C
Form of Vinson & Elkins LLP Legal Opinion
 
Exhibit D
Form of Consenting Holder’s Officer’s Certificate
 
Exhibit E
Form of Class A Convertible Preferred Unit and Warrant Purchase Agreement
 
Exhibit F
Form of Amendment of Operating Company Credit Agreement
 
Exhibit G
Form of Registration Rights Agreement
 





-iii-





--------------------------------------------------------------------------------






EXCHANGE AND PURCHASE AGREEMENT
EXCHANGE AND PURCHASE AGREEMENT dated February 22, 2017 (this “Agreement”), by
and among Natural Resource Partners L.P., a Delaware limited partnership (the
“Partnership”), NRP Finance Corporation, a Delaware corporation (the “Co-Issuer”
and, together with the Partnership, the “Issuers”), and the parties set forth on
Schedule A hereto (each an “Exchanging Noteholder” and collectively, the
“Exchanging Noteholders”) and on Schedule B hereto (each a “Note Purchaser” and
collectively, the “Note Purchasers”). The Exchanging Noteholders and the Note
Purchasers are referred to collectively as the “Consenting Holders.”
WHEREAS, the Issuers desire to issue to each Exchanging Noteholder certain New
Exchange Notes (as defined below) in exchange for the Exchanging Noteholders’
2018 Notes (as defined below) (such transaction, the “Exchange”).
WHEREAS, the Issuers desire to issue and sell to each Note Purchaser, and each
Note Purchaser desires to purchase from the Issuers, certain New Issuance Notes
(as defined below) (such transaction, the “New Issuance”).
WHEREAS, the New Exchange Notes and the New Issuance Notes (collectively, the
“New Notes”) will be issued under an indenture (the “New Indenture”)
substantially in the form attached hereto as Exhibit A, to be dated the Closing
Date (as defined below), between the Issuers and Wilmington Trust, National
Association, as trustee (the “Trustee”).
WHEREAS, concurrently with the consummation of the transactions contemplated by
this Agreement, the Issuers and each Consenting Holder will enter into a
registration rights agreement (the “Registration Rights Agreement”)
substantially in the form attached hereto as Exhibit G, pursuant to which the
Issuers will provide each Consenting Holder with certain registration rights
with respect to the New Notes to be dated the Closing Date (as defined below).
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Issuers and each Consenting Holder hereby
agree as follows:
Article I

DEFINITIONS
Section 1.01    Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
“2018 Notes” means the Issuers’ 9.125% senior notes issued pursuant to the
Indenture.
“8-K Filing” has the meaning given to such term in Section 5.03.
“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.


-1-





--------------------------------------------------------------------------------





“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person; provided, however, (i) that the Partnership and its Subsidiaries shall
not be deemed to be Affiliates of the Consenting Holders or any of their
respective Affiliates, (ii) portfolio companies in which the Consenting Holders
or any of their respective Affiliates have an investment (whether as debt or
equity) shall not be deemed an Affiliate of such Consenting Holder, (iii) the
Excluded Consenting Holder Parties shall not be deemed Affiliates of GoldenTree
Asset Management L.P., BlueMountain Capital Management, LLC, Oaktree Capital
Management, L.P., Redwood Capital Management, LLC, Aristeia Capital, LLC or any
Partnership Entity. For purposes of this definition, “control” (including, with
correlative meanings, “controlling,” “controlled by,” and “under common control
with”) means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by Contract or otherwise.
“Agreement” has the meaning given to such term in the introductory paragraph
hereof.
“Anticipated Closing Date” has the meaning given to such term in Section 2.04.
“Beneficially Owned” with respect to any securities means having “beneficially
ownership” of such securities (as determined pursuant to Rule 13d-3 or Rule
13d-5 under the Exchange Act).
“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banks located in New York, New York are authorized or obligated to
close.
“Ciner Wyoming” means Ciner Wyoming LLC.
“Closing” means the consummation of the Exchange and New Issuance hereunder.
“Closing Date” has the meaning given to such term in Section 2.06.
“Co-Issuer” has the meaning given to such term in the introductory paragraph
hereof.
“Common Units” means common units representing limited partner interests in the
Partnership, the terms of which are set forth in the Partnership Agreement.
“Consenting Holder” has the meaning given to such term in the introductory
paragraph hereof.
“Consenting Holder Material Adverse Effect” means, with respect to any
Consenting Holder, any material adverse effect on the ability of such Consenting
Holder to perform its obligations under the Transaction Agreements on a timely
basis.
“Consenting Holder Related Parties” has the meaning given to such term in
Section 7.01.
“Contract” means, with respect to any Person, any contract, agreement, deed,
mortgage, lease, sublease, license, sublicense or other legally enforceable
commitment, undertaking, obligation, arrangement, instrument or understanding,
whether written or oral, to which or by which


-2-





--------------------------------------------------------------------------------





such Person is a party or otherwise subject or bound or to which or by which any
property, business, operation or right of such Person is subject or bound.
“Delaware LLC Act” means the Delaware Limited Liability Company Act.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.
“DTC” has the meaning given to such term in Section 2.01.
“Environmental Laws” has the meaning given to such term in Section 3.21.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.
“Exchange” has the meaning given to such term in the recitals in this Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.
“Exchange Act Regulations” means the rules and regulations of the SEC
promulgated under the Exchange Act.
“Exchange Date” has the meaning given to such term in Section 5.09(a)(ii).
“Exchanging Noteholder” has the meaning given to such term in the introductory
paragraph hereof.
“Excluded Consenting Holder Parties” has the meaning given to such term in
Section 5.07.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Fifth Amended and Restated Partnership Agreement” means the Fifth Amended and
Restated Agreement of Limited Partnership of the Partnership, dated as of the
Closing Date, which shall establish the terms of the Class A Convertible
Preferred Units and be substantially in the form attached as Exhibit C to
Exhibit E hereto.
“Funding Notice” has the meaning given to such term in Section 2.04.
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
“General Partner” means NRP (GP) LP, a Delaware limited partnership and the
general partner of the Partnership.
“General Partner Limited Partnership Agreement” means the Fifth Amended and
Restated Agreement of Limited Partnership of the General Partner, dated as of
December 16, 2011, as amended to date.


-3-





--------------------------------------------------------------------------------





“Governmental Authority” means, with respect to any Person, the country, state,
county, city and political subdivisions in which any Person or such Person’s
Property is located or which exercises valid jurisdiction over any such Person
or such Person’s Property, and any court, agency, department, commission, board,
bureau or instrumentality of any of them and any monetary authorities that
exercise valid jurisdiction over any such Person or such Person’s Property.
Unless otherwise specified, all references to Governmental Authority herein
shall mean a Governmental Authority having jurisdiction over, where applicable,
any of the Partnership Entities or their Properties.
“Governmental Licenses” has the meaning given to such term in Section 3.18.
“Hazardous Materials” has the meaning given to such term in Section 3.21.
“Indemnified Party” has the meaning given to such term in Section 7.03.
“Indemnifying Party” has the meaning given to such term in Section 7.03.
“Indenture” means the Indenture, dated September 18, 2013, by and among the
Partnership and NRP Finance Corporation, as issuers, and Wells Fargo Bank,
National Association, as trustee.
“Initial Price” has the meaning given to such turn in Section 2.02.
“Issuers” has the meaning set forth in the introductory paragraph hereof.
“Knowledge” means, with respect to the Issuers, the actual knowledge after
reasonable inquiry of one or more of the following persons, Corbin J Robertson,
Jr., Craig Nunez, Wyatt Hogan, Colin Oerton, Kathryn Wilson, Kevin Craig or
Gregory Wooten; provided, however, that reasonable inquiry of third parties
shall not be required.
“Law” or “Laws” means any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, judicial or administrative order, writ, injunction,
judgment, settlement, award or decree.
“Lien” means any mortgage, claim, pledge, lien (statutory or otherwise),
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment, preference or priority, assessment, deed of trust, charge, easement,
servitude or other encumbrance upon or with respect to any property of any kind.
“Managing General Partner” means GP Natural Resource Partners LLC, a Delaware
limited liability company and the general partner of the General Partner.
“Managing General Partner LLC Agreement” means the Fifth Amended and Restated
Limited Liability Company Agreement of the Managing General Partner dated as of
October 31, 2013, as amended to date.
“Material Contracts” has the meaning set forth in Section 3.17.


-4-





--------------------------------------------------------------------------------





“Money Laundering Laws” has the meaning given to such term in Section 3.30.
“New Exchange Notes” means 10.500% Senior Notes due 2022 issued pursuant to the
Exchange and governed by the New Indenture.
“New Indenture” has the meaning given to such term in the recitals to this
Agreement.
“New Issuance” has the meaning given to such term in the recitals to this
Agreement.
“New Issuance Notes” means 10.500% Senior Notes due 2022 issued pursuant to the
New Issuance and governed by the New Indenture.
“New Notes” has the meaning given to such term in the recitals to this
Agreement.
“Note Premium” has the meaning given to such term in Section 2.04.
“Note Purchaser” has the meaning given to such term in the introductory
paragraph hereof.
“NYSE” means The New York Stock Exchange.
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Operating Company” means NRP (Operating) LLC, a Delaware limited liability
company.
“Operating Company Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of June 16, 2015, by and among the Operating Company, the
lenders party thereto, Citibank, N.A. as administrative agent and collateral
agent and other financial institutions party thereto.
“Organizational Documents” means (i) in the case of a corporation, its charter
and by-laws; (ii) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (iii) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (iv) in the case of
a trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(v) in the case of any other entity, the organizational and governing documents
of such entity.
“Partnership” has the meaning given to such term in the introductory paragraph
of this Agreement.
“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of September 20, 2010, as
amended to date.
“Partnership Bank Account” means the bank account designated as such by the
Partnership pursuant to the Funding Notice.


-5-





--------------------------------------------------------------------------------





“Partnership Documents” means (i) all Secured Debt Agreements, (ii) the
Indenture and (iii) all other Contracts, indentures, mortgages, deeds of trust,
loan or credit agreements, bonds, notes, debentures, evidences of indebtedness,
swap agreements, leases or other instruments or agreements to which any of the
Partnership Entities is a party or by which any of the Partnership Entities is
bound or to which any of the property or assets of the Partnership Entities is
subject that, solely in the case of clause (ii), are material with respect to
the Partnership Entities taken as a whole.
“Partnership Entities” means the Partnership and its Subsidiaries.
“Partnership Material Adverse Effect” means any change, event, circumstance or
effect that, individually or together with any other changes, events or effects,
(i) has a material adverse effect on (a) the legality, validity or
enforceability of any Transaction Agreement, or (b) the financial condition,
business, assets or results of operations of the Partnership Entities,
considered as a single enterprise, or (ii) the ability of the Partnership or the
General Partner to perform its obligations under the Transaction Agreements in
full on a timely basis. Notwithstanding the foregoing, a “Partnership Material
Adverse Effect” shall not include any change, event, circumstance or effect to
the extent resulting or arising from or that would or reasonably be expected to
result or arise from: (a) any change in general economic conditions in the
industries or markets in which any of the Partnership Entities operate that do
not have a disproportionate effect on the Partnership Entities, considered as a
single enterprise; (b) any engagement in hostilities pursuant to a declaration
of war, or the occurrence of any military or terrorist attack; (c) changes in
GAAP or other accounting principles, except to the extent such change has a
disproportionate effect on the Partnership Entities, considered as a single
enterprise; or (d) other than for purposes of Section 3.14, the consummation of
the transactions contemplated hereby.
“Partnership Related Parties” has the meaning given to such term in Section
7.02.
“Party” or “Parties” means the Partnership and each of the Consenting Holders.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
“Plan” has the meaning given to such term in Section 3.32.
“Property” or “Properties” means any interest or interests in any kind of
property or asset, whether real, personal or mixed, or tangible or intangible
(including intellectual property).
“Purchase Price” means the amount set forth opposite each of the Note
Purchasers’ names on Schedule B.
“Registered Notes” means senior notes issued by the Issuers under the New
Indenture containing terms identical to the New Notes (except that the
Registered Notes will not be subject to restrictions on transfer or to any
increase in annual interest rate for failure to comply with the Registration
Rights Agreement) and to be offered to holders of New Notes pursuant to the
Registration Rights Agreement.


-6-





--------------------------------------------------------------------------------





“Registration Rights Agreement” has the meaning given to such term in the
recitals to this Agreement.
“Repayment Event” means any event or condition that (a) gives the holder of any
bond, note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by any of the Partnership
Entities, or (b) gives any counterparty (or any person acting on such
counterparty’s behalf) under any swap agreement or similar agreement or
instrument to which any of the Partnership Entities is a party the right to
liquidate or accelerate the payment obligations, or designate an early
termination date under such agreement or instrument, as the case may be.
“Representatives” of any Person means the Affiliates, control persons, officers,
directors, employees, agents, counsel, investment bankers and other
representatives of such Person.
“Rights-of-Way” has the meaning given such term in Section 3.20.
“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder or implementing the provisions thereof.
“SEC” means the United States Securities and Exchange Commission.
“SEC Documents” has the meaning given to such term in Section 3.04.
“Secured Debt Agreements” shall mean, collectively, (i) the Operating Company
Credit Agreement and (ii) the Note Purchase Agreement, dated June 19, 2003, by
and among the Operating Company and the purchaser named therein, in each case,
as such agreement has been amended, supplemented or otherwise modified to date.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.
“Securities Act Regulations” means the rules and regulations of the SEC
promulgated under the Securities Act.
“Subsidiary” means, as to any Person, (i) any corporation, limited liability
company, general partnership or other entity (other than a limited partnership)
of which at least a majority of the outstanding equity interest having by the
terms thereof ordinary voting power to elect a majority of the board of
directors of such corporation, limited liability company, general partnership or
other entity is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries and (ii) any limited partnership of
which (a) a majority of the voting power to elect a majority of the board of
directors or board of managers of the general partner of such limited
partnership and (b) a majority of the outstanding limited partner interests is
at the time directly or indirectly owned or controlled by such Person.
“Third Party Claim” has the meaning given to such term in Section 7.03.


-7-





--------------------------------------------------------------------------------





“Transaction Agreements” means, collectively, this Agreement, the Registration
Rights Agreement, the New Indenture and any amendments, supplements,
continuations or modifications thereto.
“Transfer” means to, directly or indirectly, (i) sell, pledge, assign, encumber,
grant an option with respect to, transfer or dispose of any participation or
interest (voting or otherwise) in or (ii) enter into an agreement, commitment or
other arrangement to sell, pledge, assign, encumber, grant an option with
respect to, transfer or dispose of any participation or interest (voting or
otherwise) in, the subject matter of the Transfer, or the act thereof.
“Trustee” has the meaning given to such term in the recitals in this Agreement.
“Unpaid Amounts” has the meaning given to such turn in Section 2.063.
“Warranty Breach” has the meaning given to such term in Section 7.01.
Section 1.02    Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Consenting
Holders under this Agreement shall be prepared, in accordance with GAAP applied
on a consistent basis during the periods involved (except, in the case of
unaudited statements, as permitted by Form 10-Q promulgated by the SEC) and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto.
ARTICLE II    

EXCHANGE, SALE AND PURCHASE
Section 2.01    Exchange. Subject to the terms and conditions hereof, on or
prior to the Closing Date, each Exchanging Noteholder hereby, severally and not
jointly, agrees to deliver or cause to be delivered through the facilities of
The Depository Trust Company (“DTC”) to the Issuers all right, title and
interest in and to the 2018 Notes held by or Beneficially Owned by it or with
respect to which it serves as manager or investment advisor having the
unrestricted power to vote or dispose thereof, in each case listed on Schedule A
hereto opposite such Exchanging Noteholder’s name, free and clear of any Liens,
together with any documents of conveyance or transfer that the Issuers may deem
necessary or desirable to transfer to and confirm in the Issuers all right,
title and interest in and to such 2018 Notes, free and clear of any Liens.
Subject to the terms and conditions hereof, the Issuers will issue to each
Exchanging Noteholder through the facilities of DTC on the Closing Date New
Exchange Notes in an aggregate principal amount equal to that set forth in
Schedule A opposite such Exchanging Noteholder’s name.
Section 2.02    Sale and Purchase. Subject to the terms and conditions hereof,
the Issuers will issue and sell to each Note Purchaser through the facilities of
DTC on the Closing Date, and each Note Purchaser hereby, severally and not
jointly, agrees to purchase from the Issuers on the


-8-





--------------------------------------------------------------------------------





Closing Date, such aggregate principal amount of New Issuance Notes set forth in
Schedule B opposite such Note Purchaser’s name, at a purchase price of 98.750%
of the face value of such New Issuance Notes (the “Initial Price”), upon receipt
by the Issuers of the Purchase Price set forth in Schedule B opposite such Note
Purchaser’s name on the Closing Date for such New Issuance Notes.
Section 2.03    Agreed Note Premium. In addition to New Exchange Notes, the
Issuers agree to pay to each Exchanging Noteholder (i) a cash premium equal to
5.813% of the aggregate principal amount of all 2018 Notes tendered for Exchange
by such Exchanging Noteholder in the Exchange (the “Note Premium”) and (ii) all
accrued and unpaid interest on the 2018 Notes tendered for Exchange by such
Exchanging Noteholder as of the Closing Date (the “Unpaid Amounts”) as set forth
next to such Exchanging Noteholder’s name on Schedule A hereto. For the
avoidance of doubt, the Note Premium and the Unpaid Amounts reflect
consideration with respect to the redemption of the 2018 Notes and are not
consideration for the issuance of the New Exchange Notes.
Section 2.04    Funding Notices. On or prior to the fifth Business Day prior to
the date on which the Partnership reasonably anticipates the Closing to occur
(the “Anticipated Closing Date”), the Partnership shall deliver a written notice
(the “Funding Notice”) to each of the Note Purchasers (a) specifying the
Anticipated Closing Date, (b) directing each Note Purchaser to pay the
applicable Purchase Price for its New Issuance Notes by wire transfer(s) of
immediately available funds to the Partnership Bank Account, prior to 10:00 a.m.
Central Time on the Closing Date, and (c) specifying wiring instructions for
wiring funds into the Partnership Bank Account.
Section 2.05    Delivery. Delivery of all New Notes shall be made on the Closing
Date. Delivery of the New Notes shall be made to the account of each Exchanging
Noteholder or Note Purchaser, as applicable, through the facilities of DTC
against (i) delivery into an account of the Issuers’ designation through the
facilities of DTC of all 2018 Notes to be tendered for Exchange by each
Exchanging Noteholder, and (ii) payment by each of the Note Purchasers of their
respective Purchase Price by wire transfer in immediately available funds to the
Partnership Bank Account. The Parties shall deliver the 2018 Notes and the New
Notes through the facilities of DTC and the Parties acknowledge that the
delivery of the New Notes to the Exchanging Noteholders and Note Purchasers
through the DTC system may be delayed due to procedures and mechanics within the
system of DTC and that such delay will not be a default under this Agreement so
long as (i) the Issuers are using their reasonable best efforts to effect the
issuance of one or more global notes representing the New Notes, (ii) interest
shall accrue on such New Notes from the Closing Date and (iii) such delay is no
longer than three Business Days.
Section 2.06    Closing. Subject to the terms and conditions hereof, (a) the
Closing shall take place at the offices of Vinson & Elkins, 666 Fifth Avenue,
26th Floor, New York, New York 10103 or such other location as mutually agreed
to by the Parties, on March 2, 2017, or such other date as mutually agreed by
the Parties, not later than March 10, 2017 (the “Closing Date”); provided that
the Closing Date shall not be earlier than the date set forth in the Funding
Notice unless mutually agreed by the Parties. The obligation of each Note
Purchaser to fund its Purchase Price at the Closing shall be conditional upon
the concurrent funding by each other Note Purchaser hereunder.


-9-





--------------------------------------------------------------------------------





Section 2.07    Issue Price; Original Issue Discount. For U.S. federal income
tax purposes, the “issue price” of all of the New Notes (including the Exchange
Notes) shall be equal to the Initial Price for the New Issuance Notes, and all
New Notes shall have original issue discount equal to 1.250% of the face amount
of the New Notes.
Section 2.08    Independent Nature of Consenting Holders’ Obligations and
Rights. The obligations of each Consenting Holder under any Transaction
Agreement are several and not joint with the obligations of any other Consenting
Holder, and no Consenting Holder shall be responsible in any way for the
performance of the obligations of any other Consenting Holder under any
Transaction Agreement. The failure of any Consenting Holder to perform, or
waiver by the Issuers such performance, under any Transaction Agreement shall
not excuse performance by any other Consenting Holder, and the waiver by any
Consenting Holder of performance of the Issuers under any Transaction Agreement
shall not excuse performance by the Issuers with respect to the other Consenting
Holder. Nothing contained herein or in any other Transaction Agreement, and no
action taken by any Consenting Holder pursuant thereto, shall be deemed to
constitute the Consenting Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Consenting
Holders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Agreements. Each
Consenting Holder shall be entitled to independently protect and enforce its
rights, including the rights arising out of this Agreement or out of the other
Transaction Agreements, and it shall not be necessary for any other Consenting
Holder to be joined as an additional party in any proceeding for such purpose.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
The Issuers represent and warrant to each of the Consenting Holders that the
representations and warranties set forth in this Article III are true and
correct as of the date of this Agreement and as of the Closing Date.
Section 3.01    Existence. The Managing General Partner, the General Partner and
each of the Partnership Entities has been duly formed and is validly existing
and in good standing under the laws of the State or other jurisdiction of its
organization and has the requisite power and authority, and has all governmental
licenses, authorizations, consents and approvals necessary, to own, lease, use
or operate its Properties and carry on its business as now being conducted,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not be reasonably likely, individually or in the aggregate, to
have a Partnership Material Adverse Effect. The Managing General Partner, the
General Partner and each of the Partnership Entities is duly qualified or
licensed and in good standing as a foreign corporation, limited partnership,
limited liability company or unlimited liability company, as applicable, and is
authorized to do business in each jurisdiction in which the ownership or leasing
of its Properties or the character of its operations makes such qualification
necessary, except where the failure to obtain such qualification, license,
authorization or good standing would not be reasonably likely, individually or
in the aggregate, to have a Partnership Material Adverse Effect.


-10-





--------------------------------------------------------------------------------





Section 3.02    General Partner.
(a)    The General Partner is the sole general partner of the Partnership and
owns a 2.0% general partner interest in the Partnership; such general partner
interest has been duly authorized and validly issued in accordance with the
Partnership Agreement; and the General Partner owns such general partner
interest free and clear of any Liens.
(b)    All of the outstanding limited partner interests of the Partnership have
been duly authorized and validly issued in accordance with the applicable Law
and the Partnership Agreement and are fully paid (to the extent required under
applicable Law and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act).
(c)    The Partnership’s currently outstanding Common Units are registered
pursuant to Section 12(b) of the Exchange Act and are quoted on the NYSE, and
the Partnership has taken no action designed to terminate the registration of
such Common Units under the Exchange Act nor has the Partnership received any
notification that the SEC is contemplating terminating such registration. The
Partnership has not, in the 12 months preceding the date hereof, received
written notice from the NYSE to the effect that the Partnership is not in
compliance with the listing or maintenance requirements of the NYSE. The
Partnership is, and has no reason to believe that it will not continue to be, in
compliance in all material respects with the listing and maintenance
requirements for continued trading of the Common Units on the NYSE.
Section 3.03    Subsidiaries. The Partnership owns, directly or indirectly, 100%
of the issued and outstanding equity interests of each of the Partnership’s
Subsidiaries (other than BRP LLC, a Delaware limited liability company (“BRP”),
and CoVal Leasing Company, LLC, a Delaware limited liability company (“CoVal”)
and 51.0% of the issued and outstanding equity interests of BRP, which owns a
100% membership interest in CoVal, free and clear of any Liens (except for such
restrictions as may exist under applicable Law and except for such Liens as may
be imposed pursuant to the Secured Debt Agreements), and all such ownership
interests have been duly authorized, validly issued and are fully paid (to the
extent required by applicable Law and the Organizational Documents of such
Subsidiaries) and non-assessable (except as nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act and Sections 18-607
and 18-804 of the Delaware LLC Act, as applicable, or the Organizational
Documents of such Subsidiaries). No options, warrants, preemptive rights or
other rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, securities or
ownership interests in any Subsidiary of the Partnership are outstanding on the
date of this Agreement and there are no outstanding obligations of any
Partnership Entity to repurchase, redeem or otherwise acquire ownership
interests in any Subsidiary of the Partnership.
Section 3.04    SEC Documents. The Partnership has filed with the SEC all
reports, schedules and statements required to be filed by it under the Exchange
Act on a timely basis, except for the Partnership’s Form 8-K filed July 28,
2015, since January 1, 2015 (all such documents filed after such date but prior
to the date hereof, collectively, the “SEC Documents” and as used herein, in all
cases other than for the purposes of this Section 3.04, “SEC Documents” shall be
deemed to exclude any disclosures set forth in risk factors or any “forward
looking statements” within the


-11-





--------------------------------------------------------------------------------





meaning of the Securities Act). The SEC Documents, including any audited or
unaudited financial statements and any notes thereto or schedules included
therein, at the time filed, (a) complied as to form in all material respects
with applicable requirements of the Exchange Act and the applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, (b) were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
of the SEC), (c) fairly present (subject in the case of unaudited statements to
normal, recurring and year-end audit adjustments) in all material respects the
consolidated financial position of the Partnership as of the dates thereof and
the consolidated results of its operations and cash flows for the periods then
ended and (d) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. A true and correct copy of the Partnership Agreement has
been filed with the SEC as an exhibit to an SEC Document.
Section 3.05    Undisclosed Liabilities. Except for (i) those liabilities that
are reflected or reserved for in the consolidated financial statements of the
Partnership included in its Quarterly Report on Form 10-Q for the fiscal quarter
ended September 30, 2016, (ii) liabilities incurred since September 30, 2016 in
the ordinary course of business consistent with past practice, (iii) liabilities
incurred pursuant to the transactions contemplated by this Agreement and (iv)
liabilities that would not, individually or in the aggregate, reasonably be
expected to have a Partnership Material Adverse Effect, the Partnership Entities
and, to the Knowledge of the Issuers, Ciner Wyoming do not have any liabilities
or obligations of any nature whatsoever (whether accrued, absolute, contingent
or otherwise).
Section 3.06    Independent Accountants. Ernst & Young LLP, who certified the
audited consolidated financial statements of the Partnership as of December 31,
2015, 2014 and 2013 and for the years ended December 31, 2015, 2014 and 2013,
are independent registered public accountants with respect to the Managing
General Partner, the General Partner and the Partnership Entities as required by
the Securities Act, the Securities Act Regulations and the standards of the
Public Company Accounting Oversight Board.
Section 3.07    Internal Accounting Controls. The Partnership Entities maintain
effective “internal control over financial reporting” (as defined in Rule 13a-15
of the Exchange Act Regulations). The Partnership Entities maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(a) transactions are executed in accordance with management’s general or
specific authorizations; (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (c) access to assets is permitted only in accordance with
management’s general or specific authorization; (d) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (e) the
interactive data in eXtensible Business Reporting Language (“XBRL”) included or
incorporated by reference in the SEC Documents is in compliance in all material
respects with the SEC’s published rules, regulations and guidelines applicable
thereto. Except as described in the SEC Documents, since the first day of the
Partnership’s most recent fiscal year for which audited financial statements are
included in


-12-





--------------------------------------------------------------------------------





the SEC Documents, there has been (i) no material weakness (as defined in Rule
1-02 of Regulation S-X of the SEC) in the Partnership’s internal control over
financial reporting (whether or not remediated), and (ii) no fraud, whether or
not material, involving management or other employees who have a role in the
Partnership’s internal control over financial reporting and, since the end of
the Partnership’s most recent fiscal year for which audited financial statements
are included in the SEC Documents, there has been no change in the Partnership’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Partnership’s internal control over
financial reporting.
The Partnership’s independent public accountants and the Managing General
Partner’s board of directors have been advised of all material weaknesses, if
any, and significant deficiencies (as defined in Rule 1-02 of Regulation S-X of
the SEC), if any, in the Partnership’s internal control over financial reporting
or of all fraud, if any, whether or not material, involving management or other
employees who have a role in the Partnership’s internal controls over financial
reporting, in each case that occurred or existed, or was first detected, at any
time during the three most recent fiscal years covered by the audited financial
statements of the Partnership or at any time subsequent thereto.
Section 3.08    Disclosure Controls. The Partnership maintains disclosure
controls and procedures (to the extent required by and as such term is defined
in Rules 13a-15 and 15d-15 of the Exchange Act Regulations), that: (a) are
designed to provide reasonable assurance that material information relating to
the Partnership, including its consolidated Subsidiaries, is recorded,
processed, summarized and communicated to the principal executive officer, the
principal financial officer and other appropriate officers of the Managing
General Partner to allow for timely decisions regarding required disclosure,
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared; (b) have been evaluated for effectiveness as of
December 31, 2015; and (c) are effective in all material respects to perform the
functions for which they are established.
Section 3.09    Absence of Proceedings. There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the Knowledge of the Issuers,
threatened, against or affecting the Partnership Entities or, to the Knowledge
of the Issuers, Ciner Wyoming that is required to be disclosed in the SEC
Documents (other than as disclosed therein), or that might reasonably be
expected, individually or in the aggregate, to result in a Partnership Material
Adverse Effect or to materially and adversely affect the consummation of the
transactions contemplated in this Agreement or any other Transaction Agreement
to which the Issuers are a party or the performance by the Issuers of their
obligations hereunder or thereunder; the aggregate of all pending legal or
governmental proceedings to which any of the Partnership Entities or, to the
Knowledge of the Issuers, Ciner Wyoming is a party or of which any of their
respective property or assets is the subject that are not described in the SEC
Documents, including ordinary routine litigation incidental to the business,
would not reasonably be expected, individually or in the aggregate, to result in
a Partnership Material Adverse Effect.
Section 3.10    No Material Adverse Change. Since December 31, 2015, except as
disclosed in the SEC Documents, the Partnership Entities, considered as a single
enterprise, and to the


-13-





--------------------------------------------------------------------------------





Knowledge of the Issuers, Ciner Wyoming have conducted their business in the
ordinary course, and (a) there has been no material adverse change, or any
development that could reasonably be expected to have a Partnership Material
Adverse Effect; (b) except as otherwise disclosed in the SEC Documents, no
Partnership Entity nor, to the Knowledge of the Issuers, Ciner Wyoming has
incurred any liability or obligation or entered into any transaction or
agreement that, individually or in the aggregate, is material with respect to
the Partnership Entities and Ciner Wyoming, taken as a whole, and no Partnership
Entity nor, to the Knowledge of the Issuers, Ciner Wyoming has sustained any
loss or interference with its business or operations from fire, explosion,
flood, earthquake or other natural disaster or calamity, regardless of whether
covered by insurance, or from any labor dispute or disturbance or court or
governmental action, order or decree, except as would not, individually or in
the aggregate, reasonably be expected to result in a Partnership Material
Adverse Effect; and (c) except as otherwise disclosed in the SEC Documents,
there has been no dividend or distribution of any kind declared, paid or made by
the Partnership on its Common Units.
Section 3.11    Authority; Enforceability. The Partnership, the Co-Issuer, the
General Partner and the Managing General Partner have all necessary limited
partnership, corporate and limited liability company, as applicable, power and
authority to execute, deliver and perform their obligations under the
Transaction Agreements, the New Notes and the Registered Notes to which they are
parties and to consummate the transactions contemplated thereby; the execution,
delivery and performance by the Partnership, the Co-Issuer, the General Partner
and the Managing General Partner of the Transaction Agreements, the New Notes
and the Registered Notes to which they are party and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
action on their part; assuming the due authorization, execution and delivery by
the other parties thereto, the Transaction Agreements to which the Partnership,
the Co-Issuer, the General Partner or the Managing General Partner is a party
will constitute the legal, valid and binding obligations of the Partnership, the
Co-Issuer, the General Partner or the Managing General Partner, as applicable,
enforceable in accordance with their terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer and similar Laws
affecting creditors’ rights generally or by general principles of equity,
including principles of commercial reasonableness, fair dealing and good faith;
when executed and authenticated in accordance with the provisions of the New
Indenture and delivered to and paid or exchanged for by the Consenting Holders,
the New Notes will have been duly executed and delivered by the Issuers and will
constitute the legal, valid and binding obligations of the Issuers entitled to
the benefits of the New Indenture, except as such enforceability may be limited
by bankruptcy, insolvency, fraudulent transfer and similar Laws affecting
creditors’ rights generally or by general principles of equity, including
principles of commercial reasonableness, fair dealing and good faith; and when
executed and authenticated in accordance with the provisions of the New
Indenture and as contemplated by the Registration Rights Agreement and delivered
to and exchanged for by the holders of the New Notes, the Registered Notes will
have been duly executed and delivered by the Issuers and will constitute the
legal, valid and binding obligations of the Issuers entitled to the benefits of
the New Indenture, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer and similar Laws affecting creditors’ rights
generally or by general principles of equity, including principles of commercial
reasonableness, fair dealing and good faith.


-14-





--------------------------------------------------------------------------------





Section 3.12    Approvals. No authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
the Issuers of the Transaction Agreements to which it is a party or the issuance
and sale or exchange, as applicable, of the New Notes, except (a) as required by
the SEC in connection with the Issuers’ obligations under the Registration
Rights Agreement, (b) as required by the Trust Indenture Act or (c) as may be
required under the state securities or “Blue Sky” Laws.
Section 3.13    Compliance with Law. None of the Partnership Entities nor, to
the Knowledge of the Issuers, Ciner Wyoming is in violation of any Law
applicable to such Partnership Entity or, to the Knowledge of the Issuers, Ciner
Wyoming, except as would not, individually or in the aggregate, reasonably be
expected to have a Partnership Material Adverse Effect. The Partnership Entities
and, to the Knowledge of the Issuers, Ciner Wyoming each possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not,
individually or in the aggregate, reasonably be expected to have a Partnership
Material Adverse Effect, and none of the Partnership Entities nor, to the
Knowledge of the Issuers, Ciner Wyoming has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not, individually or in the aggregate, reasonably be expected to have a
Partnership Material Adverse Effect.
Section 3.14    Absence of Defaults and Conflicts. None of the Partnership
Entities nor, to the Knowledge of the Issuers, Ciner Wyoming is in violation of
its Organizational Documents or in default in the performance or observance of
any obligation, agreement, covenant or condition contained in any Partnership
Document, except (solely in the case of Partnership Documents other than the
Indenture and the Secured Debt Agreements) for such defaults that would not
reasonably be expected, individually or in the aggregate, to result in a
Partnership Material Adverse Effect. Neither the execution, delivery and
performance by the Partnership, the Co-Issuer, the General Partner or the
Managing General Partner of the Transaction Agreements to which it is a party
(including issuance of the Registered Notes in accordance with the terms of the
Transaction Agreements) nor the issuance and sale or exchange, as applicable, of
the New Notes and compliance by the Partnership, the Co-Issuer, the General
Partner or the Managing General Partner with its obligations under the
Transaction Agreements to which it is a party will, whether with or without the
giving of notice or passage of time or both, require any consent, approval or
notice under, or will constitute a violation or breach of, the Fifth Amended and
Restated Partnership Agreement, the General Partner Limited Partnership
Agreement or the Managing General Partner LLC Agreement, conflict with or
constitute a breach of, or default or Repayment Event under, or result in the
creation or imposition of any Lien upon any property or assets of the
Partnership Entities or, to the Knowledge of the Issuers, Ciner Wyoming pursuant
to, any Partnership Documents, except (solely in the case of Partnership
Documents other than the Indenture and the Secured Debt Agreements) for such
conflicts, breaches, defaults or Liens that would not, individually or in the
aggregate, reasonably be expected to result in a Partnership Material Adverse
Effect, nor will such action result in any violation of the provisions of the
Organizational Documents of any of the Partnership Entities or Ciner Wyoming or
any applicable law, statute, rule, regulation, judgment,


-15-





--------------------------------------------------------------------------------





order, writ or decree of any government, government instrumentality or court,
domestic or foreign, having jurisdiction over the Partnership Entities or, to
the Knowledge of the Issuers, Ciner Wyoming or any of their respective assets,
properties or operations.
Section 3.15    Absence of Labor Dispute. No labor dispute with the employees of
any Partnership Entity or, to the Knowledge of the Issuers, Ciner Wyoming exists
or, to the Knowledge of the Issuers, is imminent, and the Partnership is not
aware of any existing or imminent labor disturbance by the employees of any of
the principal suppliers, manufacturers, customers or contractors of any
Partnership Entity or, to the Knowledge of the Issuers, Ciner Wyoming that would
reasonably be expected, individually or in the aggregate, to result in a
Partnership Material Adverse Effect.
Section 3.16    Possession of Intellectual Property. The Partnership Entities
and, to the Knowledge of the Issuers, Ciner Wyoming have valid and enforceable
licenses to use, or otherwise have the right to use on reasonable terms all
patents, patent rights, patent applications, licenses, copyrights, inventions,
know-how (including trade secrets and other unpatented or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks, trade names, service names, software, internet addresses, domain
names and other intellectual property that is described in the SEC Documents or
that is necessary for the conduct of their respective businesses as currently
conducted or as proposed to be conducted and as described in the SEC Documents,
except where the failure to have such licenses or rights to use such
intellectual property would not reasonably be expected, individually or in the
aggregate, to have a Partnership Material Adverse Effect.
Section 3.17    Material Contracts. Each Contract that is described or referred
to in, or filed with, the SEC Documents (all such Contracts collectively,
“Material Contracts”) is in full force and effect and is valid and enforceable
by and against the Partnership Entities parties thereto and, to the Knowledge of
the Issuers, any other party thereto in accordance with its terms except as the
enforceability thereof may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (ii) public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing. No
Partnership Entity nor, to the Knowledge of the Issuers, any other party is in
default in any material respect in the observance or performance of any material
term or obligation to be performed by it under any Material Contract.
Section 3.18    Possession of Licenses and Permits. Each of the Partnership
Entities and, to the Knowledge of the Issuers, Ciner Wyoming possesses such
permits, licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies necessary to conduct the business now
operated by them, except where the failure to so possess such Governmental
Licenses would not reasonably be expected, individually or in the aggregate, to
have a Partnership Material Adverse Effect; the Partnership Entities and, to the
Knowledge of the Issuers, Ciner Wyoming are in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure so to
comply would not reasonably be expected, individually or in the aggregate, to
result


-16-





--------------------------------------------------------------------------------





in a Partnership Material Adverse Effect; all of the Governmental Licenses are
valid and in full force and effect, except where the invalidity of such
Governmental Licenses or the failure of such Governmental Licenses to be in full
force and effect would not reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect; none of the
Partnership Entities nor, to the Knowledge of the Issuers, Ciner Wyoming has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses that, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to, individually or in the
aggregate, result in a Partnership Material Adverse Effect, and in cases where
the real property of the Partnership Entities is operated by a third party, such
third party is obligated to indemnify the Partnership Entities against such
third party’s failure to obtain and comply with Governmental Licenses required
for such third party’s operations, except where the failure to obtain such
indemnification would not reasonably be expected, individually or in the
aggregate, to have a Partnership Material Adverse Effect.
Section 3.19    Title to Property. The Partnership Entities and, to the
Knowledge of the Issuers, Ciner Wyoming have good and indefeasible title to all
real property and good title to all personal property described in the SEC
Documents, free and clear of all Liens except (1) as described, and subject to
the limitations contained, in SEC Documents or (2) such as do not materially
interfere with the use of such properties taken as a whole as they are currently
used and are proposed to be used in the future as described in the SEC
Documents; provided that, with respect to any real property and buildings held
under lease by the Partnership Entities, such real property and buildings are
held under valid and subsisting and enforceable leases with such exceptions as
would not reasonably be expected to have a Partnership Material Adverse Effect.
Section 3.20    Rights-of-Way. Each Partnership Entity and, to the Knowledge of
the Issuers, Ciner Wyoming, has such consents, easements, rights-of-way or
licenses from any person (“Rights-of-Way”) as are necessary to conduct its
business in the manner described in the SEC Documents, subject to such
qualifications as may be set forth in the SEC Documents and except for such
Rights-of-Way which if not obtained would not reasonably be expected,
individually or in the aggregate, to result in a Partnership Material Adverse
Effect; none of such Rights-of-Way contains any restriction that is materially
burdensome to the Partnership Entities or, to the Knowledge of the Issuers,
Ciner Wyoming, taken as a whole.
Section 3.21    Environmental Laws. Except as described in the SEC Documents,
each of the Partnership Entities and, to the Knowledge of the Issuers, Ciner
Wyoming (i) is in compliance with any and all applicable federal, state and
local laws and regulations relating to the protection of human health and safety
or the environment or imposing liability or standards of conduct concerning any
Hazardous Materials (as defined below) (“Environmental Laws”), (ii) has received
all permits required of them under applicable Environmental Laws to conduct
their respective businesses, (iii) is in compliance with all terms and
conditions of any such permits and (iv) does not have any liability in
connection with the release into the environment of any Hazardous Material or
otherwise pursuant to Environmental Law, except where such noncompliance with
Environmental Laws, failure to receive required permits, failure to comply with
the terms and conditions of such permits or liability in connection with such
releases or otherwise pursuant to Environmental Law would not, individually or
in the aggregate, reasonably be expected to have a Partnership Material


-17-





--------------------------------------------------------------------------------





Adverse Effect. There are no pending or threatened administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, requests for information, investigation or
proceedings relating to any Environmental Law against any Partnership Entity,
except for matters that would not, individually or in the aggregate, reasonably
be expected to have a Partnership Material Adverse Effect. The term “Hazardous
Material” means (A) any “hazardous substance” as defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, (B)
any “hazardous waste” as defined in the Resource Conservation and Recovery Act,
as amended, (C) any petroleum or petroleum product, (D) any polychlorinated
biphenyl and (E) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material, waste or substance defined, listed or otherwise regulated
under or within the meaning of any other Environmental Law.
Section 3.22    Investment Company Status. None of the Partnership Entities is,
and upon the issuance and sale or exchange, as applicable, of the New Notes as
herein contemplated and the application of the net proceeds therefrom, none of
the Partnership Entities will be, an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the SEC
promulgated thereunder.
Section 3.23    No Registration Required. Assuming the accuracy of the
representations and warranties of each of the Consenting Holders contained in
this Agreement and its compliance with the agreements set forth in this
Agreement, the sale or exchange, as applicable, and issuance of the New Notes
pursuant to this Agreement is exempt from the registration requirements of the
Securities Act, and neither the Issuers nor, to the Issuers’ Knowledge, any
authorized Representative acting on its behalf has taken or will take any action
hereafter that would cause the loss of such exemption.
Section 3.24    No Integration. Neither the Issuers nor any of their Affiliates
has, directly or indirectly through any Representative, made any offers or sales
of any security of the Issuers or solicited any offers to buy any security that
is or will be integrated with the sale or exchange, as applicable, New Notes in
a manner that would require the offer and sale or exchange, as applicable, of
the New Notes to be registered under the Securities Act.
Section 3.25    Certain Fees. Other than fees payable to Greenhill & Co. and
Houlihan Lokey Capital, Inc., no fees or commissions are or will be payable by
the Issuers to brokers, finders or investment bankers with respect to the sale
or exchange of any of the New Notes or the consummation of the transactions
contemplated by this Agreement.
Section 3.26    Tax Returns. The Partnership Entities and, to the Knowledge of
the Issuers, Ciner Wyoming have filed all foreign, federal, state and local tax
returns that are required to be filed or have obtained extensions thereof,
except where the failure so to file would not reasonably be expected,
individually or in the aggregate, to result in a Partnership Material Adverse
Effect, and have paid all taxes (including, without limitation, any estimated
taxes) required to be paid and any other assessment, fine or penalty, to the
extent that any of the foregoing is due and payable, except for any such tax,
assessment, fine or penalty that is currently being contested in good faith by
appropriate actions and except for such taxes, assessments, fines or penalties
the nonpayment of


-18-





--------------------------------------------------------------------------------





which would not reasonably be expected, individually or in the aggregate, to
result in a Partnership Material Adverse Effect.
Section 3.27    Insurance. The Partnership Entities and, to the Knowledge of the
Issuers, Ciner Wyoming are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which they are engaged; all policies of
insurance and any fidelity or surety bonds insuring the Partnership Entities or,
to the Knowledge of the Issuers, Ciner Wyoming or their respective businesses,
assets, employees, officers and directors are in full force and effect in all
material respects; the Partnership Entities and, to the Knowledge of the
Issuers, Ciner Wyoming are in compliance with the terms of such policies and
instruments in all material respects; there are no material claims by any
Partnership Entity or, to the Knowledge of the Issuers, Ciner Wyoming under any
such policy or instrument as to which any insurance company is denying liability
or defending under a reservation of rights clause; no Partnership Entity or, to
the Knowledge of the Issuers, Ciner Wyoming has been refused any insurance
coverage sought or applied for; and no Partnership Entity or, to the Knowledge
of the Issuers, Ciner Wyoming has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers at a cost that would not
reasonably be expected, individually or in the aggregate, to result in a
Partnership Material Adverse Effect.
Section 3.28    Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of the Partnership, the Co-Issuer, the General Partner, the
Managing General Partner or any of the Managing General Partner’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act with which any of them is required to comply, including
Section 402 related to loans and Sections 302 and 906 related to certifications.
Section 3.29    Foreign Corrupt Practices Act. Neither any Partnership Entity
nor, to the Knowledge of the Issuers, Ciner Wyoming or any director, officer,
agent, employee, affiliate or other person acting on behalf of any Partnership
Entity is aware of or has taken any action, directly or indirectly, that has
resulted or would result in a violation by any such person of the FCPA, and, to
the Knowledge of the Issuers, its other Affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.
Section 3.30    Money Laundering Laws. The operations of the Partnership
Entities and, to the Knowledge of the Issuers, Ciner Wyoming are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, “Money Laundering Laws”) and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Partnership Entities or, to the Knowledge of the
Issuers, Ciner Wyoming with respect to the Money Laundering Laws is pending or,
to the Knowledge of the Issuers, threatened.


-19-





--------------------------------------------------------------------------------





Section 3.31    OFAC. None of the Partnership Entities nor, to the Knowledge of
the Issuers, Ciner Wyoming or any director, officer, agent, employee, affiliate
or other person acting on behalf of the Partnership Entity is currently subject
to any U.S. sanctions administered by OFAC; and none of the Managing General
Partner, the General Partner, the Co-Issuer or the Partnership will directly or
indirectly use any of the proceeds from the sale of the New Issuance Notes by
the Issuers pursuant to this Agreement, or lend, contribute or otherwise make
available any such proceeds to any Subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.
Section 3.32    ERISA Compliance. None of the following events has occurred or
exists: (a) a failure to fulfill the obligations, if any, under the minimum
funding standards of Section 302 of ERISA with respect to a Plan determined
without regard to any waiver of such obligations or extension of any
amortization period; (b) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal, state or foreign governmental or regulatory agency with
respect to the employment or compensation of employees by the Partnership
Entities that would reasonably be expected, individually or in the aggregate, to
result in a Partnership Material Adverse Effect; or (c) any breach of any
contractual obligation, or any violation of Law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Partnership Entities that would reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect. None of the
following events has occurred or is reasonably likely to occur: (i) a material
increase in the aggregate amount of contributions required to be made to all
Plans in the current fiscal year of the Partnership Entities compared to the
amount of such contributions made in the most recently completed fiscal year of
the Partnership; (ii) a material increase in the “accumulated post-retirement
benefit obligations” (within the meaning of Statement of Financial Accounting
Standards 106) of the Partnership Entities compared to the amount of such
obligations in the most recently completed fiscal year of the Partnership; (iii)
any event or condition giving rise to a liability under Title IV of ERISA that
would reasonably be expected, individually or in the aggregate, to result in a
Partnership Material Adverse Effect; or (iv) the filing of a claim by one or
more employees or former employees of the Partnership Entities related to its or
their employment that would reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect. For purposes of
this paragraph and the definition of ERISA, the term “Plan” means a plan (within
the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA with respect
to which the Managing General Partner, the General Partner, the Partnership, the
Co-Issuer or any of the Partnership’s Subsidiaries may have any liability.
Section 3.33    No Restrictions on Dividends. No Partnership Entity nor, to the
Knowledge of the Issuers, Ciner Wyoming is a party to or otherwise bound by any
instrument or agreement that limits or prohibits or could limit or prohibit,
directly or indirectly, any Partnership Entity from paying any dividends or
making other distributions on its limited or general partnership interests,
limited liability company interests, or other equity interest, as the case may
be, or from repaying any loans or advances from, or (except for instruments or
agreements that by their express terms prohibit the transfer or assignment
thereof or of any rights thereunder) transferring any of its properties or
assets to, the Partnership or any other Subsidiary of the Partnership, in each
case except the Secured Debt Agreements or as described in the SEC Documents.


-20-





--------------------------------------------------------------------------------





Section 3.34    Related Party Transactions. There are no direct or indirect
business relationships or related party transactions involving the Issuers or
any of their Subsidiaries or, to the Knowledge of the Issuers, any other person
that are required to be described in the SEC Documents that have not been
described as required.
Section 3.35    Stamp Taxes. There are no stamp or other issuance or transfer
taxes or duties or other similar fees or charges required to be paid in
connection with the execution and delivery of this Agreement or the issuance or
sale of the New Notes.
Section 3.36    Exemption and Compliance. None of the Issuers, their Affiliates,
or any Person acting on their behalf has (i) engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the New Notes or
(ii) engaged in any directed selling efforts (within the meaning of Regulation S
under the Securities Act) with respect to the New Notes; and each of the
Issuers, their Affiliates and each Person acting on its or their behalf has
complied with the offering restrictions requirement of Regulation S under the
Securities Act; and the New Notes satisfy the eligibility requirement of Rule
144A(d)(3) under the Securities Act.
Section 3.37    Unrestricted Subsidiaries. BRP LLC, CoVal Leasing Company and
NRP Oil and Gas LLC constitute the only "Unrestricted Subsidiaries" (as defined
in the Indenture) of the Partnership under the Indenture.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES OF THE CONSENTING HOLDER
Each of the Consenting Holders severally, and not jointly, represents and
warrants to the Issuers with respect to itself as follows as of the date of this
Agreement and as of the Closing Date:
Section 4.01    Valid Existence. Such Consenting Holder (a) is duly organized,
validly existing and in good standing under the Laws of its respective
jurisdiction of organization and (b) has the requisite power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its Properties and carry on its business as its business is now being
conducted, except where the failure to obtain such licenses, authorizations,
consents and approvals would not reasonably be expected, individually or in the
aggregate, to have a Consenting Holder Material Adverse Effect.
Section 4.02    No Consents; Violations, Etc. The execution, delivery and
performance of the Transaction Agreements to which such Consenting Holder is a
party by such Consenting Holder and the consummation of the transactions
contemplated thereby will not (a) require any consent, approval or notice under,
or constitute a violation or breach of, the Organizational Documents of such
Consenting Holder, (b) constitute a violation or breach of, or a default (or an
event that, with notice or lapse of time or both, would constitute such a
default or give rise to any right of termination, cancellation or acceleration)
under, any note, bond, mortgage, lease, loan or credit agreement or other
material instrument, obligation or agreement to which such Consenting Holder is
a party or by which such Consenting Holder or any of its Properties may be
bound, (c) violate any provision


-21-





--------------------------------------------------------------------------------





of any Law or any order, judgment or decree of any court or Governmental
Authority having jurisdiction over such Consenting Holder or its Properties,
except in the cases of clauses (b) and (c) where such violation, breach or
default, would not reasonably be expected, individually or in the aggregate, to
have a Consenting Holder Material Adverse Effect.
Section 4.03    Investment. The New Notes are being acquired for such Consenting
Holder’s own account, or the accounts of clients for whom such Consenting Holder
exercises discretionary investment authority, not as a nominee or agent, and
with no present intention of distributing the New Notes or any part thereof, and
such Consenting Holder has no present intention of selling or granting any
participation in or otherwise distributing the same, in any transaction in
violation of the securities Laws of the United States of America or any state,
without prejudice, however, to such Consenting Holder’s right at all times to
sell or otherwise dispose of all or any part of the New Notes under a
registration statement under the Securities Act and applicable state securities
Laws or under an exemption from such registration available thereunder
(including, without limitation, if available, Rule 144 and Rule 144A promulgated
under the Securities Act).
Section 4.04    Nature of Consenting Holder. Such Consenting Holder represents
and warrants to, and covenants and agrees with, the Issuers that, (a) it is an
institution that is an “accredited investor” as defined in Rule 501(a)(1), (2),
(3) or (7) under the Securities Act and a “Qualified Institutional Buyer”
(within the meaning of Rule 144A under the Securities Act), (b) by reason of its
business and financial experience it has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the New Notes, is able to
bear the economic risk of such investment and, at the present time, would be
able to afford a complete loss of such investment and (c) it is not acquiring
the New Notes with a view to, or for offer or sale in connection with, any
distribution thereof that could result in such Consenting Holder being an
“underwriter” within the meaning of section 2(11) of the Securities Act or
result in any violation of the registration requirements of the Securities Act.
Section 4.05    Receipt of Information. Such Consenting Holder acknowledges that
it (a) has access to the SEC Documents, (b) has been provided a reasonable
opportunity to ask questions of and receive answers from Representatives of the
Issuers regarding such matters and (c) has sought such financial, accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to the acquisition of the New Notes. Neither
such inquiries nor any other due diligence investigations conducted at any time
by such Consenting Holder shall modify, amend or affect such Consenting Holder’s
right (i) to rely on the Issuers’ representations and warranties contained in
Article III above or (ii) to indemnification or any other remedy based on, or
with respect to the accuracy or inaccuracy of, or compliance with, the
representations, warranties, covenants and agreements in any Transaction
Agreement.
Section 4.06    Restricted Securities. Such Consenting Holder understands and
agrees that the New Notes are being offered in transactions not involving any
public offering within the meaning of the Securities Act, that such New Notes
have not been, and will not be, registered under the Securities Act and that
such New Notes may be offered, resold, pledged or otherwise transferred only (i)
in a transaction not involving a public offering, (ii) pursuant to an exemption
from registration requirements under the Securities Act provided by Rule 144
thereunder (if available), (iii) pursuant


-22-





--------------------------------------------------------------------------------





to an effective registration statement under the Securities Act, or (iv) to the
Issuers or one of their Subsidiaries, in each of cases (i) through (iv) in
accordance with any applicable securities Laws of any State of the United
States, and that it will, and each subsequent holder is required to, notify any
subsequent purchaser of New Notes from it of the resale restrictions referred to
above, as applicable, and will provide the Issuers and the transfer agent such
certificates and other information as they may reasonably require to confirm
that the transfer by it complies with the foregoing restrictions, if applicable.
Section 4.07    Certain Fees. No fees or commissions will be payable by such
Consenting Holder to brokers, finders, or investment bankers with respect to the
sale or exchange of any of the New Notes or the consummation of the transactions
contemplated by this Agreement.
Section 4.08    Legend. It is understood that the certificates evidencing the
New Notes will bear the following legends:
THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER
SUCH NOTES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF
ANY NOTE EVIDENCED HEREBY BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT (A) IT IS
A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING SUCH NOTE IN AN “OFFSHORE
TRANSACTION” PURSUANT TO RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (2)
AGREES THAT IT WILL NOT, PRIOR TO THE DATE WHICH IS ONE YEAR AFTER THE LATER OF
THE ORIGINAL ISSUE DATE HEREOF (OR OF ANY PREDECESSOR OF SUCH NOTE) OR THE LAST
DAY ON WHICH WE OR ANY OF OUR AFFILIATES WERE THE OWNERS OF SUCH NOTE (OR ANY
PREDECESSOR OF SUCH NOTE) (THE “RESALE RESTRICTION TERMINATION DATE”), OFFER,
SELL OR OTHERWISE TRANSFER SUCH NOTE EXCEPT (A) TO AN ISSUER OR ANY SUBSIDIARY
THEREOF, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO
RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT
PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS THAT OCCUR
OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S


-23-





--------------------------------------------------------------------------------





UNDER THE SECURITIES ACT, (E) PURSUANT TO RULE 144 UNDER THE SECURITIES ACT OR
(F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM
SUCH NOTE IS TRANSFERRED PRIOR TO THE RESALE RESTRICTION TERMINATION DATE A
NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND, SUBJECT TO THE ISSUERS’ AND
THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER (i) THAT IS (A)
PURSUANT TO CLAUSE (2)(D) PRIOR TO THE END OF THE 40 DAY DISTRIBUTION COMPLIANCE
PERIOD WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT OR (B)
PURSUANT TO CLAUSE (2)(F) PRIOR TO THE RESALE RESTRICTION TERMINATION DATE TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, AND (ii) IN EACH OF THE FOREGOING
CASES IN CLAUSES (i)(A) OR (B), TO REQUIRE THAT A CERTIFICATE OF TRANSFER IN THE
FORM SPECIFIED IN THE INDENTURE IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO
THE TRUSTEE. THIS LEGEND WILL BE REMOVED AS TO ANY NOTE EVIDENCED HEREBY UPON
DELIVERY TO THE TRUSTEE BY US OR THE HOLDER THEREOF OF A WRITTEN REQUEST FOR THE
REMOVAL HEREOF, IN ANY CASE AT ANY TIME AFTER THE RESALE RESTRICTION TERMINATION
DATE. AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND
“U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE
SECURITIES ACT.
THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES. THE ISSUE PRICE OF THE NOTE IS $987.50, THE TOTAL AMOUNT OF
ORIGINAL ISSUE DISCOUNT IS $12.50, THE ISSUE DATE IS _______________, AND THE
YIELD TO MATURITY IS __% COMPOUNDED SEMI-ANNUALLY.
Section 4.09    Reliance on Exemptions. Such Consenting Holder understands that
the New Notes are being offered and sold or exchanged, as applicable, to such
Consenting Holder in reliance upon specific exemptions from the registration
requirements of United States federal and state securities Laws and that the
Issuers are relying upon the truth and accuracy of, and such Consenting Holder’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Consenting Holder set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Consenting Holder to acquire the New Notes.
Section 4.10    Authority. Such Consenting Holder has all necessary power and
authority to execute, deliver and perform its obligations under the Transaction
Agreements to which such Consenting Holder is a party and to consummate the
transactions contemplated thereby; the execution, delivery and performance by
such Consenting Holder of the Transaction Agreements and the consummation of the
transactions contemplated thereby, have been duly authorized by all necessary
action on its part; and, assuming the due authorization, execution and delivery
by the


-24-





--------------------------------------------------------------------------------





other parties thereto, the Transaction Agreements to which it is a party
constitute the legal, valid and binding obligation of the Consenting Holder,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer and similar Laws
affecting creditors’ rights generally or by general principles of equity,
including principles of commercial reasonableness, fair dealing and good faith.
Section 4.11    Ownership of 2018 Notes. To the extent an Exchanging Noteholder,
such Exchanging Noteholder (or, in the case of record ownership, its nominee
through which such Exchanging Noteholder holds 2018 Notes) is (or with respect
to trades pending settlement, will be) the record and Beneficial Owner, and such
Exchanging Noteholder has (or with respect to trades pending settlement, will
have) good, valid and marketable title, free and clear of any Liens (other than
those that would not adversely affect such Exchanging Noteholder’s performance
of its obligations under this Agreement), and/or is the authorized manager or
investment advisor with respect to, the principal amount of 2018 Notes set forth
next to such Exchanging Noteholder’s name on Schedule A hereto, and, has full
and unrestricted power to dispose of all of such 2018 Notes without the consent
or approval of, or any other action on the part of any other person.
ARTICLE V    

COVENANTS
Section 5.01    Conduct of Business. Except as required by applicable Law, as
expressly contemplated, required or permitted by this Agreement or as described
in Section 5.01, during the period from the date of this Agreement until the
Closing Date (or such earlier date on which this Agreement may be terminated
pursuant to Section 8.10), the Issuers shall, and shall cause its Subsidiaries
to, operate their businesses in the ordinary course.
Section 5.02    Taking of Necessary Action. Each of the Parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
the Issuers and each of the Consenting Holders shall use its commercially
reasonable efforts to make all filings and obtain all consents of Governmental
Authorities that may be necessary or, in the reasonable opinion of such
Consenting Holder or the Issuers, as the case may be, advisable for the
consummation of the transactions contemplated by the Transaction Agreements.
Section 5.03    Disclosure; Public Filings. The Partnership may, without prior
written consent or notice, (i) file the Transaction Agreements as exhibits to
Exchange Act reports and (ii) disclose such information with respect to each
Consenting Holder as required by applicable Law or the rules or regulations of
the NYSE or other exchange on which securities of the Partnership are listed or
traded. The Partnership shall, on or before the fourth Business Day following
the date hereof, file one or more Current Reports on Form 8-K with the SEC (the
“8-K Filing”) describing the terms of the transactions contemplated by the
Transaction Agreements and including as exhibits to such 8-K Filing, the
Transaction Agreements in the form required by the Exchange Act.


-25-





--------------------------------------------------------------------------------





Section 5.04    Issuers’ Fees. The Issuers agree that they will indemnify and
hold harmless each Consenting Holder from and against any and all claims,
demands, or liabilities for broker’s, finder’s, placement, or other similar fees
or commissions incurred by the Managing General Partner, the Co-Issuer, the
General Partner, the Partnership or any other Partnership Entity in connection
with the sale or exchange of the New Notes or the consummation of the
transactions contemplated by this Agreement.
Section 5.05    Consenting Holder Fees. Except as contemplated in Section 8.12
hereto, each Consenting Holder agrees that it will indemnify and hold harmless
the Managing General Partner, the General Partner and the Partnership Entities
from and against any and all claims, demands, or liabilities for broker’s,
finder’s, placement, or other similar fees or commissions incurred by such
Consenting Holder in connection with the purchase or exchange of the New Notes
or the consummation of the transactions contemplated by this Agreement.
Section 5.06    Cancellation of 2018 Notes. All 2018 Notes tendered in the
Exchange will be cancelled in accordance with the Indenture.
Section 5.07    Consenting Holders. Notwithstanding anything to the contrary set
forth in this Agreement, none of the terms or provisions of this Agreement shall
in any way limit the activities of the Consenting Holders or any of their
Affiliates or any portfolio companies of any such Affiliates, other than the
Consenting Holders (the “Excluded Consenting Holder Parties”), so long as no
Excluded Consenting Holder Party or any of its Representatives is acting on
behalf of or in concert with Consenting Holders with respect to any matter that
otherwise would violate any term or provision of this Agreement.
Section 5.08    Restrictions on Transfer. Each Exchanging Noteholder agrees,
from and after the date hereof, not to directly or indirectly Transfer the
amount of 2018 Notes specified next to such Exchanging Noteholder’s name on
Schedule A hereto or interest therein, without the prior consent of the Issuers,
which may be withheld or conditioned in their discretion. This Agreement shall
in no way be construed to preclude any Exchanging Noteholder from acquiring
additional 2018 Notes. Nothing in this Agreement shall prohibit any Exchanging
Noteholder from ordinary course pledges of 2018 Notes in a prime brokerage
account.
Section 5.09    Dividends. The Partnership shall not declare or pay, or take any
action to cause to be declared or paid, any dividend or other distribution with
respect to its Common Units that, individually or in the aggregate, would be in
excess of $0.45 per Common Unit in respect of the the three months ended March
31, 2017.
ARTICLE VI    

CLOSING CONDITIONS
Section 6.01    Conditions to Closing.
(a)    Mutual Conditions. The respective obligation of each Party to consummate
the Exchange and the New Issuance at the Closing shall be subject to the
satisfaction on or prior to the


-26-





--------------------------------------------------------------------------------





Closing Date of each of the following conditions (any or all of which may be
waived by a particular Party on behalf of itself in writing, in whole or in
part, to the extent permitted by applicable Law):
(i)    no Law shall have been enacted or promulgated, and no action shall have
been taken, by any Governmental Authority of competent jurisdiction that
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal; and
(ii)    there shall not be pending any Action by any Governmental Authority
seeking to restrain, preclude, enjoin or prohibit the transactions contemplated
by this Agreement.
(b)    Each Consenting Holder’s Conditions in Connection with the Closing. The
obligation of each Exchanging Noteholder to consummate the exchange of the 2018
Notes for the New Exchange Notes and the obligation of each Note Purchaser to
purchase the New Issuance Notes at the Closing shall be subject to the
satisfaction on or prior to the Closing Date, as applicable, of each of the
following conditions (any or all of which may be waived by such Consenting
Holder only on behalf of itself in writing, in whole or in part):
(i)    the Issuers shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Issuers on or prior to the Closing Date;
(ii)    the representations and warranties of the Issuers contained in this
Agreement that are qualified by materiality or Partnership Material Adverse
Effect shall be true and correct when made and as of the Closing Date, and all
other representations and warranties of the Issuers shall be true and correct in
all material respects when made and as of the Closing Date, in each case as
though made at and as of the Closing Date (except that representations made as
of a specific date shall be required to be true and correct as of such date
only);
(iii)    issuance of a new class of preferred units representing limited partner
interests in the Partnership pursuant to Class A Convertible Preferred Unit and
Warrant Purchase Agreement entered into concurrently herewith and on terms
substantially consistent with the terms in the form attached hereto as Exhibit E
and amendment of the Operating Company Credit Agreement pursuant to the
amendment thereto entered into concurrently herewith and on terms substantially
consistent with the terms in the form attached hereto as Exhibit F;
(iv)    the Issuers shall have delivered, or caused to be delivered, to each
Consenting Holder the Issuers’ closing deliveries described in Section 6.02; and
(v)    each other Consenting Holder shall have, or caused to be delivered, to
the Issuer such Consenting Holder closing deliveries described in Section 6.023


-27-





--------------------------------------------------------------------------------





(c)    The Issuers’ Conditions. The obligation of the Issuers to consummate the
issuance of the New Exchange Notes in exchange for the 2018 Notes and the sale
of the New Issuance Notes to the Consenting Holders shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
with respect to each Consenting Holder (any or all of which may be waived by the
Issuers in writing, in whole or in part, to the extent permitted by applicable
Law):
(i)    such Consenting Holder shall have performed and complied with the
covenants and agreements contained in this Agreement that are required to be
performed and complied with by such Consenting Holder on or prior to the Closing
Date;
(ii)    the representations and warranties of such Consenting Holder contained
in this Agreement that are qualified by materiality or Consenting Holder
Material Adverse Effect shall be true and correct when made and as of the
Closing Date, and all other representations and warranties of such Consenting
Holder shall be true and correct in all material respects when made and as of
the Closing Date, in each case as though made at and as of the Closing Date
(except that representations made as of a specific date shall be required to be
true and correct as of such date only); and
(iii)    such Consenting Holder shall have delivered, or caused to be delivered,
to the Issuers the Consenting Holder’s closing deliveries set forth in Section
6.03.
Section 6.02    Issuers’ Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, the Issuers will deliver, or cause to be
delivered, to each Consenting Holder:
(a)    the New Notes to be issued to such Consenting Holding, through the
facilities of DTC in accordance with Section 2.05 hereof;
(b)    a certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that each of the Managing General Partner, the
Co-Issuer, the General Partner and the Partnership is in good standing;
(c)    an Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit B;
(d)    an opinion addressed to the Consenting Holders from Vinson & Elkins LLP,
special counsel to the Issuers dated as of the Closing Date, substantially
similar in substance to the form of opinion attached to this Agreement as
Exhibit C;
(e)    each of the Registration Rights Agreement and the New Indenture, duly
executed by the General Partner on behalf of the Partnership, the Co-Issuer and,
in the case of the New Indenture, the Trustee, in substantially the form
attached to this Agreement as Exhibit G and Exhibit A, respectively;
(f)    the Fifth Amended and Restated Partnership Agreement, duly executed by
the General Partner, in substantially the form attached to this Agreement as
Exhibit C to Exhibit E hereto;


-28-





--------------------------------------------------------------------------------





(g)    the amendment to the Operating Company Credit Agreement, duly executed by
the Operating Company and the administrative agent and lenders parties thereto,
in substantially the from attached to this Agreement as Exhibit F;
(h)    a certificate of the Secretary or Assistant Secretary of the Managing
General Partner, on behalf of the Partnership, certifying as to (i) the
certificate of formation of the Managing General Partner, the Managing General
Partner LLC Agreement, the certificate of limited partnership of the General
Partner, the partnership agreement of the General Partner, the certificate of
limited partnership of the Partnership, the Partnership Agreement, the
certificate of incorporation of the Co-Issuer and the bylaws of the Co-Issuer,
(ii) board resolutions authorizing the execution and delivery of the Transaction
Agreements and the consummation of the transactions contemplated thereby and
(iii) the incumbent officers authorized to execute the Transaction Agreements,
setting forth the name and title and bearing the signatures of such officers;
(i)    a cross receipt, dated as of the Closing Date, executed by the Issuers
confirming that the Issuers have received the Note Purchasers’ Purchase Price
specified on Schedule B hereto and the Exchanging Noteholders’ 2018 Notes
specified on Schedule A hereto on the Closing Date;
(j)    such other documents relating to the transactions contemplated by this
Agreement as the Consenting Holder or its counsel may reasonably request.
Section 6.03    Consenting Holder Deliveries. At the Closing, subject to the
terms and conditions of this Agreement, the Consenting Holders will deliver, or
cause to be delivered, to the Issuers:
(a)    in the case of the Note Purchasers, payment to the Issuers, by wire
transfer(s) of immediately available funds to the Partnership Bank Account, of
the Purchase Price set forth on Schedule B opposite such Note Purchaser’s name;
(b)    the Registration Rights Agreement, duly executed by such Consenting
Holder, in substantially the form attached to this Agreement as Exhibit G;
(c)    an Officers’ Certificate substantially in the form attached to this
Agreement as Exhibit D;
(d)    a cross receipt, dated as of the Closing Date, executed by such
Consenting Holder confirming that such Consenting Holder has received the New
Notes being acquired by such Consenting Holder on such Closing Date pursuant
hereto; and
(e)    in the case of the Exchanging Noteholders, the 2018 Notes specified on
Schedule A hereto held by such Exchanging Noteholder, through the facilities of
DTC in accordance with Section 2.05 hereof.
ARTICLE VII    

INDEMNIFICATION, COSTS AND EXPENSES


-29-





--------------------------------------------------------------------------------





Section 7.01    Indemnification by the Issuers.
(a)    Subject to the other provisions of this Section 7.01, the Issuers agree
to indemnify each Consenting Holder and its Representatives (collectively,
“Consenting Holder Related Parties”) from costs, losses, liabilities, damages,
or expenses, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
and causes of action as a result of, arising out of, or in any way related to
(i) the breach of, or inaccuracy in, any of the representations or warranties of
the Issuers contained herein or in any certificate or instrument delivered by or
on behalf of the Issuers hereunder, and in connection therewith (each such
misrepresentation or breach of or inaccuracy in a representation or warranty, a
“Warranty Breach”) or (ii) the breach of any of the covenants of the Issuers
contained herein, and promptly upon demand, pay or reimburse each of them for
all costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees and disbursements
of counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them (whether or not a
party thereto) provided that such claim for indemnification relating to a
Warranty Breach is made prior to the expiration of such representations or
warranties to the extent applicable.
(b)    No Consenting Holder Related Party shall be entitled to recover special,
consequential (including lost profits) or punitive damages under Section 7.01(a)
(other than any such damages to the extent that such damages (x) are in the form
of diminution in value or (y) arise from Third Party Claims).
Section 7.02    Indemnification by Consenting Holder. Each Consenting Holder
agrees, severally and not jointly, to indemnify the Partnership, the Co-Issuer,
the General Partner, the Managing General Partner and their respective
Representatives (collectively, “Partnership Related Parties”) from, and hold
each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation, or inquiries), demands and causes of
action and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever, including, without limitation, the reasonable fees
and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Consenting Holder contained
herein or in any certificate or instrument delivered by such Consenting Holder
hereunder; provided that such claim for indemnification relating to a breach of
a representation or warranty is made prior to the expiration of such
representation or warranty; and provided further, that no Partnership Related
Party shall be entitled to recover special, consequential (including lost
profits) or punitive damages under this Section 7.02 (other than any such
damages to the extent that such damages (x) are in the form of diminution in
value or (y) arise from Third Party Claims); provided further, that in no event
will such Consenting Holder be liable under this Section 7.02 for any amount in
excess of such Consenting Holder’s aggregate principal amount of the New Notes.


-30-





--------------------------------------------------------------------------------





Section 7.03    Indemnification Procedure. Promptly after any Partnership
Related Party or Consenting Holder Related Party (hereinafter, the “Indemnified
Party”) has received notice of any indemnifiable claim hereunder, or the
commencement of any action, suit or proceeding by a third party, which the
Indemnified Party believes in good faith is an indemnifiable claim under this
Agreement (each a “Third Party Claim”), the Indemnified Party shall give the
indemnitor hereunder (the “Indemnifying Party”) written notice of such claim or
the commencement of such action, suit or proceeding, but failure to so notify
the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice shall state the nature and the basis of such claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include
furnishing the Indemnifying Party with any books, records and other information
reasonably requested by the Indemnifying Party and in the Indemnified Party’s
possession or control. Such cooperation of the Indemnified Party shall be at the
cost of the Indemnifying Party. After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability; provided, however, that the
Indemnified Party shall be entitled (i) at its expense, to participate in the
defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has failed to assume the defense
or employ counsel reasonably acceptable to the Indemnified Party or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from those available to the Indemnifying Party, then the
Indemnified Party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the Indemnifying Party as
incurred. Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not settle any indemnified claim without the consent of
the Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, involves no admission of wrongdoing or malfeasance by, and
includes a complete release from liability of, the Indemnified Party.
ARTICLE VIII
MISCELLANEOUS
Section 8.01    Interpretation. Article, Section, Schedule, and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever a party has


-31-





--------------------------------------------------------------------------------





an obligation under the Transaction Agreements, the expense of complying with
such obligation shall be an expense of such party unless otherwise specified
therein. Whenever any determination, consent or approval is to be made or given
by any of the Consenting Holders under the Transaction Agreements, such action
shall be in such Consenting Holder’s sole discretion, unless otherwise specified
therein. If any provision in the Transaction Agreements is held to be illegal,
invalid, not binding, or unenforceable, such provision shall be fully severable
and the Transaction Agreements shall be construed and enforced as if such
illegal, invalid, not binding or unenforceable provision had never comprised a
part of the Transaction Agreements, and the remaining provisions shall remain in
full force and effect. The Transaction Agreements have been reviewed and
negotiated by sophisticated parties with access to legal counsel and shall not
be construed against the drafter.
Section 8.02    Survival of Provisions. The representations and warranties set
forth in Sections 3.01, 3.02, 3.03, 3.11, 3.22, 3.23, 3.24, 3.25, 3.36, 4.01,
4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09 and 4.10 of this Agreement shall
survive the execution and delivery of this Agreement indefinitely, and the other
representations and warranties set forth in this Agreement shall survive until
the date that is 60 days following the filing of the Partnership’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2017 regardless of any
investigation made by or on behalf of the Partnership or any of the Consenting
Holders. The covenants made in this Agreement or any other Transaction Agreement
shall survive the Closing indefinitely until performed and remain operative and
in full force and effect regardless of acceptance of any of the New Notes and
payment therefor and repayment, conversion, exercise, redemption or repurchase
thereof. All indemnification obligations of the Issuers and the Consenting
Holders pursuant to this Agreement shall remain operative and in full force and
effect unless such obligations are expressly terminated in a writing by the
Parties, regardless of any purported general termination of this Agreement.
Section 8.03    No Waiver; Modifications in Writing.
(a)    Delay. No failure or delay on the part of any Party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at Law or in equity or otherwise.
(b)    Specific Waiver; Amendment. Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement shall be effective, unless signed by each of Parties or each of the
original signatories thereto affected by such amendment, waiver, consent,
modification or termination. Any amendment, supplement or modification of or to
any provision hereof, any waiver of any provision hereof and any consent to any
departure by the Issuers from the terms of any provision hereof shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement,
no notice to or demand on the Issuers in any case shall entitle the Issuers to
any other or further notice or demand in similar or other circumstances.


-32-





--------------------------------------------------------------------------------





Section 8.04    Binding Effect; Assignment.
(a)    Binding Effect. This Agreement shall be binding upon the Issuers, the
Consenting Holders and their respective successors and permitted assigns. Except
as expressly provided in this Agreement, this Agreement shall not be construed
so as to confer any right or benefit upon any Person other than the Parties to
this Agreement and as provided in Article VII, and their respective successors
and permitted assigns.
(b)    Assignment of Rights. All or any portion of the rights and obligations of
any Consenting Holder under this Agreement may be transferred by such Consenting
Holder to any Affiliate of such Consenting Holder without the consent of the
Issuers by delivery of an agreement to be bound. No portion of the rights and
obligations of any of the Consenting Holders under this Agreement may be
transferred by such Consenting Holder to a non-Affiliate without the written
consent of the Issuers (such consent not to be unreasonably withheld).
Section 8.05    Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery,
electronic mail or personal delivery to the following addresses:
(a)    If to the Consenting Holders:
Aristeia Capital, LLC
One Greenwich Plaza, 3rd Floor
Greenwich, CT 06830
Attention: Bill Techar and Steve Robinson
Email: btechar@aristeiacapital.com; srobinson@aristeiacapital.com


BlueMountain Capital Management, LLC
280 Park Ave., 12th Floor
New York, NY 10017
Attn: General Counsel
Email: legalnotices@bmcm.com


Golden Tree Asset Management L.P.
300 Park Avenue, 20th Floor
New York, NY 10022
Attention: Daniel Flores & Casey Shanley
Email: dflores@goldentree.com; cshanley@goldentree.com


Oaktree Capital Management, L.P.
333 S. Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attention: General Counsel
Email: oaktreelegaldocs@oaktreecapital.com




-33-





--------------------------------------------------------------------------------





Redwood Capital Management, LLC
910 Sylvan Avenue
Englewood Cliffs, NJ 07632
Attention: Julia Herr & Abhinav Jha
Email: jherr@redwoodcap.com; ajha@redwoodcap.com


With a copy to (which shall not constitute notice):
Milbank, Tweed, Hadley & McCloy LLP
28 Liberty Street
New York, NY 10005
Attention: Paul E. Denaro
Email: pdenaro@milbank.com


(a)    If to the Issuers:
1201 Louisiana Street, Suite 3400
Houston, TX 77002
Attention: Kathryn Wilson
Email: kwilson@nrplp.com
With a copy to (which shall not constitute notice):
Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
Houston, TX 77002
Attention: E. Ramey Layne
Email: rlayne@velaw.com
or to such other address as the Issuers or the Consent Noteholders may designate
in writing. All notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail prior to 5:00 p.m., Central Time on the
date submitted; on the next succeeding Business Day, if sent via electronic mail
at or after 5:00 p.m., Central Time on the date submitted; upon actual receipt
if sent by certified mail, return receipt requested, or regular mail, if mailed;
when receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.
Section 8.06    Entire Agreement. This Agreement and the other Transaction
Agreements are intended by the Parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the Parties hereto and thereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein, with
respect to the rights granted by the Issuers or the Consent Noteholders set
forth herein and therein. This Agreement and the other Transaction Agreements
supersede all prior agreements and understandings between the Parties with
respect to such subject matter. The Schedules and Exhibits referred to herein
and attached hereto are incorporated herein by this reference, and unless the
context expressly requires otherwise, are incorporated in the definition of
“Agreement.”


-34-





--------------------------------------------------------------------------------





Section 8.07    Governing Law; Submission to Jurisdiction. This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of New York. The Parties hereby submit to the
exclusive jurisdiction of any U.S. federal or state court located in the Borough
of Manhattan, the City and County of New York in any action, suit or proceeding
arising out of or based upon this Agreement or any of the transactions
contemplated hereby. The Parties hereby irrevocably waive, to the fullest extent
permitted by applicable Law, any objection which they may now or hereafter have
to the laying of venue of any such dispute brought in such court or any defense
of inconvenient forum for the maintenance of such dispute. Each of the Parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Section 8.08    Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 8.09    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
including facsimile or .pdf format counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.
Section 8.10    Termination.
(a)    Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the mutual written consent
of the Issuers and each of the Consent Noteholders.
(b)    Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:
(i)    if a statute, rule, order, decree or regulation shall have been enacted
or promulgated, or if any action shall have been taken by any Governmental
Authority of


-35-





--------------------------------------------------------------------------------





competent jurisdiction which permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal; or
(ii)    if the Closing shall not have occurred on or before March 10, 2017.
(c)    In the event of the termination of this Agreement as provided in Section
8.10(a) or Section 8.10(b), this Agreement shall forthwith become null and void.
In the event of such termination, there shall be no liability on the part of any
Party hereto, except with respect to the requirement to comply with any
confidentiality agreement in favor of the Issuers; provided that nothing herein
shall relieve any party from any liability or obligation with respect to (i) any
fraud or willful or intentional breach of this Agreement or (ii) any breach by
such party of its obligations of this Agreement arising prior to such
termination.
Section 8.11    Specific Performance. Damages in the event of breach of this
Agreement by a Party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Party, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the Parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Party from pursuing any other rights and remedies at law
or in equity that such Party may have.
Section 8.12    Fees and Expenses. Except as set forth in the next sentence,
each Party is responsible for its own fees and expenses (including the fees and
expenses of counsel, financial consultants, investment bankers and accountants)
in connection with the entry into this Agreement and the transactions
contemplated hereby; provided that the Issuers shall pay the reasonable and
documented fees and expenses of the counsel to the Consenting Holders in
accordance with that letter agreement, dated September 30, 2016, by and between
the Partnership and Milbank, Tweed, Hadley & McCloy LLP and of financial
advisors to the Consenting Holders in accordance with that letter agreement
dated November 21, 2016 by and between the Partnership and Houlihan Lokey
Capital, Inc., Milbank, Tweed, Hadley & McCloy LLP, and the Consenting Holders
party thereto, together with any fees, stamp, issuance and similar taxes and
expenses related to the issuance and delivery of the New Notes to the Consenting
Holders, qualifying the New Notes for sale under state securities laws, printing
certificates, if any, representing the New Notes, any trustee, registrar or
depositary, and all other costs and expenses incident to the performance of the
obligations of the Issuers hereunder.
(Signature Pages Follow)




-36-





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.
NATURAL RESOURCE PARTNERS L.P.
By:
NRP (GP) LP,
its General Partner

GP Natural Resource Partners LLC,
its General Partner

By:    /s/ Wyatt L. Hogan_________________
Name:    Wyatt L. Hogan
Title:    President and Chief Operating Officer




NRP FINANCE CORPORATION
By:    /s/ Wyatt L. Hogan_________________
Name:    Wyatt L. Hogan
Title:    President and Chief Operating Officer









--------------------------------------------------------------------------------







ARISTEIA CAPITAL, L.L.C.
By:    /s/ William R. Techar_________________    
Name:    William R. Techar
Title:     Manager


By:    /s/ Andrew B. David__________________    
Name:    Andrew B. David
Title:     Chief Operating Officer


Address: One Greenwich Plaza
Greenwich, CT 06830
Facimile: (203) 622-2701
Email:techar@aristeiacapital.com; andrew.david@aristeiacapita.com


    







--------------------------------------------------------------------------------






BlueMountain Foinaven Master Fund L.P.
By: BlueMountain Capital Management, LLC, its investment manager
By:    /s/ David M. O’Mara _________________    
Name:    David M. O’Mara
Title:     Deputy General Counsel
Address: C/O BlueMountain Capital Management, LLC
280 Park Ave., 12th Floor
New York, NY 10017
Attn: General Counsel
Facimile:
Email: legalnotices@bmsm.com











--------------------------------------------------------------------------------






BlueMountain Logan Opportunities Master Fund L.P.
By: BlueMountain Capital Management, LLC, its investment manager
By:    /s/ David M. O’Mara _________________    
Name:    David M. O’Mara
Title:     Deputy General Counsel
Address: C/O BlueMountain Capital Management, LLC
280 Park Ave., 12th Floor
New York, NY 10017
Attn: General Counsel
Facimile:
Email: legalnotices@bmsm.com











--------------------------------------------------------------------------------






BlueMountain Credit Alternatives Master Fund L.P.
By: BlueMountain Capital Management, LLC, its investment manager
By:    /s/ David M. O’Mara _________________    
Name:    David M. O’Mara
Title:     Deputy General Counsel
Address: C/O BlueMountain Capital Management, LLC
280 Park Ave., 12th Floor
New York, NY 10017
Attn: General Counsel
Facimile:
Email: legalnotices@bmsm.com











--------------------------------------------------------------------------------






BlueMountain Timberline Ltd.
By: BlueMountain Capital Management, LLC, its investment manager
By:    /s/ David M. O’Mara _________________    
Name:    David M. O’Mara
Title:     Deputy General Counsel
Address: C/O BlueMountain Capital Management, LLC
280 Park Ave., 12th Floor
New York, NY 10017
Attn: General Counsel
Facimile:
Email: legalnotices@bmsm.com











--------------------------------------------------------------------------------






BlueMountain Kicking Horse Fund L.P.
By: BlueMountain Capital Management, LLC, its investment manager
By:    /s/ David M. O’Mara _________________    
Name:    David M. O’Mara
Title:     Deputy General Counsel
Address: C/O BlueMountain Capital Management, LLC
280 Park Ave., 12th Floor
New York, NY 10017
Attn: General Counsel
Facimile:
Email: legalnotices@bmsm.com











--------------------------------------------------------------------------------






BlueMountain Montenvers Master Fund SCA SICAV-SIF
By: BlueMountain Capital Management, LLC, its investment manager
By:    /s/ David M. O’Mara _________________    
Name:    David M. O’Mara
Title:     Deputy General Counsel
Address: C/O BlueMountain Capital Management, LLC
280 Park Ave., 12th Floor
New York, NY 10017
Attn: General Counsel
Facimile:
Email: legalnotices@bmsm.com











--------------------------------------------------------------------------------






BlueMountain Guadalupe Peak Fund L.P.
By: BlueMountain Capital Management, LLC, its investment manager
By:    /s/ David M. O’Mara _________________    
Name:    David M. O’Mara
Title:     Deputy General Counsel
Address: C/O BlueMountain Capital Management, LLC
280 Park Ave., 12th Floor
New York, NY 10017
Attn: General Counsel
Facimile:
Email: legalnotices@bmsm.com











--------------------------------------------------------------------------------






Oaktree Capital Management, L.P., by and on behalf of certain of its and its
affiliates’ managed funds and/or accounts
By:    /s/ David Rosenberg _________________    
Name:    David Rosenberg
Title:     Managing Director


By:    /s/ Christopher Fanning ________________
Name:    Christopher Fanning
Title:     Senior Vice President




Address: 333 S. Grand Avenue, 28th Floor
Facimile: (213) 830-6293
Email: cfanning@oaktreecapital.com









--------------------------------------------------------------------------------






REDWOOD OPPORTUNITY MASTER FUND, LTD.
By: Redwood Capital Management, LLC, its Investment Manager
By:    /s/ Jonathan Kolatch _________________    
Name:    Jonathan Kolatch
Title:     Managing Member











--------------------------------------------------------------------------------






REDWOOD MASTER FUND, LTD.
By: Redwood Capital Management, LLC, its Investment Manager
By:    /s/ Jonathan Kolatch _________________    
Name:    Jonathan Kolatch
Title:     Managing Member











--------------------------------------------------------------------------------






Corbin Opportunity Fund, L.P.
By: Corbin Capital Partners, L.P., solely in its capacity as investment manager
By:    /s/ Jonathan Kolatch _________________    
Name:    Daniel Friedman
Title:     General Counsel
Address: c/o Corbin Capital Partners, 590 Madison Avenue, 31st Floor, New York,
NY 10022
Facsimile: 212-634-7399
E-mail: fof-ops@corbincapital.com











--------------------------------------------------------------------------------






Pontus Holdings Ltd.
By: Quadrant Capital Advisors, Inc.
By:    /s/ Russell F. Bryant _________________    
Name:    Russell F. Bryant
Title:     Chief Financial Officer









--------------------------------------------------------------------------------






GoldenTree Asset Management LP, on behalf of its managed accounts listed below
By:    /s/ John DeMartino _________________    
Name:    John DeMartino
Title:     Authorized Signatory
Address: 485 Lexington Avenue 15th Floor
New York, NY 10017
Facsimile: 212-644-9218
E-mail: CorporateActions@goldentree.com




Fund Legal Name
GoldenTree Entrust Master Fund SPC on behalf of and for the account of
Segregated Portfolio I
GoldenTree Master Fund II, Ltd.
GoldenTree Master Fund, Ltd.
GOLDENTREE ASSET MANAGEMENT LUX SARL
GoldenTree Insurance Fund Series Interests of the SALI Multi-Series Fund, L.P.
Louisiana State Employees Retirement System
GoldenTree High Yield Value Master Unit Trust
MA Multi-Sector Opportunistic Fund, LP
GoldenTree High Yield Value Fund Offshore II Ltd.
GoldenTree Multi-Sector Master Fund ICAV – GoldenTree Multi-Sector Master Fund
Portfolio A
GT NM, L.P.
City of New York Group Trust
The Parochial Employees’ Retirement System of Louisiana
Stichting PGGM Depositary acting in its capacity as title holder for PGGM High
Yield Fund
Absalon II Limited
CenturyLink, Inc. Defined Benefit Master Trust
Gold Coast Capital Subsidiary X Limited
Credit Fund Golden Ltd
Stellar Performer Global Series: Series G – Global Credit
Rock Bluff High Yield Partnership, L.P.
Kapitalforeningen Unipension Invest, High Yield Obligationer
GoldenTree High Yield Value Fund Offshore (Strategic), Ltd.
GoldenTree Entrust Onshore Customized Portfolio LP
GoldenTree Partners II, L.P.
GoldenTree Partners, L.P.
GoldenTree Select Partners, L.P.
GoldenTree High Yield Value Partners, L.P.
San Bernardino County Employees Retirement Association










--------------------------------------------------------------------------------














--------------------------------------------------------------------------------






SCHEDULE A
Exchanging Noteholder
2018 Notes to be Exchanged
New Exchange Notes
Note Premium




Unpaid Amounts (assuming a Closing Date of March 2, 2017, subject to
adjustments)
Accounts managed by GoldenTree Asset Management LP
$80,265,000
$80,265,000
$4,665,403.13
$3,072,087.14
BlueMountain Guadalupe Peak Fund L.P.
$1,163,000
$1,163,000
$67,599.38
$44,513.02
BlueMountain Timberline Ltd.
$1,457,000
$1,457,000
$84,688.13
$55,765.66
BlueMountain Kicking Horse Fund L.P.
$1,537,000
$1,537,000
$89,338.13
$58,827.61
BlueMountain Foinaven Master Fund L.P.
$1,639,000
$1,639,000
$95,266.88
$62,731.59
BlueMountain Logan Opportunities Master Fund L.P.
$1,932,000
$1,932,000
$112,297.50
$73,945.96
BlueMountain Montenvers Master SCA SICAV-SIF
$3,542,000
$3,542,000
$205,878.75
$135,567.59
BlueMountain Credit Alternatives Master Fund L.P.
$28,730,000
$28,730,000
$1,669,931.25
$1,099,620.80
Managed funds and accounts of Oaktree Capital Management, L.P. and its
affiliates
$58,829,000
$58,829,000
$3,419,435.63
$2,251,639.12
Pontus Holdings Ltd.
$1,952,000
$1,952,000
$113,460.00
$74,711.44
Redwood Opportunity Master Fund, Ltd.
$6,600,000
$6,600,000
$383,625.00
$252,610.42
Redwood Master Fund, Ltd.
$17,498,000
$17,498,000
$1,017,071.25
$669,723.80
Corbin Opportunity Fund, L.P.
$950,000
$950,000
$55,218.75
$36,360.59
Aristeia Capital, L.L.C.
$34,544,000
$34,544,000
$2,007,870.02
$1,322,147.61
Total
$240,638,000
$240,638,000
$13,987,083.80
$9,210,252.35








--------------------------------------------------------------------------------





SCHEDULE B


Note Purchaser
New Issuance Notes
Initial Price




Purchase Price
Accounts managed by GoldenTree Asset Management LP
$24,375,000
98.750%
$24,070,312.50
BlueMountain Guadalupe Peak Fund L.P.
$735,000
98.750%
$725,812.50
BlueMountain Kicking Horse Fund L.P.
$972,000
98.750%
$959,850.00
BlueMountain Foinaven Master Fund L.P.
$1,037,000
98.750%
$1,024,037.50
BlueMountain Logan Opportunities Master Fund L.P.
$1,222,000
98.750%
$1,206,725.00
BlueMountain Montenvers Master SCA SICAV-SIF
$2,240,000
98.750%
$2,212,000.00
BlueMountain Credit Alternatives Master Fund L.P.
$18,169,000
98.750%
$17,941,887.50
Managed funds and accounts of Oaktree Capital Management, L.P. and its
affiliates
$24,375,000
98.750%
$24,070,312.50
Pontus Holdings Ltd.
$1,762,000
98.750%
$1,739,975.00
Redwood Opportunity Master Fund, Ltd.
$5,958,000
98.750%
$5,883,525.00
Redwood Master Fund, Ltd.
$15,797,000
98.750%
$15,599,537.50
Corbin Opportunity Fund, L.P.
858,000
98.750%
$847,275.00
Aristeia Capital, L.L.C.
$7,500,000
98.750%
$7,406,250.00
Total
$105,000,000
98.750%
$103,687,500.00












--------------------------------------------------------------------------------






EXHIBIT A
Form of Indenture





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



NATURAL RESOURCE PARTNERS L.P.
NRP FINANCE CORPORATION
____________________________
10.500% SENIOR NOTES DUE 2022
____________________________
INDENTURE
Dated as of February [ ], 2017
____________________________
WILMINGTON TRUST, NATIONAL ASSOCIATION,
As Trustee



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






CROSS-REFERENCE TABLE*
Trust Indenture
Act Section
Indenture
Section
310(a)(1)
7.10
(a)(2)
7.10
(a)(3)
N/A
(a)(4)
N/A
(a)(5)
7.10
(b)
7.10
(c)
N/A
311(a)
7.11
(b)
7.11
(c)
N/A
312(a)
2.05
(b)
11.03
(c)
11.03
313(a)
7.06
(b)(1)
7.06
(b)(2)
7.06, 7.07
(c)
7.06, 11.02
(d)
7.06
314(a)
4.03, 4.04, 11.02
(b)
N/A
(c)(1)
11.04
(c)(2)
11.04
(c)(3)
N/A
(d)
N/A
(e)
11.05
(f)
N/A
315(a)
7.01
(b)
7.05, 11.02
(c)
7.01
(d)
7.01
(e)
6.11
316(a)(last sentence)
2.08
(a)(1)(A)
6.05
(a)(1)(B)
6.04
(a)(2)
N/A
(b)
6.07
(c)
9.04
317(a)(1)
6.08
(a)(2)
6.09
(b)
2.04
318(a)
11.01
(b)
N/A



i

--------------------------------------------------------------------------------





(c)
11.01

________________
N/A means not applicable.
*This Cross-Reference Table is not part of the Indenture.









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE
1

Section 1.01.
Definitions    1

Section 1.02.
Other Definitions    29

Section 1.03.
Incorporation by Reference of Trust Indenture Act    29

Section 1.04.
Rules of Construction    30

ARTICLE 2 THE NOTES
30

Section 2.01.
Form and Dating    30

Section 2.02.
Execution and Authentication    31

Section 2.03.
Registrar and Paying Agent    31

Section 2.04.
Paying Agent to Hold Money in Trust    32

Section 2.05.
Noteholder Lists    32

Section 2.06.
Transfer and Exchange    32

Section 2.07.
Replacement Notes    32

Section 2.08.
Outstanding Notes    33

Section 2.09.
Temporary Notes    33

Section 2.10.
Cancellation    33

Section 2.11.
Defaulted Interest    34

Section 2.12.
CUSIP Numbers    34

Section 2.13.
Issuance of Additional Notes    34

ARTICLE 3 REDEMPTION AND PREPAYMENT
35



iii

--------------------------------------------------------------------------------





Section 3.01.
Notices to Trustee    35

Section 3.02.
Selection of Notes to Be Redeemed    35

Section 3.03.
Notice of Redemption    35

Section 3.04.
Effect of Notice of Redemption    37

Section 3.05.
Deposit of Redemption Price    37

Section 3.06.
Notes Redeemed in Part    37

Section 3.07.
Optional Redemption    37

Section 3.08.
Mandatory Redemption    38

Section 3.09.
Offer to Purchase by Application of Excess Proceeds    39

ARTICLE 4 COVENANTS
40

Section 4.01.
Payment of Notes    40

Section 4.02.
Maintenance of Office or Agency    41

Section 4.03.
Reports and other Information Rights    41

Section 4.04.
Compliance Certificate    43

Section 4.05.
Taxes    43

Section 4.06.
Stay, Extension and Usury Laws    43

Section 4.07.
Limitation on Restricted Payments    43

Section 4.08.
Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries    48

Section 4.09.
Limitation on Incurrence of Indebtedness and Issuance of Disqualified Equity
Interests    50

Section 4.10.
Limitation on Asset Sales    54

Section 4.11.
Limitation on Transactions with Affiliates    56



iv

--------------------------------------------------------------------------------





Section 4.12.
Limitation on Liens    58

Section 4.13.
Additional Subsidiary Guarantees    58

Section 4.14.
Corporate Existence    58

Section 4.15.
Offer to Repurchase Upon Change of Control    58

Section 4.16.
Designation of Restricted and Unrestricted Subsidiaries    61

Section 4.17.
Business Activities    62

Section 4.18.
Covenant Suspension    62

Section 4.19.
Ratings    63

Section 4.20.
Redemption of Remaining 2013 Notes and Use of Proceeds.    63

ARTICLE 5 SUCCESSORS
63

Section 5.01.
Merger, Consolidation, or Sale of Assets    63

Section 5.02.
Successor Substituted    65

ARTICLE 6 DEFAULTS AND REMEDIES
65

Section 6.01.
Events of Default    65

Section 6.02.
Acceleration    68

Section 6.03.
Other Remedies    68

Section 6.04.
Waiver of Past Defaults    68

Section 6.05.
Control by Majority    69

Section 6.06.
Limitation on Suits    69

Section 6.07.
Rights of Holders of Notes to Receive Payment    69

Section 6.08.
Collection Suit by Trustee    70

Section 6.09.
Trustee May File Proofs of Claim    70



v

--------------------------------------------------------------------------------





Section 6.10.
Priorities    70

Section 6.11.
Undertaking for Costs    71

ARTICLE 7 TRUSTEE
71

Section 7.01.
Duties of Trustee    71

Section 7.02.
Rights of Trustee    72

Section 7.03.
Individual Rights of Trustee    74

Section 7.04.
Trustee’s Disclaimer    74

Section 7.05.
Notice of Defaults    75

Section 7.06.
Reports by Trustee to Holders of the Notes    75

Section 7.07.
Compensation and Indemnity    75

Section 7.08.
Replacement of Trustee    76

Section 7.09.
Successor Trustee by Merger, etc.    77

Section 7.10.
Eligibility; Disqualification    77

Section 7.11.
Preferential Collection of Claims Against Issuers    78

ARTICLE 8 LEGAL DEFEASANCE AND COVENANT DEFEASANCE
78

Section 8.01.
Option to Effect Legal Defeasance or Covenant Defeasance    78

Section 8.02.
Legal Defeasance and Discharge    78

Section 8.03.
Covenant Defeasance    78

Section 8.04.
Conditions to Legal or Covenant Defeasance    79

Section 8.05.
Deposited Money and Government Securities to be Held in Trust; Other
Miscellaneous Provisions    80

Section 8.06.
Repayment to Issuers    81



vi

--------------------------------------------------------------------------------





Section 8.07.
Reinstatement    81

Section 8.08.
Discharge    82

ARTICLE 9 AMENDMENT, SUPPLEMENT AND WAIVER
83

Section 9.01.
Without Consent of Holders of Notes    83

Section 9.02.
With Consent of Holders of Notes    84

Section 9.03.
Compliance with Trust Indenture Act    85

Section 9.04.
Effect of Consents    85

Section 9.05.
Notation on or Exchange of Notes    85

Section 9.06.
Trustee to Sign Amendments, etc.    85

ARTICLE 10 GUARANTEES OF NOTES
86

Section 10.01.
Subsidiary Guarantees    86

Section 10.02.
Execution and Delivery of Subsidiary Guarantee    87

Section 10.03.
Guarantors May Consolidate, etc., on Certain Terms    87

Section 10.04.
Releases of Subsidiary Guarantees    88

Section 10.05.
Limitation on Guarantor Liability    88

Section 10.06.
“Trustee” to Include Paying Agent    88

ARTICLE 11 MISCELLANEOUS
89

Section 11.01.
Trust Indenture Act Controls    89

Section 11.02.
Notices    89

Section 11.03.
Communication by Holders of Notes with Other Holders of Notes    90

Section 11.04.
Certificate and Opinion as to Conditions Precedent    90

Section 11.05.
Statements Required in Certificate or Opinion    90



vii

--------------------------------------------------------------------------------





Section 11.06.
Rules by Trustee and Agents    91

Section 11.07.
No Personal Liability of Directors, Officers, Employees and Unitholders and No
Recourse to General Partner    91

Section 11.08.
Governing Law    91

Section 11.09.
No Adverse Interpretation of Other Agreements    91

Section 11.10.
Successors    92

Section 11.11.
Severability    92

Section 11.12.
Table of Contents, Headings, etc.    92

Section 11.13.
Counterparts    92

Section 11.14.
Acts of Holders    92

Section 11.15.
Patriot Act    94



APPENDIX AND ANNEXES
RULE 144A/REGULATION S APPENDIX     App. - 1
EXHIBIT 1 Form of Initial Note
ANNEX A Form of Supplemental Indenture    A - 1




viii

--------------------------------------------------------------------------------






This Indenture, dated as of February [ ], 2017, is among Natural Resource
Partners L.P., a Delaware limited partnership (the “Company”), NRP Finance
Corporation., a Delaware corporation (“Finance Corp.” and, together with the
Company, the “Issuers”) and Wilmington Trust, National Association, a national
banking association, as trustee (the “Trustee”).
The Issuers, the Guarantors (as defined below), if any, and the Trustee agree as
follows for the benefit of each other and for the equal and ratable benefit of
the Holders of the Issuers’ Initial Notes, Exchange Notes and Additional Notes:
ARTICLE 1
DEFINITIONS AND INCORPORATION
BY REFERENCE
Section 1.01.    Definitions.
“2013 Indenture” means the indenture, dated as of September 18, 2013, among the
Issuers and the Trustee.
“2013 Notes” means the 9.125% Senior Notes due 2018 issued under the 2013
Indenture.
“Acquired Debt” means, with respect to any specified Person:
(1)    Indebtedness of any other Person existing at the time such other Person
was merged with or into or became a Subsidiary of such specified Person, whether
or not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Subsidiary of, such
specified Person, but excluding Indebtedness which is extinguished, retired or
repaid in connection with such Person merging with or into or becoming a
Subsidiary of such specified Person; and
(2)    Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
“Additional Interest” means all additional interest then owing pursuant to
Section 2(d) of the Registration Rights Agreement referred to in clause (1) of
the definition of “Registration Rights Agreement” in the Appendix. Unless the
context indicates otherwise, all references to “interest” in this Indenture or
the Notes shall be deemed to include any Additional Interest to the extent then
applicable.
“Additional Notes” means, subject to the Company’s compliance with Section 4.09,
10.500% Senior Notes due 2022 issued from time to time after the Initial
Issuance Date under the terms of this Indenture (other than pursuant to
Section 2.06, 2.07, 2.09 or 3.06 of this Indenture and other than Exchange Notes
issued pursuant to a Registered Exchange Offer for other Notes outstanding under
this Indenture).





--------------------------------------------------------------------------------





“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided, however, that beneficial ownership of 10% or
more of the Voting Stock of a Person will deem such Person to be controlled by
the other Person; and provided, further, that any third Person which also
beneficially owns 10% or more of the Voting Stock of a specified Person shall
not be deemed to be an Affiliate of either the specified Person or the other
Person merely because of such common ownership in such specified Person. For
purposes of this definition, the terms “controlling,” “controlled by” and “under
common control with” have correlative meanings.
“Agent” means any Registrar or Paying Agent.
“Agent Members” has the meaning provided in the Appendix.
“Applicable Law,” except as the context may otherwise require, means all
applicable laws, rules, regulations, ordinances, judgments, decrees,
injunctions, writs and orders of any court or governmental or congressional
agency or authority and rules, regulations, orders, licenses and permits of any
United States federal, state, municipal, regional or other governmental body,
instrumentality, agency or authority.
“Applicable Procedures” means, with respect to any transfer or exchange of
beneficial interests in a Global Note, the rules and procedures of the
Depository that apply to such transfer and exchange.
“Asset Sale” means:
(1)    the sale, lease, conveyance or other disposition of any properties or
assets (including by way of a Sale and Leaseback Transaction); provided that the
disposition of all or substantially all of the properties or assets of the
Company and its Restricted Subsidiaries taken as a whole will be governed by the
provisions of Section 4.15 and/or the provisions of Section 5.01 and not by the
provisions of Section 4.10; and
(2)    the issuance of Equity Interests in any of the Company’s Restricted
Subsidiaries or the sale of Equity Interests in any of its Restricted
Subsidiaries.
Notwithstanding the preceding, the following items will not be deemed to be
Asset Sales:
(1)    any single transaction or series of related transactions that involves
properties or assets having a fair market value of less than $20.0 million;
(2)    a transfer of assets between or among any of the Company and its
Restricted Subsidiaries;


2

--------------------------------------------------------------------------------





(3)    an issuance or sale of Equity Interests by a Restricted Subsidiary to the
Company or to another Restricted Subsidiary of the Company;
(4)    the disposition of equipment, inventory, accounts receivable,
Hydrocarbons or other assets in the ordinary course of business;
(5)    the disposition of cash or Cash Equivalents, Hedging Obligations or other
financial instruments in the ordinary course of business;
(6)    a Restricted Payment that is permitted by Section 4.07 or a Permitted
Investment;
(7)    any trade or exchange by the Company or any Restricted Subsidiary of the
Company of properties or assets for properties or assets owned or held by
another Person, provided that the fair market value of the properties or assets
traded or exchanged by the Company or such Restricted Subsidiary (together with
any cash) is reasonably equivalent to the fair market value of the properties or
assets (together with any cash) to be received by the Company or such Restricted
Subsidiary, and provided further that any cash received must be applied in
accordance with the provisions of Section 4.10;
(8)    the creation or perfection of a Lien that is not prohibited by
Section 4.12;
(9)    dispositions in connection with Permitted Liens;
(10)    surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind;
(11)    the abandonment, farmout, lease or sublease of developed or undeveloped
coal or other Hydrocarbon or mineral reserves or properties in the ordinary
course of business;
(12)    the sale or transfer (whether or not in the ordinary course of business)
of any coal, oil and gas or mineral property or interest to which no proven and
probable reserves are attributable at the time of such sale or transfer; and
(13)    the grant in the ordinary course of business of any non-exclusive
license or sublicense of patents, trademarks, registrations therefor and other
similar intellectual property.
“Attributable Debt” in respect of a Sale and Leaseback Transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such Sale and
Leaseback Transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP; provided that if such
Sale and Leaseback


3

--------------------------------------------------------------------------------





Transaction constitutes a Capital Lease Obligation, the amount of Indebtedness
represented thereby will be determined in accordance with the definition of
“Capital Lease Obligation.” As used in the preceding sentence, the “net rental
payments” under any lease for any such period shall mean the sum of rental and
other payments required to be paid with respect to such period by the lessee
thereunder, excluding any amounts required to be paid by such lessee on account
of maintenance and repairs, insurance, taxes, assessments, water rates or
similar charges. In the case of any lease that is terminable by the lessee upon
payment of penalty, such net rental payment shall also include the amount of
such penalty, but no rent shall be considered as required to be paid under such
lease subsequent to the first date upon which it may be so terminated.
“Available Cash” has the meaning assigned to such term in the Partnership
Agreement, as in effect on the date of this Indenture.
“Bankruptcy Law” means Title 11, United States Code, as may be amended from time
to time, or any similar federal or state law for the relief of debtors.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings. For
purposes of this definition, a Person shall be deemed not to Beneficially Own
securities that are the subject of a stock purchase agreement, merger agreement,
amalgamation agreement, arrangement agreement or similar agreement until
consummation of the transactions or, as applicable, series of related
transactions contemplated thereby.
“Board of Directors” means:
(1)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;
(2)    with respect to a partnership, the board of directors or board of
managers of the general partner of the partnership or, if such general partner
is itself a limited partnership, then the board of directors or board of
managers of its general partner;
(3)    with respect to a limited liability company, the board of managers or
directors, the managing member or members or any controlling committee of
managing members thereof; and
(4)    with respect to any other Person, the board or committee of such Person
serving a similar function.


4

--------------------------------------------------------------------------------





“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the applicable Person to have been duly adopted by the
Board of Directors of such Person and to be in full force and effect on the date
of such certification, and delivered to the Trustee.
“Business Day” means each day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Houston, Texas or the place of
payment are authorized or required by law to remain closed.
“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet in accordance with GAAP.
Notwithstanding the foregoing, any lease (whether entered into before or after
the date of this Indenture) that would have been classified as an operating
lease pursuant to GAAP as in effect on the date of this Indenture will be deemed
not to represent a Capital Lease Obligation.
“Capital Stock” means:
(1)    in the case of a corporation, corporate stock;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
“Cash Equivalents” means:
(1)    United States dollars;
(2)    securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than six
months from the date of acquisition;
(3)    certificates of deposit and eurodollar time deposits with maturities of
one year or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding one year and overnight bank deposits or with any
domestic commercial bank having capital and surplus in excess of $250.0 million
and a Thomson Bank Watch Rating of “B” or better;


5

--------------------------------------------------------------------------------





(4)    repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;
(5)    commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and in each case maturing within six months after the date of
acquisition; and
(6)    money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (5) of this
definition.
“Change of Control” means the occurrence of any of the following:
(1)    the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
(including Capital Stock of the Restricted Subsidiaries) of the Company and its
Restricted Subsidiaries taken as a whole, to any “person” other than a
Qualifying Owner (as that term is used in Section 13(d)(3) of the Exchange Act),
which occurrence is followed by a Rating Decline within 90 days of the
consummation of such transaction;
(2)    the adoption of a plan relating to the liquidation or dissolution of the
Company or the removal of the General Partner by the limited partners of the
Company;
(3)    the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act), other than a Qualifying Owner,
becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
Voting Stock of the General Partner or the Company, measured by voting power
rather than the number of shares, units or the like, which occurrence is
followed by a Rating Decline within 90 days thereof; or
(4)    the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act), other than a Qualifying Owner,
becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
Voting Stock of Holdco, measured by voting power rather than number or
percentage of membership interests, at a time when Holdco Beneficially Owns more
than 50% of the Voting Stock of the General Partner or the Company, measured by
voting power rather than number or percentage of membership interests, which
occurrence is followed by a Rating Decline within 90 days thereof.
Notwithstanding the preceding, a conversion of the Company or any of its
Restricted Subsidiaries from a limited partnership, corporation, limited
liability company or


6

--------------------------------------------------------------------------------





other form of entity to a limited partnership, corporation, limited liability
company or other form of entity or an exchange of all of the outstanding Equity
Interests in one form of entity for Equity Interests for another form of entity
shall not constitute a Change of Control, so long as following such conversion
or exchange, the “persons” (as that term is used in Section 13(d)(3) of the
Exchange Act) who Beneficially Owned the Capital Stock of the Company
immediately prior to such transactions continue to Beneficially Own, in the
aggregate, more than 50% of the Voting Stock of such entity, or continue to
Beneficially Own sufficient Equity Interests in such entity, to elect a majority
of its directors, managers, trustees or other persons serving in a similar
capacity for such entity or its general partner, as applicable, and, in either
case no “person,” excluding any Qualifying Owner, Beneficially Owns more
than 50% of the Voting Stock of such entity or its general partner, as
applicable.
“Class A PIK Units” shall have the meaning assigned to such term in the
Partnership Agreement as in effect on the Initial Issuance Date.
“Clearstream” means Clearstream Banking, société anonyme, or any successor
securities clearing agency.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
“Commission” or “SEC” means the Securities and Exchange Commission.
“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus:
(1)    an amount equal to any net loss realized by such Person or any of its
Restricted Subsidiaries in connection with an Asset Sale, to the extent such
losses were deducted in computing such Consolidated Net Income; plus
(2)    provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus
(3)    consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued and whether or not
capitalized (including, without limitation, amortization of debt issuance costs
and original issue discount, non-cash interest payments, the interest component
of any deferred payment obligations, the interest component of all payments
associated with Capital Lease Obligations, imputed interest with respect to
Attributable Debt, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings), and net of the
effect of all payments made or received pursuant to interest rate Hedging
Obligations, to the extent that any such expense was deducted in computing such
Consolidated Net Income; plus


7

--------------------------------------------------------------------------------





(4)    depreciation and amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period), impairment and other non-cash expenses (excluding any such non‑cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expense that was
paid in a prior period) of such Person and its Restricted Subsidiaries for such
period to the extent that such depreciation and amortization, impairment and
other non-cash expenses were deducted in computing such Consolidated Net Income;
plus
(5)    unrealized non-cash losses resulting from foreign currency balance sheet
adjustments required by GAAP to the extent such losses were deducted in
computing such Consolidated Net Income; plus
(6)    all extraordinary, unusual or non-recurring items of loss or expense to
the extent such items were deducted in computing such Consolidated Net Income;
minus
(7)    non-cash items increasing such Consolidated Net Income for such period,
other than items that were accrued in the ordinary course of business;
in each case, on a consolidated basis and determined in accordance with GAAP.
“Consolidated EBITDA” means, Consolidated EBITDA as defined in the Partnership
Agreement as in effect on the Initial Issuance Date.


“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP, provided that:


(1)    the Net Income (but not loss) of any Person that is not a Restricted
Subsidiary of such specified Person or that is accounted for by the equity
method of accounting will be included, but only to the extent of the amount of
dividends or distributions paid in cash to the specified Person or a Restricted
Subsidiary of such specified Person;
(2)    the Net Income of any Restricted Subsidiary of such specified Person that
is not a Guarantor will be excluded to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
that Net Income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its stockholders, partners or members except to the extent of the
amount of dividends or distributions paid in cash to the Issuers or any
Restricted Subsidiary;


8

--------------------------------------------------------------------------------





(3)    the cumulative effect of a change in accounting principles will be
excluded;
(4)    unrealized losses and gains for such period under derivative instruments
included in the determination of consolidated Net Income, including, without
limitation, those resulting from the application of the Financial Accounting
Standards Board (FASB) Accounting Standards Codification (ASC) Topic No. 815,
will be excluded; and
(5)    any nonrecurring charges relating to any premium or penalty paid, write
off of deferred finance costs or other charges in connection with redeeming or
retiring any Indebtedness prior to its Stated Maturity (including premiums or
penalties paid to counterparties in connection with the breakage, termination or
unwinding of Hedging Obligations) will be excluded.
“Consolidated Net Tangible Assets” means, with respect to any Person at any date
of determination, the aggregate amount of total assets included in such Person’s
most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP minus the sum of: (a) all current liabilities reflected in
such balance sheet (other than current maturities of long term debt) and (b) all
goodwill, trademarks, patents, unamortized debt discounts and expenses and other
like intangibles reflected in such balance sheet.
“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the aggregate amount of all outstanding Indebtedness of the
Company and the Restricted Subsidiaries on a consolidated basis consisting of
Indebtedness for borrowed money, Obligations in respect of Capital Lease
Obligations and debt obligations evidenced by promissory notes and similar
instruments.
“Consolidated Total Leverage Ratio” means, as at any date of determination, the
ratio of (1) Consolidated Total Indebtedness of the Company and the Restricted
Subsidiaries as of the end of the most recent fiscal quarter for which internal
financial statements are available immediately preceding the date on which such
event for which such calculation is being made to (2) the Company’s Consolidated
EBITDA for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
event for which such calculation is being made shall occur, in each case
determined on a pro forma basis consistent with the pro forma adjustment
provisions set forth in the definition of “Fixed Charge Coverage Ratio.”
“Corporate Trust Office of the Trustee” means the office of the Trustee in Texas
at which at any particular time its corporate trust business in relation to the
Notes shall be administered, which office on the date hereof is located at 15950
North Dallas Parkway, Suite 550, Dallas, Texas 75248, or in any case such other
address as the Trustee may designate from time to time by notice to the Holders
and the Issuers, or the principal corporate trust office of any successor
Trustee (or such other address as such successor Trustee may designate from time
to time by notice to the Holders and the Issuers).


9

--------------------------------------------------------------------------------





“Credit Agreement” means the Revolving Credit Agreement.
“Credit Facilities” means one or more debt facilities (including, without
limitation, the Credit Agreement), commercial paper facilities, loan agreements
or indentures, in each case with banks or other institutional lenders or
investors providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables), letters of credit, or debt securities, in each case, as amended,
restated, modified, renewed, refunded, replaced or refinanced (including
refinancing with any capital markets transaction) in whole or in part from time
to time.
“Custodian” means any receiver, trustee, assignee, liquidator, sequestrator or
similar official under any Bankruptcy Law.
“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt of
an Unrestricted Subsidiary, exclusions from the exculpation provisions with
respect to such Non-Recourse Debt for the voluntary bankruptcy of such
Unrestricted Subsidiary, fraud, misapplication of cash, environmental claims,
waste, willful destruction and other circumstances customarily excluded by
lenders from exculpation provisions or included in separate indemnification
agreements in non-recourse financings.
“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.
“Depository” has the meaning provided in the Appendix.
“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is 91 days after the date on which the Notes mature, in each case
other than in exchange for Equity Interests (other than Disqualified Equity
Interests) of the Company. Notwithstanding the preceding sentence, any Equity
Interest that would constitute a Disqualified Equity Interest solely because the
holders of the Equity Interest have the right to require the Company to
repurchase or redeem such Equity Interest upon the occurrence of a change of
control or an asset sale will not constitute a Disqualified Equity Interest if
the terms of such Equity Interest provide that the Company may not repurchase or
redeem any such Equity Interest pursuant to such provisions unless such
repurchase or redemption complies with Section 4.07.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
“Equity Offering” means any public or private sale of Capital Stock (other than
a Disqualified Equity Interest) made for cash on a primary basis by the Company
after the date of this Indenture.


10

--------------------------------------------------------------------------------





“Euroclear” means Euroclear Bank S.A./N.V. or any successor securities clearing
agency.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Exchange Notes” has the meaning specified in the Appendix.
“Existing Indebtedness” means the aggregate principal amount of Indebtedness of
the Company and its Restricted Subsidiaries (other than Indebtedness under the
Revolving Credit Agreement which is considered incurred under clause (1) of the
second paragraph of Section 4.09 and other than intercompany Indebtedness) in
existence on the date of this Indenture, until such amounts are repaid.
“fair market value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors of the
General Partner in the case of amounts of $50.0 million or more and otherwise by
an Officer of the General Partner.
“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
four-quarter reference period, the ratio of the Consolidated Cash Flow of such
Person for such period to the Fixed Charges of such Person for such period. In
the event that the specified Person or any of its Restricted Subsidiaries
incurs, assumes, guarantees, repays, repurchases or redeems any Indebtedness
(other than ordinary working capital borrowings) or issues, repurchases or
redeems preferred stock subsequent to the commencement of the applicable
four‑quarter reference period and on or prior to the date on which the event for
which the calculation of the Fixed Charge Coverage Ratio is made (the
“Calculation Date”), then the Fixed Charge Coverage Ratio will be calculated
giving pro forma effect to such incurrence, assumption, guarantee, repayment,
repurchase or redemption of Indebtedness, or such issuance, repurchase or
redemption of preferred stock, and the use of the proceeds therefrom as if the
same had occurred at the beginning of such period. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest
expense on such Indebtedness will be calculated as if the average rate in effect
from the beginning of such period to the Calculation Date had been the
applicable rate for the entire period (taking into account any interest Hedging
Obligation applicable to such Indebtedness, but if the remaining term of such
interest Hedging Obligation is less than 12 months, then such interest Hedging
Obligation shall only be taken into account for that portion of the period equal
to the remaining term thereof). If any Indebtedness that is being given pro
forma effect bears an interest rate at the option of such Person, the interest
rate shall be calculated by applying such optional rate chosen by such Person.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen, or, if none, then based upon such optional rate chosen as such Person
may designate.
In addition, for purposes of calculating the Fixed Charge Coverage Ratio:


11

--------------------------------------------------------------------------------





(1)    acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers, consolidations or otherwise
(including acquisitions of assets used in a Permitted Business), and including
in each case any related financing transactions (including repayment of
Indebtedness) during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date, will be given pro
forma effect as if they had occurred on the first day of the four-quarter
reference period, including any Consolidated Cash Flow and any pro forma expense
and cost reductions that have occurred or are reasonably expected to occur
within the next 12 months, in the reasonable judgment of the chief financial or
accounting officer of the General Partner or Holdco (regardless of whether those
cost savings or operating improvements could then be reflected in pro forma
financial statements in accordance with Regulation S-X promulgated under the
Securities Act or any other regulation or policy of the Commission related
thereto);
(2)    the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, will be excluded;
(3)    the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP, and operations or businesses disposed of prior to the
Calculation Date, will be excluded, but only to the extent that the obligations
giving rise to such Fixed Charges will not be obligations of the specified
Person or any of its Restricted Subsidiaries following the Calculation Date;
(4)    any Person that is a Restricted Subsidiary of the specified Person on the
Calculation Date will be deemed to have been a Restricted Subsidiary of the
specified Person at all times during such four-quarter period;
(5)    any Person that is not a Restricted Subsidiary of the specified Person on
the Calculation Date will be deemed not to have been a Restricted Subsidiary of
the specified Person at any time during such four-quarter period; and
(6)    interest income reasonably anticipated by such Person to be received
during the applicable four-quarter period from cash or Cash Equivalents held by
such Person or any Restricted Subsidiary of such Person, which cash or Cash
Equivalents exist on the Calculation Date or will exist as a result of the
transaction giving rise to the need to calculate the Fixed Charge Coverage
Ratio, will be included.
“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:
(1)    the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued (including, without
limitation, amortization of debt issuance costs and original issue discount,
non‑cash interest


12

--------------------------------------------------------------------------------





payments, the interest component of any deferred payment obligations, the
interest component of all payments associated with Capital Lease Obligations,
imputed interest with respect to Attributable Debt, commissions, discounts and
other fees and charges incurred in respect of letter of credit or bankers’
acceptance financings), and net of the effect of all payments made or received
pursuant to interest rate Hedging Obligations; plus
(2)    the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus
(3)    any interest expense on Indebtedness of another Person that is guaranteed
by such Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such Person or one of its Restricted Subsidiaries, whether or not such
guarantee or Lien is called upon; plus
(4)    all dividends, whether paid or accrued and whether or not in cash, on any
series of Disqualified Equity Interests of such Person or any of its Restricted
Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests of the Company (other than Disqualified Equity Interests) or to the
Company or a Restricted Subsidiary of the Company,
in each case, on a consolidated basis and in accordance with GAAP. For the
avoidance of doubt, distributions and charges with respect to the Preferred
Securities will not be Fixed Charges.
“GAAP” means generally accepted accounting principles in the United States,
applied in accordance with customary requirements thereof, as in effect from
time to time.
“General Partner” means NRP (GP) LP, a Delaware limited partnership, and its
successors as general partner of the Company.
“Global Note” has the meaning provided in the Appendix.
“Government Securities” means direct obligations of, or obligations guaranteed
by, the United States of America for the payment of which guarantee or
obligations the full faith and credit of the United States is pledged.
“guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness. When used as a verb,
“guarantee” has a correlative meaning.
“Guarantors” means any Restricted Subsidiary of the Company that executes a
supplement to this Indenture in accordance with Section 4.13 or 10.03 hereof,
and the respective successors and assigns of such Restricted Subsidiaries, as
required under Article 10 hereof, in each


13

--------------------------------------------------------------------------------





case, until such time as any such Restricted Subsidiary shall be released and
relieved of its obligations pursuant to Section 8.02, 8.03 or 10.04 hereof.
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person incurred not for speculative purposes under:
(1)    interest rate swap agreements, interest rate cap agreements and interest
rate collar agreements entered into with one or more financial institutions and
designed to protect the Person or any of its Restricted Subsidiaries entering
into the agreement against fluctuations in, or to otherwise manage exposure to,
interest rates with respect to Indebtedness incurred;
(2)    foreign exchange contracts and currency protection agreements entered
into with one or more financial institutions and designed to protect the Person
or any of its Restricted Subsidiaries entering into the agreement against
fluctuations in, or to otherwise manage exposure to, currency exchanges rates
with respect to Indebtedness incurred;
(3)    any commodity futures contract, commodity option or other similar
agreement or arrangement designed to protect against fluctuations in, or to
otherwise manage exposure to, the price of Hydrocarbons used, produced,
processed or sold by that Person or any of its Restricted Subsidiaries at the
time; and
(4)    other agreements or arrangements designed to protect such Person or any
of its Restricted Subsidiaries against fluctuations in interest rates, commodity
prices or currency exchange rates.
“Holdco” means GP Natural Resource Partners LLC, a Delaware limited liability
company.
“Holder” or “Noteholder” means a Person in whose name a Note is registered.
“Hydrocarbons” means coal, crude oil, natural gas, casinghead gas, drip
gasoline, natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent:
(1)    in respect of borrowed money;
(2)     evidenced by bonds, notes, debentures or similar instruments or letters
of credit (or reimbursement agreements in respect thereof);
(3)    in respect of bankers’ acceptances;


14

--------------------------------------------------------------------------------





(4)    representing Capital Lease Obligations and Attributable Debt in respect
of Sale and Leaseback Transactions;
(5)    representing the balance deferred and unpaid of the purchase price of any
property, except any such balance that constitutes an accrued expense or trade
payable; or
(6)    representing any net Hedging Obligations,
if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of any other Person secured by a Lien
on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
guarantee by the specified Person of any Indebtedness of any other Person. The
term “Indebtedness,” however, excludes any repayment or reimbursement obligation
of such Person or any of its Restricted Subsidiaries with respect to Customary
Recourse Exceptions, unless and until an event or circumstance occurs that
triggers the Person’s or such Restricted Subsidiary’s direct repayment or
reimbursement obligation (as opposed to contingent or performance obligations)
to the lender or other Person to whom such obligation is actually owed, in which
case the amount of such direct payment or reimbursement obligation shall
constitute Indebtedness.
The amount of any Indebtedness outstanding as of any date will be:
(1)    the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;
(2)    in the case of any Hedging Obligation, the termination value of the
agreement or arrangement giving rise to such Hedging Obligation that would be
payable by such Person at such date; and
(3)    the principal amount of the Indebtedness, together with any interest on
the Indebtedness that is more than 30 days past due, in the case of any other
Indebtedness.
“Indenture” means this Indenture, as amended or supplemented from time to time.
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in similar businesses of
nationally recognized standing that is, in the good faith judgment of the
Company, qualified to perform the task for which it has been engaged.
“Initial Issuance Date” means February [ ], 2017.
“Initial Notes” has the meaning provided in the Appendix.


15

--------------------------------------------------------------------------------





“Initial Notes Purchasers” has the meaning provided in the Appendix.
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by S&P.
“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including guarantees or other obligations), advances or capital
contributions (excluding (1) commission, travel and similar advances to officers
and employees made in the ordinary course of business and (2) advances to
customers in the ordinary course of business that are recorded as accounts
receivable on the balance sheet of the lender), purchases or other acquisitions
for consideration of Indebtedness, Equity Interests or other securities,
together with all items that are or would be classified as investments on a
balance sheet prepared in accordance with GAAP.
“Joint Venture” means any Person that is not a direct or indirect Subsidiary of
the Company in which the Company or any of its Restricted Subsidiaries makes any
Investment.
“Legal Holiday” means any calendar day other than a Business Day. If a payment
date is a Legal Holiday, payment may be made on the next succeeding day that is
not a Legal Holiday, and no interest shall accrue for the intervening period.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under Applicable Law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the
Uniform Commercial Code (or equivalent statutes) of any jurisdiction other than
a precautionary financing statement respecting a lease not intended as a
security agreement. In no event will a right of first refusal or right of first
offer be deemed to constitute a Lien.
“Make Whole Premium” means, with respect to a Note at any time, the excess, if
any, of (a) the present value at such time of (i) the redemption price of such
Note at March 1, 2019 (as set forth in the table in Section 3.07(a), excluding
accrued and unpaid interest) plus (ii) any required interest payments due on
such Note through March 1, 2019 (except for currently accrued and unpaid
interest), computed using a discount rate equal to the Treasury Rate plus 50
basis points, discounted to the redemption date on a semi-annual basis (assuming
a 360-day year consisting of twelve 30-day months), over (b) the principal
amount of such Note.
“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.
“Net Income” means, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends, excluding, however:


16

--------------------------------------------------------------------------------





(1)    any gain or loss, together with any related provision for taxes on such
gain or loss, realized in connection with: (a) any Asset Sale; or (b) the
disposition of any securities by such Person or the extinguishment of any
Indebtedness of such Person; and
(2)    any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss.
“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of:
(1)    the direct costs relating to such Asset Sale, including, without
limitation, legal, accounting and investment banking fees, and sales
commissions, and any relocation expenses incurred as a result of the Asset Sale;
(2)    taxes paid or payable as a result of the Asset Sale, in each case, after
taking into account any available tax credits or deductions and any tax sharing
arrangements;
(3)    amounts required to be applied to the repayment of Indebtedness secured
by a Lien on the properties or assets that were the subject of such Asset Sale;
and
(4)    any amounts to be set aside in any reserve established in accordance with
GAAP or any amount placed in escrow, in either case for adjustment in respect of
the sale price of such properties or assets or for liabilities associated with
such Asset Sale and retained by the Company or any of its Restricted
Subsidiaries until such time as such reserve is reversed or such escrow
arrangement is terminated, in which case Net Proceeds shall include only the
amount of the reserve so reversed or the amount returned to the Company or its
Restricted Subsidiaries from such escrow arrangement, as the case may be.
“Non-Guarantor Restricted Subsidiaries” means any Restricted Subsidiary that is
not a Guarantor.
“Non-Recourse Debt” means Indebtedness:
(1)    as to which neither the Company nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) or (b) is directly or indirectly
liable as a guarantor or otherwise, except for Customary Recourse Exceptions;
(2)    no default with respect to which (including any rights that the holders
of the Indebtedness may have to take enforcement action against an Unrestricted


17

--------------------------------------------------------------------------------





Subsidiary) would permit, upon notice, lapse of time or both, any holder of any
other Indebtedness (other than the Notes) of the Company or any of its
Restricted Subsidiaries to declare a default on such other Indebtedness or cause
the payment of the Indebtedness to be accelerated or payable prior to its Stated
Maturity; and
(3)    as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Company or any of its Restricted
Subsidiaries, except for Customary Recourse Exceptions and as contemplated by
clause (9) of the definition of Permitted Liens.
For purposes of determining compliance with Section 4.09, in the event that any
Non‑Recourse Debt of any of the Company’s Unrestricted Subsidiaries ceases to be
Non‑Recourse Debt of such Unrestricted Subsidiary, such event will be deemed to
constitute an incurrence of Indebtedness by a Restricted Subsidiary of the
Company.
“Notes” has the meaning specified in the Appendix.
“Notes Custodian” has the meaning specified in the Appendix.
“Obligations” means any principal, premium, if any, interest (including interest
accruing on or after the filing of any petition in bankruptcy or for
reorganization, whether or not a claim for post-filing interest is allowed in
such proceeding), penalties, fees, charges, expenses, indemnifications,
reimbursement obligations, damages, guarantees, and other liabilities or amounts
payable under the documentation governing any Indebtedness or in respect
thereto.
“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Assistant Secretary or any Vice President of such Person or, in
the case of the Company, its General Partner or Holdco.
“Officers’ Certificate” means a certificate signed on behalf of each of the
Company and Finance Corp. by two Officers of each of the Company and Finance
Corp. that meets the requirements of Section 11.05 hereof.
“OpCo Consolidated EBITDA” means Consolidated EBITDA, but determined with
respect only to the Non-Guarantor Restricted Subsidiaries on a consolidated
basis.
“OpCo Consolidated Total Indebtedness” means, as at any date of determination,
an amount equal to the aggregate amount of all outstanding Indebtedness of the
Non-Guarantor Restricted Subsidiaries on a consolidated basis consisting of
Indebtedness for borrowed money, Obligations in respect of Capital Lease
Obligations and debt obligations evidenced by promissory notes and similar
instruments, but excluding Indebtedness owed to the Company or a Restricted
Subsidiary.
“OpCo Leverage Ratio” means, as at any date of determination, the ratio of (1)
OpCo Consolidated Total Indebtedness as of the end of the most recent fiscal
quarter for which internal


18

--------------------------------------------------------------------------------





financial statements are available immediately preceding the date on which such
event for which such calculation is being made to (2) OpCo Consolidated EBITDA
for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
event for which such calculation is being made shall occur, in each case
determined on a pro forma basis consistent with the pro forma adjustment
provisions set forth in the definition of “Fixed Charge Coverage Ratio.”
“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee, that meets the requirements of Section 11.05 hereof.
The counsel may be an employee of or counsel to the Company, any Subsidiary of
the Company or the Trustee.
“Pari Passu Indebtedness” means, with respect to any Excess Proceeds from Asset
Sales, Indebtedness of an Issuer or any Guarantor that ranks equally in right of
payment with the Notes or the Subsidiary Guarantees, as the case may be, and the
terms of which require the Company or any of its Restricted Subsidiaries to
apply such Excess Proceeds to offer to repurchase such Indebtedness.
“Partnership Agreement” means the [Fifth] Amended and Restated Agreement of
Limited Partnership of the Company, dated as of February [ ], 2017, as in effect
on the date of this Indenture and as such may be further amended, modified or
supplemented from time to time.
“Permitted Business” means:
(1)    the business of acquiring, leasing, managing, exploring, exploiting,
developing, producing, operating and disposing of interests in coal, oil,
natural gas, natural gas liquids, other Hydrocarbons, minerals, aggregates,
sand, gravel, limestone or other products produced in association with any of
the foregoing, or timberland or timber or forest products, or of creating and/or
restoring wetlands and wetland credits;
(2)    the business of gathering, marketing, distributing, treating, processing,
fractionating, handling, storing, refining, selling and transporting of any
production from such interests or properties and products produced in
association therewith and the marketing of coal, oil, natural gas, natural gas
liquids, other Hydrocarbons, minerals, aggregates, sand, gravel, limestone or
related products obtained from other Persons; and
(3)    any business or activity relating to, arising from, or necessary,
appropriate or incidental to the activities described in the foregoing
clauses (1) and (2) of this definition.
“Permitted Business Investments” means Investments by the Company or any of its
Restricted Subsidiaries in any Unrestricted Subsidiary of the Company or in any
Joint Venture, provided that:


19

--------------------------------------------------------------------------------





(1)    either (a) at the time of such Investment and immediately thereafter, the
Company could incur $1.00 of additional Indebtedness under the Fixed Charge
Coverage Ratio test set forth in the first paragraph of Section 4.09 or (b) such
Investment does not exceed the aggregate amount of Incremental Funds (as defined
in Section 4.07) not previously expended at the time of making such Investment;
(2)    if such Unrestricted Subsidiary or Joint Venture has outstanding
Indebtedness at the time of such Investment, either (a) all such Indebtedness is
Non-Recourse Debt or (b) any such Indebtedness of such Unrestricted Subsidiary
or Joint Venture that is recourse to the Company or any of its Restricted
Subsidiaries (which shall include, without limitation, all Indebtedness of such
Unrestricted Subsidiary or Joint Venture for which the Company or any of its
Restricted Subsidiaries may be directly or indirectly, contingently or
otherwise, obligated to pay, whether pursuant to the terms of such Indebtedness,
by law or pursuant to any guarantee, including, without limitation, any
“claw-back,” “make‑well” or “keep-well” arrangement) could, at the time such
Investment is made, be incurred at that time by the Company and its Restricted
Subsidiaries under the Fixed Charge Coverage Ratio test set forth in the first
paragraph of Section 4.09; and
(3)    such Unrestricted Subsidiary’s or Joint Venture’s activities are not
outside the scope of the Permitted Business.
“Permitted Investments” means:
(1)    any Investment in the Company or in a Restricted Subsidiary of the
Company (including through purchases of Notes or other Indebtedness and
otherwise permitted under this Indenture);
(2)    any Investment in Cash Equivalents;
(3)    any Investment by the Company or any Restricted Subsidiary of the Company
in a Person, if as a result of such Investment:
(a)    such Person becomes a Restricted Subsidiary of the Company; or
(b)    such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its properties or assets to, or is
liquidated into, the Company or a Restricted Subsidiary of the Company;
(4)    any Investment made as a result of the receipt of non-cash consideration
from:
(a)    an Asset Sale that was made pursuant to and in compliance with
Section 4.10; or


20

--------------------------------------------------------------------------------





(b)    pursuant to clause (7) of the items deemed not to be Asset Sales under
the definition of “Asset Sale”;
(5)    any Investment in any Person solely in exchange for the issuance of
Equity Interests (other than Disqualified Equity Interests) of the Company;
(6)    any Investments received in compromise of obligations of trade creditors
or customers that were incurred in the ordinary course of business, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer, or as a result of a
foreclosure by the Company or any of its Restricted Subsidiaries with respect to
any secured Investment in default;
(7)    Hedging Obligations permitted to be incurred under Section 4.09;
(8)    Permitted Business Investments;
(9)    Investments owned by any Person at the time such Person merges with or
into the Company or a Restricted Subsidiary or is acquired by the Company or a
Restricted Subsidiary, provided such Investments (a) are not incurred in
contemplation of such merger or acquisition and (b) are, in the good faith
determination of the Company, incidental to such merger or acquisition, and in
each case renewals or extensions thereof in amounts not greater than the amount
of such Investment; and
(10)    other Investments in any Person having an aggregate fair market value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (10) that are at the time outstanding, not to
exceed the greater of $90.0 million or 5.0% of the Company’s Consolidated Net
Tangible Asset determined at the time of such Investment; provided, however,
that if any Investment pursuant to this clause (10) is made in any Person that
is not a Restricted Subsidiary of the Company at the date of the making of such
Investment and such Person becomes a Restricted Subsidiary of the Company after
such date, such Investment shall thereafter be deemed to have been made pursuant
to clause (1) above and shall cease to have been made pursuant to this
clause (10) for so long as such Person continues to be a Restricted Subsidiary
of the Company.
“Permitted Liens” means:
(1)    Liens securing any Indebtedness under any Credit Facility permitted to be
incurred under this Indenture;
(2)    Liens in favor of the Company or any Restricted Subsidiary;


21

--------------------------------------------------------------------------------





(3)    Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Company or any Restricted Subsidiary of
the Company, provided that such Liens were in existence prior to the
contemplation of such merger or consolidation and do not extend to any assets
(other than improvements thereon, accessions thereto and proceeds thereof) other
than those of the Person merged into or consolidated with the Company or the
Restricted Subsidiary;
(4)    Liens on property existing at the time of acquisition of the property by
the Company or any Restricted Subsidiary of the Company; provided that such
Liens were in existence prior to the contemplation of such acquisition;
(5)    any interest or title of a lessor to the property subject to a Capital
Lease Obligation or operating lease;
(6)    Liens on any property or asset acquired, constructed or improved by the
Company or any of its Restricted Subsidiaries, which (a) are in favor of the
seller of such property or assets, in favor of the Person developing,
constructing, repairing or improving such asset or property, or in favor of the
Person that provided the funding for the acquisition, development, construction,
repair or improvement cost, as the case may be, of such asset or property,
(b) are created within 360 days after the acquisition, development,
construction, repair or improvement, (c) secure the purchase price or
development, construction, repair or improvement cost, as the case may be, of
such asset or property in an amount up to 100% of the fair market value of such
acquisition, construction or improvement of such asset or property, and (d) are
limited to the asset or property so acquired, constructed or improved (including
the proceeds thereof, accessions thereto and upgrades thereof);
(7)    Liens existing on the date of this Indenture;
(8)    Liens to secure the performance of tenders, bids, statutory obligations,
surety or appeal bonds, government contracts, performance bonds or other
obligations of a like nature incurred in the ordinary course of business;
(9)    Liens on and pledges of the Equity Interests of any Unrestricted
Subsidiary or any Joint Venture owned by the Company or any Restricted
Subsidiary of the Company to the extent securing Non-Recourse Debt or other
Indebtedness of such Unrestricted Subsidiary or Joint Venture;
(10)    Liens upon specific items of inventory, receivables or other goods or
proceeds of the Company or any of its Restricted Subsidiaries securing such
Person’s obligations in respect of bankers’ acceptances or receivables
securitizations issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory, receivables or other goods
or proceeds and permitted by Section 4.09;


22

--------------------------------------------------------------------------------





(11)    Liens securing Obligations of the Issuers or any Guarantor under the
Notes or the Subsidiary Guarantees, as the case may be;
(12)    Liens securing any Indebtedness equally and ratably with all Obligations
due under the Notes or any Subsidiary Guarantee pursuant to a contractual
covenant that limits Liens in a manner substantially similar to Section 4.12;
(13)    Liens to secure performance of Hedging Obligations of the Company or any
of its Restricted Subsidiaries;
(14)    Liens arising under operating agreements, joint venture agreements,
partnership agreements, construction agreements, interconnection agreements,
coal leases, mineral leases, oil and gas leases, farmout agreements, division
orders, contracts for sale, transportation, wheelage, handling, cutting,
purchase, gathering, treating, processing, natural gas storage or exchange of
coal, minerals, or oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements and other similar agreements
arising in the ordinary course of the Company’s or any Restricted Subsidiary’s
business that are customary in the Permitted Business; provided that any such
Liens only attach to the assets covered by the applicable agreement and, in the
case of operating agreements, joint venture agreements, partnership agreements
and other similar agreements, the Equity Interests of the applicable joint
venture, partnership or other Person that is the subject of such agreement;
(15)    Liens on pipelines or pipeline facilities or other facilities that arise
by operation of law;
(16)    Liens securing Indebtedness of the Company or any Restricted Subsidiary
of the Company, provided that, after giving effect to any such incurrence, the
aggregate principal amount of all Indebtedness then outstanding and secured by
any Liens incurred pursuant to this clause (16) does not exceed the greater of
$50.0 million or 3.0% of the Company’s Consolidated Net Tangible Assets
determined at the time of incurrence; and
(17)    any Lien renewing, extending, refinancing or refunding a Lien permitted
by clauses (1) through (15) above; provided that (a) the principal amount of the
Indebtedness secured by such Lien is not increased and (b) no assets encumbered
by any such Lien other than the assets permitted to be encumbered immediately
prior to such renewal, extension, refinance or refund are encumbered thereby
(other than improvements thereon, accessions thereto and proceeds thereof).
“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Company or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that:


23

--------------------------------------------------------------------------------





(1)    the principal amount or accreted value of such Permitted Refinancing
Indebtedness does not exceed the principal amount of the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded (plus all accrued
interest on the Indebtedness and the amount of all expenses and premiums
incurred in connection therewith);
(2)    such Permitted Refinancing Indebtedness has a final maturity date no
earlier than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or refunded
(or has a final maturity date and Weighted Average Life to Maturity at
least 91 days after the maturity date of the Notes);
(3)    if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Notes or the
Subsidiary Guarantees, such Permitted Refinancing Indebtedness is subordinated
in right of payment to the Notes or the Subsidiary Guarantees on terms at least
as favorable to the Noteholders as those contained in the documentation
governing the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded; and
(4)    such Indebtedness is not incurred (other than by way of a guarantee) by a
Restricted Subsidiary of the Company (other than Finance Corp.) if the Company
is the issuer or other primary obligor on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded.
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or other entity.
“Preferred Securities” means those certain Class A Convertible Preferred Units
issued pursuant to the Class A Convertible Preferred Unit and Warrant Purchase
Agreement, dated February [ ], 2017, by and among Natural Resource Partners
L.P., [ ] and [ ], and governed by the Partnership Agreement.
“Priority Indebtedness” means indebtedness for borrowed money that is
(i) Indebtedness of the Company or any Restricted Subsidiary that is secured by
a Lien on property or assets of the Company or a Restricted Subsidiary (other
than a Permitted Lien described in clauses (2), (3), (4), (7), (11), (12), or
(17) of the definition thereof), (ii) Indebtedness of the Company that is
guaranteed by any Restricted Subsidiary (other than Finance Corp.) that is not a
Guarantor or (iii) Indebtedness of any Restricted Subsidiary (other than Finance
Corp.) that is not a Guarantor (other than indebtedness owed to the Company or
another Restricted Subsidiary).
“Priority Indebtedness Ratio” as of any date of determination means the ratio of
(x) the aggregate amount of Priority Indebtedness of the Company and its
Restricted Subsidiaries as of such date of determination to (y) Consolidated
Cash Flow of the Company for the four most


24

--------------------------------------------------------------------------------





recent fiscal quarters for which internal financial statements are available
immediately preceding the date on which such event for which such calculation is
being made shall occur, in each case determined on a pro forma basis consistent
with the pro forma adjustment provisions set forth in the definition of “Fixed
Charge Coverage Ratio.”
“Purchase Agreement” has the meaning provided in the Appendix.
“QIB” means a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act.
“Qualifying Owners” means (1) Corbin J. Robertson, Jr., his spouse, children,
lineal descendants, and the heirs, estate or any trust for the benefit of any of
the foregoing, or any entity controlled by any of the foregoing, and (2) any
Beneficial Owners of Capital Stock of Holdco or the General Partner on the date
of this Indenture or any entity controlled by any of the foregoing.
“Rating Category” means:
(1)    with respect to S&P, any of the following categories: AAA, AA, A, BBB,
BB, B, CCC, CC, C and D (or equivalent successor categories); and
(2)    with respect to Moody’s, any of the following categories: Aaa, Aa, A,
Baa, Ba, B, Caa, Ca, C and D (or equivalent successor categories).
“Rating Decline” means a decrease in the rating of the Notes by either Moody’s
or S&P by one or more gradations (including gradations within Rating Categories
as well as between Rating Categories). In determining whether the rating of the
Notes has decreased by one or more gradations, gradations within Rating
Categories, namely + or – for S&P, and 1, 2, and 3 for Moody’s, will be taken
into account; for example, in the case of S&P, a rating decline either from BB+
to BB or BB- to B+ will constitute a decrease of one gradation.
“Registered Exchange Offer” has the meaning provided in the Appendix.
“Registration Rights Agreement” has the meaning provided in the Appendix.
“Regulation S” has the meaning provided in the Appendix.
“Reporting Default” means a Default described in Section 6.01(d).
“Responsible Officer,” when used with respect to the Trustee, means any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such person’s knowledge of and familiarity with the particular
subject and, in each case, who shall have direct responsibility for the
administration of this Indenture.
“Restricted Global Note” has the meaning provided in the Appendix.


25

--------------------------------------------------------------------------------





“Restricted Investment” means an Investment other than a Permitted Investment.
“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary. Notwithstanding anything in this
Indenture to the contrary, Finance Corp. shall be a Restricted Subsidiary of the
Company.
“Revolving Credit Agreement” means that certain [Fourth] Amended and Restated
Credit Agreement, dated as of February [ ], among NRP (Operating) LLC, certain
other Subsidiaries of the Company as guarantors, Citibank, N.A., as
administrative agent, and the other lenders party thereto, including any related
notes, guarantees, collateral documents, instruments and agreements executed in
connection therewith, and in each case as amended, restated, modified, renewed,
refunded, replaced or refinanced from time to time.
“Rule 144A” has the meaning provided in the Appendix.
“S&P” refers to S&P Global Ratings, or any successor to the rating agency
business thereof.
“Sale and Leaseback Transaction” means, with respect to the Company or any of
its Restricted Subsidiaries, any arrangement relating to property now owned or
hereafter acquired whereby the Company or a Restricted Subsidiary sells or
transfers such property to a Person (other than the Company or a Restricted
Subsidiary) in a transaction qualifying as an Asset Sale, and the Company or a
Restricted Subsidiary leases it from such Person.
“SEC” or “Commission” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Senior Debt” means:
(1)    all Indebtedness of the Company or any Restricted Subsidiary outstanding
under Credit Facilities and all Hedging Obligations with respect thereto;
(2)    any other Indebtedness of the Company or any Restricted Subsidiary
permitted to be incurred under the terms of this Indenture, unless the
instrument under which such Indebtedness is incurred expressly provides that it
is subordinated in right of payment to the Notes or any Subsidiary Guarantee;
and
(3)    all Obligations with respect to the items listed in the preceding
clauses (1) and (2).
Notwithstanding anything to the contrary in the preceding sentence, Senior Debt
will not include:
(a)    any intercompany Indebtedness of the Company or any of its Restricted
Subsidiaries to the Company or any of its Affiliates; or


26

--------------------------------------------------------------------------------





(b)    any Indebtedness that is incurred in violation of this Indenture.
For the avoidance of doubt, “Senior Debt” will not include any trade payables or
taxes owed or owing by the Company or any Restricted Subsidiary.
“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the date of
this Indenture.
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.
“Subsidiary” means, with respect to any specified Person:
(1)    any corporation, association or other business entity (other than a
partnership or limited liability company) of which more than 50% of the total
voting power of Voting Stock is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and
(2)    any partnership (whether general or limited) or limited liability company
(a) the sole general partner or the managing general partner or managing member
of which is such Person or a Subsidiary of such Person, or (b) if there is more
than a single general partner or member, either (x) the only general partners or
managing members of which are such Person or one or more Subsidiaries of such
Person (or any combination thereof) or (y) such Person owns or controls,
directly or indirectly, a majority of the outstanding general partner interests,
member interests or other Voting Stock of such partnership or limited liability
company, respectively.
“Subsidiary Guarantee” means the guarantee issued by any Guarantor pursuant to
Article 10 hereof.
“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) and the
rules and regulations thereunder, as in effect on the date on which this
Indenture is qualified under the TIA (except as provided in Section 9.01(h)
and 9.03 hereof).
“Treasury Rate” means the yield to maturity at the time of computation of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H.15 which has become
publicly available at least two Business Days prior to the date fixed for
redemption (or, if such Statistical Release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from
the redemption date to March 1, 2019; provided, however, that if such period is
not equal to the constant maturity of a United States Treasury security for
which a weekly average yield is given, the Company


27

--------------------------------------------------------------------------------





shall obtain the Treasury Rate by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury securities for which such yields are given, except that if the period
from the redemption date to March 1, 2019 is less than one year, the weekly
average yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year shall be used. The Company will (a) calculate the
Treasury Rate on the second Business Day preceding the applicable redemption
date and (b) prior to such redemption date file with the Trustee an Officers’
Certificate setting forth the Make Whole Premium and the Treasury Rate and
showing the calculation of each in reasonable detail. The Trustee shall have no
responsibility to verify the Make-Whole Premium or Treasury Rate.
“Transfer Restricted Securities” has the meaning provided in the Appendix.
“Trustee” means the party named as such above until a successor replaces it in
accordance with the applicable provisions of this Indenture and thereafter means
the successor serving hereunder.
“Uniform Commercial Code” means the New York Uniform Commercial Code as in
effect from time to time.
“Unrestricted Subsidiary” means any Subsidiary of the Company (other than
Finance Corp.) that is designated by the Board of Directors of the General
Partner or Holdco as an Unrestricted Subsidiary pursuant to a Board Resolution,
but only to the extent that such Subsidiary:
(1)    except to the extent permitted by subclause (2)(b) of the definition of
“Permitted Business Investments,” has no Indebtedness other than Non‑Recourse
Debt owing to any Person other than the Company or any of its Restricted
Subsidiaries;
(2)    is not party to any agreement, contract, arrangement or understanding
with the Company or any Restricted Subsidiary of the Company unless the terms of
any such agreement, contract, arrangement or understanding are no less favorable
to the Company or such Restricted Subsidiary than those that might be obtained
at the time from Persons who are not Affiliates of the Company; and
(3)    is a Person with respect to which neither the Company nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results, except in each case to the extent such obligation is treated
as a Restricted Payment or Permitted Investment otherwise permitted under this
Indenture.
In addition, as of the date of this Indenture, each of BRP LLC, CoVal Leasing
Company, LLC and NRP Oil and Gas LLC shall be deemed to be Unrestricted
Subsidiaries without further action. All Subsidiaries of an Unrestricted
Subsidiary shall also be Unrestricted Subsidiaries.


28

--------------------------------------------------------------------------------





Any designation of a Subsidiary of the Company as an Unrestricted Subsidiary
will be evidenced to the Trustee by filing with the Trustee a Board Resolution
giving effect to such designation and an Officers’ Certificate certifying that
such designation complied with the preceding conditions and was permitted by
Section 4.07. If, at any time, any Unrestricted Subsidiary would fail to meet
the preceding requirements as an Unrestricted Subsidiary, it will thereafter
cease to be an Unrestricted Subsidiary for purposes of this Indenture and any
Indebtedness of such Subsidiary will be deemed to be incurred by a Restricted
Subsidiary of the Company as of such date and, if such Indebtedness is not
permitted to be incurred as of such date under Section 4.09, the Company will be
in default of such covenant.
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person, if any, that is at the time entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors of such
Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
(1)    the sum of the products obtained by multiplying (a) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by
(2)    the then outstanding principal amount of such Indebtedness.
Section 1.02.    Other Definitions.


29

--------------------------------------------------------------------------------





Term
Defined
in
Section
“Act”
11.14
“Affiliate Transaction”
4.11
“Appendix”
2.01
“Asset Sale Offer”
4.10
“Change of Control Offer”
4.15
“Change of Control Payment”
4.15
“Change of Control Settlement Date”
4.15
“Covenant Defeasance”
8.03
“Discharge”
8.08
“Event of Default”
6.01
“Excess Proceeds”
4.10
“Incremental Funds”
4.07
“incur”
4.09
“Legal Defeasance”
8.02
“Offer Amount”
3.09
“Offer Period”
3.09
“Paying Agent”
2.03
“Payment Default”
6.01
“Permitted Debt”
4.09
“Registrar”
2.03
“Reinstatement Date”
4.18
“Restricted Payments”
4.07
“Settlement Date”
3.09
“Suspended Covenants”
4.18
“Suspension Period”
4.18
“Termination Date”
3.09



Section 1.03.    Incorporation by Reference of Trust Indenture Act.
Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture. Any terms
incorporated in this Indenture that are defined by the TIA, defined by TIA
reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.
Section 1.04.    Rules of Construction.
Unless the context otherwise requires:
(1)    a term has the meaning assigned to it;


30

--------------------------------------------------------------------------------





(2)    an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;
(3)    “or” is not exclusive;
(4)    words in the singular include the plural, and in the plural include the
singular;
(5)    provisions apply to successive events and transactions;
(6)    references to sections of or rules under the Securities Act or the
Exchange Act shall be deemed to include substitute, replacement or successor
sections or rules adopted by the SEC from time to time;
(7)    when used to express an obligation, the words “shall” and “will” have the
same meaning; and
(8)    “herein,” “hereof” and other words of similar import refer to this
Indenture as a whole (as amended or supplemented from time to time) and not to
any particular Article, Section or other subdivision.
ARTICLE 2
THE NOTES
Section 2.01.    Form and Dating.
Provisions relating to the Initial Notes and the Exchange Notes are set forth in
the Rule 144A/Regulation S Appendix attached hereto (the “Appendix”) which is
hereby incorporated in and expressly made part of this Indenture. The Notes and
the Trustee’s certificate of authentication therefor shall be substantially in
the form of Exhibit 1 to the Appendix which is hereby incorporated in and
expressly made a part of this Indenture. The Notes may have notations, legends
or endorsements required by law, stock exchange rule, agreements to which an
Issuer is subject, if any, or usage (provided that any such notation, legend or
endorsement is in a form acceptable to the Company). Each Note shall be dated
the date of its authentication. The terms of the Notes set forth in the Appendix
are part of the terms of this Indenture.
Section 2.02.    Execution and Authentication.
An Officer shall sign the Notes on behalf of each Issuer by manual or facsimile
signature.
If an Officer whose signature is on a Note no longer holds that office at the
time the Trustee authenticates the Note, the Note shall be valid nevertheless.


31

--------------------------------------------------------------------------------





A Note shall not be valid until an authorized signatory of the Trustee manually
signs the certificate of authentication on the Note. The signature shall be
conclusive evidence that the Note has been authenticated under this Indenture.
On the Initial Issuance Date, the Trustee shall authenticate and deliver $[
] million of Initial Notes and, at any time and from time to time thereafter,
the Trustee shall authenticate and deliver Notes for original issue in an
aggregate principal amount specified in such order, in each case upon a written
order of the Issuers. Such order shall specify the amount of the Notes to be
authenticated, the date on which the original issue of Notes is to be
authenticated and to whom the Notes shall be registered and delivered and, in
the case of an issuance of Additional Notes pursuant to Section 2.13 after the
Initial Issuance Date, shall certify that such issuance is in compliance with
Section 4.09.
The Trustee may appoint an authenticating agent reasonably acceptable to the
Issuers to authenticate the Notes. Unless limited by the terms of such
appointment, an authenticating agent may authenticate Notes whenever the Trustee
may do so. Each reference in this Indenture to authentication by the Trustee
includes authentication by such agent. An authenticating agent has the same
rights as any Registrar, Paying Agent or agent for service of notices and
demands.
Section 2.03.    Registrar and Paying Agent.
The Issuers shall maintain an office or agency in the continental United States
where Notes may be presented for registration of transfer or for exchange (the
“Registrar”) and an office or agency where Notes may be presented for payment
(the “Paying Agent”). The Registrar shall keep a register of the Notes and of
their transfer and exchange. The Issuers may have one or more co-registrars and
one or more additional paying agents. The term “Registrar” includes any
co-registrar, and the term “Paying Agent” includes any additional paying agent.
The Issuers shall enter into an appropriate agency agreement with any Registrar
or Paying Agent not a party to this Indenture, which shall incorporate the terms
of the TIA. The agreement shall implement the provisions of this Indenture that
relate to such agent. The Issuers shall notify the Trustee in writing of the
name and address of any such agent. If the Issuers fail to maintain a Registrar
or Paying Agent, the Trustee shall act as such and shall be entitled to
appropriate compensation therefor pursuant to Section 7.07. The Company or any
Subsidiary may act as Paying Agent or Registrar.
If a Holder has given wire transfer instructions to the Issuers, the Issuers
will pay all principal, interest and premium, if any, on that Holder’s Notes in
accordance with those instructions until given written notice to the contrary.
All other payments on the Notes will be made at the Corporate Trust Office of
the Trustee, unless the Issuers elect to make interest payments by checks mailed
to the Holders at their addresses set forth in the register of Holders.
The Issuers initially appoint the Trustee as Registrar and Paying Agent in
connection with the Notes at its offices indicated in the definition of
Corporate Trust Office of


32

--------------------------------------------------------------------------------





the Trustee in Section 1.01. The Issuers may change the Paying Agent or
Registrar without prior notice to the Noteholders.
Section 2.04.    Paying Agent to Hold Money in Trust.
Prior to 11:00 a.m., New York City time, on each due date of the principal and
interest on any Note, an Issuer shall deposit with the Paying Agent a sum
sufficient to pay such principal and interest when so becoming due. The Issuers
shall require each Paying Agent (other than the Trustee) to agree in writing
that the Paying Agent shall hold in trust for the benefit of Noteholders or the
Trustee all money held by the Paying Agent for the payment of principal of or
interest on the Notes and shall notify the Trustee of any default by the Issuers
in making any such payment. If the Company or a Subsidiary acts as Paying Agent,
it shall segregate the money held by it as Paying Agent and hold it as a
separate trust fund. The Issuers at any time may require a Paying Agent to pay
all money held by it to the Trustee and to account for any funds disbursed by
the Paying Agent. Upon complying with this Section 2.04, the Paying Agent shall
have no further liability for the money delivered to the Trustee.
Section 2.05.    Noteholder Lists.
The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Noteholders. If
the Trustee is not the Registrar, the Issuers shall furnish to the Trustee, in
writing at least five Business Days before each interest payment date and at
such other times as the Trustee may request in writing, a list in such form and
as of such date as the Trustee may reasonably require of the names and addresses
of Noteholders.
Section 2.06.     Transfer and Exchange.
The Notes shall be issued in registered form and shall be transferable only upon
the surrender of a Note for registration of transfer. When a Note is presented
to the Registrar with a request to register a transfer, the Registrar shall
register the transfer as requested if the requirements of this Indenture and
Section 8-401(a) of the Uniform Commercial Code are met. When Notes are
presented to the Registrar with a request to exchange them for an equal
principal amount of Notes of other denominations, the Registrar shall make the
exchange as requested if the same requirements are met. The Issuers may require
payment of a sum sufficient to cover any taxes, assessments or other
governmental charges in connection with any transfer or exchange pursuant to
this Section 2.06 (other than any such transfer taxes, assessments or similar
governmental charge payable upon exchange or transfer pursuant to Section 3.06,
4.10, 4.15 or 9.05).
Section 2.07.    Replacement Notes.
If a mutilated Note is surrendered to the Registrar or if the Holder of a Note
claims that the Note has been lost, destroyed or wrongfully taken, the Issuers
shall issue and the Trustee shall authenticate a replacement Note if the
requirements of Section 8-405 of the Uniform Commercial Code are met and the
Holder satisfies any other reasonable requirements of


33

--------------------------------------------------------------------------------





the Trustee. If required by the Trustee or the Issuers, such Holder shall
furnish an indemnity bond sufficient in the judgment of the Issuers and the
Trustee to protect the Issuers, the Trustee, the Paying Agent and the Registrar
from any loss which any of them may suffer if a Note is replaced. The Issuers
and the Trustee may charge the Holder for their expenses in replacing a Note.
Every replacement Note is an additional obligation of the Issuers.
Section 2.08.    Outstanding Notes.
Notes outstanding at any time are all Notes authenticated by the Trustee except
for those canceled by it, those delivered to it for cancellation and those
described in this Section 2.08 as not outstanding. Except as otherwise provided
in TIA §316(a), a Note does not cease to be outstanding because the Company or
an Affiliate of the Company holds the Note.
If a Note is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee and the Issuers receive proof satisfactory to them that the
replaced Note is held by a protected purchaser.
If the Paying Agent segregates and holds in trust, in accordance with this
Indenture, by 11:00 a.m., New York City time, on a redemption date or other
maturity date money sufficient to pay all principal, premium, if any, interest
and Additional Interest, if any, payable on that date with respect to the Notes
(or portions thereof) to be redeemed or maturing, as the case may be, then on
and after that date such Notes (or portions thereof) cease to be outstanding and
interest and Additional Interest, if any, on them cease to accrue.
Section 2.09.    Temporary Notes.
Until definitive Notes are ready for delivery, the Issuers may prepare and the
Trustee shall authenticate temporary Notes. Temporary Notes shall be
substantially in the form of definitive Notes but may have variations that the
Issuers consider appropriate for temporary Notes. Without unreasonable delay,
the Issuers shall prepare and upon written order of the Issuer, the Trustee
shall authenticate definitive Notes and deliver them in exchange for temporary
Notes.
Section 2.10.    Cancellation.
An Issuer at any time may deliver Notes to the Trustee for cancellation. The
Registrar and the Paying Agent shall forward to the Trustee any Notes
surrendered to them for registration of transfer, exchange or payment. The
Trustee and no one else shall cancel (subject to the record retention
requirements of the Exchange Act) all Notes surrendered for registration of
transfer, exchange, payment or cancellation. Upon written request, the Trustee
will deliver a certificate of such cancellation to the Issuers unless the
Issuers direct the Trustee to deliver canceled Notes to the Issuers instead
(subject to the Trustee’s retention policy). The Issuers may not issue new Notes
to replace Notes they have redeemed, paid or delivered to the Trustee for
cancellation.


34

--------------------------------------------------------------------------------





Section 2.11.    Defaulted Interest.
If the Issuers default in a payment of interest on the Notes (without regard to
any grace period in Section 6.01(a), the Issuers shall pay defaulted interest
(plus interest on such defaulted interest to the extent lawful) in any lawful
manner. The Issuers may pay the defaulted interest to the Persons who are
Noteholders on a subsequent special record date. The Issuers shall fix or cause
to be fixed any such special record date and payment date to the reasonable
satisfaction of the Trustee and shall promptly give to each Noteholder a notice
that states the special record date, the payment date and the amount of
defaulted interest to be paid.
Section 2.12.    CUSIP Numbers.
The Issuers in issuing the Notes may use “CUSIP” numbers and corresponding
“ISINs” (if then generally in use) and, if so, the Trustee shall use “CUSIP”
numbers and corresponding “ISINs” in notices of redemption as a convenience to
Holders; provided, however, that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of a redemption and that reliance may
be placed only on the other identification numbers printed on the Notes, and any
such redemption shall not be affected by any defect in or omission of such
numbers. The Issuers will promptly notify the Trustee in writing of any change
in the “CUSIP” numbers and corresponding “ISINs”
Section 2.13.    Issuance of Additional Notes.
The Issuers shall be entitled, subject to their compliance with Section 4.09, to
issue Additional Notes under this Indenture which shall have identical terms as
the Initial Notes issued on the Initial Issuance Date, other than with respect
to the date of issuance, the issue price and the date from which interest begins
to accrue. The Initial Notes issued on the Initial Issuance Date, any Additional
Notes and all Exchange Notes issued in exchange therefor shall be treated as a
single class for all purposes under this Indenture, including, without
limitation, waivers, consents, directions, declarations, amendments, redemptions
and offers to purchase.
With respect to any Additional Notes, the Issuers shall set forth in an
Officers’ Certificate, which shall be delivered to the Trustee, the following
information:
(1)    the aggregate principal amount of such Additional Notes to be
authenticated and delivered pursuant to this Indenture;
(2)    the issue price, the issue date and the CUSIP number and any
corresponding ISIN of such Additional Notes; and
(3)    whether such Additional Notes shall be Transfer Restricted Securities.


35

--------------------------------------------------------------------------------





ARTICLE 3
REDEMPTION AND PREPAYMENT
Section 3.01.    Notices to Trustee.
If the Issuers elect to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, they shall furnish to the Trustee, at least
five Business Days (unless a shorter period shall be agreeable to the Trustee)
before the date of giving notice of the redemption pursuant to Section 3.03, an
Officers’ Certificate setting forth (i) the clause of Section 3.07 pursuant to
which the redemption shall occur, (ii) the redemption date, (iii) the principal
amount of Notes to be redeemed, (iv) the redemption price, and (v) whether it
requests the Trustee to give notice of such redemption (provided, however, that
in the case of a partial redemption, or if the Trustee is requested to give
notice, to the Holders of Notes on behalf of the Issuer, pursuant to Section
3.03, the Officers’ Certificate required hereunder shall be given to the trustee
not less than 45 days before the Redemption Date unless a shorter priod is
satisfactory to the Trustee). Any such notice may be cancelled at any time prior
to giving notice of such redemption to any Holder and shall thereby be void and
of no effect.
Section 3.02.    Selection of Notes to Be Redeemed.
If less than all of the Notes are to be redeemed at any time, the Trustee shall
select the Notes to be redeemed among the Holders of the Notes as follows:
(1) if the Notes are listed on any national securities exchange, in compliance
with the requirements of the principal national securities exchange on which the
Notes are listed; or (2) if the Notes are not listed on any national securities
exchange, on a pro rata basis (or, in the case of Global Notes, the Notes
represented thereby will be selected in accordance with the Depository’s
prescribed method). In the event of partial redemption other than on a pro rata
basis, the particular Notes to be redeemed shall be selected, not less than five
(5) Business Days (unless a shorter period shall be agreeable to the Trustee)
prior to the giving of notice of the redemption pursuant to Section 3.03, by the
Trustee from the outstanding Notes not previously called for redemption.
The Trustee shall promptly notify the Issuers in writing of the Notes selected
for redemption and, in the case of any Note selected for partial redemption, the
principal amount thereof to be redeemed. No Notes of $2,000 or less can be
redeemed in part. Notes and portions of Notes selected shall be in minimum
amounts of $2,000 or whole multiples of $1,000 in excess thereof; except that if
all of the Notes of a Holder are to be redeemed, the entire outstanding amount
of Notes held by such Holder, even if such amount does not equal $2,000 or a
multiple of $1,000 in excess thereof, shall be redeemed. Provisions of this
Indenture that apply to Notes called for redemption also apply to portions of
Notes called for redemption.
The provisions of the immediately preceding paragraph of this Section 3.02 shall
not apply with respect to any redemption affecting only a Global Note, whether
such Global Note is to be redeemed in whole or in part. In case of any such
redemption in part, the unredeemed portion of the principal amount of the Global
Note shall be in an authorized denomination.


36

--------------------------------------------------------------------------------





Section 3.03.    Notice of Redemption.
At least 30 days but not more than 60 days before a redemption date, the Issuers
shall mail by first class mail, a notice of redemption to each Holder whose
Notes are to be redeemed at its registered address, except that optional
redemption notices may be mailed more than 60 days prior to a redemption date if
the notice is issued in connection with a Legal Defeasance, Covenant Defeasance
or Discharge.
The notice shall identify the Notes to be redeemed (including “CUSIP” numbers
and corresponding “ISINs”, if applicable) and shall state:
(a)    the redemption date;
(b)    the redemption price or, if the redemption price is not then
determinable, the manner in which it is to be determined;
(c)    if any Note is being redeemed in part, the portion of the principal
amount of such Note to be redeemed and that, after the redemption date upon
surrender of such Note, a new Note or Notes in principal amount equal to the
unredeemed portion shall be issued in the name of the Holder upon cancellation
of the original Note;
(d)    the name and address of the Paying Agent;
(e)    that Notes called for redemption must be surrendered to the Paying Agent
to collect the redemption price;
(f)    that, unless the Issuers default in making such redemption payment,
interest and Additional Interest, if any, on Notes called for redemption cease
to accrue on and after the redemption date and the only remaining right of the
Holders of such Notes is to receive payment of the redemption price upon
surrender to the Paying Agent of the Notes redeemed;
(g)    the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed;
(h)    that no representation is made as to the correctness or accuracy of the
CUSIP or ISIN number, if any, listed in such notice or printed on the Notes; and
(i)    any conditions precedent to such redemption.
If any of the Notes to be redeemed is in the form of a Global Note, then the
Issuers shall modify such notice to the extent necessary to accord with the
procedures of the Depository applicable to redemption.
At the Issuers’ request, the Trustee shall give the notice of redemption in the
Issuers’ names and at their expense; provided, however, that the Issuers shall
have delivered to


37

--------------------------------------------------------------------------------





the Trustee, as provided in Section 3.01, an Officers’ Certificate requesting
that the Trustee give such notice and setting forth the information to be stated
in such notice as provided in the second preceding paragraph.
Section 3.04.    Effect of Notice of Redemption.
Once notice of redemption is given in accordance with Section 3.03 hereof,
subject to satisfaction of any conditions precedent set forth in the notice of
redemption, Notes called for redemption shall become irrevocably due and payable
on the redemption date at the redemption price. If given in the manner provided
for in Section 3.03, the notice of redemption shall be conclusively presumed to
have been given whether or not a Holder receives such notice. Failure to give
timely notice or any defect in the notice shall not affect the validity of the
redemption.
Section 3.05.    Deposit of Redemption Price.
Prior to 11:00 a.m., New York City time, on the redemption date, the Issuers
shall deposit with the Paying Agent (or, if the Company or a Subsidiary thereof
is acting as its own Paying Agent, segregate and hold in trust as provided in
Section 2.04 hereof) money sufficient in same day funds to pay the redemption
price of and accrued interest and Additional Interest, if any, on all Notes to
be redeemed on that date. The Paying Agent shall promptly return to the Issuers
any money deposited with the Paying Agent by an Issuer in excess of the amounts
necessary to pay the redemption price of and accrued interest and Additional
Interest, if any, on all Notes to be redeemed.
If the Issuers comply with the provisions of the preceding paragraph, on and
after the redemption date, interest and Additional Interest, if any, shall cease
to accrue on the Notes or the portions of Notes called for redemption whether or
not such Notes are presented for payment, and the only remaining right of the
Holders of such Notes shall be to receive payment of the redemption price upon
surrender to the Paying Agent of the Notes redeemed. If any Note called for
redemption shall not be so paid upon surrender for redemption because of the
failure of an Issuer to comply with the preceding paragraph, interest shall be
paid on the unpaid principal, from the redemption date until such principal is
paid, and to the extent lawful, on any interest and Additional Interest, if any,
not paid on such unpaid principal, in each case at the rate provided in the
Notes and in Section 4.01 hereof.
Section 3.06.    Notes Redeemed in Part.
Upon surrender of a Note that is redeemed in part, the Issuers shall issue in
the name of the Holder and the Trustee shall authenticate for the Holder at the
expense of the Issuers a new Note equal in principal amount to the unredeemed
portion of the Note surrendered.
Section 3.07.    Optional Redemption.
(a)    Except as set forth in clauses (b), (c) and (d) of this Section 3.07, the
Issuers shall not have the option to redeem the Notes pursuant to this
Section 3.07 prior to March 1, 2019.


38

--------------------------------------------------------------------------------





On or after March 1, 2019, the Issuers may redeem all or a part of the Notes, at
the redemption prices (expressed as percentages of principal amount) set forth
below, plus accrued and unpaid interest on the Notes redeemed to the applicable
redemption date (subject to the right of Holders on the relevant record date to
receive interest due on an interest payment date that is on or prior to the
redemption date), if redeemed during the 12 month period beginning on March 1 of
the years indicated below:
PERIOD
PERCENTAGE
2019
105.250
%
2020
102.625
%
2021 and thereafter
100.000
%

(b)    Notwithstanding the provisions of clause (a) of this Section 3.07, at any
time prior to March 1, 2019, the Issuers may on any one or more occasions redeem
up to 35% of the aggregate principal amount of Notes (including any Additional
Notes) issued under this Indenture at a redemption price of 110.500% of the
principal amount thereof, plus accrued and unpaid interest to the redemption
date (subject to the right of Holders on the relevant record date to receive
interest due on an interest payment date that is on or prior to the redemption
date), in an amount not greater than the net cash proceeds of one or more Equity
Offerings by the Company, provided that:
(1)    at least 65% of the aggregate principal amount of Notes (including any
Additional Notes) issued on the date of this Indenture remains outstanding
immediately after the occurrence of such redemption (excluding any Notes held by
the Company and its Subsidiaries); and
(2)    the redemption occurs within 180 days of the date of the closing of each
such Equity Offering.
(c)    Prior to March 1, 2019, the Issuers may on one or more occasions redeem
all or part of the Notes at a redemption price equal to the sum of:
(1)    100% of the principal amount thereof, plus
(2)    the Make Whole Premium at the redemption date,
plus accrued and unpaid interest, if any, to the redemption date (subject to the
right of Holders on the relevant record date to receive interest due on an
interest payment date that is on or prior to the redemption date).
(d)    The Issuers shall have the right to redeem the Notes in accordance with
the terms, and subject to the conditions, set forth in Section 4.15(6) hereof.
(e)    Any redemption pursuant to this Section 3.07 shall be made pursuant to
the provisions of Section 3.01 through Section 3.06 hereof.
Section 3.08.    Mandatory Redemption.


39

--------------------------------------------------------------------------------





Except as set forth in Sections 4.10 and 4.15 hereof, neither of the Issuers is
required to make mandatory redemption or sinking fund payments with respect to
the Notes or to repurchase the Notes at the option of the Holders.
Section 3.09.    Offer to Purchase by Application of Excess Proceeds.
In the event that, pursuant to Section 4.10 hereof, the Company shall be
required to commence an Asset Sale Offer, it shall follow the procedures
specified below.
The Asset Sale Offer shall remain open for a period of 20 Business Days
following its commencement and no longer, except to the extent that a longer
period is required by Applicable Law (the “Offer Period”). No later than five
Business Days after the termination of the Offer Period (the “Settlement Date”),
the Company shall purchase and pay for the principal amount of Notes required to
be purchased pursuant to Section 4.10 hereof (the “Offer Amount”) or, if less
than the Offer Amount has been tendered, all Notes validly tendered in response
to the Asset Sale Offer.
Payment for any Notes so purchased shall be made in the manner prescribed in the
Notes.
Upon the commencement of an Asset Sale Offer, the Company shall send a notice to
each of the Holders, with a copy to the Trustee. The notice shall contain all
instructions and materials necessary to enable such Holders to tender Notes
pursuant to the Asset Sale Offer. The Asset Sale Offer shall be made to all
Holders. The notice, which shall govern the terms of the Asset Sale Offer, shall
state:
(a)    that the Asset Sale Offer is being made pursuant to this Section 3.09 and
Section 4.10 hereof and the length of time the Asset Sale Offer shall remain
open, including the time and date the Asset Sale Offer will terminate (the
“Termination Date”);
(b)    the Offer Amount and the purchase price;
(c)    that any Note not tendered or accepted for payment shall continue to
accrue interest and Additional Interest, if any;
(d)    that, unless the Company defaults in making such payment, any Note
accepted for payment pursuant to the Asset Sale Offer shall cease to accrue
interest and Additional Interest, if any, after the Settlement Date;
(e)    that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer may only elect to have all of such Note purchased and may not elect to
have only a portion of such Note purchased;
(f)    that Holders electing to have a Note purchased pursuant to any Asset Sale
Offer shall be required to surrender the Note, with the form entitled “Option of


40

--------------------------------------------------------------------------------





Holder to Elect Purchase” on the reverse of the Note completed, to the Company
or a Paying Agent at the address specified in the notice, before the Termination
Date;
(g)    that Holders shall be entitled to withdraw their election if the Company
or the Paying Agent, as the case may be, receives, prior to the Termination
Date, a telegram, electronic image scan, facsimile transmission or letter
setting forth the name of the Holder, the principal amount of the Note the
Holder delivered for purchase and a statement that such Holder is withdrawing
his election to have such Note purchased;
(h)    that, if the aggregate principal amount of Notes surrendered by Holders
and Pari Passu Indebtedness surrendered by holders or lenders, collectively,
exceeds the amount the Company is required to repurchase, the Trustee shall
select the Notes and the Company will select such Pari Passu Indebtedness to be
purchased or redeemed on a pro rata basis on the basis of the aggregate
principal amount of tendered Notes and Pari Passu Indebtedness (with such
adjustments as may be deemed appropriate by the Company so that only Notes in
denominations of $2,000, or an integral multiple of $1,000 in excess thereof,
shall be purchased); and
(i)    that Holders whose Notes were purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer).
If any of the Notes subject to an Asset Sale Offer is in the form of a Global
Note, then the Company shall modify such notice to the extent necessary to
accord with the procedures of the Depository applicable to repurchases.
Promptly after the Termination Date, the Company shall, to the extent lawful,
accept for payment Notes or portions thereof tendered pursuant to the Asset Sale
Offer in the aggregate principal amount required by Section 4.10 hereof, and
prior to the Settlement Date it shall deliver to the Trustee an Officers’
Certificate stating that such Notes or portions thereof were accepted for
payment by the Company in accordance with the terms of this Section 3.09 and
Section 4.10. Prior to 11:00 a.m., New York City time, on the Settlement Date,
the Company or the Paying Agent, as the case may be, shall mail or deliver to
each tendering Holder an amount equal to the purchase price of the Notes
tendered by such Holder and accepted by the Company for purchase, and the
Company shall issue a new Note, and the Trustee shall authenticate and mail or
deliver such new Note to such Holder, in a principal amount equal to any
unpurchased portion of the Note surrendered. Any Note not so accepted shall be
promptly mailed or delivered by the Company to the Holder thereof. The Company
shall publicly announce the results of the Asset Sale Offer on or before the
Settlement Date.


41

--------------------------------------------------------------------------------





ARTICLE 4
COVENANTS
Section 4.01.    Payment of Notes.
The Issuers shall pay or cause to be paid the principal of, premium, if any,
interest and Additional Interest, if any, on the Notes on the dates and in the
manner provided in the Notes. Principal, premium, if any, interest and
Additional Interest, if any, shall be considered paid on the date due if the
Paying Agent, if other than the Company or a Subsidiary thereof, holds as
of 11:00 a.m., New York City time, on the due date money deposited by an Issuer
or a Guarantor in immediately available funds and designated for and sufficient
to pay all principal, premium, if any, interest and Additional Interest, if any,
then due.
The Issuers shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal and premium, if any,
at the rate equal to the interest rate on the Notes to the extent lawful; and
they shall pay interest (including post-petition interest in any proceeding
under any Bankruptcy Law) on overdue installments of interest and Additional
Interest, if any (without regard to any applicable grace period), at the same
rate to the extent lawful.
The Company shall notify the Trustee of the amounts and payment dates of any
Additional Interest that may become payable under any Registration Rights
Agreement no later than the proposed payment date for the Additional Interest.
The Trustee shall not at any time be under any duty or responsibility to any
Holder of Notes to determine the Additional Interest, or with respect to the
nature, extent, or calculation of the amount of Additional Interest owed, or
with respect to the method employed in such calculation of the Additional
Interest.
Section 4.02.    Maintenance of Office or Agency.
The Issuers shall maintain an office or agency (which may be an office of the
Trustee or an affiliate of the Trustee) where Notes may be presented or
surrendered for payment, and they will maintain in the continental United
States, an office or agency where Notes may be surrendered for registration of
transfer or for exchange. The Issuers shall give prompt written notice to the
Trustee of any change in the location of such office or agency. If at any time
the Issuers shall fail to maintain any such required office or agency or shall
fail to furnish the Trustee with notice of a change in the address thereof, such
presentations, surrenders, may be made at the Corporate Trust Office of the
Trustee.
The Issuers may also from time to time designate one or more other offices or
agencies, which shall be in the continental United States, where the Notes may
be presented or surrendered for any or all such purposes and may from time to
time rescind such designations. The Issuers shall give prompt written notice to
the Trustee of any such designation or rescission and of any change in the
location of any such other office or agency.
Section 4.03.    Reports and other Information Rights.


42

--------------------------------------------------------------------------------





(a)    Notwithstanding that the Company may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, so long as any Notes
are outstanding, the Company will make publicly available on its website or file
with the SEC for public availability within the time periods specified in the
SEC’s rules and regulations under the Exchange Act:
(1)    all quarterly and annual financial and other information with respect to
the Company and its Subsidiaries that would be required to be contained in a
filing with the SEC on Forms 10-Q and 10-K if the Company were required to file
such forms, including a “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” and, with respect to the annual information
only, a report on the annual financial statements by the Company’s certified
independent accountants; and
(2)    all current reports that would be required to be filed with the SEC on
Form 8-K if the Company were required to file such reports (except to the extent
that the Company reasonably determines that such report would not be material to
investors in debt securities).
Any and all Defaults or Events of Default arising from a failure to furnish or
file in a timely manner any information or report required by this Section 4.03
shall be deemed cured (and the Company shall be deemed to be in compliance with
this Section 4.03) upon furnishing or filing such information or report as
contemplated by this Section 4.03 (but without regard to the date on which such
information or report is so furnished or filed); provided that such cure shall
not otherwise affect the rights of the Holders under Article 6 if principal,
premium, if any, and interest have been accelerated in accordance with the terms
of this Indenture and such acceleration has not been rescinded or cancelled
prior to such cure. The Company shall at all times comply with TIA § 314(a).
(b)    The Company and the Guarantors shall furnish to the Holders and
Beneficial Owners of the Notes, prospective purchasers of the Notes and
securities analysts, upon their request, the information, if any, required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.
(c)    If the Company has designated any of its Subsidiaries as Unrestricted
Subsidiaries, and any such Unrestricted Subsidiary is or, taken together with
all other Unrestricted Subsidiaries as a whole, would be a Significant
Subsidiary, then, to the extent material, the quarterly and annual financial
information required by paragraph (a) of this Section 4.03 shall include a
reasonably detailed presentation, either on the face of the financial statements
or in the footnotes to the financial statements and in Management’s Discussion
and Analysis of Financial Condition and Results of Operations, of the financial
condition and results of operations of the Company and its Restricted
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries of the Company.
(d)    Delivery of reports, information and documents to the Trustee under this
Section 4.03 is for informational purposes only and the Trustee’s receipt of the
foregoing shall not constitute constructive notice of any information contained
therein or determinable from information


43

--------------------------------------------------------------------------------





contained therein, including the Issuers’ compliance with any of their covenants
hereunder (as to which the Trustee is entitled to rely exclusively on Officers’
Certificates).
(e)    The Company shall conduct a conference call following each fiscal quarter
beginning with the quarter ending March 31, 2017, that the Holders and
Beneficial Owners of Notes may attend to discuss the financial condition and
results of operations of the Company and its Restricted Subsidiaries for the
most recently ended period for which financial statements have been delivered
pursuant to Sections 4.03(a) and (b), at a date and time to be determined by the
Company with reasonable advance notice to the Trustee, the Holders and the
Beneficial Owners of Notes; provided that the above requirements will be deemed
satisfied if the Company holds a conference call open to the public to discuss
the financial condition and results of operations of the Company and its
Restricted Subsidiaries for the most recently ended period for which financial
statements have been delivered pursuant to Sections 4.03(a) and (b).
Section 4.04.    Compliance Certificate.
(a)    The Issuers shall deliver to the Trustee, within 90 days after the end of
each fiscal year, beginning with the fiscal year ended December 31, 2017, an
Officers’ Certificate stating that a review of the activities of the Company and
its Restricted Subsidiaries during the preceding fiscal year has been made under
the supervision of the signing Officers with a view to determining whether the
Company has kept, observed, performed and fulfilled its obligations under this
Indenture, and further stating, as to each such Officer signing such
certificate, that to the best of his or her knowledge the Company has kept,
observed, performed and fulfilled each and every covenant contained in this
Indenture and is not in default in the performance or observance of any of the
terms, provisions and conditions of this Indenture (or, if a Default or Event of
Default shall have occurred, describing all such Defaults or Events of Default
of which he or she may have knowledge and what action the Company is taking or
proposes to take with respect thereto).
(b)    The Issuers shall, so long as any of the Notes are outstanding, deliver
to the Trustee, forthwith upon any of their respective Officers becoming aware
of any Default or Event of Default, a statement specifying such Default or Event
of Default and what action the Company is taking or proposes to take with
respect thereto.
Section 4.05.    Taxes.
The Company shall pay, and shall cause each of its Subsidiaries to pay, prior to
delinquency, all material taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings or where the
failure to effect such payment is not adverse in any material respect to the
Holders of the Notes.
Section 4.06.    Stay, Extension and Usury Laws.
Each of the Issuers and the Guarantors covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture;


44

--------------------------------------------------------------------------------





and each of the Issuers and the Guarantors (to the extent that it may lawfully
do so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it shall not, by resort to any such law, hinder, delay or impede
the execution of any power herein granted to the Trustee, but shall suffer and
permit the execution of every such power as though no such law has been enacted.
Section 4.07.    Limitation on Restricted Payments.
(a)    The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:
(1)    declare or pay any dividend or make any other payment or distribution on
account of the Company’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Company or any of its Restricted Subsidiaries) or to
the direct or indirect holders of the Company’s or any of its Restricted
Subsidiaries’ Equity Interests in their capacity as such (other than dividends,
payments or distributions payable in Equity Interests (other than Disqualified
Equity Interests) of the Company or payable to the Company or a Restricted
Subsidiary of the Company);
(2)    purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Company) any Equity Interests of the Company or any direct or indirect parent of
the Company (other than in exchange for Equity Interests (other than
Disqualified Equity Interests) of the Company);
(3)    make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Indebtedness that is subordinated to
the Notes or the Subsidiary Guarantees (other than intercompany indebtedness),
except a payment of interest or principal within 180 days of the Stated Maturity
thereof; or
(4)    make any Restricted Investment (all such payments and other actions set
forth in these clauses (1) through (4) above being collectively referred to as
“Restricted Payments”),
unless, at the time of and after giving effect to such Restricted Payment, no
Default (except a Reporting Default) or Event of Default has occurred and is
continuing or would occur as a consequence of such Restricted Payment and
either:
(1)    if the Fixed Charge Coverage Ratio for the Company’s most recently ended
four full fiscal quarters for which internal financial statements are available
at the time of such Restricted Payment is not less than 1.75 to 1.0, such
Restricted Payment, together with the aggregate amount of all other Restricted
Payments made by the Company and its Restricted Subsidiaries (excluding
Restricted Payments permitted by clauses (2), (3), (4), (5), (6), (7) and (8) of
Section 4.07(b)) with respect


45

--------------------------------------------------------------------------------





to the quarter for which such Restricted Payment is made, is less than the sum,
without duplication, of:
(a)    Available Cash with respect to the Company’s preceding fiscal quarter,
plus
(b)    100% of the aggregate net proceeds received by the Company (including the
fair market value of any Permitted Business or long-term assets that are used or
useful in a Permitted Business to the extent acquired in consideration of Equity
Interests of the Company (other than Disqualified Equity Interests)) after the
date of this Indenture as a contribution to its common equity capital or from
the issue or sale of Equity Interests of the Company (other than Disqualified
Equity Interests) or from the issue or sale of convertible or exchangeable
Disqualified Equity Interests or convertible or exchangeable debt securities of
the Company that have been converted into or exchanged for such Equity Interests
(other than Equity Interests (or Disqualified Equity Interests or debt
securities) sold to a Restricted Subsidiary of the Company), plus
(c)    to the extent that any Restricted Investment that was made after the date
of this Indenture is sold for cash or otherwise liquidated or repaid for cash,
the lesser of (i) the cash return of capital with respect to such Restricted
Investment (less the cost of disposition, if any) and (ii) the initial amount of
such Restricted Investment, plus
(d)    the net reduction in Restricted Investments resulting from dividends,
repayments of loans or advances, or other transfers of assets in each case to
the Company or any of its Restricted Subsidiaries from any Person (including,
without limitation, Unrestricted Subsidiaries) or from redesignations of
Unrestricted Subsidiaries as Restricted Subsidiaries, to the extent such amounts
have not been included in Available Cash for any period commencing on or after
the date of this Indenture (items (b), (c) and (d) being referred to as
“Incremental Funds”), minus
(e)    the aggregate amount of Incremental Funds previously expended since the
date of this Indenture pursuant to this clause (1) and clause (2) below; or
(2)    if the Fixed Charge Coverage Ratio for the Company’s most recently ended
four full fiscal quarters for which internal financial statements are available
at the time of such Restricted Payment is less than 1.75 to 1.00, such
Restricted Payment, together with the aggregate amount of all other Restricted
Payments made by the Company and its Restricted Subsidiaries (excluding
Restricted Payments permitted by clauses (2), (3), (4), (5), (6) and (7) of
Section 4.07(b) but including, solely for the purposes of calculating capacity
under this clause (2), the amount of any Restricted Payments made under Section
4.07(b)(8)) with respect to the quarter


46

--------------------------------------------------------------------------------





for which such Restricted Payment is made (such Restricted Payments for purposes
of this clause (2) meaning only distributions on partnership interests or units
of the Company), is less than the sum, without duplication, of:
(a)    $125.0 million less the aggregate amount of all prior Restricted Payments
made by the Company and its Restricted Subsidiaries pursuant to this clause
(2)(a) since the date of this Indenture, plus
(b)    Incremental Funds to the extent not previously expended since the date of
this Indenture pursuant to this clause (2) or clause (1) above.
(b)    The preceding provisions will not prohibit:
(1)    the payment of any dividend or distribution within 60 days after the date
of its declaration, if at the date of declaration the payment would have
complied with the provisions of this Indenture;
(2)    to the extent not otherwise expended under Section 4.07(a) or applied
under Section 4.07(b)(8), the purchase, redemption, defeasance or other
acquisition or retirement for value of any subordinated Indebtedness of the
Company or any Guarantor or of any Equity Interests of the Company in exchange
for, or out of the net cash proceeds of the substantially concurrent
(a) contribution (other than from a Restricted Subsidiary of the Company) to the
equity capital of the Company or (b) sale (other than to a Restricted Subsidiary
of the Company) of, Equity Interests of the Company (other than Disqualified
Equity Interests), with a sale being deemed substantially concurrent if such
purchase, redemption, defeasance or other acquisition or retirement for value
occurs not more than 120 days after such sale; provided, however, that the
amount of any such net cash proceeds that are utilized for any such purchase,
redemption, defeasance or other acquisition or retirement for value will be
excluded or deducted from the calculation of Available Cash and Incremental
Funds;
(3)    the purchase, redemption, defeasance or other acquisition or retirement
for value of subordinated Indebtedness of the Company or any Guarantor with the
net cash proceeds from an incurrence of, or in exchange for, Permitted
Refinancing Indebtedness;
(4)    the payment of any dividend or distribution by a Restricted Subsidiary of
the Company to the holders of its Equity Interests on a pro rata basis;
(5)    the purchase, redemption or other acquisition or retirement for value of
any Equity Interests of the Company or direct or indirect parent of the Company
pursuant to any director or employee equity subscription agreement or equity
option agreement or other employee benefit plan or to satisfy obligations under
any Equity


47

--------------------------------------------------------------------------------





Interests appreciation rights or option plan or similar arrangement; provided
that the aggregate price paid for all such purchased, redeemed, acquired or
retired Equity Interests may not exceed $5.0 million in any calendar year, with
unused amounts in any calendar year being carried over to succeeding calendar
years subject to a maximum of $10.0 million in any calendar year;
(6)    any purchase, redemption, retirement, defeasance or other acquisition for
value of any subordinated Indebtedness pursuant to the provisions of such
subordinated Indebtedness upon a Change of Control or an Asset Sale after the
Company shall have complied with the provisions of Section 4.10 or Section 4.15
hereof, as the case may be, and repurchased all Notes validly tendered for
payment in connection with the Change of Control Offer or Asset Sale Offer, as
the case may be;
(7)    any redemption of Class A PIK Units; or
(8)    provided that the Consolidated Total Leverage Ratio is less than 3.50 to
1.00 at the time of such redemption or repurchase (after giving pro forma effect
to such redemption or repurchase), redemptions or repurchases of Preferred
Securities in an aggregate amount since the Initial Issuance Date not to exceed
the sum of (x) $200.0 million plus (y) to the extent not otherwise expended
under Section 4.07(a) or Section 4.07(b)(2), 100% of the aggregate net proceeds
received by the Company (including the fair market value of any Permitted
Business or long-term assets that are used or useful in a Permitted Business to
the extent acquired in consideration of Equity Interests of the Company (other
than Disqualified Equity Interests)) after the date of this Indenture as a
contribution (other than from a Restricted Subsidiary of the Company) to its
common equity capital or from the issue or sale of Equity Interests of the
Company (other than Disqualified Equity Interests and other than Equity
Interests sold to a Restricted Subsidiary of the Company), provided that the
amount of any such net proceeds referred to in this clause (y) that are utilized
for any such purchase or redemption will be excluded or deducted from the
calculation of Incremental Funds and, if applicable, Available Cash.
(c)    Notwithstanding the foregoing:
(A) if the Consolidated Total Leverage Ratio is greater than 4.00 to 1.00 at the
time of such Restricted Payment (after giving pro forma effect to any Restricted
Payment), the Company (i) shall not be permitted to increase the amount of
distributions payable per unit on the Company’s publicly traded units above the
per unit amount paid in the previous fiscal quarter, with such amount for the
fiscal quarter ending December 31, 2016 being $0.45 per unit (adjusted for (1)
common unit splits or combinations, (2) dividends on common units payable in the
Company’s units or partnership interests or in securities convertible or
exchangeable thereto, and (3) any issuances of Company common units for more
than 50% below fair market value (as determined in good faith by the Board of
Directors) pursuant to a rights offering or similar offering that is made to
all, or substantially all, holders of common units of the Company), (ii)


48

--------------------------------------------------------------------------------





shall not be permitted to make more than 50% of the Class A Preferred Unit
Distributions (as defined in the Partnership Agreement as in effect on the
Initial Issuance Date) with respect to the Preferred Securities in the form of
cash, and (iii) shall not be permitted to redeem any Class A PIK Units; and
(B) the Company shall not redeem any Preferred Securities except pursuant to
clauses (2), (7) or (8) of Section 4.07(b) (and for the avoidance of doubt,
shall not be entitled to redeem Preferred Securities pursuant to the provisions
of Section 4.07(a)).
(d)    The amount of all Restricted Payments (other than cash) will be the fair
market value, on the date of the Restricted Payment, of the Restricted Payment
proposed to be made or the asset(s) or securities proposed to be transferred or
issued by the Company or such Restricted Subsidiary, as the case may be,
pursuant to the Restricted Payment, except that the fair market value of any
non-cash dividend or distribution paid within 60 days after the date of its
declaration shall be determined as of such date. The fair market value of any
Restricted Payment, assets or securities that are required to be valued by this
Section 4.07 shall be determined in accordance with the definition of that term.
For purposes of determining compliance with this Section 4.07, (x) in the event
that a Restricted Payment meets the criteria of more than one of the categories
of Restricted Payments described in the clauses (1) through (6) of
Section 4.07(b), or is permitted pursuant to Section 4.07(a), the Company will
be permitted to classify (or later classify or reclassify in whole or in part in
its sole discretion) such Restricted Payment (or portion thereof) on the date
made or later reclassify such Restricted Payment (or portion thereof) in any
manner that complies with this covenant; and (y) in the event a Restricted
Payment is made pursuant to clause (1) or (2) of Section 4.07(a), the Company
will be permitted to classify whether all or any portion thereof is being (and
in the absence of such classification shall be deemed to have classified the
minimum amount possible as having been) made with Incremental Funds.
Section 4.08.    Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries.
The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:
(1)    pay dividends or make any other distributions on its Capital Stock to the
Company or any of its Restricted Subsidiaries, or pay any Indebtedness or other
obligations owed to the Company or any of its Restricted Subsidiaries provided
that the priority that any series of preferred securities of a Restricted
Subsidiary has in receiving dividends or liquidating distributions before
dividends or liquidating distributions are paid in respect of common stock of
such Restricted Subsidiary shall not constitute a restriction on its ability to
make dividends or distributions on its Capital Stock for purposes of this
Section 4.08;
(2)    make loans or advances to the Company or any of its Restricted
Subsidiaries (it being understood that the subordination of loans or advances
made


49

--------------------------------------------------------------------------------





to the Company or any other Restricted Subsidiary to other Indebtedness incurred
by the Company or any other Restricted Subsidiary will not be deemed a
restriction on the ability to make loans or advances); or
(3)    transfer any of its properties or assets to the Company or any of its
Restricted Subsidiaries.
However, the preceding restrictions of this Section 4.08 will not apply to
encumbrances or restrictions existing under or by reason of:
(1)    agreements as in effect on the date of this Indenture (including the
Credit Agreement and instruments governing Existing Indebtedness) and any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of those agreements or the Indebtedness
to which they relate, provided that the amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are
not materially more restrictive, taken as a whole, with respect to such
dividend, distribution and other payment restrictions than those contained in
those agreements on the date of this Indenture;
(2)    this Indenture, the Notes and the Subsidiary Guarantees;
(3)    applicable law;
(4)    any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Company or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness or Capital
Stock was incurred in connection with or in contemplation of such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person, or the property or
assets of the Person, so acquired, provided that, in the case of Indebtedness,
such Indebtedness was otherwise permitted by the terms of this Indenture to be
incurred;
(5)    Capital Lease Obligations, mortgage financings or purchase money
obligations, in each case for property acquired in the ordinary course of
business that impose restrictions on that property of the nature described in
clause (3) of the preceding paragraph;
(6)    any agreement for the sale or other disposition of a Restricted
Subsidiary of the Company that restricts distributions by that Restricted
Subsidiary pending its sale or other disposition;
(7)    Permitted Refinancing Indebtedness, provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are no more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced;


50

--------------------------------------------------------------------------------





(8)    Liens securing Indebtedness otherwise permitted to be incurred under the
provisions of Section 4.12 that limit the right of the debtor to dispose of the
assets subject to such Liens;
(9)    provisions with respect to the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, stock sale
agreements and other similar agreements entered into in the ordinary course of
business, or customary non-assignment provisions in Hydrocarbon purchase and
sale or exchange agreements or similar operational agreements or licenses or
leases entered into in the ordinary course of business;
(10)    any agreement or instrument relating to any property or assets acquired
after the date of this Indenture, so long as such encumbrance or restriction
relates only to the property or assets so acquired and is not and was not
created in anticipation of such acquisitions;
(11)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(12)    any encumbrance or restriction contained in the terms of any
Indebtedness permitted to be incurred under this Indenture or any agreement
pursuant to which such Indebtedness was incurred if either (a) the encumbrance
or restriction applies only in the event of a payment default or a default with
respect to a financial covenant in such Indebtedness or agreement or (b) the
Company determines that any such encumbrance or restriction will not materially
affect the Company’s ability to make principal or interest payments on the
Notes, as determined in good faith by the Board of Directors or an officer of
the General Partner or Holdco, whose determination shall be conclusive; and
(13)    any other agreement governing Indebtedness of the Company or any
Restricted Subsidiary that is permitted to be incurred under Section 4.09;
provided, however, that such encumbrances or restrictions are not materially
more restrictive, taken as a whole, than those contained in this Indenture, the
Credit Agreement or the instruments governing the Existing Indebtedness as they
exist on the date of this Indenture.
Section 4.09.    Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Equity Interests.
The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Debt), and the
Company will not, and will not permit any of its Restricted Subsidiaries to,
issue any Disqualified Equity Interests; provided, however, that the Company and
any of its Restricted Subsidiaries may incur Indebtedness (including Acquired
Debt) or issue Disqualified Equity Interests, if the Fixed Charge Coverage Ratio
for the


51

--------------------------------------------------------------------------------





Company’s most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
additional Indebtedness is incurred or such Disqualified Equity Interests are
issued would have been at least 2.0 to 1.0, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been incurred or Disqualified Equity Interests had
been issued, as the case may be, at the beginning of such four-quarter period.
The first paragraph of this Section 4.09 will not prohibit the incurrence of any
of the following items of Indebtedness (collectively, “Permitted Debt”) or the
issuance of any Disqualified Equity Interests described in clause (11) below:
(1)    the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness (including letters of credit) under one or more Credit Facilities
in an aggregate principal amount at any one time outstanding under this
clause (1) (with letters of credit being deemed to have a principal amount equal
to the maximum potential liability of the Company and its Subsidiaries
thereunder) not to exceed the greater of $400.0 million and 20.0% of the
Company’s Consolidated Net Tangible Assets determined at the time of incurrence;
(2)    the incurrence by the Company or its Restricted Subsidiaries of the
Existing Indebtedness (other than Indebtedness under clause (3));
(3)    the incurrence by the Issuers of Indebtedness represented by (a) the
Notes issued and sold on the Initial Issuance Date, (b) the Exchange Notes
issued pursuant to any Registration Rights Agreement or (c) any Subsidiary
Guarantee;
(4)    the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvement of
property, plant or equipment used in the business of the Company or such
Restricted Subsidiary (or Capital Stock of an entity owning such property, plant
or equipment), provided that after giving effect to any such incurrence, the
principal amount of all Indebtedness incurred pursuant to this clause (4) and
then outstanding, including all Permitted Refinancing Indebtedness incurred to
extend, refinance, renew, replace, defease or refund any Indebtedness incurred
pursuant to this clause (4), does not exceed the greater of (a) $90.0 million or
(b) 5.0% of the Company’s Consolidated Net Tangible Assets at the time of
incurrence;
(5)    the incurrence by the Company or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to extend, refinance, renew, replace, defease or refund Indebtedness
that was permitted by this Indenture to be incurred under the first paragraph of
this Section 4.09 or clause (2), (3) or (4) of this paragraph or this
clause (5);


52

--------------------------------------------------------------------------------





(6)    the incurrence by the Company or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Company and any of its Restricted
Subsidiaries; provided, however, that:
(a)    if the Company is the obligor on such Indebtedness and a Guarantor is not
the obligee, such Indebtedness must be expressly subordinated to the prior
payment in full in cash of all Obligations with respect to the Notes, or if a
Guarantor is the obligor on such Indebtedness and neither the Company nor
another Guarantor is the obligee, such Indebtedness must be expressly
subordinated to the prior payment in full in cash of all Obligations with
respect to the Subsidiary Guarantee of such Guarantor; and
(b)    (i) any subsequent issuance or transfer of Equity Interests that results
in any such Indebtedness being held by a Person other than the Company or a
Restricted Subsidiary of the Company and (ii) any sale or other transfer of any
such Indebtedness to a Person that is neither the Company nor a Restricted
Subsidiary of the Company will be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Company or such Restricted Subsidiary, as
the case may be, that was not permitted by this clause (6);
(7)    the incurrence by the Company or any of its Restricted Subsidiaries of
Hedging Obligations;
(8)    the incurrence by the Company or any of its Restricted Subsidiaries of
Acquired Debt in connection with a merger or consolidation meeting any one of
the financial tests set forth in clause (d) of Section 5.01;
(9)    the guarantee by the Company or any of its Restricted Subsidiaries of
Indebtedness of the Company or any of its Restricted Subsidiaries that was
permitted to be incurred by another provision of this Section 4.09, provided
that if the Indebtedness being guaranteed is subordinated to or pari passu with
the Notes, then the guarantee shall be subordinated or pari passu, as
applicable, to the same extent as the Indebtedness guaranteed;
(10)    the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness in respect of bid, performance, surety and similar bonds issued for
the account of the Company and any of its Restricted Subsidiaries in the
ordinary course of business, including guarantees and obligations of the Company
or any of its Restricted Subsidiaries with respect to letters of credit
supporting such obligations (in each case other than an obligation for money
borrowed);
(11)    the issuance by any of the Company’s Restricted Subsidiaries to the
Company or to any of its Restricted Subsidiaries of any Disqualified Equity
Interests; provided, however, that:


53

--------------------------------------------------------------------------------





(a)    any subsequent issuance or transfer of Equity Interests that results in
any such Disqualified Equity Interests being held by a Person other than the
Company or a Restricted Subsidiary of the Company; and
(b)    any sale or other transfer of any such Disqualified Equity Interests to a
Person that is not either the Company or a Restricted Subsidiary of the Company
shall be deemed, in each case, to constitute an issuance of such Disqualified
Equity Interests by such Restricted Subsidiary that was not permitted by this
clause (11); and
(12)    the incurrence by the Company or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate principal amount then outstanding, not
to exceed the greater of (a) $90.0 million or (b) 5.0% of the Company’s
Consolidated Net Tangible Assets determined at the time of incurrence.
The Company will not incur, and will not permit Finance Corp. or any Guarantor
to incur, any Indebtedness (including Permitted Debt) that is contractually
subordinated in right of payment to any other Indebtedness of the Company,
Finance Corp. or such Guarantor unless such Indebtedness is also contractually
subordinated in right of payment to the Notes and the applicable Subsidiary
Guarantee on substantially identical terms; provided, however, that no
Indebtedness of a Person will be deemed to be contractually subordinated in
right of payment to any other Indebtedness of such Person solely by virtue of
being unsecured or by virtue of being secured on a first or junior Lien basis.
For purposes of determining compliance with this Section 4.09, in the event that
an item of Indebtedness (including Acquired Debt) meets the criteria of more
than one of the categories of Permitted Debt described in clauses (1) through
(12) above, or is entitled to be incurred pursuant to the first paragraph of
this Section 4.09, the Company will be permitted to classify (or later classify
or reclassify in whole or in part in its sole discretion) such item of
Indebtedness in any manner that complies with this covenant.
The accrual of interest, the accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Equity Interests in the form of additional shares of the same class of
Disqualified Equity Interests will not be deemed to be an incurrence of
Indebtedness or an issuance of Disqualified Equity Interests for purposes of
this Section 4.09; provided, in each such case, that the amount thereof is
included in Fixed Charges of the Company as accrued. Notwithstanding any other
provision of this Section 4.09, the maximum amount of Indebtedness that the
Company or any Restricted Subsidiary may incur pursuant to this Section 4.09
will not be deemed to be exceeded solely as a result of fluctuations in exchange
rates or currency values. Further, the accounting reclassification of any
obligation of the Company or any of its Restricted Subsidiaries as Indebtedness
will not be deemed an incurrence of Indebtedness for purposes of this covenant.
Notwithstanding the foregoing,


54

--------------------------------------------------------------------------------





(a)    the Company and its Restricted Subsidiaries shall not be permitted to
incur any Priority Indebtedness (including Acquired Indebtedness but excluding
any Indebtedness incurred pursuant to clauses (2) or (5) of the definition of
Permitted Debt above) in excess of the greater of (i) $300.0 million and (ii)
15.0% of the Company’s Consolidated Net Tangible Assets determined at the time
of incurrence, if the Priority Indebtedness Ratio is greater than 4.00 to 1.00
at the time of such incurrence (and after giving pro forma effect to such
incurrence and the application of the proceeds therefrom); and
(b)    the Non-Guarantor Restricted Subsidiaries shall not be permitted to incur
any Indebtedness for borrowed money or incur any Capital Lease Obligations or
other debt obligations evidenced by promissory notes or similar instruments
(except as provided for in the following sentence and other than Indebtedness
incurred pursuant to clauses (2), (5), (6) or (9) (with respect to guarantees of
Indebtedness of the Non-Guarantor Restricted Subsidiaries by other Non-Guarantor
Restricted Subsidiaries only), of the definition of Permitted Debt above), if
the OpCo Leverage Ratio is in excess of 3.00 to 1.00 at the time of such
incurrence (and after giving pro forma effect to such incurrence and the
application of the proceeds therefrom and assuming that the greater of (i)
$150.0 million of Indebtedness (or, if less, at the election of the Issuers, the
amount of total lending commitments under the Revolving Credit Agreement and any
other pari-passu revolving credit facility) and (ii) the actual amount of
Indebtedness outstanding is outstanding under the Revolving Credit Agreement).
Notwithstanding the foregoing, the Non-Guarantor Restricted Subsidiaries may at
any time incur up to an aggregate of $150.0 million under the Revolving Credit
Agreement and incremental, pari-passu revolving credit capacity together which
will not exceed $150.0 million (which amount shall be deemed to be incurred
under clause (1) of the second paragraph of this Section 4.09), provided,
however, that such $150.0 million shall be reduced, on a dollar-for-dollar
basis, to the extent the Issuers have made the election in clause (i) of the
preceding sentence to calculate capacity using revolving credit facility
commitments below $150.0 million (such lower amount, the “Revolver Basket”), and
provided, further, that the Revolver Basket may only be increased, up to a
maximum Revolver Basket of $150.0 million, if the OpCo Leverage Ratio at the
time of such increase (and after giving pro forma effect to such increase,
assuming the Revolver Basket is outstanding) is less than or equal to 3.00 to
1.00.
Section 4.10.    Limitation on Asset Sales.
The Company will not, and will not permit any of its Restricted Subsidiaries to,
consummate an Asset Sale unless:
(1)    the Company (or a Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the fair market
value of the assets or Equity Interests issued or sold or otherwise disposed of;
and
(2)    at least 75% of the aggregate consideration received by the Company and
its Restricted Subsidiaries in the Asset Sale is in the form of cash or Cash
Equivalents. For purposes of this provision, each of the following will be
deemed to be cash:


55

--------------------------------------------------------------------------------





(a)    any liabilities, as shown on the Company’s or any Restricted Subsidiary’s
most recent balance sheet, of the Company or such Subsidiary (other than
contingent liabilities and liabilities that are by their terms subordinated to
the Notes or any Subsidiary Guarantee) that are assumed by the transferee of any
such assets pursuant to an agreement that releases the Company or such
Subsidiary from further liability therefor; and
(b)    any securities, notes or other obligations received by the Company or any
such Restricted Subsidiary from such transferee that are, within 90 days after
the Asset Sale, converted by the Company or such Subsidiary into cash, to the
extent of the cash received in that conversion.
Within 365 days after the receipt of any Net Proceeds from an Asset Sale, the
Company or any such Restricted Subsidiary may apply those Net Proceeds at its
option to any combination of the following:
(1)    to repay, redeem or otherwise retire any Indebtedness of Subsidiaries
that are not Guarantors;
(2)    repay, redeem or otherwise retire Senior Debt of the Issuers and the
Guarantors, including the Notes;
(3)    to acquire all or substantially all of the properties or assets of a
Person primarily engaged in a Permitted Business;
(4)    to acquire a majority of the Voting Stock of a Person primarily engaged
in a Permitted Business;
(5)    to make capital expenditures; or
(6)    to acquire other long-term assets that are used or useful in a Permitted
Business.
The provisions of clauses (3), (4), (5) or (6) of the preceding paragraph shall
be deemed to be satisfied if a bona fide binding contract committing to make the
acquisition or expenditure referred to therein is entered into by the Company or
any of its Restricted Subsidiaries within the time period specified in the
preceding paragraph and such Net Proceeds are subsequently applied in accordance
with such contract within the later of 365 days from the receipt of Net Proceeds
from the Asset Sale or six months following the date such agreement is entered
into.
Pending the final application of any Net Proceeds, the Company or any such
Restricted Subsidiary may temporarily reduce revolving credit borrowing or
otherwise invest the Net Proceeds in any manner that is not prohibited by this
Indenture. Any Net Proceeds from Asset Sales that are not applied or invested as
provided in the preceding paragraph will constitute “Excess Proceeds.”


56

--------------------------------------------------------------------------------





When the aggregate amount of Excess Proceeds then exceeds $25.0 million,
within 10 days the Company will make a pro rata offer (an “Asset Sale Offer”) to
all Holders of Notes, and to all holders of Pari Passu Indebtedness then
outstanding, to purchase the maximum principal amount of Notes and such Pari
Passu Indebtedness that may be purchased out of the Excess Proceeds. The offer
price in any Asset Sale Offer will be equal to 100% of the principal amount plus
accrued and unpaid interest and Additional Interest, if any, to the Settlement
Date, subject to the right of Holders on the relevant record date to receive
interest due on an interest payment date that is on or prior to the Settlement
Date, and will be payable in cash. If any Excess Proceeds remain after
consummation of an Asset Sale Offer, the Company or any Restricted Subsidiary
may use those Excess Proceeds for any purpose not otherwise prohibited by this
Indenture. If the aggregate principal amount of Notes tendered into such Asset
Sale Offer exceeds the amount of Excess Proceeds allocated to the purchase of
Notes, the Trustee will select the Notes to be purchased on a pro rata basis
(with such adjustments as may be deemed appropriate by the Company so that only
Notes in denominations of $2,000, or an integral multiple of $1,000 in excess
thereof, will be purchased). Upon completion of each Asset Sale Offer, the
amount of Excess Proceeds will be reset at zero.
The Company will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent those
laws and regulations are applicable in connection with each repurchase of Notes
pursuant to an Asset Sale Offer. To the extent that the provisions of any
securities laws or regulations conflict with the provisions of this
Section 4.10, the Company will comply with the applicable securities laws and
regulations and will not be deemed to have breached its obligations under such
provisions by virtue of such conflict.
Section 4.11.    Limitation on Transactions with Affiliates.
The Company will not, and will not permit any of its Restricted Subsidiaries to,
make any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate (each, an
“Affiliate Transaction”), unless:
(1)    the Affiliate Transaction is on terms that taken as a whole are either
not materially less favorable to the Company or the relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the Company or such Restricted Subsidiary with an unrelated Person or are
otherwise fair to the Company or such Restricted Subsidiary from a financial
point of view;
(2)    the Company delivers to the Trustee, with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
consideration in excess of $50.0 million, a resolution of the Board of Directors
of the General Partner or Holdco set forth in an Officers’ Certificate
certifying that such Affiliate Transaction or series of related Affiliate
Transactions complies with the preceding clause (1) of this Section 4.11 and has
been approved by a majority of the disinterested members of the Board of
Directors of the General Partner or Holdco


57

--------------------------------------------------------------------------------





or otherwise approved in accordance with affiliate transaction procedures
specified in the Partnership Agreement; and
(3)    with respect any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $150.0 million, the
Company uses commercially reasonable efforts (as determined in good faith by the
Company) to deliver to the Trustee a favorable opinion as to the fairness of
such transaction or series or related transactions to the Company or the
relevant Restricted Subsidiary, as the case may be, from a financial point of
view, from an Independent Financial Advisor.
The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of the prior paragraph of this
Section 4.11:
(1)    any employment agreement or arrangement, equity award, equity option or
equity appreciation agreement or plan entered into by the Company or any of its
Restricted Subsidiaries in the ordinary course of business and any payments or
awards pursuant thereto;
(2)    transactions between or among any of the Company and its Restricted
Subsidiaries;
(3)    transactions with a Person (other than an Unrestricted Subsidiary of the
Company) that is an Affiliate of the Company solely because the Company or any
of its Restricted Subsidiaries owns an Equity Interest in such Person;
(4)    transactions permitted or contemplated by the terms of (a) the
Partnership Agreement with respect to accounting, treasury, information
technology, insurance and other corporate services, general overhead and other
administrative matters and expense reimbursements, including reimbursement of
the General Partner for expenses allocable to the Company or otherwise incurred
by the General Partner in connection with the operation of the Company’s
business, (b) any other agreements in effect on the date of this Indenture, in
each case as such agreements are in effect on the date of this Indenture, and
any amendment or replacement of any of such agreements so long as such amendment
or replacement agreement is not materially less favorable to the Company than
the agreement so amended or replaced;
(5)    customary compensation, indemnification and other benefits made available
to officers, directors or employees of the Company, a Restricted Subsidiary of
the Company, the General Partner or Holdco, including reimbursement or
advancement of out-of-pocket expenses and provisions of officers’ and directors’
liability insurance;
(6)    sales of Equity Interests (other than Disqualified Equity Interest) to
Affiliates of the Company;


58

--------------------------------------------------------------------------------





(7)    Restricted Payments or Permitted Investments that are permitted by
Section 4.07; and
(8)    transactions pursuant to sale, purchase, service or lease agreements or
contracts that are entered into in the ordinary course of business on terms
substantially similar to those contained in similar contracts or agreements
entered into by the Company or any of its Restricted Subsidiaries with unrelated
third parties or otherwise on terms not materially less favorable to the Company
and its Restricted Subsidiaries than those that would be available in a
transaction with an unrelated third party.
Section 4.12.    Limitation on Liens.
The Company will not, and will not permit any of its Restricted Subsidiaries to,
create, incur, assume or otherwise cause or suffer to exist or become effective
any Lien of any kind (other than Permitted Liens) securing Indebtedness upon any
of their property or assets, now owned or hereafter acquired, unless the Notes
or any Subsidiary Guarantee of such Restricted Subsidiary, as applicable, is
secured on an equal and ratable basis with (or on a senior basis to, in the case
of obligations subordinated in right of payment to the Notes or such Subsidiary
Guarantee, as the case may be) the obligations so secured until such time as
such obligations are no longer secured by a Lien (other than Permitted Liens).
Section 4.13.    Additional Subsidiary Guarantees.
If, after the date of this Indenture, any Restricted Subsidiary of the Company
that is not already a Guarantor guarantees any other Indebtedness with respect
to which the Company is the primary obligor under a Credit Facility, then that
Subsidiary will become a Guarantor by executing a supplemental indenture
substantially in the form of Annex A hereto and delivering it to the Trustee
within 20 Business Days of the date on which it guaranteed such Indebtedness
together with any Officers’ Certificate or Opinion of Counsel required by
Section 9.06; provided, however, that the preceding shall not apply to
Subsidiaries of the Company that have properly been designated as Unrestricted
Subsidiaries in accordance with this Indenture for so long as they continue to
constitute Unrestricted Subsidiaries. Notwithstanding the preceding, any
Subsidiary Guarantee of a Restricted Subsidiary that was incurred pursuant to
this Section 4.13 will be released in the circumstances described in
Section 10.04.
Section 4.14.    Corporate Existence.
Except as otherwise permitted pursuant to the terms hereof (including
consolidation and merger permitted by Section 5.01), the Company shall do or
cause to be done all things necessary to preserve and keep in full force and
effect its partnership existence, and the corporate, partnership or other
existence of each of its Restricted Subsidiaries, in accordance with the
respective organizational documents (as the same may be amended from time to
time) of the Company or any such Restricted Subsidiary; provided, however, that
the Company shall not be required to preserve the existence of any of its
Restricted Subsidiaries (except Finance Corp.) if the Company shall determine
that the preservation thereof is no longer desirable in the conduct


59

--------------------------------------------------------------------------------





of the business of the Company and its Restricted Subsidiaries taken as a whole
and that the loss thereof is not adverse in any material respect to the Holders
of the Notes.
Section 4.15.    Offer to Repurchase Upon Change of Control.
(1)    Except as provided herein, within 30 days following the occurrence of a
Change of Control, the Company shall make an offer (a “Change of Control Offer”)
to repurchase all or any part (equal to $2,000 or an integral multiple of $1,000
in excess thereof) of each Holder’s Notes at a purchase price (the “Change of
Control Payment”) in cash equal to 101% (or at the Company’s option, a greater
percentage) of the aggregate principal amount of Notes repurchased, plus accrued
and unpaid interest and Additional Interest, if any, thereon to the date of
settlement (the “Change of Control Settlement Date”), subject to the right of
Holders on the relevant record date to receive interest due on an interest
payment date that is on or prior to the Change of Control Settlement Date. No
later than 30 days following any Change of Control, the Company will mail a
notice of the Change of Control Offer to each Holder and the Trustee describing
the transaction or transactions that constitute the Change of Control and
stating:
(a)    that the Change of Control Offer is being made pursuant to this
Section 4.15 and that all Notes validly tendered and not withdrawn will be
accepted for payment;
(b)    the purchase price and the Change of Control Settlement Date, which date
will be no earlier than 30 days and no later than 60 days from the date such
notice is mailed, pursuant to the procedures required by this Section 4.15 and
described in such notice;
(c)    that the Change of Control Offer will expire as of the time specified in
such notice and that the Company shall pay the Change of Control Payment for all
Notes purchased as of the termination of the Change of Control Offer promptly
thereafter on the Change of Control Settlement Date;
(d)    that any Note not tendered will continue to accrue interest and
Additional Interest, if any;
(e)    that, unless the Company defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
shall cease to accrue interest and Additional Interest, if any, after the Change
of Control Settlement Date;
(f)    that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer will be required to surrender the Notes, properly endorsed for
transfer, together with the form entitled “Option of Holder to Elect Purchase”
on the reverse of the Notes completed and such customary documents as the
Company may reasonably request, to the Paying Agent at the address specified in
the notice prior to the termination of the Change of Control Offer on the Change
of Control Settlement Date;


60

--------------------------------------------------------------------------------





(g)    that Holders will be entitled to withdraw their election if the Paying
Agent receives, prior to the termination of the Change of Control Offer, a
telegram, electronic image scanning, facsimile transmission or letter setting
forth the name of the Holder, the principal amount of Notes delivered for
purchase, and a statement that such Holder is withdrawing its election to have
the Notes purchased; and
(h)    that Holders whose Notes are being purchased only in part will be issued
new Notes equal in principal amount to the unpurchased portion of the Notes
surrendered, which unpurchased portion must be equal to $2,000 in principal
amount or an integral multiple of $1,000 in excess thereof.
If any of the Notes subject to a Change of Control Offer is in the form of a
Global Note, then the Company shall modify such notice to the extent necessary
to accord with the procedures of the Depository applicable to repurchases.
Further, the Company shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with the
repurchase of Notes as a result of a Change of Control. To the extent that the
provisions of any securities laws or regulations conflict with the provisions of
this Section 4.15, the Company will comply with the applicable securities laws
and regulations and will not be deemed to have breached its obligations under
such provisions by virtue of such conflict.
(2)    On or before the Change of Control Settlement Date, the Company shall, to
the extent lawful, accept for payment all Notes or portions thereof (equal to
$2,000 or an integral multiple of $1,000 in excess thereof) properly tendered
pursuant to the Change of Control Offer. Promptly thereafter on the Change of
Control Settlement Date, the Company will:
(a)    deposit with the Paying Agent by 11:00 a.m., New York City time, an
amount equal to the Change of Control Payment in respect of all Notes or
portions thereof so tendered; and
(b)    deliver or cause to be delivered to the Trustee the Notes so accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased by the Company.
On the Change of Control Settlement Date, the Paying Agent shall mail to each
Holder of Notes properly tendered the Change of Control Payment for such Notes
(or, if all the Notes are then in global form, make such payment through the
facilities of the Depository) and the Trustee shall authenticate and mail (or
cause to be transferred by book entry) to each Holder a new Note equal in
principal amount to any unpurchased portion of the Notes surrendered, if any;
provided, however, that each such new Note will be in a minimum principal amount
of $2,000 or an integral multiple of $1,000 in excess thereof. The Company shall
publicly announce the results of the Change of Control Offer on or as soon as
practicable after the Change of Control Settlement Date.


61

--------------------------------------------------------------------------------





(3)    The Change of Control provisions described above shall be applicable
whether or nor any other provisions of this Indenture are applicable.
(4)    The Company shall not be required to make a Change of Control Offer
following a Change of Control if:
(a)    a third party makes the Change of Control Offer in the manner, at the
time and otherwise in compliance with the requirements set forth in this
Indenture applicable to a Change of Control Offer made by the Company and
purchases all Notes properly tendered and not withdrawn under the Change of
Control Offer; or
(b)    a notice to redeem all outstanding Notes has been given pursuant to
Section 3.03, unless and until there is a default in payment of the applicable
redemption price.
(5)    A Change of Control Offer may be made in advance of a Change of Control,
and conditioned upon the occurrence of the Change of Control, if a definitive
agreement is in place for the Change of Control at the time of making the Change
of Control Offer. Notes repurchased by the Issuers pursuant to a Change of
Control Offer will have the status of Notes issued but not outstanding or will
be retired and cancelled, at either of the Issuers’ option. Notes purchased by a
third party pursuant to the preceding paragraph will have the status of Notes
issued and outstanding.
(6)    In the event that Holders of not less than 90% of the aggregate principal
amount of the outstanding Notes accept a Change of Control Offer and the Company
(or the third party making the Change of Control Offer in lieu of the Company)
purchases all of the Notes held by such Holders, the Issuers will have the
right, upon not less than 30 nor more than 60 days’ prior notice, given not more
than 30 days following the purchase pursuant to the Change of Control Offer
described above, to redeem all of the Notes that remain outstanding following
such purchase at a redemption price equal to the Change of Control Payment plus,
to the extent not included in the Change of Control Payment, accrued and unpaid
interest and Additional Interest, if any, on the Notes that remain outstanding,
to the date of redemption (subject to the right of Holders on the relevant
record date to receive interest due on an interest payment date that is on or
prior to the redemption date).
Section 4.16.    Designation of Restricted and Unrestricted Subsidiaries.
The Board of Directors of the General Partner or Holdco may designate any
Restricted Subsidiary of the Company to be an Unrestricted Subsidiary if that
designation would not cause a Default or Event of Default. If, after the date of
this Indenture, a Restricted Subsidiary of the Company is designated as an
Unrestricted Subsidiary, the aggregate fair market value of all outstanding
Investments owned by the Company and its Restricted Subsidiaries in the
Subsidiary properly designated as an Unrestricted Subsidiary will be deemed to
be either (a) an Investment made as of the time of the designation that will
reduce the amount available for Restricted Payments under Section 4.07(a) or
(b) a Permitted Investment, as determined by the Company. That designation will
only be permitted if the Investment would be permitted at that


62

--------------------------------------------------------------------------------





time and if the Subsidiary so designated otherwise meets the definition of an
Unrestricted Subsidiary.
The Board of Directors of the General Partner or Holdco may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided
that such designation will be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of the Company of any outstanding Indebtedness of such
Unrestricted Subsidiary and such designation will only be permitted if (1) such
Indebtedness is permitted under Section 4.09, calculated on a pro forma basis as
if such designation had occurred at the beginning of the four-quarter reference
period, and (2) no Default or Event of Default would be in existence following
such designation.
Section 4.17.    Business Activities.
The Company will not, and will not permit any Restricted Subsidiary to, engage
in any business other than a Permitted Business, except to such an extent as
would not be material to the Company and its Restricted Subsidiaries, taken as a
whole.
Finance Corp. may not incur Indebtedness unless (1) the Company is a co-obligor
or guarantor of such Indebtedness or (2) the net proceeds of such Indebtedness
are loaned to the Company or another of its Restricted Subsidiaries, used to
acquire outstanding debt securities issued by the Company or another of its
Restricted Subsidiaries or used to repay Indebtedness of the Company or another
of its Restricted Subsidiaries as permitted under Section 4.09. Finance Corp.
may not engage in any business not related directly or indirectly to obtaining
money or arranging financing for the Company or its Restricted Subsidiaries.
Section 4.18.    Covenant Suspension.
If at any time (a) the rating assigned to the Notes by both S&P and Moody’s is
an Investment Grade Rating and (b) no Default has occurred and is continuing
under this Indenture, then upon notice to the Trustee, the Company and its
Restricted Subsidiaries will no longer be subject to the provisions of
Sections 3.09, 4.07, 4.08, 4.09, 4.10, 4.11 and clause (d) of Section 5.01 of
this Indenture (collectively, the “Suspended Covenants”). However, the Company
and its Restricted Subsidiaries will remain subject to the other provisions of
this Indenture.
If at any time the Notes’ credit rating is downgraded from an Investment Grade
Rating by Moody’s or S&P, then the Suspended Covenants will thereafter be
reinstated as if such covenants had never been suspended (the
“Reinstatement Date”) and be applicable pursuant to the terms of this Indenture
(including in connection with performing any calculation or assessment to
determine compliance with the terms of this Indenture), unless and until the
Notes subsequently attain an Investment Grade Rating by both S&P and Moody’s and
no Default or Event of Default is in existence (in which event the Suspended
Covenants shall no longer be in effect for such time that the Notes maintain an
Investment Grade Rating by both S&P and Moody’s); provided, however, that no
Default, Event of Default or breach of any kind shall be deemed to exist under
the Indenture, the Notes or the Subsidiary Guarantees with respect to the
Suspended Covenants based on, and none of the Company or any of its Subsidiaries
shall bear


63

--------------------------------------------------------------------------------





any liability for, any actions taken or events occurring during the Suspension
Period (as defined below), regardless of whether such actions or events would
have been permitted if the applicable Suspended Covenants remained in effect
during such period. The period of time between the date of suspension of the
covenants and the Reinstatement Date is referred to as the “Suspension Period.”
On the Reinstatement Date, all Indebtedness incurred during the Suspension
Period will be classified to have been incurred pursuant to the first paragraph
of Section 4.09 or one of the clauses set forth in the second paragraph of
Section 4.09 (to the extent such Indebtedness would be permitted to be incurred
thereunder as of the Reinstatement Date and after giving effect to Indebtedness
incurred prior to the Suspension Period and outstanding on the
Reinstatement Date). To the extent such Indebtedness would not be so permitted
to be incurred pursuant to the first or second paragraph of Section 4.09 such
Indebtedness will be deemed to have been outstanding on the Initial Issuance
Date, so that it is classified under clause (2) of the second paragraph of
Section 4.09. Calculations made after the Reinstatement Date of the amount
available to be made as Restricted Payments under Section 4.07 will be made as
though the covenant described under Section 4.07 had been in effect since the
Initial Issuance Date and throughout the Suspension Period. Accordingly,
Restricted Payments made during the Suspension Period may reduce the amount
available to be made as Restricted Payments under Section 4.07(a).
During any Suspension Period, the Board of Directors of the General Partner may
not designate any of the Company’s Subsidiaries as Unrestricted Subsidiaries
under this Indenture.
The Company will provide the Trustee and the Holders with prompt written notice
of any suspension of the Suspended Covenants or the subsequent reinstatement of
such Suspended Covenants. The Trustee shall have no duty to monitor the ratings
of the Notes, nor shall it be deemed to have any knowledge of the ratings of the
Notes and shall have no duty to notify the Holders if the Investment Grade
Rating of the Notes changes.
Section 4.19.    Ratings.
The Company shall use commercially reasonable efforts to obtain and maintain
credit ratings on the Notes by both S&P and Moody’s.


Section 4.20.    Redemption of Remaining 2013 Notes and Use of Proceeds.
The Issuers will use a portion of the net proceeds from the sale of Notes issued
on the Initial Issuance Date under this Indenture and the issuance and sale of
Preferred Securities to redeem and cancel at least $90.0 million in principal
amount of 2013 Notes in accordance with the terms of the 2013 Indenture not
later than 60 days after the Initial Issuance Date. In addition, the Issuers
will redeem and cancel any and all 2013 Notes that remain outstanding following
such redemption not later than 60 days after October 1, 2017.


64

--------------------------------------------------------------------------------





ARTICLE 5
SUCCESSORS
Section 5.01.    Merger, Consolidation, or Sale of Assets.
Neither of the Issuers may, directly or indirectly, (1) consolidate or merge
with or into another Person (whether or not such Issuer is the survivor), or
(2) sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets in one or more related
transactions to another Person, unless:
(a)    either (1) such Issuer is the survivor, or (2) the Person formed by or
surviving any such consolidation or merger (if other than such Issuer) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
has been made is a Person organized or existing under the laws of the United
States, any state of the United States or the District of Columbia; provided,
however, that Finance Corp. may not consolidate or merge with or into any Person
other than a corporation satisfying such requirement so long as the Company is
not a corporation;
(b)    the Person formed by or surviving any such consolidation or merger (if
other than such Issuer) or the Person to which such sale, assignment, transfer,
lease, conveyance or other disposition has been made expressly assumes all the
obligations of such Issuer under the Notes and this Indenture pursuant to a
supplemental indenture;
(c)    immediately after such transaction no Default or Event of Default exists;
(d)    in the case of a transaction involving the Company and not Finance Corp.,
either:
(i)    the Company or the Person formed by or surviving any such consolidation
or merger (if other than the Company), or to which such sale, assignment,
transfer, lease, conveyance or other disposition has been made will, on the date
of such transaction after giving pro forma effect thereto and any related
financing transactions as if the same had occurred at the beginning of the
applicable four-quarter period, be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in the first paragraph of Section 4.09 hereof; or
(ii)    immediately after giving effect to such transaction on a pro forma basis
and any related financing transactions as if the same had occurred at the
beginning of the applicable four-quarter period, the Fixed Charge Coverage Ratio
of the Company or the Person formed by or surviving any such consolidation or
merger (if other than the Company), or to which such sale, assignment, transfer,
lease, conveyance or other disposition has been


65

--------------------------------------------------------------------------------





made will be equal to or greater than the Fixed Charge Coverage Ratio of the
Company immediately before such transaction; and
(e)    such Issuer has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that such consolidation, merger or disposition
and such supplemental indenture (if any) comply with this Indenture and all
conditions precedent therein relating to such transaction have been satisfied.
Notwithstanding the preceding paragraph of this Section 5.01, the Company may
reorganize as any other form of entity in accordance with the following
procedures provided that:
(1)    the reorganization involves the conversion (by merger, sale, contribution
or exchange of assets or otherwise) of the Company into a form of entity other
than a limited partnership formed under Delaware law;
(2)    the entity so formed by or resulting from such reorganization is an
entity organized or existing under the laws of the United States, any state
thereof or the District of Columbia;
(3)    the entity so formed by or resulting from such reorganization assumes all
the obligations of the Company under the Notes, this Indenture and the
applicable Registration Rights Agreement;
(4)    immediately after such reorganization no Default or Event of Default
exists; and
(5)    such reorganization is not materially adverse to the Holders or
Beneficial Owners of the Notes (for purposes of this clause (5) a reorganization
will not be considered materially adverse to the Holders or Beneficial Owners of
the Notes solely because the successor or survivor of such reorganization (a) is
subject to federal or state income taxation as an entity or (b) is considered to
be an “includible corporation” of an affiliated group of corporations within the
meaning of Section 1504(b) of the Code or any similar state or local law).
Section 5.02.    Successor Substituted.
Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of an Issuer in accordance with Section 5.01 hereof, the successor formed
by such consolidation or into or with which such Issuer is merged or to which
such sale, assignment, transfer, lease, conveyance or other disposition is made
shall succeed to, and may exercise every right and power of, such Issuer under
this Indenture with the same effect as if such successor had been named as such
Issuer herein and shall be substituted for such Issuer (so that from and after
the date of such consolidation, merger, sale, assignment, transfer, lease,
conveyance or other disposition, the provisions of this Indenture referring to
the “Company” or “Finance Corp.,” as the case may be, shall refer instead to the
successor and not to the Company or Finance Corp., as the case may


66

--------------------------------------------------------------------------------





be); and thereafter, except in the case of a lease of all or substantially all
of its properties or assets in accordance with this Indenture, such Issuer shall
be discharged and released from all obligations and covenants under this
Indenture and the Notes. The Trustee shall enter into a supplemental indenture
to evidence the succession and substitution of such successor and such discharge
and release of such Issuer.
ARTICLE 6
DEFAULTS AND REMEDIES
Section 6.01.    Events of Default.
An “Event of Default” occurs if one of the following shall have occurred and be
continuing (whatever the reason for such Event of Default and whether it shall
be involuntary or be effected by operation of law):
(a)    an Issuer defaults in the payment when due of interest or Additional
Interest, if any, with respect to, the Notes, and such default continues for a
period of 30 days;
(b)    an Issuer defaults in the payment of the principal of, or premium, if
any, on the Notes when due at its Stated Maturity, upon optional redemption,
upon required repurchase, upon declaration or otherwise;
(c)    the Issuers fail to comply with their obligations to offer to purchase or
purchase Notes pursuant to Sections 3.09, 4.10, 4.15 or fail to comply with
Section 5.01 hereof;
(d)    the Company fails to comply with any other covenant or other agreement in
this Indenture or the Notes for 60 days (or 120 days with respect to the
provisions of Section 4.03 hereof) after notice to the Company by the Trustee or
the Holders of at least 25% in principal amount of the Notes then outstanding of
such failure;
(e)    a default occurs under any mortgage, indenture or instrument under which
there is issued or by which there is secured or evidenced any Indebtedness for
money borrowed by the Company or any of its Restricted Subsidiaries (or the
payment of which is guaranteed by the Company or any of its Restricted
Subsidiaries), whether such Indebtedness or guarantee now exists, or is created
after the Initial Issuance Date, if that default:
(1)    is caused by a failure to pay principal of, or interest or premium, if
any, on such Indebtedness prior to the expiration of any grace period provided
in such Indebtedness (a “Payment Default”); or
(2)    results in the acceleration of such Indebtedness prior to its Stated
Maturity,


67

--------------------------------------------------------------------------------





and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$30.0 million or more; provided that if any such Payment Default is cured or
waived or any such acceleration rescinded, or such Indebtedness is repaid,
within a period of 30 days from the continuation of such Payment Default beyond
the applicable grace period or the occurrence of such acceleration, as the case
may be, such Event of Default and any consequential acceleration of the Notes
shall be automatically rescinded, so long as such rescission does not conflict
with any judgment or decree;
(f)    the Company or any of its Restricted Subsidiaries fails to pay final
judgments aggregating in excess of $30.0 million (to the extent not covered by
insurance by a reputable and creditworthy insurer as to which the insurer has
not disclaimed coverage), which judgments are not paid, discharged or stayed for
a period of 60 days;
(g)    except as permitted by this Indenture, any Subsidiary Guarantee is held
in any judicial proceeding to be unenforceable or invalid or ceases for any
reason to be in full force and effect or any Guarantor, or any Person acting on
behalf of any Guarantor, denies or disaffirms its obligations under its
Subsidiary Guarantee; and
(h)    the Company, Finance Corp., any of the Company’s Restricted Subsidiaries
that is a Significant Subsidiary of the Company or any group of Restricted
Subsidiaries of the Company that, taken together, would constitute a Significant
Subsidiary of the Company pursuant to or within the meaning of Bankruptcy Law:
(1)    commences a voluntary case,
(2)    consents in writing to the entry of an order for relief against it in an
involuntary case,
(3)    consents in writing to the appointment of a Custodian of it or for all or
substantially all of its property,
(4)    makes a general assignment for the benefit of its creditors, or
(5)    admits in writing it generally is not paying its debts as they become
due; or
(i)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:


68

--------------------------------------------------------------------------------





(1)    is for relief against the Company, Finance Corp., any of the Company’s
Restricted Subsidiaries that is a Significant Subsidiary of the Company or any
group of Restricted Subsidiaries of the Company that, taken together, would
constitute a Significant Subsidiary of the Company in an involuntary case;
(2)    appoints a Custodian of the Company, Finance Corp., any of the Company’s
Restricted Subsidiaries that is a Significant Subsidiary of the Company or any
group of Restricted Subsidiaries of the Company that, taken together, would
constitute a Significant Subsidiary of the Company or for all or substantially
all of the property of the Company, Finance Corp., any of the Company’s
Restricted Subsidiaries that is a Significant Subsidiary of the Company or any
group of Restricted Subsidiaries of the Company, that, taken together, would
constitute a Significant Subsidiary of the Company; or
(3)    orders the liquidation of the Company, Finance Corp., any of the
Company’s Restricted Subsidiaries that is a Significant Subsidiary of the
Company or any group of Restricted Subsidiaries of the Company that, taken
together, would constitute a Significant Subsidiary of the Company;
and the order or decree remains unstayed and in effect for 60 consecutive days.
Section 6.02.    Acceleration.
If any Event of Default occurs and is continuing, the Trustee, by notice to the
Issuers, or the Holders of at least 25% in principal amount of the then
outstanding Notes, by notice to the Issuers and the Trustee, may declare all the
Notes to be due and payable immediately. Upon any such declaration, the Notes
shall become due and payable immediately, together with all accrued and unpaid
interest, Additional Interest, if any, and premium, if any, thereon.
Notwithstanding the preceding, if an Event of Default specified in clause (h) or
(i) of Section 6.01 hereof occurs with respect to the Company, Finance Corp.,
any of the Company’s Restricted Subsidiaries that is a Significant Subsidiary of
the Company or any group of Restricted Subsidiaries of the Company that, taken
together, would constitute a Significant Subsidiary of the Company, all
outstanding Notes shall become due and payable without further action or notice,
together with all accrued and unpaid interest, Additional Interest, if any, and
premium, if any, thereon. The Holders of a majority in principal amount of the
then outstanding Notes by notice to the Trustee may on behalf of all of the
Holders rescind an acceleration and its consequences if the rescission would not
conflict with any judgment or decree and if all existing Events of Default
(except with respect to nonpayment of principal, interest, premium or Additional
Interest, if any, that have become due solely because of the acceleration) have
been cured or waived.
Section 6.03.    Other Remedies.


69

--------------------------------------------------------------------------------





If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal of, and premium, interest
and Additional Interest, if any, on the Notes or to enforce the performance of
any provision of the Notes or this Indenture.
The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.
Section 6.04.    Waiver of Past Defaults.
Holders of a majority in principal amount of the then outstanding Notes by
notice to the Trustee may on behalf of the Holders of all of the Notes waive any
existing Default or Event of Default and its consequences hereunder, except a
continuing Default or Event of Default in the payment of the principal of or
premium, interest or Additional Interest, if any, on the Notes (except a
rescission of acceleration of the Notes by the Holders of a majority in
principal amount of the Notes then outstanding and a waiver of the payment
default that resulted from such acceleration) including in connection with an
offer to purchase. Upon any such waiver, such Default shall cease to exist, and
any Event of Default arising therefrom shall be deemed to have been cured for
every purpose of this Indenture; but no such waiver shall extend to any
subsequent or other Default or impair any right consequent thereon.
Section 6.05.    Control by Majority.
Holders of a majority in principal amount of the then outstanding Notes may
direct the time, method and place of conducting any proceeding for exercising
any remedy available to the Trustee or exercising any trust or power conferred
on it. However, the Trustee may refuse to follow any direction that conflicts
with law or this Indenture or that the Trustee determines may be unduly
prejudicial to the rights of other Holders of Notes.
Section 6.06.    Limitation on Suits.
A Holder of a Note may pursue a remedy with respect to this Indenture or the
Notes only if:
(a)    the Holder of a Note gives to the Trustee written notice of a continuing
Event of Default;
(b)    the Holders of at least 25% in principal amount of the then outstanding
Notes make a written request to the Trustee to pursue the remedy;
(c)    such Holder of a Note or Holders of Notes offer and, if requested,
provide to the Trustee indemnity or security satisfactory to the Trustee against
any loss, liability or expense;


70

--------------------------------------------------------------------------------





(d)    the Trustee does not comply with the request within 60 days after receipt
of the request and the offer and, if requested, the provision of indemnity; and
(e)    during such 60-day period the Holders of a majority in principal amount
of the then outstanding Notes do not give the Trustee a direction inconsistent
with the request.
A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note (it being understood that the Trustee does not have an affirmative duty to
ascertain whether or not such use prejudices the rights of another Holder of a
Note or obtains a preference or priority over another Holder of a Note).
Section 6.07.    Rights of Holders of Notes to Receive Payment.
Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal of and premium, interest and
Additional Interest, if any, on the Note, on or after the respective due dates
expressed in the Note (including in connection with an offer to purchase), or to
bring suit for the enforcement of any such payment on or after such respective
dates, shall not be impaired or affected without the consent of such Holder.
Section 6.08.    Collection Suit by Trustee.
If an Event of Default specified in Section 6.01(a) or (b) occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Issuers and the Guarantors for the whole
amount of principal of, premium, interest and Additional Interest, if any,
remaining unpaid on the Notes and interest on overdue principal and, to the
extent lawful, interest and Additional Interest, if any, and such further amount
as shall be sufficient to cover the costs and expenses of collection, including
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel.
Section 6.09.    Trustee May File Proofs of Claim.
The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Issuers
(or any other obligor upon the Notes), their creditors or their property and
shall be entitled and empowered to collect, receive and distribute any money or
other property payable or deliverable on any such claims and any custodian in
any such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee, and in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to pay to the Trustee any
amount due to it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 7.07 hereof. To the extent that the payment of any such
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due


71

--------------------------------------------------------------------------------





the Trustee under Section 7.07 hereof out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties that the Holders may be entitled to receive in
such proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.
Section 6.10.    Priorities.
If the Trustee collects any money pursuant to this Article 6, it shall pay out
the money in the following order:
First: to the Trustee, its agents and attorneys for amounts due under
Section 7.07 hereof, including payment of all compensation, expense and
liabilities incurred, and all advances made, by the Trustee and the Trustee’s
costs and expenses of collection;
Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, interest and Additional Interest, if any, ratably, without
preference or priority of any kind, according to the amounts due and payable on
the Notes for principal, premium, interest and Additional Interest, if any,
respectively; and
Third: to the Issuers or to such party as a court of competent jurisdiction
shall direct.
The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.
Section 6.11.    Undertaking for Costs.
In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.11
does not apply to a suit by the Trustee, a suit by a Holder of a Note pursuant
to Section 6.07 hereof, or a suit by Holders of more than 10% in principal
amount of the then outstanding Notes.
ARTICLE 7
TRUSTEE
Section 7.01.    Duties of Trustee.


72

--------------------------------------------------------------------------------





(a)    If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.
(b)    Except during the continuance of an Event of Default:
(i)    the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and
(ii)    in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture. However, the Trustee shall
examine the certificates and opinions to determine whether or not they conform
to the requirements of this Indenture (but need not confirm or investigate the
accuracy of mathematical calculations or other facts, statements, opinions or
conclusions stated therein).
(c)    The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:
(i)    this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;
(ii)    the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts;
(iii)    the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05 hereof; and
(d)    Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b) and (c) of this Section 7.01.
(e)    The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with an Issuer. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.
Section 7.02.    Rights of Trustee.
(a)    The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document.


73

--------------------------------------------------------------------------------





(b)    Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on
such Officers’ Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its own selection and the advice of such counsel or any Opinion of
Counsel shall be full and complete authorization and protection from liability
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.
(c)    The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.
(d)    The Trustee shall not be liable for any action it takes or omits to take
in good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.
(e)    Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from an Issuer shall be sufficient if signed by an
Officer of such Issuer.
(f)    The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders unless such Holder shall have offered to the Trustee security or
indemnity satisfactory to the Trustee against the costs, expenses and
liabilities that might be incurred by it in compliance with such request or
direction.
(g)    The Trustee shall have no duty to inquire as to the performance of the
Company’s covenants in Article 4 hereof. In addition, the Trustee shall not be
deemed to have knowledge of any Default or Event of Default except: (1) any
Event of Default occurring pursuant to Section 6.01(a) (with respect to payment
of interest, but not the payment of Additional Interest) or 6.01(b) hereof; or
(2) any Default or Event of Default of which a Responsible Officer of the
Trustee has actual knowledge thereof or of which written notice is received by
the Trustee at the Corporate Trust Office of the Trustee, and such notice
references the Notes and this Indenture.
(h)    The permissive right of the Trustee to act hereunder shall not be
construed as a duty.
(i)    The Trustee shall not be required to give any bond or surety or to expend
or risk its own funds in respect of the performance of its powers and duties
hereunder.
(j)    The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by the Trustee in each of its capacities
hereunder.
(k)    In no event shall the Trustee be responsible or liable for punitive
special, indirect, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.


74

--------------------------------------------------------------------------------





(l)    The Trustee shall not be responsible or liable for any failure or delay
in the performance of its obligations under this Indenture arising out of or
caused, directly or indirectly, by circumstances beyond its reasonable control,
including, without limitation, acts of God; earthquakes; fire; flood; terrorism;
wars and other military disturbances; sabotage; epidemics; riots; interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services; accidents; labor disputes; acts of civil or military
authority and governmental action; it being understood that the Trustee shall
use commercially reasonable efforts which are consistent with accepted practices
in the banking industry to resume performance as soon as reasonably practicable
under the circumstances.
(m)    The Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond, debenture,
note or other paper or document unless requested in writing to do so by the
holders of not less than a majority in principal amount of the Notes at the time
outstanding, but the Trustee, in its discretion, may make such further inquiry
or investigation into such facts or matters as it may see fit, and, if the
Trustee shall determine to make such further inquiry or investigation, it shall
be entitled to examine the books, records and premises of the Issuer, personally
or by agent or attorney, at the expense of the Issuer and shall Incur no
liability of any kind by reason of such inquiry or investigation.
(n)    The Trustee shall not be responsible or liable for any action taken or
omitted by it in good faith at the direction of the holders of not less than a
majority in principal amount of the Notes as to the time, method and place of
conducting any proceedings for any remedy available to the Trustee or the
exercising of any power conferred by this Indenture.
(o)    Any action taken, or omitted to be taken, by the Trustee in good faith
pursuant to this Indenture upon the request or authority or consent of any
person who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding upon future
holders of Notes and upon Notes executed and delivered in exchange therefor or
in place thereof.
(p)    The Trustee may request that the Issuer deliver an Officer’s Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture, which Officer’s
Certificate may be signed by any Person authorized to sign an Officer’s
Certificate, including any Person specified as so authorized in any such
certificate previously delivered and not superseded.
(q)    The Trustee shall not be required to give any bond or surety in respect
of the execution of the trusts and powers under this Indenture.
(r)    No provision of this Indenture will require the Trustee to expend or risk
its own funds or incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it. The
Trustee will be under no obligation to exercise any of its rights and powers
under this Indenture


75

--------------------------------------------------------------------------------





at the request or direction of any of the Holders, unless such Holder has
offered to the Trustee security or indemnity satisfactory to it against any
loss, liability or expense.
Section 7.03.    Individual Rights of Trustee.
The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuers, any Guarantor or any
Affiliate of the Company with the same rights it would have if it were not
Trustee. However, in the event that the Trustee acquires any conflicting
interest (as defined in the TIA) after a Default has occurred and is continuing,
it must eliminate such conflict within 90 days, apply to the SEC for permission
to continue as trustee or resign. Any Agent may do the same with like rights and
duties. The Trustee is also subject to Sections 7.10 and 7.11 hereof.
Section 7.04.    Trustee’s Disclaimer.
The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for either Issuer’s use of the proceeds from the Notes or any money paid to an
Issuer or upon either Issuer’s direction under any provision of this Indenture,
it shall not be responsible for the use or application of any money received by
any Paying Agent other than the Trustee, and it shall not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication of the Notes.
Section 7.05.    Notice of Defaults.
If a Default or Event of Default occurs and is continuing and if it is known to
the Trustee, the Trustee shall give to Holders of Notes a notice of the Default
or Event of Default within 90 days after it occurs. Except in the case of a
Default or Event of Default relating to the payment of principal of or premium,
if any, interest or Additional Interest, if any, on any Note, the Trustee may
withhold the notice if and so long as the board of directors, the executive
committee or a trust committee of directors or Responsible Officers of the
Trustee in good faith determines that the withholding of such notice is in the
interest of the Holders of Notes.
Section 7.06.    Reports by Trustee to Holders of the Notes.
Within 60 days after each May 1 beginning with May 1, 2018, and for so long as
Notes remain outstanding, the Trustee shall give to the Holders of the Notes a
brief report dated as of such reporting date that complies with TIA § 313(a)
(but if no event described in TIA § 313(a) has occurred within the twelve months
preceding the reporting date, no report need be transmitted). The Trustee also
shall comply with TIA § 313(b)(2) and § 313(b)(1). The Trustee shall also
transmit all reports as required by TIA § 313(c).
A copy of each report at the time of its sending to the Holders of Notes shall
be given to the Issuers and filed with the SEC and each stock exchange on which
the Notes are


76

--------------------------------------------------------------------------------





listed in accordance with TIA § 313(d). The Company shall promptly notify the
Trustee when the Notes are listed on any stock exchange.
Section 7.07.    Compensation and Indemnity.
The Issuers shall pay to the Trustee from time to time such reasonable
compensation as the Issuers and the Trustee may agree in writing for the
Trustee’s acceptance of this Indenture and services hereunder. The Trustee’s
compensation shall not be limited by any law on compensation of a trustee of an
express trust. The Issuers shall reimburse the Trustee promptly upon request for
all reasonable disbursements, advances and expenses incurred or made by it in
addition to the compensation for its services. Such expenses shall include the
reasonable compensation, disbursements and expenses of the Trustee’s agents and
counsel.
The Issuers and the Guarantors shall indemnify the Trustee, jointly and
severally, and hold the Trustee harmless against any and all fees, costs,
damages, losses, liabilities or expenses incurred by it arising out of or in
connection with the acceptance or administration of its duties under this
Indenture, including the costs and expenses of enforcing this Indenture against
the Issuers and the Guarantors (including this Section 7.07) and defending
itself against any claim (whether asserted by an Issuer, any Guarantor or any
Holder or any other Person) or liability in connection with the exercise or
performance of any of its powers or duties hereunder, except to the extent any
such loss, liability or expense may be attributable to its gross negligence, bad
faith or willful misconduct. The Trustee shall notify the Issuers and the
Guarantors promptly of any claim for which it may seek indemnity. Failure by the
Trustee to so notify the Issuers and the Guarantors shall not relieve the
Issuers or the Guarantors of their obligations hereunder. The Issuers and the
Guarantors shall defend any third party claim and the Trustee shall cooperate in
the defense. The Trustee may have separate counsel and the Issuers and the
Guarantors shall pay the reasonable fees and expenses of such counsel. The
Issuers and the Guarantors need not pay for any settlement made without their
consent, which consent shall not be unreasonably withheld. Neither the Issuers
nor the Guarantors need reimburse the Trustee for any expense or indemnity
against any liability or loss of the Trustee to the extent such expense,
liability or loss is attributable to the gross negligence, or willful misconduct
of the Trustee, as determined by a final non-applicable order, judgment, or
decree of a court of competent jurisdiction.
The obligations of the Issuers and the Guarantors under this Section 7.07 shall
survive the satisfaction and discharge of this Indenture and the resignation or
removal of the Trustee.
To secure the Issuers’ and the Guarantors’ payment obligations in this
Section 7.07, the Trustee shall have a Lien prior to the Notes on all money or
property held or collected by the Trustee, except that held in trust to pay
principal and interest on particular Notes. Such Lien shall survive the
satisfaction and discharge of this Indenture.
When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(h) or (i) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.


77

--------------------------------------------------------------------------------





The Trustee shall comply with the provisions of TIA § 313(b)(2) to the extent
applicable.
The immunities, protections and exculpations available to the Trustee under this
Indenture shall also be available to each Agent, and the Company’s obligations
under this Section 7.07 to compensate and indemnify the Trustee shall extend
likewise to each Agent.
Section 7.08.    Replacement of Trustee.
A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.
The Trustee may resign in writing upon 30 days’ notice at any time and be
discharged from the trust hereby created by so notifying the Issuers. The
Holders of Notes of a majority in principal amount of the then outstanding Notes
may remove the Trustee by so notifying the Trustee and the Issuers in writing
and may appoint a successor trustee with the consent of the Issuers. The Issuers
may remove the Trustee if:
(a)    the Trustee fails to comply with Section 7.10 hereof;
(b)    the Trustee is adjudged a bankrupt or an insolvent or an order for relief
is entered with respect to the Trustee under any Bankruptcy Law;
(c)    a receiver, Custodian or public officer takes charge of the Trustee or
its property; or
(d)    the Trustee becomes incapable of acting.
If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuers shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Issuers.
If a successor Trustee does not take office within 30 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuers or the Holders
of Notes of at least 10% in principal amount of the then outstanding Notes may
petition, at the expense of the Issuers, any court of competent jurisdiction for
the appointment of a successor Trustee.
If the Trustee, after written request by any Holder of a Note who has been a
Holder of a Note for at least six months, fails to comply with Section 7.10
hereof, such Holder of a Note may petition any court of competent jurisdiction
for the removal of the Trustee and the appointment of a successor Trustee.
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuers. Thereupon, the resignation or removal of
the retiring Trustee


78

--------------------------------------------------------------------------------





shall become effective, and the successor Trustee shall have all the rights,
powers and duties of the Trustee under this Indenture. The successor Trustee
shall give a notice of its succession to Holders of Notes. The retiring Trustee
shall promptly transfer all property held by it as Trustee to the successor
Trustee, provided all sums owing to the Trustee hereunder have been paid and
subject to the Lien provided for in Section 7.07 hereof. Notwithstanding
replacement of the Trustee pursuant to this Section 7.08, the Issuers’ and the
Guarantors’ obligations under Section 7.07 hereof shall continue for the benefit
of the retiring Trustee.
Section 7.09.    Successor Trustee by Merger, etc.
If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee. As
soon as practicable, the successor Trustee shall give a notice of its succession
to the Issuers and the Holders of the Notes.
Section 7.10.    Eligibility; Disqualification.
There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $50 million
as set forth in its most recent published annual report of condition.
This Indenture shall always have a Trustee who satisfies the requirements of TIA
§ 310(a)(1), (2) and (5). The Trustee is subject to TIA § 310(b).
Section 7.11.    Preferential Collection of Claims Against Issuers.
The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.
ARTICLE 8
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
Section 8.01.    Option to Effect Legal Defeasance or Covenant Defeasance.
The Issuers may, at the option of their respective Boards of Directors evidenced
by a resolution set forth in an Officers’ Certificate, at any time, exercise
their rights under either Section 8.02 or 8.03 hereof with respect to all
outstanding Notes upon compliance with the conditions set forth below in this
Article 8.
Section 8.02.    Legal Defeasance and Discharge.
Upon the Issuers’ exercise under Section 8.01 hereof of the option applicable to
this Section 8.02, the Issuers shall, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, be deemed to have discharged their
obligations with respect to all


79

--------------------------------------------------------------------------------





outstanding Notes, and each Guarantor shall be deemed to have discharged its
obligations with respect to its Subsidiary Guarantee, on the date the conditions
set forth in Section 8.04 below are satisfied (hereinafter, “Legal Defeasance”).
For this purpose, Legal Defeasance means that the Issuers shall be deemed to
have paid and discharged the entire Indebtedness represented by the outstanding
Notes, and each Guarantor shall be deemed to have paid and discharged its
Subsidiary Guarantee (which in each case shall thereafter be deemed to be
“outstanding” only for the purposes of Section 8.05 hereof and the other
Sections of this Indenture referred to in clauses (a) and (b) below) and to have
satisfied all its other obligations under such Notes or Subsidiary Guarantee and
this Indenture (and the Trustee, on demand of and at the expense of the Issuers,
shall execute proper instruments acknowledging the same), except for the
following provisions which shall survive until otherwise terminated or
discharged hereunder: (a) the rights of Holders of outstanding Notes to receive
solely from the trust fund described in Section 8.04 hereof, and as more fully
set forth in such Section, payments in respect of the principal of and premium,
if any, interest and Additional Interest, if any, on such Notes when such
payments are due, (b) the Issuers’ obligations with respect to the Notes under
Sections 2.03, 2.04, 2.07, 2.09 and 4.02 hereof and the Appendix, (c) the
rights, powers, trusts, duties and immunities of the Trustee hereunder and the
Issuers’ and the Guarantors’ obligations in connection therewith and (d) the
Legal Defeasance provisions of this Article 8. Subject to compliance with this
Article 8, the Issuers may exercise their option under this Section 8.02
notwithstanding the prior exercise of its option under Section 8.03 hereof.
If the Issuers exercise their Legal Defeasance option, each Guarantor will be
released and relieved of any obligations under its Subsidiary Guarantee, and any
security for the Notes (other than the trust) will be released.
Section 8.03.    Covenant Defeasance.
Upon the Issuers’ exercise under Section 8.01 hereof of the option applicable to
this Section 8.03, the Issuers shall, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, be released from their obligations
under the covenants contained in Article 4 (other than those in Sections 4.01,
4.02, 4.06 and 4.14) and in clause (d) of Section 5.01 hereof on and after the
date the conditions set forth below are satisfied (hereinafter, “Covenant
Defeasance”), and the Notes shall thereafter be deemed not “outstanding” for the
purposes of any direction, waiver, consent or declaration or act of Holders (and
the consequences of any thereof) in connection with such covenants, but shall
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such Notes shall not be deemed outstanding for accounting
purposes to the extent permitted by GAAP). For this purpose, Covenant Defeasance
means that, with respect to the outstanding Notes, the Issuers and any Guarantor
may omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such covenant, whether directly or
indirectly, by reason of any reference elsewhere herein to any such covenant or
by reason of any reference in any such covenant to any other provision herein or
in any other document and such omission to comply shall not constitute a Default
or an Event of Default under Section 6.01 hereof, but, except as specified
above, the remainder of this Indenture and such Notes shall be unaffected
thereby. In addition, upon the Issuers’ exercise under Section 8.01 hereof of
the option applicable to this Section 8.03 hereof,


80

--------------------------------------------------------------------------------





subject to the satisfaction of the conditions set forth in Section 8.04 hereof,
Sections 6.01(c) through 6.01(g) hereof shall not constitute Events of Default.
If the Issuers exercise their Covenant Defeasance option, each Guarantor will be
released and relieved of any obligations under its Subsidiary Guarantee and any
security for the Notes (other than the trust) will be released.
Section 8.04.    Conditions to Legal or Covenant Defeasance.
In order to exercise either Legal Defeasance or Covenant Defeasance:
(a)    the Issuers must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders, cash in U.S. dollars, non-callable Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the opinion of a nationally recognized firm of independent public accountants,
to pay the principal of and premium, interest and Additional Interest, if any,
on the outstanding Notes on the date of fixed maturity or on the applicable
redemption date, as the case may be, and the Issuers must specify whether the
Notes are being defeased to the date of fixed maturity or to a particular
redemption date;
(b)    in the case of an election under Section 8.02 hereof, the Issuers shall
have delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that:
(1)    the Issuers have received from, or there has been published by, the
Internal Revenue Service a ruling; or
(2)    since the Initial Issuance Date, there has been a change in the
applicable federal income tax law,
in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such Legal
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;
(c)    in the case of an election under Section 8.03 hereof, the Issuers shall
have delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such
Covenant Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Covenant Defeasance had not occurred;


81

--------------------------------------------------------------------------------





(d)    no Default or Event of Default shall have occurred and be continuing on
the date of such deposit (other than a Default or Event of Default resulting
from the incurrence of Indebtedness or the grant of Liens securing such
Indebtedness, all or a portion of the proceeds of which will be used to defease
the Notes pursuant to this Article 8 concurrently with such incurrence or
within 30 days thereof);
(e)    such Legal Defeasance or Covenant Defeasance shall not result in a breach
or violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture and the agreements governing any other
Indebtedness being defeased, discharged or replaced) to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound;
(f)    the Issuers shall have delivered to the Trustee an Officers’ Certificate
stating that the deposit was not made by the Issuers with the intent of
preferring the Holders over any other creditors of the Issuers or with the
intent of defeating, hindering, delaying or defrauding creditors of the Issuers
or others; and
(g)    the Issuers shall have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that all conditions precedent provided
for or relating to the Legal Defeasance or the Covenant Defeasance have been
complied with.
Section 8.05.    Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions.
Subject to Section 8.06 hereof, all money and non-callable Government Securities
(including the proceeds thereof) deposited with the Trustee pursuant to
Section 8.04 or 8.08 hereof in respect of the outstanding Notes shall be held in
trust and applied by the Trustee, in accordance with the provisions of such
Notes and this Indenture, to the payment, either directly or through any Paying
Agent (including the Company or any of its Subsidiaries acting as Paying Agent)
as the Trustee may determine, to the Holders of such Notes of all sums due and
to become due thereon in respect of principal, premium, if any, interest and
Additional Interest, if any, but such money need not be segregated from other
funds except to the extent required by law.
The Issuers shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 or 8.08 hereof or the principal
and interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.
Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuers from time to time upon the written request of the
Issuers any money or non-callable Government Securities held by it as provided
in Section 8.04 or 8.08 hereof which, in the opinion of a nationally recognized
firm of independent public accountants


82

--------------------------------------------------------------------------------





expressed in a written certification thereof delivered to the Trustee (which may
be the opinion delivered under Section 8.04(a) hereof), are in excess of the
amount thereof that would then be required to be deposited to effect an
equivalent Legal Defeasance, Covenant Defeasance or Discharge, as the case may
be.
Section 8.06.    Repayment to Issuers.
Subject to applicable escheat and abandoned property laws, any money or
non‑callable Government Securities deposited with the Trustee or any Paying
Agent, or then held by an Issuer, in trust for the payment of the principal of
or premium, interest or Additional Interest, if any, on any Note and remaining
unclaimed for two years after such principal, premium, interest or Additional
Interest, if any, has become due and payable shall be paid to the Issuers on
their written request or (if then held by an Issuer) shall be discharged from
such trust; and the Holder of such Note shall thereafter, as an unsecured
creditor, look only to the Issuers for payment thereof, and all liability of the
Trustee or such Paying Agent with respect to such trust money or non-callable
Government Securities, and all liability of the Issuers as trustee thereof,
shall thereupon cease; provided, however, that the Trustee or such Paying Agent,
before being required to make any such repayment, may at the expense of the
Issuers cause to be published once, in the New York Times and The Wall Street
Journal (national edition), notice that such money remains unclaimed and that,
after a date specified therein, which shall not be less than 30 days from the
date of such notification or publication, any unclaimed balance of such money
then remaining will be repaid to the Issuers.
Section 8.07.    Reinstatement.
If the Trustee or Paying Agent is unable to apply any money or non-callable
Government Securities in accordance with Section 8.05 hereof, by reason of any
order or judgment of any court or governmental authority enjoining, restraining
or otherwise prohibiting such application, then the Issuers’ obligations under
this Indenture and the Notes shall be revived and reinstated as though no
deposit had occurred pursuant to Section 8.02 or 8.03 hereof until such time as
the Trustee or Paying Agent is permitted to apply all such money in accordance
with Section 8.05 hereof; provided, however, that, if an Issuer makes any
payment of principal of or premium, interest, Additional Interest, if any, on
any Note following the reinstatement of its obligations, such Issuer shall be
subrogated to the rights of the Holders of such Notes to receive such payment
from the money held by the Trustee or Paying Agent.
Section 8.08.    Discharge.
This Indenture shall be satisfied and discharged and shall cease to be of
further effect as to all Notes issued hereunder (except for (a) the rights of
Holders of outstanding Notes to receive solely from the trust fund described in
clause (1)(b) of this Section 8.08, and as more fully set forth in such
clause (1)(b), payments in respect of the principal of and premium, if any,
interest and Additional Interest, if any, on such Notes when such payments are
due, (b) the Issuers’ obligations with respect to such Notes under
Sections 2.03, 2.04, 2.07, 2.09 and 4.02 hereof and the Appendix and (c) the
rights, powers, trusts, duties and immunities of the Trustee hereunder and the
Issuers’ obligations in connection therewith), when:


83

--------------------------------------------------------------------------------





(1)
either:

(a)    all Notes that have been authenticated, except lost, stolen or destroyed
Notes that have been replaced or paid and Notes for whose payment money has been
deposited in trust and thereafter repaid to the Issuers, have been delivered to
the Trustee for cancellation; or
(b)    all Notes that have not been delivered to the Trustee for cancellation
have become due and payable or will become due and payable within one year by
reason of the mailing of a notice of redemption or otherwise, and the Issuers or
any Guarantor has irrevocably deposited or caused to be deposited with the
Trustee as trust funds in trust solely for the benefit of the Holders, cash in
U.S. dollars, non-callable Government Securities, or a combination thereof, in
amounts as will be sufficient without consideration of any reinvestment of
interest, to pay and discharge the entire indebtedness on the Notes not
delivered to the Trustee for cancellation for principal, premium, if any, and
accrued interest and Additional Interest, if any, to the date of fixed maturity
or redemption (provided that if such redemption is made as provided in Section
3.07(c) hereof, (x) the amount of cash in U.S. dollars, non-callable Government
Securities, or a combination thereof, that must be irrevocably deposited will be
determined using an assumed Make Whole Premium calculated as of the date of such
deposit and (y) the depositor must irrevocably deposit or cause to be deposited
additional money in trust on the redemption date as necessary to pay the Make
Whole Premium as determined by such date);
(2)    the Issuers or any Guarantor has paid or caused to be paid all sums
payable by it under this Indenture;
(3)    the Issuers have delivered irrevocable instructions to the Trustee to
apply the deposited money toward the payment of the Notes at fixed maturity or
on the redemption date, as the case may be; and
(4)    the Issuers have delivered an Officers’ Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge of this Indenture (“Discharge”) have been satisfied.
ARTICLE 9
AMENDMENT, SUPPLEMENT AND WAIVER
Section 9.01.    Without Consent of Holders of Notes.
Notwithstanding Section 9.02 of this Indenture, the Issuers, the Guarantors and
the Trustee may amend or supplement this Indenture or the Notes without the
consent of any Holder of a Note:


84

--------------------------------------------------------------------------------





(a)    to cure any ambiguity, defect or inconsistency;
(b)    to provide for uncertificated Notes in addition to or in place of Notes
in registered, certificated form;
(c)    to provide for the assumption of an Issuer’s obligations to the Holders
of Notes pursuant to Article 5 hereof;
(d)    to make any change that would provide any additional rights or benefits
to the Holders of the Notes or that does not adversely affect the legal rights
hereunder of any Holder;
(e)    to secure the Notes or the Subsidiary Guarantees pursuant to the
requirements of Section 4.12 or otherwise;
(f)    to provide for the issuance of Additional Notes in accordance with the
limitations set forth in this Indenture;
(g)    to add any additional Guarantor with respect to the Notes or to evidence
the release of any Guarantor from its Subsidiary Guarantee in accordance with
Article 10 hereof;
(h)    to comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the TIA;
(i)    to provide for the reorganization of the Company as any other form of
entity in accordance with the second paragraph of Section 5.01 hereof; or
(j)    to evidence or provide for the acceptance of appointment under this
Indenture of a successor Trustee.
Upon the request of the Company, and upon receipt by the Trustee of the
documents described in Section 9.06 hereof, the Trustee shall join with the
Issuers and the Guarantors in the execution of any amended or supplemental
indenture authorized or permitted by the terms of this Indenture and to make any
further appropriate agreements and stipulations that may be therein contained,
but the Trustee shall not be obligated to enter into such amended or
supplemental indenture that affects its own rights, duties or immunities under
this Indenture or otherwise.
Section 9.02.    With Consent of Holders of Notes.
Except as provided above in Section 9.01 and below in this Section 9.02, the
Issuers, the Guarantors and the Trustee may amend or supplement this Indenture
and the Notes may be amended or supplemented with the consent of the Holders of
a majority in principal amount of the then outstanding Notes (including consents
obtained in connection with a purchase of, or tender offer or exchange offer
for, Notes), and, subject to Sections 6.04 and 6.07 hereof, any existing Default
or Event of Default or compliance with any provision of this Indenture or


85

--------------------------------------------------------------------------------





the Notes may be waived with the consent of the Holders of a majority in
principal amount of the then outstanding Notes (including, without limitation,
consents obtained in connection with a purchase of, tender offer or exchange
offer for, Notes). However, without the consent of each Holder affected, an
amendment, supplement or waiver may not (with respect to any Notes held by a
non-consenting Holder):
(a)    reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;
(b)    reduce the principal of or change the fixed maturity of any Note or alter
any of the provisions with respect to the redemption or repurchase of the Notes
(other than notice provisions and other than with respect to Sections 3.09, 4.10
and 4.15 hereof);
(c)    reduce the rate of or change the time for payment of interest, including
default interest, on any Note;
(d)    waive a Default or Event of Default in the payment of principal of or
premium, if any, interest or Additional Interest, if any, on the Notes (except a
rescission of acceleration of the Notes by the Holders of a majority in
principal amount of the Notes then outstanding and a waiver of the payment
default that resulted from such acceleration);
(e)    make any Note payable in currency other than that stated in the Notes;
(f)    make any change in the provisions of this Indenture relating to waivers
of past Defaults or Events of Default or the rights of Holders of Notes to
receive payments of principal of or premium, interest or Additional Interest, if
any, on the Notes (except as permitted in clause (g) below);
(g)    waive a redemption or repurchase payment with respect to any Note (other
than a payment required by Sections 3.09, 4.10 or 4.15 hereof);
(h)    release any Guarantor from any of its obligations under its Subsidiary
Guarantee or this Indenture, except in accordance with the terms of this
Indenture; or
(i)    make any change in the preceding amendment, supplement and waiver
provisions.
It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it shall be sufficient if such consent approves the
substance thereof.
After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Company shall send to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Company to send such


86

--------------------------------------------------------------------------------





notice, or any defect therein, shall not, however, in any way impair or affect
the validity of any such amended or supplemental Indenture or waiver.
Section 9.03.    Compliance with Trust Indenture Act.
To the extent required, every amendment or supplement to this Indenture or the
Notes shall be set forth in an amended or supplemental indenture that complies
with the TIA as then in effect.
A consent to any amendment, supplement or waiver under this Indenture by any
Holder given in connection with a purchase, tender or exchange of such Holder’s
Notes shall not be rendered invalid by such purchase, tender or exchange.
Section 9.04.    Effect of Consents.
After an amendment, supplement or waiver becomes effective, it shall bind every
Holder, unless such amendment, supplement or waiver makes a change described in
any of clauses (a) through (i) of Section 9.02, in which case, the amendment,
supplement or waiver shall bind only each Holder of a Note who has consented to
it and every subsequent Holder of a Note or portion of a Note that evidences the
same Indebtedness as the consenting Holder’s Note.
Section 9.05.    Notation on or Exchange of Notes.
The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Issuers, in exchange for all
Notes, may issue and the Trustee shall authenticate new Notes that reflect the
amendment, supplement or waiver.
Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.
Section 9.06.    Trustee to Sign Amendments, etc.
The Issuers shall sign any amended or supplemental indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. If it does, the
Trustee may, but need not, sign it. In signing such amendment or supplement, the
Trustee shall be entitled to receive and, subject to Section 7.01, shall be
fully protected in relying upon an Officers’ Certificate and an Opinion of
Counsel stating, in addition to the matters required by Section 11.05, that such
amendment or supplement is authorized or permitted by this Indenture, and all
conditions precedent required hereunder to such amendment or supplement have
been satisfied.
ARTICLE 10
GUARANTEES OF NOTES
Section 10.01.    Subsidiary Guarantees.


87

--------------------------------------------------------------------------------





The Notes issued on the Initial Issuance Date will not initially be guaranteed.
Subject to this Article 10, each of the Guarantors that become party to this
Indenture as a Guarantor, by virtue of such, hereby, jointly and severally,
unconditionally guarantees, on a senior unsecured basis, to each Holder of a
Note authenticated and delivered by the Trustee and to the Trustee and its
successors and assigns, irrespective of the validity and enforceability of this
Indenture, the Notes held thereby and the Obligations of the Issuers hereunder
and thereunder, that: (a) the principal of and premium, if any, interest and
Additional Interest, if any, on the Notes will be promptly paid in full when
due, subject to any applicable grace period, whether at Stated Maturity, by
acceleration, upon repurchase or redemption or otherwise, and interest (to the
extent permitted by law) on the overdue principal of, premium, if any, interest
and Additional Interest, if any, on the Notes, and all other payment Obligations
of the Issuers to the Holders or the Trustee hereunder or thereunder will be
promptly paid in full and performed, all in accordance with the terms hereof and
thereof; and (b) in case of any extension of time of payment or renewal of any
Notes or any of such other Obligations, the same will be promptly paid in full
when due or performed in accordance with the terms of the extension or renewal,
subject to any applicable grace period, whether at Stated Maturity, by
acceleration, upon repurchase or redemption or otherwise. Failing payment when
so due of any amount so guaranteed for whatever reason, the Guarantors will be
jointly and severally obligated to pay the same immediately. An Event of Default
under this Indenture or the Notes shall constitute an event of default under the
Subsidiary Guarantees, and shall entitle the Holders to accelerate the
obligations of the Guarantors hereunder in the same manner and to the same
extent as the Obligations of the Issuers.
The Guarantors agree that their obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Notes or this
Indenture, the absence of any action to enforce the same, any waiver or consent
by any Holder with respect to any provisions hereof or thereof, the recovery of
any judgment against an Issuer, any action to enforce the same or any other
circumstance (other than complete performance) which might otherwise constitute
a legal or equitable discharge or defense of a Guarantor. Each Guarantor
further, to the extent permitted by law, waives diligence, presentment, demand
of payment, filing of claims with a court in the event of insolvency or
bankruptcy of an Issuer, any right to require a proceeding first against an
Issuer, protest, notice and all demands whatsoever and covenants that its
Subsidiary Guarantee will not be discharged except by complete performance of
the Obligations contained in the Notes and this Indenture.
If any Holder or the Trustee is required by any court or otherwise to return to
an Issuer, the Guarantors, or any Custodian, Trustee or other similar official
acting in relation to any of the Issuers or the Guarantors, any amount paid by
an Issuer or any Guarantor to the Trustee or such Holder, the Subsidiary
Guarantees, to the extent theretofore discharged, shall be reinstated in full
force and effect. Each Guarantor agrees that it shall not be entitled to, and
hereby waives, any right of subrogation in relation to the Holders in respect of
any Obligations guaranteed hereby.
Each Guarantor further agrees that, as between the Guarantors, on the one hand,
and the Holders and the Trustee, on the other hand, (a) the maturity of the
Obligations guaranteed


88

--------------------------------------------------------------------------------





hereby may be accelerated as provided in Article 6 hereof for the purposes of
its Subsidiary Guarantee, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the Obligations
guaranteed thereby, and (b) in the event of any declaration of acceleration of
such Obligations as provided in Article 6 hereof, such Obligations (whether or
not due and payable) shall forthwith become due and payable by the Guarantor for
the purpose of its Subsidiary Guarantee. The Guarantors shall have the right to
seek contribution from any non-paying Guarantor so long as the exercise of such
right does not impair the rights of the Holders under the Subsidiary Guarantees.
Section 10.02.    Execution and Delivery of Subsidiary Guarantee.
The Subsidiary Guarantee of a Guarantor shall be evidenced by its execution and
delivery of a supplement to this Indenture.
Each Guarantor hereby agrees that its Subsidiary Guarantee set forth in
Section 10.01 hereof will remain in full force and effect notwithstanding any
failure to endorse on each Note a notation of such Subsidiary Guarantee.
The delivery of any Note by the Trustee, after the authentication thereof
hereunder, will constitute due delivery of the Subsidiary Guarantee set forth in
this Indenture on behalf of the Guarantors.
Section 10.03.    Guarantors May Consolidate, etc., on Certain Terms.
(a)    No Guarantor shall consolidate with or merge with or into (whether or not
such Guarantor is the surviving Person), another Person (other than the Company
or another Guarantor), unless, (i) either (1) the Person formed by or surviving
any such consolidation or merger (if other than such Guarantor) unconditionally
assumes all the obligations of such Guarantor, pursuant to a supplemental
indenture, substantially in the form of Annex A hereto, under the Notes, this
Indenture and its Subsidiary Guarantee on terms set forth therein, or (2) such
transaction does not violate the provisions of Section 4.10, and
(ii) immediately after giving effect to such transaction, no Default or Event of
Default exists.
(b)    In the case of any such consolidation or merger and upon the assumption
by the successor Person, by supplemental indenture, executed and delivered to
the Trustee and substantially in the form of Annex A hereto, of the Subsidiary
Guarantee and the due and punctual performance of all of the covenants of this
Indenture to be performed by the Guarantor, such successor Person shall succeed
to and be substituted for the Guarantor with the same effect as if it had been
named herein as a Guarantor.
Section 10.04.    Releases of Subsidiary Guarantees.
The Subsidiary Guarantee of a Guarantor shall be released: (1) in connection
with any sale or other disposition of all or substantially all of the properties
or assets of that Guarantor (including by way of merger or consolidation) to a
Person that is not (either before or after giving effect to such transaction) a
Restricted Subsidiary of the Company, if the sale or


89

--------------------------------------------------------------------------------





other disposition does not violate Section 4.10; (2) in connection with any sale
or other disposition of the Capital Stock of that Guarantor to a Person that is
not (either before or after giving effect to such transaction) a Restricted
Subsidiary of the Company, if the sale or other disposition does not violate
Section 4.10 and the Guarantor ceases to be a Restricted Subsidiary of the
Company as a result of such sale or other disposition; (3) if the Company
designates that Guarantor as an Unrestricted Subsidiary in accordance with
Section 4.16 of this Indenture; (4) upon Legal Defeasance or Covenant Defeasance
or Discharge in accordance with Article 8; or (5) at such time as that Guarantor
ceases to guarantee any other Indebtedness of the Company under a Credit
Facility.
Upon delivery by the Company to the Trustee of an Officers’ Certificate to the
effect that any of the conditions described in the foregoing clauses (1) –
(5) has occurred, the Trustee shall execute any documents reasonably requested
by the Company in order to evidence the release of any Guarantor from its
obligations under its Subsidiary Guarantee. Any Guarantor not released from its
obligations under its Subsidiary Guarantee shall remain liable for the full
amount of principal of and premium, interest and Additional Interest, if any, on
the Notes and for the other obligations of such Guarantor under this Indenture
as provided in this Article 10.
Section 10.05.    Limitation on Guarantor Liability.
The obligations of each Guarantor under its Subsidiary Guarantee will be limited
to the maximum amount as will, after giving effect to all other contingent and
fixed liabilities of such Guarantor and after giving effect to any collections
from or payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor under its Subsidiary Guarantee or pursuant
to its contribution obligations under this Indenture, result in the obligations
of such Guarantor under its Subsidiary Guarantee not constituting a fraudulent
conveyance or fraudulent transfer under federal or state law and not otherwise
being void or voidable under any similar laws affecting the rights of creditors
generally.
Section 10.06.    “Trustee” to Include Paying Agent.
In case at any time any Paying Agent other than the Trustee shall have been
appointed and be then acting hereunder, the term “Trustee” as used in this
Article 10 shall in each case (unless the context shall otherwise require) be
construed as extending to and including such Paying Agent within its meaning as
fully and for all intents and purposes as if such Paying Agent were named in
this Article 10 in place of the Trustee.
ARTICLE 11
MISCELLANEOUS
Section 11.01.    Trust Indenture Act Controls.
If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA §318(c), such TIA-imposed duties shall control.
Section 11.02.    Notices.


90

--------------------------------------------------------------------------------





Any notice or communication by an Issuer, any Guarantor or the Trustee to the
others is duly given if in writing (in the English language) and delivered in
person or mailed by first class mail (registered or certified, return receipt
requested), or sent by telecopier or overnight air courier guaranteeing next day
delivery, to the others’ address:
If to any of the Issuers or the Guarantors:
Natural Resource Partners L.P.
1201 Louisiana Street, Suite 3400
Houston, Texas 77002
Attention: Chief Financial Officer
Telecopier No.: (281) 657-8027
If to the Trustee:
Wilmington Trust, National Association
15950 North Dallas Parkway
Dallas, Texas 75248
Attention: Administrator, Natural Resource Partners
Telecopier No.: (888) 316-6239
An Issuer, any of the Guarantors or the Trustee, by notice to the others, may
designate additional or different addresses for subsequent notices or
communications.
All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt is acknowledged, if telecopied; and the next
Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery in each case to the address shown above.
Any notice or communication to a Holder shall be (i) mailed by first class mail,
certified or registered, to its address shown on the register kept by the
Registrar, with return receipt requested, (ii) sent to such address by overnight
air courier guaranteeing next day delivery or (iii) if the Holder is the
Depository, sent by such other means as the Depository may specify,
notwithstanding any contrary indication elsewhere in this Indenture. Any notice
or communication shall also be so mailed to any Person described in TIA §
313(c), to the extent required by the TIA. Failure to mail a notice or
communication to a Holder or any defect in it shall not affect its sufficiency
with respect to other Holders.
If a notice or communication is given in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.
If either of the Issuers sends a notice or communication to Holders, it shall
send a copy to the Trustee and each Agent at the same time.


91

--------------------------------------------------------------------------------





Section 11.03.    Communication by Holders of Notes with Other Holders of Notes.
Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the Notes. The Issuers, the Trustee, the
Registrar and anyone else shall have the protection of TIA § 312(c).
Section 11.04.    Certificate and Opinion as to Conditions Precedent.
Upon any request or application by an Issuer to the Trustee to take any action
under this Indenture, such Issuer shall upon request by the Trustee furnish to
the Trustee:
(a)    an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 11.05
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and
(b)    an Opinion of Counsel in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 11.05
hereof) stating that, in the opinion of such counsel, all such conditions
precedent and covenants have been satisfied.
Section 11.05.    Statements Required in Certificate or Opinion.
Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) shall comply with the provisions of TIA § 314(e)
and shall include:
(a)    a statement that the person making such certificate or opinion has read
such covenant or condition;
(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(c)    a statement that, in the opinion of such person, he or she has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and
(d)    a statement as to whether or not, in the opinion of such person, such
condition or covenant has been satisfied.
Section 11.06.    Rules by Trustee and Agents.


92

--------------------------------------------------------------------------------





The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.
Section 11.07.    No Personal Liability of Directors, Officers, Employees and
Unitholders and No Recourse to General Partner.
Neither the General Partner nor any past, present or future director, officer,
partner, employee, incorporator, manager or unitholder or other owner of Capital
Stock of the Issuers, the General Partner, Holdco or any Guarantor, as such,
shall have any liability for any obligations of the Issuers or any Guarantor
under the Notes, the Subsidiary Guarantees or this Indenture, or for any claim
based on, in respect of, or by reason of, such obligations or their creation.
Each Holder of Notes by accepting a Note waives and releases all such liability.
The waiver and release are part of the consideration for issuance of the Notes.
Section 11.08.    Governing Law.
THIS INDENTURE, THE NOTES AND THE SUBSIDIARY GUARANTEES SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 11.09.    Waiver of Trial by Jury.
EACH OF THE ISSUER, THE GUARANTORS, THE HOLDERS AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE SECURITIES, OR THE TRANSACTION CONTEMPLATED THEREBY.
Section 11.10.    Consent to Jurisdiction.
(a)    Each of the Issuer and Guarantors hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States sitting in the State
and City of New York, County, and Borough of Manhattan, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Indenture or the Notes, or for the recognition or enforcement of any judgment,
and each of the parties hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such state court sitting in the State and City of New York, County and
Borough of Manhattan or, to the extent permitted by law, in such federal court
sitting in the State and City of New York, County and Borough of Manhattan.
(b)    Each of the Issuer and Guarantors hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Indenture or the Notes
in any New York State or federal court. Each of the parties hereto


93

--------------------------------------------------------------------------------





irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
Section 11.11.    No Adverse Interpretation of Other Agreements.
This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company or its Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.
Section 11.12.    Successors.
All agreements of the Issuers and the Guarantors in this Indenture and the Notes
shall bind their respective successors. All agreements of the Trustee in this
Indenture shall bind its successors.
Section 11.13.    Severability.
In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
Section 11.14.    Table of Contents, Headings, etc.
The Table of Contents, Cross-Reference Table and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.
Section 11.15.    Counterparts.
The parties may sign any number of copies of this Indenture, and each party
hereto may sign any number of separate copies of this Indenture. Each signed
copy shall be an original, but all of them together represent the same
agreement. The exchange of copies of this Indenture and of signature pages by
facsimile or PDF transmission shall constitute effective execution and delivery
of this Indenture as to the parties hereto and may be used in lieu of the
original Indenture for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.
Section 11.16.    Acts of Holders.
(a)    Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by the Holders may
be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by agents duly appointed in writing,
and may be given or obtained in connection with a purchase of, or tender offer
or exchange offer for, outstanding Notes; and, except as herein otherwise
expressly provided, such action shall become effective when such instrument or
instruments are delivered to the Trustee and, where it is hereby expressly
required, to the Company. Such instrument


94

--------------------------------------------------------------------------------





or instruments (and the action embodied therein and evidenced thereby) are
herein sometimes referred to as the “Act” of the Holders signing such instrument
or instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and conclusive in favor of the Trustee and the Issuers if made in the manner
provided in this Section 11.16.
(b)    The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to such witness, notary or officer the execution
thereof. Where such execution is by a signer acting in a capacity other than his
individual capacity, such certificate or affidavit shall also constitute
sufficient proof of authority. The fact and date of the execution of any such
instrument or writing, or the authority of the Person executing the same, may
also be proved in any other manner which the Trustee deems sufficient.
(c)    Notwithstanding anything to the contrary contained in this Section 11.16,
the principal amount and serial numbers of Notes held by any Holder, and the
date of holding the same, shall be proved by the register of the Notes
maintained by the Registrar as provided in Section 2.03.
(d)    If the Issuers shall solicit from the Holders of the Notes any request,
demand, authorization, direction, notice, consent, waiver or other Act, the
Issuers may, at their option, by or pursuant to a resolution of the Board of
Directors of the Company, fix in advance a record date for the determination of
Holders entitled to give such request, demand, authorization, direction, notice,
consent, waiver or other Act, but the Issuers shall have no obligation to do so.
Notwithstanding TIA Section 316(c), such record date shall be the record date
specified in or pursuant to such Board Resolution, which shall be a date not
earlier than the date 30 days prior to the first solicitation of Holders
generally in connection therewith or the date of the most recent list of Holders
forwarded to the Trustee prior to such solicitation pursuant to Section 2.05,
whichever is later, and not later than the date such solicitation is completed.
If such a record date is fixed, such request, demand, authorization, direction,
notice, consent, waiver or other Act may be given before or after such record
date, but only the Holders at the close of business on such record date shall be
deemed to be Holders for the purposes of determining whether Holders of the
requisite proportion of the then outstanding Notes have authorized or agreed or
consented to such request, demand, authorization, direction, notice, consent,
waiver or other Act, and for that purpose the then outstanding Notes shall be
computed as of such record date; provided that no such authorization, agreement
or consent by the Holders on such record date shall be deemed effective unless
it shall become effective pursuant to the provisions of this Indenture not later
than eleven months after the record date.
(e)    Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Holder of any Note shall bind every future Holder of the same
Note and the Holder of every Note issued upon the registration or transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done,
omitted or suffered to be done by the Trustee or an Issuer in reliance thereon,
whether or not notation of such action is made upon such Note.


95

--------------------------------------------------------------------------------





(f)    Without limiting the foregoing, a Holder entitled hereunder to take any
action hereunder with regard to any particular Note may do so itself with regard
to all or any part of the principal amount of such Note or by one or more duly
appointed agents each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount.
(g)    For purposes of this Indenture, any action by the Holders that may be
taken in writing may be taken by electronic means comporting with the applicable
procedures of the Depository or by any other means reasonably acceptable to the
Trustee.
Section 11.17.    Patriot Act.
The parties hereto acknowledge that in accordance with Section 326 of the U.S.A.
Patriot Act, the Trustee, like all financial institutions and in order to help
fight the funding of terrorism and money laundering, is required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Trustee. The parties to
this Indenture agree that they will provide the Trustee with such information
within their possession or control as it may reasonably request in order for the
Trustee to satisfy the requirements of the U.S.A. Patriot Act.
[Signatures on following page]


96

--------------------------------------------------------------------------------







SIGNATURES
NATURAL RESOURCE PARTNERS L.P.
BY: NRP (GP) LP, ITS GENERAL PARTNER
BY: GP NATURAL RESOURCE PARTNERS LLC, ITS GENERAL PARTNER
By:         
Name: [        ]
Title: [ ]
NRP FINANCE CORPORATION
By:         
Name: [        ]
Title: [ ]


97

--------------------------------------------------------------------------------







WILMINGTON TRUST, NATIONAL ASSOCIATION,
AS TRUSTEE
By:        
Name: Shawn Goffinet
Title: Assistant Vice President


98

--------------------------------------------------------------------------------






RULE 144A/REGULATION S APPENDIX
PROVISIONS RELATING TO INITIAL NOTES
AND EXCHANGE NOTES
1.    Definitions
1.1    Definitions.
For the purposes of this Appendix the following terms shall have the meanings
indicated below:
“Depository” means The Depository Trust Company, its nominees and their
respective successors.
“Exchange Notes” means (1) the 10.500% Senior Notes due 2022 issued pursuant to
the Indenture in connection with a Registered Exchange Offer pursuant to a
Registration Rights Agreement and (2) Additional Notes, if any, issued pursuant
to a registration statement filed with the SEC under the Securities Act.
“Initial Notes” means (1) $[ ] million aggregate principal amount of 10.500%
Senior Notes due 2022 issued on the Initial Issuance Date and (2) Additional
Notes, if any, issued in a transaction exempt from the registration requirements
of the Securities Act.
“Initial Notes Purchasers” means any Person purchasing or acquiring Initial
Notes on the date hereof pursuant to the Purchase Agreement.
“Notes” means the Initial Notes, the Additional Notes and the Exchange Notes,
treated as a single class.
“Notes Custodian” means the custodian with respect to a Global Note (as
appointed by the Depository), or any successor Person thereto and shall
initially be the Trustee.
“Purchase Agreement” means (1) with respect to the Initial Notes issued on the
Initial Issuance Date, the Exchange and Purchase Agreement dated February [ ],
2017 among the Issuers, the Guarantors and the Initial Notes Purchasers, and (2)
with respect to each issuance of Additional Notes, the purchase agreement or
underwriting agreement among the Issuers and the Persons purchasing such
Additional Notes.
“Registered Exchange Offer” means the offer by the Issuers, pursuant to a
Registration Rights Agreement, to certain Holders of Initial Notes, to issue and
deliver to such Holders, in exchange for the Initial Notes, a like aggregate
principal amount of Exchange Notes registered under the Securities Act.
“Registration Rights Agreement” means (1) with respect to the Initial Notes
issued on the Initial Issuance Date, the Registration Rights Agreement dated
February [ ], 2017 among the Issuers, the Guarantors and the Initial Notes
Purchasers, and (2) with respect to each issuance of Additional


App. - 1

--------------------------------------------------------------------------------





Notes issued in a transaction exempt from the registration requirements of the
Securities Act, the registration rights agreement, if any, among the Issuers and
the Persons purchasing such Additional Notes under the related Purchase
Agreement.
“Transfer Restricted Securities” means Notes that bear or are required to bear
the legend set forth in Section 2.3(b) hereof.
1.2    Other Definitions.
Term
Defined
in
Section:
“Agent Members”
2.1(b)
“Distribution Compliance Period”
2.1(b)
“Global Notes”
2.1(a)
“Regulation S”
2.1(a)
“Regulation S Notes”
2.1(a)
“Restricted Global Note”
2.1(a)
“Rule 144A”
2.1(a)
“Rule 144A Notes”
2.1(a)



2.    The Notes.
2.1    (a) Form and Dating. Initial Notes offered and sold to QIBs in reliance
on Rule 144A (“Rule 144A Notes”) under the Securities Act (“Rule 144A”) or in
reliance on Regulation S (“Regulation S Notes”) under the Securities Act
(“Regulation S”), in each case as provided in a Purchase Agreement, shall be
issued initially in the form of one or more permanent global Notes in
definitive, fully registered form without interest coupons with the Global Notes
Legend and Restricted Notes Legend set forth in Exhibit 1 hereto (each, a
“Restricted Global Note”), which shall be deposited on behalf of the purchasers
of the Initial Notes represented thereby with the Trustee, as custodian for the
Depository (or with such other custodian as the Depository may direct), and
registered in the name of the Depository or a nominee of the Depository, duly
executed by the Issuers and authenticated by the Trustee as hereinafter
provided. Beneficial interests in a Restricted Global Note representing Initial
Notes sold in reliance on either Rule 144A or Regulation S may be held through
Euroclear or Clearstream, as indirect participants in the Depository. The
aggregate principal amount of the Global Notes may from time to time be
increased or decreased by adjustments made on the records of the Trustee and the
Depository or its nominee as hereinafter provided. Exchange Notes shall be
issued in global form (with the Global Notes Legend set forth in Exhibit 1
hereto) or in certificated form as provided in Section 2.4 of this Appendix.
Exchange Notes issued in global form and Restricted Global Notes are sometimes
referred to in this Appendix as “Global Notes.”
(b)    Book-Entry Provisions. This Section 2.1(b) shall apply only to a Global
Note deposited with or on behalf of the Depository.


App. - 2

--------------------------------------------------------------------------------





The Issuers shall execute and the Trustee shall, in accordance with this
Section 2.1(b), authenticate and deliver initially one or more Global Notes that
(a) shall be registered in the name of the Depository for such Global Note or
Global Notes or the nominee of such Depository and (b) shall be delivered by the
Trustee to such Depository or pursuant to such Depository’s instructions or held
by the Trustee as custodian for the Depository. If such Global Notes are
Restricted Global Notes, then separate Global Notes shall be issued to represent
Rule 144A Notes and Regulation S Notes so long as required by law or the
Depository.
Members of, or participants in, the Depository (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Note held on their behalf
by the Depository or by the Trustee as the custodian of the Depository or under
such Global Note, and the Issuers, the Trustee and any agent of the Issuers or
the Trustee shall be entitled to treat the Depository as the absolute owner of
such Global Note for all purposes whatsoever. Notwithstanding the foregoing,
nothing herein shall prevent the Issuers, the Trustee or any agent of the
Issuers or the Trustee from giving effect to any written certification, proxy or
other authorization furnished by the Depository or impair, as between the
Depository and its Agent Members, the operation of customary practices of such
Depository governing the exercise of the rights of a holder of a beneficial
interest in any Global Note.
Until the 40th day after the later of the commencement of the offering of any
Initial Notes and the original issue date of such Initial Notes (such period,
the “Distribution Compliance Period”), a beneficial interest in a Restricted
Global Note representing Regulation S Notes may be transferred to a Person who
takes delivery in the form of an interest in a Restricted Global Note
representing Rule 144A Notes only if the transferor first delivers to the
Trustee a written certificate (in the form provided in Exhibit 1 hereto) to the
effect that such transfer is being made to a Person who the transferor
reasonably believes is purchasing for its own account or accounts as to which it
exercises sole investment discretion and that such Person is a QIB, in each case
in a transaction meeting the requirements of Rule 144A and in accordance with
any applicable securities laws of any state of the United States or any other
jurisdiction. After the expiration of the Distribution Compliance Period, such
certification requirements shall not apply to such transfers of beneficial
interests in a Restricted Global Note representing Regulation S Notes.
Beneficial interests in a Restricted Global Note representing Rule 144A Notes
may be transferred to a Person who takes delivery in the form of an interest in
a Restricted Global Note representing Regulation S Notes, whether before or
after the expiration of the Distribution Compliance Period, only if the
transferor first delivers to the Trustee a written certificate (in the form
provided in Exhibit 1 hereto) to the effect that such transfer is being made in
accordance with Rule 904 of Regulation S or Rule 144 (if available).
(c)    Certificated Notes. Except as provided in Section 2.3 or 2.4, owners of
beneficial interests in Restricted Global Notes shall not be entitled to receive
physical delivery of certificated Notes. Certificated Notes shall not be
exchangeable for beneficial interests in Global Notes.
(d)    Notes shall bear the OID Legend set forth in Exhibit 1 if applicable.


App. - 3

--------------------------------------------------------------------------------





2.2    Authentication. The Trustee shall authenticate and deliver: (1) on the
Initial Issuance Date, an aggregate principal amount of $[ ] million 10.500%
Senior Notes due 2022, (2) any Additional Notes for an original issue in an
aggregate principal amount specified in the written order of the Issuers
pursuant to Section 2.02 of the Indenture and (3) Exchange Notes for issue only
in a Registered Exchange Offer, pursuant to a Registration Rights Agreement, for
a like principal amount of Initial Notes, in each case upon a written order of
the Issuers. Such order shall specify the amount of the Notes to be
authenticated, the date on which the original issue of Notes is to be
authenticated and to whom the Notes shall be registered and delivered and, in
the case of any issuance of Additional Notes pursuant to Section 2.13 of the
Indenture, shall certify that such issuance is in compliance with Section 4.09
of the Indenture.
2.3    Transfer and Exchange.
(a)    Transfer and Exchange of Global Notes. (i) The transfer and exchange of
Global Notes or beneficial interests therein shall be effected through the
Depository, in accordance with this Indenture (including applicable restrictions
on transfer set forth herein, if any) and the procedures of the Depository
therefor. A transferor of a beneficial interest in a Global Note shall deliver
to the Registrar a written order given in accordance with the Depository’s
procedures containing information regarding the participant account of the
Depository to be credited with a beneficial interest in the Global Note. The
Registrar shall, in accordance with such instructions instruct the Depository to
credit to the account of the Person specified in such instructions a beneficial
interest in the Global Note and to debit the account of the Person making the
transfer the beneficial interest in the Global Note being transferred.
(ii)    Notwithstanding any other provisions of this Appendix, a Global Note may
not be transferred as a whole except by the Depository to a nominee of the
Depository or by a nominee of the Depository to the Depository or another
nominee of the Depository or by the Depository or any such nominee to a
successor Depository or a nominee of such successor Depository.
(iii)    In the event that a Restricted Global Note is exchanged for Notes in
certificated form pursuant to Section 2.4 of this Appendix, prior to the
consummation of a Registered Exchange Offer with respect to such Notes, such
Notes may be exchanged only in accordance with such procedures as are
substantially consistent with the provisions of this Section 2.3 (including the
certification requirements set forth on the reverse of the Initial Notes
intended to ensure that such transfers comply with Rule 144A or Regulation S, as
the case may be) and such other procedures as may from time to time be adopted
by the Company.
(b)    Restricted Notes Legend.
(i)    Except as permitted by the following paragraphs (ii), (iii) and (iv),
each Note certificate evidencing the Restricted Global Notes (and all Notes
issued in exchange therefor or in substitution thereof) shall bear a legend in
substantially the following form:
THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR


App. - 4

--------------------------------------------------------------------------------





ANY STATE SECURITIES LAWS. NEITHER SUCH NOTES NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT. THE HOLDER OF ANY NOTE EVIDENCED HEREBY BY ITS ACCEPTANCE
HEREOF (1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) OR (B) IT IS NOT A U.S. PERSON
AND IS ACQUIRING SUCH NOTE IN AN “OFFSHORE TRANSACTION” PURSUANT TO RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (2) AGREES THAT IT WILL NOT, PRIOR TO THE
DATE WHICH IS ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF (OR OF
ANY PREDECESSOR OF SUCH NOTE) OR THE LAST DAY ON WHICH WE OR ANY OF OUR
AFFILIATES WERE THE OWNERS OF SUCH NOTE (OR ANY PREDECESSOR OF SUCH NOTE) (THE
“RESALE RESTRICTION TERMINATION DATE”), OFFER, SELL OR OTHERWISE TRANSFER SUCH
NOTE EXCEPT (A) TO AN ISSUER OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (C) FOR SO LONG AS
THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL
BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND
SALES TO NON‑U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE
MEANING OF REGULATION S UNDER THE SECURITIES ACT, (E) PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE
TO EACH PERSON TO WHOM SUCH NOTE IS TRANSFERRED PRIOR TO THE RESALE RESTRICTION
TERMINATION DATE A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND, SUBJECT TO
THE ISSUERS’ AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
(i) THAT IS (A) PURSUANT TO CLAUSE (2)(D) PRIOR TO THE END OF THE 40 DAY
DISTRIBUTION COMPLIANCE PERIOD WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT OR (B) PURSUANT TO CLAUSE (2)(F) PRIOR TO THE RESALE RESTRICTION
TERMINATION DATE TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM, AND (ii) IN EACH OF THE
FOREGOING CASES IN CLAUSES (i)(A) OR (B), TO REQUIRE THAT A CERTIFICATE OF
TRANSFER IN THE FORM SPECIFIED IN THE INDENTURE IS COMPLETED AND DELIVERED BY
THE TRANSFEROR TO THE TRUSTEE.


App. - 5

--------------------------------------------------------------------------------





THIS LEGEND WILL BE REMOVED AS TO ANY NOTE EVIDENCED HEREBY UPON DELIVERY TO THE
TRUSTEE BY US OR THE HOLDER THEREOF OF A WRITTEN REQUEST FOR THE REMOVAL HEREOF,
IN ANY CASE AT ANY TIME AFTER THE RESALE RESTRICTION TERMINATION DATE. AS USED
HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE
THE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.
(ii)    Upon any sale or transfer of a Transfer Restricted Security (including
any Transfer Restricted Security represented by a Restricted Global Note)
pursuant to Rule 144 under the Securities Act, the Registrar shall permit the
transferee thereof to exchange such Transfer Restricted Security for a
certificated Note that does not bear the legend set forth above and rescind any
restriction on the transfer of such Transfer Restricted Security, if the
transferor thereof certifies in writing to the Registrar that such sale or
transfer was made in reliance on Rule 144 (such certification to be in the form
set forth on the reverse of the Note).
(iii)    Subject to compliance with applicable securities laws, the Restricted
Notes Legend on any Initial Notes shall be removed at the request of the Holder
thereof on or after the Resale Restriction Termination Date thereof.
(iv)    Upon the consummation of a Registered Exchange Offer with respect to the
Initial Notes, all requirements pertaining to such Initial Notes that Initial
Notes issued to certain Holders be issued in global form will still apply with
respect to Holders of such Initial Notes that do not exchange their Initial
Notes, and Exchange Notes in certificated or global form will be available to
Holders that exchange such Initial Notes in such Registered Exchange Offer.
(c)    Cancellation or Adjustment of Global Note. At such time as all beneficial
interests in a Global Note have either been exchanged for certificated Notes,
redeemed, purchased or canceled, such Global Note shall be returned to the
Trustee for cancellation or retained and canceled by the Trustee. At any time
prior to such cancellation, if any beneficial interest in a Global Note is
exchanged for certificated Notes, redeemed, purchased or canceled, or if any
certificated Note is exchanged for such a beneficial interest, the principal
amount of Notes represented by such Global Note shall be reduced or increased,
as appropriate, and an adjustment shall be made on the books and records of the
Trustee (if it is then the Notes Custodian for such Global Note) with respect to
such Global Note, by the Trustee or the Notes Custodian, to reflect such
reduction or increase, as the case may be.
(d)    Obligations with Respect to Transfers and Exchanges of Notes.
(i)    To permit registrations of transfers and exchanges, the Issuers shall
execute and the Trustee shall authenticate certificated Notes and Global Notes
at the Registrar’s request.


App. - 6

--------------------------------------------------------------------------------





(ii)    No service charge shall be made for any registration of transfer or
exchange, but the Issuers may require payment of a sum sufficient to cover any
transfer tax, assessments or similar governmental charge payable in connection
therewith (other than any such transfer taxes, assessments or similar
governmental charge payable upon exchange or transfer pursuant to Sections 3.06,
4.10, 4.15 and 9.05 of the Indenture).
(iii)    The Registrar shall not be required to register the transfer of or
exchange of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, it need not
exchange or register the transfer of any Notes for a period of 15 days before a
selection of Notes to be redeemed.
(iv)    Prior to the due presentation for registration of transfer of any Note,
the Issuers, the Guarantors, the Trustee, the Paying Agent or the Registrar may
deem and treat the Person in whose name a Note is registered as the absolute
owner of such Note for the purpose of receiving payment of principal of,
premium, if any, interest and Additional Interest, if any, on such Note and for
all other purposes whatsoever, whether or not such Note is overdue, and none of
the Issuers, the Guarantors, the Trustee, the Paying Agent or the Registrar
shall be affected by notice to the contrary.
(v)    All Notes issued upon any transfer or exchange pursuant to the terms of
this Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Notes surrendered upon such transfer or
exchange.
(e)    No Obligation of the Trustee.
(i)    The Trustee shall have no responsibility or obligation to any beneficial
owner of a Global Note, a member of, or a participant in the Depository or other
Person with respect to the accuracy of the records of the Depository or its
nominee or of any participant or member thereof, with respect to any ownership
interest in the Notes or with respect to the delivery to any participant,
member, beneficial owner or other Person (other than the Depository) of any
notice (including any notice of redemption) or the payment of any amount, under
or with respect to such Notes. All notices and communications to be given to the
Holders and all payments to be made to Holders under the Notes shall be given or
made only to or upon the order of the registered Holders (which shall be the
Depository or its nominee in the case of a Global Note). The rights of
beneficial owners in any Global Note shall be exercised only through the
Depository subject to the applicable rules and procedures of the Depository. The
Trustee may rely and shall be fully protected in relying upon information
furnished by the Depository with respect to its members, participants and any
beneficial owners.
(ii)    The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under Applicable Law with respect to any transfer of any interest
in any Note (including any transfers between or among Depository participants,
members or beneficial owners in any Global Note) other than to require delivery
of such certificates and other documentation or evidence as are expressly
required by, and to do so if and when expressly required by, the


App. - 7

--------------------------------------------------------------------------------





terms of this Indenture, and to examine the same to determine substantial
compliance as to form with the express requirements hereof.
(iii)    Neither the Trustee nor any Agent shall have any responsibility for any
actions taken or not taken by the Depositary.
2.4    Certificated Notes.
(a)    A Global Note deposited with the Depository or with the Trustee as
custodian for the Depository pursuant to Section 2.1 shall be transferred to the
beneficial owners thereof in the form of certificated Notes in an aggregate
principal amount equal to the principal amount of such Global Note, in exchange
for such Global Note, only if such transfer complies with Section 2.3 and
(i) the Depository notifies the Issuers that it is unwilling or unable to
continue as Depository for such Global Note or if at any time such Depository
ceases to be a “clearing agency” registered under the Exchange Act and in either
event a successor depositary is not appointed by the Issuers within 90 days, or
(ii) an Event of Default has occurred and is continuing and the Depository
notifies the Trustee of its decision to exchange the Global Note for a
certificated Note. Except as provided in the preceding sentence, and
notwithstanding any contrary indication in Section 2.3(b), beneficial interests
in a Global Note may be exchanged for certificated Notes only with the consent
of the Company, including if an affiliate (as defined in Rule 144) of the
Company acquires such interests.
(b)    Any Global Note that is transferable to the beneficial owners thereof
pursuant to this Section 2.4 shall be surrendered by the Depository or the Notes
Custodian to the Trustee located at the Corporate Trust Office of the Trustee to
be so transferred, in whole or from time to time in part, without charge, and
the Trustee shall authenticate and deliver, upon such transfer of each portion
of such Global Note, an equal aggregate principal amount of certificated Notes
of authorized denominations. Any portion of a Global Note transferred pursuant
to this Section 2.4 shall be executed, authenticated and delivered only in
minimum denominations of $2,000 principal amount and any integral multiple of
$1,000 in excess thereof and registered in such names as the Depository shall
direct. Any certificated Note delivered in exchange for an interest in the
Global Note shall, except as otherwise provided by Section 2.3(b), bear the
Restricted Notes Legend set forth in Exhibit 1 hereto.
(c)    Subject to the provisions of Section 2.4(b), the Holder of a Global Note
shall be entitled to grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which a Holder is entitled to take under this Indenture or the Notes.
(d)    In the event of the occurrence of any of the events specified in
Section 2.4(a), the Issuers shall promptly make available to the Trustee a
reasonable supply of certificated Notes in definitive, fully registered form
without interest coupons.




App. - 8

--------------------------------------------------------------------------------






EXHIBIT 1 TO RULE 144A/REGULATION S APPENDIX
[FORM OF FACE OF NOTE]
[Global Notes Legend]
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
AN ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE
AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS MADE
IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO ON
THE REVERSE HEREOF.
[Restricted Notes Legend]
THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
NEITHER SUCH NOTES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF
ANY NOTE EVIDENCED HEREBY BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT (A) IT IS
A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING SUCH NOTE IN AN “OFFSHORE
TRANSACTION” PURSUANT TO RULE 904 OF REGULATION S UNDER THE SECURITIES ACT,
(2) AGREES THAT IT WILL NOT, PRIOR TO THE DATE WHICH IS ONE YEAR AFTER THE LATER
OF THE ORIGINAL ISSUE DATE HEREOF (OR OF ANY PREDECESSOR OF SUCH NOTE) OR THE
LAST DAY ON WHICH WE OR ANY OF OUR AFFILIATES WERE THE OWNERS OF SUCH NOTE (OR
ANY PREDECESSOR OF SUCH NOTE) (THE “RESALE RESTRICTION TERMINATION DATE”),
OFFER, SELL OR OTHERWISE TRANSFER SUCH NOTE EXCEPT (A) TO AN ISSUER OR ANY
SUBSIDIARY THEREOF, (B) PURSUANT TO AN EFFECTIVE REGISTRATION


Ex. 1 to App. - 1

--------------------------------------------------------------------------------





STATEMENT UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE
FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A
PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN
RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS THAT
OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT, (E) PURSUANT TO RULE 144 UNDER THE SECURITIES ACT OR
(F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM
SUCH NOTE IS TRANSFERRED PRIOR TO THE RESALE RESTRICTION TERMINATION DATE A
NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND, SUBJECT TO THE ISSUERS’ AND
THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER (i) THAT IS
(A) PURSUANT TO CLAUSE (2)(D) PRIOR TO THE END OF THE 40 DAY DISTRIBUTION
COMPLIANCE PERIOD WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT OR
(B) PURSUANT TO CLAUSE (2)(F) PRIOR TO THE RESALE RESTRICTION TERMINATION DATE
TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, AND (ii) IN EACH OF THE FOREGOING
CASES IN CLAUSES (i)(A) OR (B), TO REQUIRE THAT A CERTIFICATE OF TRANSFER IN THE
FORM SPECIFIED IN THE INDENTURE IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO
THE TRUSTEE. THIS LEGEND WILL BE REMOVED AS TO ANY NOTE EVIDENCED HEREBY UPON
DELIVERY TO THE TRUSTEE BY US OR THE HOLDER THEREOF OF A WRITTEN REQUEST FOR THE
REMOVAL HEREOF, IN ANY CASE AT ANY TIME AFTER THE RESALE RESTRICTION TERMINATION
DATE. AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND
“U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE
SECURITIES ACT.
[Additional Restricted Notes Legend for Notes Offered in Reliance on
Regulation S]
BY ITS ACQUISITION HEREOF, THE HOLDER HEREOF REPRESENTS THAT IT IS NOT A
U.S. PERSON NOR IS IT PURCHASING FOR THE ACCOUNT OF A U.S. PERSON AND IS
ACQUIRING THIS SECURITY IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
REGULATION S UNDER THE SECURITIES ACT.
[OID LEGEND]
[FOR THE PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED, THIS SECURITY IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT.
YOU MAY CONTACT THE COMPANY AT NATURAL RESOURCE PARTNERS, L.P., 1201 LOUISIANA,
SUITE 3400, HOUSTON TEXAS, 77002,


Ex. 1 to App. - 2

--------------------------------------------------------------------------------





ATTENTION: CHIEF FINANCIAL OFFICER, AND THE COMPANY WILL PROVIDE YOU WITH THE
ISSUE PRICE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE INITIAL ISSUANCE DATE
AND THE YIELD TO MATURITY OF THIS SECURITY.]


Ex. 1 to App. - 3

--------------------------------------------------------------------------------







NATURAL RESOURCE PARTNERS L.P.
NRP FINANCE CORPORATION
No.
 
$
 
 
CUSIP No.
 
 
ISIN No.



10.500% Senior Note due 2022
Natural Resource Partners L.P., a Delaware limited partnership, and NRP Finance
Corporation, a Delaware corporation, jointly and severally promise to pay to
_________, or registered assigns, the principal sum of _________ Dollars on
March 1, 2022 [or such greater or lesser amount as may be indicated on the
Schedule attached hereto].
Interest Payment Dates: March 1 and September 1, commencing September 1, 2017.
Record Dates: February 15 and August 15.
Additional provisions of this Note are set forth on the other side of this Note.
NATURAL RESOURCE PARTNERS L.P.
BY: NRP (GP) LP, ITS GENERAL PARTNER
By: GP Natural Resource Partners LLC, its general partner
By:        
Name:        
Title:        
NRP FINANCE CORPORATION
By:        
Name:        
Title:        


Ex. 1 to App. - 4

--------------------------------------------------------------------------------







TRUSTEE’S CERTIFICATE OF
AUTHENTICATION
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Trustee, certifies that
this is one of the Notes
referred to in the Indenture.
By    
Authorized Signatory
Dated:


Ex. 1 to App. - 5

--------------------------------------------------------------------------------







[FORM OF REVERSE SIDE OF NOTE]
10.500% Senior Note due 2022
Capitalized terms used herein but not defined shall have the meanings assigned
to them in the Indenture referred to below unless otherwise indicated.
1.    Interest. Natural Resource Partners L.P., a Delaware limited partnership
(the “Company”), and NRP Finance Corporation, a Delaware corporation (the
“Finance Corp.” and, together with the Company, the “Issuers”), jointly and
severally promise to pay interest on the unpaid principal amount of this Note at
10.500% per annum [and shall pay any Additional Interest payable pursuant to the
Registration Rights Agreement referred to below. References herein to “interest”
include such Additional Interest to the extent applicable.] The Issuers will pay
interest semi-annually in arrears on March 1 and September 1 of each year,
commencing September 1, 2017, or if any such day is not a Business Day, on the
next succeeding Business Day (each an “Interest Payment Date”). Interest on the
Notes will accrue from the most recent date to which interest has been paid or,
if no interest has been paid, from [ ] [the date of original issuance]; provided
that if there is no existing Default or Event of Default in the payment of
interest, and if this Note is authenticated between a record date referred to on
the face hereof and the next succeeding Interest Payment Date, interest shall
accrue from such next succeeding Interest Payment Date, except in the case of
the original issuance of Notes, in which case interest shall accrue from the
date of authentication. The Issuers shall pay interest (including post-petition
interest in any proceeding under any Bankruptcy Law) on overdue principal and
premium, if any, from time to time on demand at a rate that is the rate then in
effect, to the extent lawful; and they shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
installments of interest (without regard to any applicable grace periods), from
time to time on demand at the same rate, to the extent lawful. Interest will be
computed on the basis of a 360-day year of twelve 30-day months.
2.    Method of Payment. The Issuers will pay interest on the Notes (except
defaulted interest) to the Persons who are registered Holders of Notes at the
close of business on the February 15 or August 15 next preceding the Interest
Payment Date, even if such Notes are cancelled after such record date and on or
before such Interest Payment Date, except as provided in Section 2.11 of the
Indenture with respect to defaulted interest. Holders must surrender Notes to
the Paying Agent to collect payments of principal and premium, if any, together
with accrued and unpaid interest due at maturity. The Notes will be payable as
to principal, premium, if any, and interest at the office or agency of the
Issuers maintained for such purpose or, at the option of the Issuers, payment of
interest may be made by check mailed to the Holders at their addresses set forth
in the register of Holders, and provided that payment by wire transfer of
immediately available funds to an account in the United States will be required
with respect to any amounts due on all Global Notes and all other Notes the
Holders of which shall have provided wire transfer instructions to the Issuers
or the Paying Agent. Such payment shall be in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts.


Ex. 1 to App. - 6

--------------------------------------------------------------------------------





3.    Paying Agent and Registrar. Initially, the Trustee under the Indenture,
will act as Paying Agent and Registrar. The Company may change any Paying Agent
or Registrar without notice to any Holder. The Company or any of its
Subsidiaries may act in any such capacity.
4.    Indenture. The Issuers issued the Notes under an Indenture dated as of
February [ ], 2017 (“Indenture”) among the Issuers, the Guarantors and the
Trustee. The terms of the Notes include those stated in the Indenture and those
made part of the Indenture by reference to the Trust Indenture Act of 1939, as
amended (15 U.S. Code §§ 77aaa-77bbbb). The Notes are subject to all such terms,
and Holders are referred to the Indenture and such Act for a statement of such
terms. If the terms of this Note conflict with the Indenture, the Indenture
shall govern. The Notes are unsecured senior obligations of the Issuers limited
to $[ ] aggregate principal amount in the case of Notes issued on the Initial
Issuance Date (as defined in the Indenture).
5.    Optional Redemption.
(a)    Except as set forth in subparagraphs (b), (c) and (d) of this
Paragraph 5, the Issuers shall not have the option to redeem the Notes prior to
March 1, 2019. On or after March 1, 2019, the Issuers may redeem all or a part
of the Notes, upon prior notice as set forth in Paragraph 8, at the redemption
prices (expressed as percentages of principal amount) set forth below, plus
accrued and unpaid interest on the Notes redeemed to the applicable redemption
date (subject to the right of Holders on the relevant record date to receive
interest due on an Interest Payment Date that is on or prior to the redemption
date), if redeemed during the 12 month beginning March 1 of the years indicated
below:
PERIOD
PERCENTAGE
2019
105.250
%
2020
102.625
%
2021 and thereafter
100.000
%

(b)    Notwithstanding the provisions of subparagraph (a) of this Paragraph 5,
at any time prior to March 1, 2019, the Issuers may on any one or more occasions
redeem up to 35% of the aggregate principal amount of Notes (including any
Additional Notes) issued under the Indenture at a redemption price of 110.500%
of the principal amount thereof, plus accrued and unpaid interest and thereon to
the redemption date (subject to the right of Holders on the relevant record date
to receive interest due on an Interest Payment Date that is on or prior to the
redemption date), in an amount not greater than the net cash proceeds of one or
more Equity Offerings by the Company; provided that (i) at least 65% of the
aggregate principal amount of Notes (including any Additional Notes) issued on
the date of the Indenture remains outstanding immediately after the occurrence
of such redemption (excluding any Notes held by the Company and its
Subsidiaries) and (ii) the redemption occurs within 180 days of the date of the
closing of each such Equity Offering.
(c)    Prior to March 1, 2019, the Issuers may on one or more occasions redeem
all or part of the Notes at a redemption price equal to the sum of (1) 100% of
the principal amount thereof, plus (2) the Make Whole Premium at the redemption
date, plus (3) accrued and unpaid


Ex. 1 to App. - 7

--------------------------------------------------------------------------------





interest, if any, to the redemption date (subject to the right of Holders on the
relevant record date to receive interest due on an Interest Payment Date that is
on or prior to the redemption date)
(d)    The Notes may also be redeemed, as a whole, following certain Change of
Control Offers, at the redemption price and subject to the conditions set forth
in Section 4.15(6) of the Indenture.
6.    Mandatory Redemption.
Except as set forth in Paragraph 7 below, neither of the Issuers is required to
make mandatory redemption or sinking fund payments with respect to the Notes or
to repurchase the Notes at the option of the Holders.
7.    Repurchase at Option of Holder.
(a)    Except as provided in the Indenture, within 30 days following the
occurrence of a Change of Control, the Company shall make an offer (a “Change of
Control Offer”) to repurchase all or any part (equal to $2,000 or an integral
multiple of $1,000 in excess thereof) of each Holder’s Notes at a purchase price
in cash equal to 101% (or at the Company’s option, a greater percentage) of the
aggregate principal amount of Notes repurchased, plus accrued and unpaid
interest and Additional Interest, if any, to the date of settlement (the “Change
of Control Settlement Date”), subject to the right of Holders on the relevant
record date to receive interest due on an Interest Payment Date that is on or
prior to the Change of Control Settlement Date. The Company will mail a notice
of the Change of Control Offer to each Holder and the Trustee describing the
transaction or transactions that constitute the Change of Control and setting
forth the procedures governing the Change of Control Offer as required by
Section 4.15 of the Indenture.
(b)    When the aggregate amount of Excess Proceeds then exceeds $25.0 million,
within 10 days the Company shall commence a pro rata offer to all Holders of
Notes (an “Asset Sale Offer”) pursuant to Section 3.09 of the Indenture, and to
all holders of any Pari Passu Indebtedness then outstanding, to purchase the
maximum principal amount of Notes and such Pari Passu Indebtedness that may be
purchased out of the Excess Proceeds, at an offer price in cash in an amount
equal to 100% of the principal amount of the Notes plus accrued and unpaid
interest and Additional Interest, if any, thereon to the date of settlement,
subject to the right of Holders on the relevant record date to receive interest
due on an Interest Payment Date that is on or prior to the Change of Control
Settlement Date, in accordance with the procedures set forth in the Indenture.
Holders of Notes that are the subject of an offer to purchase will receive an
Asset Sale Offer from the Company prior to any related purchase date and may
elect to have such Notes purchased by completing the form entitled “Option of
Holder to Elect Purchase” on the reverse of the Notes.
8.    Notice of Redemption. Notice of redemption will be mailed at least 30 days
but not more than 60 days (except as otherwise provided in the Indenture if the
notice is issued in connection with a Legal Defeasance, Covenant Defeasance or
Discharge) before the redemption date to each Holder whose Notes are to be
redeemed at its registered address. If given in the manner provided for in
Section 3.03 of the Indenture, the notice of redemption shall be conclusively
presumed to have been given whether or not a Holder receives such notice.
Failure to give timely


Ex. 1 to App. - 8

--------------------------------------------------------------------------------





notice or any defect in the notice shall not affect the validity of the
redemption. Notes in denominations larger than $2,000 may be redeemed in part
but only in whole multiples of $1,000 in excess thereof, unless all of the Notes
held by a Holder are to be redeemed. On and after the redemption date interest
and Additional Interest, if any, will cease to accrue on Notes or portions
thereof called for redemption.
9.    Denominations, Transfer, Exchange. The Notes are in registered form
without coupons in minimum denominations of $2,000 and integral multiples of
$1,000 in excess thereof. The transfer of Notes may be registered and Notes may
be exchanged as provided in the Indenture. The Registrar and the Trustee may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents, and the Company may require a Holder to pay any taxes due on
transfer or exchange. The Issuers need not exchange or register the transfer of
any Note or portion of a Note selected for redemption, except for the unredeemed
portion of any Note being redeemed in part. Also, they need not exchange or
register the transfer of any Notes for a period of 15 days before a selection of
Notes to be redeemed.
10.    Persons Deemed Owners. The registered holder of a Note may be treated as
its owner for all purposes.
11.    Amendment, Supplement and Waiver. Subject to certain exceptions, the
Indenture or the Notes may be amended or supplemented with the consent of the
Holders of a majority in principal amount of the then outstanding Notes, and any
existing default or compliance with any provision of the Indenture or the Notes
may be waived with the consent of the Holders of a majority in principal amount
of the then outstanding Notes. Without the consent of any Holder of a Note, the
Indenture or the Notes may be amended or supplemented (1) to cure any ambiguity,
defect or inconsistency, (2) to provide for uncertificated Notes in addition to
or in place of certificated Notes, (3) to provide for the assumption of an
Issuer’s obligations to Holders of Notes pursuant to Article 5 of the Indenture,
(4) to make any change that would provide any additional rights or benefits to
the Holders of Notes or that does not adversely affect the legal rights under
the Indenture of any such Holder, (5) to secure the Notes or the Subsidiary
Guarantees pursuant to Section 4.12 of the Indenture, (6) to provide for the
issuance of Additional Notes in accordance with the limitations set forth in the
Indenture, (7) to add any additional Guarantor with respect to the Notes or to
evidence the release of any Guarantor from its Subsidiary Guarantee, in each
case as provided in the Indenture, (8) to comply with the requirements of the
SEC in order to effect or maintain the qualification of the Indenture under the
Trust Indenture Act, (9) to provide for the reorganization of the Company as any
other form of entity in accordance with the second paragraph of Section 5.01 of
the Indenture or (10) to evidence or provide for the acceptance of appointment
under the Indenture of a successor Trustee.
12.    Defaults and Remedies. The Events of Default relating to the Notes are
defined in Section 6.01 of the Indenture. If any Event of Default occurs and is
continuing, the Trustee, by notice to the Issuers, or the Holders of at
least 25% in principal amount of the then outstanding Notes, by notice to the
Issuers and the Trustee, may declare all the Notes to be due and payable
immediately. Notwithstanding the preceding, in the case of an Event of Default
arising from such events of bankruptcy, insolvency or reorganization described
in Section 6.01(h) or 6.01


Ex. 1 to App. - 9

--------------------------------------------------------------------------------





(i) of the Indenture, all outstanding Notes will become due and payable without
further action or notice. Holders may not enforce the Indenture or the Notes
except as provided in the Indenture. Subject to certain limitations, Holders of
a majority in principal amount of the then outstanding Notes may direct the
Trustee in its exercise of any trust or power conferred on it. The Trustee may
withhold from Holders of the Notes notice of any continuing Default or Event of
Default (except a Default or Event of Default relating to the payment of
principal, interest or premium) if it determines that withholding notice is in
their interest. The Holders of a majority in principal amount of the Notes then
outstanding by notice to the Trustee may on behalf of the Holders of all of the
Notes waive any existing Default or Event of Default and its consequences under
the Indenture except as provided in the Indenture. The Issuers are required to
deliver to the Trustee annually an Officers’ Certificate regarding compliance
with the Indenture, and, so long as any Notes are outstanding, the Issuers are
required upon becoming aware of any Default or Event of Default, to deliver to
the Trustee a statement specifying such Default or Event of Default.
13.    Defeasance and Discharge. The Notes are subject to defeasance and
discharge upon the terms and conditions specified in the Indenture.
14.    No Recourse Against Others. Neither the General Partner, nor any past,
present or future director, officer, partner, employee, incorporator, manager or
unitholder or other owner of Capital Stock of the Issuers, the General Partner,
Holdco or any Guarantor, as such, shall have any liability for any obligations
of the Issuers or any Guarantor under the Notes, the Subsidiary Guarantees or
the Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder by accepting a Note waives and
releases all such liability. The waiver and release are part of the
consideration for the issuance of the Notes.
15.    Authentication. This Note shall not be valid until authenticated by the
manual signature of an authorized signatory of the Trustee or an authenticating
agent.
16.    Abbreviations. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts
to Minors Act).
17.    [Additional Rights of Holders of Transfer Restricted Securities. In
addition to the rights provided to Holders of Notes under the Indenture, Holders
of Transfer Restricted Securities shall have all the rights set forth in the
Registration Rights Agreement dated as of February [ ], 2017, among the Issuers,
the Guarantors and the Initial Notes Purchasers (the “Registration Rights
Agreement”).]
18.    CUSIP Numbers. Pursuant to a recommendation promulgated by the Committee
on Uniform Security Identification Procedures, the Issuers have caused CUSIP
numbers and corresponding ISIN numbers to be printed on the Notes and the
Trustee may use CUSIP numbers and corresponding ISIN numbers in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.


Ex. 1 to App. - 10

--------------------------------------------------------------------------------





19.    Governing Law. THE INDENTURE AND THIS NOTE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
20.    Successors. In the event a successor assumes all the obligations of an
Issuer under the Notes and the Indenture, pursuant to the terms thereof, such
Issuer will be released from all such obligations.
The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture or the Registration Rights Agreement. Requests may be made
to:
Natural Resource Partners L.P.
1201 Louisiana Street, Suite 3400
Houston, Texas 77002
Attention: Chief Financial Officer


Ex. 1 to App. - 11

--------------------------------------------------------------------------------







ASSIGNMENT FORM
To assign this Note, fill in the form below:
I or we assign and transfer this Note to

--------------------------------------------------------------------------------

Print or type assignee’s name, address and zip code)
(Insert assignee’s Soc. Sec. or Tax I.D. No.)
and irrevocably appoint __________________ agent to transfer this Note on the
books of the Issuers. The agent may substitute another to act for him.
Date:
Your Signature:
 
Sign exactly as your name appears on the other side of this Note.



Signature Guarantee:
    

(Signature must be guaranteed)
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------



[In connection with any transfer of any of the Notes evidenced by this
certificate occurring prior to the expiration of one year after the later of the
date of original issuance of such Notes (or the date of any subsequent reopening
of the Notes) and the last date, if any, on which such Notes were owned by the
Company or any Affiliate of the Company (or, in the case of Regulation S Notes,
prior to the expiration of the Distribution Compliance Period), the undersigned
confirms that such Notes are being transferred in accordance with its terms:
CHECK ONE BOX BELOW


Ex. 1 to App. - 12

--------------------------------------------------------------------------------





(1)
to an Issuer; or

(2)
pursuant to an effective registration statement under the Securities Act
of 1933; or

(3)
inside the United States to a person who the undersigned reasonably believes is
a “qualified institutional buyer” (as defined in Rule 144A under the Securities
Act of 1933) that is purchasing for its own account or for the account of a
qualified institutional buyer to whom notice is given that such transfer is
being made in reliance on Rule 144A, in each case pursuant to and in compliance
with Rule 144A under the Securities Act of 1933; or

(4)
outside the United States in an offshore transaction within the meaning of
Regulation S under the Securities Act in compliance with Rule 904 under the
Securities Act of 1933; or

(5)
pursuant to the exemption from registration provided by Rule 144 under the
Securities Act of 1933.

Unless one of the boxes is checked, the Trustee will refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered holder thereof; provided, however, that if box (4) or (5) is checked,
the Trustee shall be entitled to require, prior to registering any such transfer
of the Notes, such legal opinions, certifications and other information as the
Company has reasonably requested to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act of 1933, such as the exemption
provided by Rule 144 under such Act.
    

Signature
TO BE COMPLETED BY PURCHASER IF (3) ABOVE IS CHECKED.
The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Issuers and any Guarantors as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.
Dated:
Your Signature:
 
Notice: To be executed by an executive officer]





Ex. 1 to App. - 13

--------------------------------------------------------------------------------







OPTION OF HOLDER TO ELECT PURCHASE
If you want to elect to have this Note purchased by the Company pursuant to
Section 4.10 or 4.15 of the Indenture, check the box below:
Section 4.10     Section 4.15
If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 4.10 or Section 4.15 of the Indenture, state the amount (in
minimum denomination of $2,000 or integral multiples of $1,000 in excess
thereof) you elect to have purchased: $____________
Date:
Your Signature:
 
(Sign exactly as your name appears on the other side of this Note)



Soc. Sec. or Tax Identification No.:     
Signature Guarantee:     
(signature must be guaranteed)
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.


Ex. 1 to App. - 14

--------------------------------------------------------------------------------







[TO BE ATTACHED TO GLOBAL NOTE]
SCHEDULE OF INCREASES OR DECREASES IN GLOBAL NOTE
The following increases or decreases in this Global Note have been made:
Date
Amount of
decrease in
Principal
Amount of this
Global Note
Amount of
increase in
Principal
Amount of this
Global Note
Principal
Amount of this
Global Note
following such
decrease or increase
Signature of
authorized officer
of Trustee or
Notes Custodian
 
 
 
 
 







Ex. 1 to App. - 15

--------------------------------------------------------------------------------






ANNEX A

--------------------------------------------------------------------------------



NATURAL RESOURCE PARTNERS L.P.
NRP FINANCE CORPORATION
and
the Guarantors named herein
__________________________________________
10.500% Senior Notes due 2022
__________________________________________
_____________________
FORM OF SUPPLEMENTAL INDENTURE
AND AMENDMENT — SUBSIDIARY GUARANTEE
Dated as of __,_
_____________________
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Trustee
_____________________



--------------------------------------------------------------------------------



A-1

--------------------------------------------------------------------------------







This SUPPLEMENTAL INDENTURE, dated as of, is among Natural Resource Partners
L.P., a Delaware limited partnership (the “Company”), NRP Finance Corporation, a
Delaware corporation (“Finance Corp.” and, together with the Company, the
“Issuers”), each of the parties identified under the caption “Guarantors” on the
signature page hereto (the “Guarantors”) and Wilmington Trust, National
Association, a national banking association, as Trustee.
RECITALS
WHEREAS, the Issuers, the initial Guarantors and the Trustee entered into an
Indenture, dated as of February [ ], 2017 (the “Indenture”), pursuant to which
the Issuers have issued $ [ ] in principal amount of 10.500% Senior Notes
due 2022 (the “Notes”);
WHEREAS, Section 9.01(g) of the Indenture provides that the Issuers, the
Guarantors and the Trustee may amend or supplement the Indenture in order to
comply with Section 4.13 or 10.03 thereof, without the consent of the Holders of
the Notes; and
WHEREAS, all acts and things prescribed by the Indenture, by law and by the
Certificate of Incorporation and the Bylaws (or comparable constituent
documents) of the Issuers, of the Guarantors and of the Trustee necessary to
make this Supplemental Indenture a valid instrument legally binding on the
Issuers, the Guarantors and the Trustee, in accordance with its terms, have been
duly done and performed;
NOW, THEREFORE, to comply with the provisions of the Indenture and in
consideration of the above premises, the Issuers, the Guarantors and the Trustee
covenant and agree for the equal and proportionate benefit of the respective
Holders of the Notes as follows:
ARTICLE 1
Section 1.01 This Supplemental Indenture is supplemental to the Indenture and
does and shall be deemed to form a part of, and shall be construed in connection
with and as part of, the Indenture for any and all purposes.
Section 1.02 This Supplemental Indenture shall become effective immediately upon
its execution and delivery by each of the Issuers, the Guarantors and the
Trustee.
ARTICLE 2
From this date, in accordance with Section 4.13 or 10.03 of the Indenture and by
executing this Supplemental Indenture, the Guarantors whose signatures appear
below are subject to the provisions of the Indenture to the extent provided for
in, and subject to the limitations of, Article 10 thereunder.
ARTICLE 3


A-2

--------------------------------------------------------------------------------





Section 3.01 Except as specifically modified herein, the Indenture and the Notes
are in all respects ratified and confirmed (mutatis mutandis) and shall remain
in full force and effect in accordance with their terms with all capitalized
terms used herein without definition having the same respective meanings
ascribed to them as in the Indenture.
Section 3.02. No duties, responsibilities or liabilities are assumed, or shall
be construed to be assumed, by the Trustee by reason of this Supplemental
Indenture. This Supplemental Indenture is executed and accepted by the Trustee
subject to all the terms and conditions set forth in the Indenture with the same
force and effect as if those terms and conditions were repeated at length herein
and made applicable to the Trustee with respect hereto. The Trustee is not
responsible in any manner whatsoever for or in respect of the validity or
sufficiency of this Supplemental Indenture or for or in respect of the recitals
contained herein.
Section 3.03 THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 3.04 The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of such executed
copies together shall represent the same agreement.
[NEXT PAGE IS SIGNATURE PAGE]


A-3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first written above.
NATURAL RESOURCE PARTNERS L.P.
BY: NRP (GP) LP, ITS GENERAL PARTNER
By        
Name:        
Title:        
NRP FINANCE CORPORATION
By        
Name:        
Title:        
GUARANTORS

[_]
By        
Name:        
Title:        
WILMINGTON TRUST, NATIONAL ASSOCIATION,

AS TRUSTEE


A-4

--------------------------------------------------------------------------------





By        
Name:        
Title:                            






A-5

--------------------------------------------------------------------------------






EXHIBIT B
Form of General Partner
Officer’s Certificate







--------------------------------------------------------------------------------







[Form of General Partner Officer’s Certificate]
GP Natural Resource Partners LLC
NRP Finance Corporation
Officer’s Certificate
[Closing Date]
Pursuant to Sections 6.01(b)(iv) and 6.02(c) of the Exchange and Purchase
Agreement by and among Natural Resource Partners L.P., a Delaware limited
partnership (the “Partnership”), NRP Finance Corporation, a Delaware Corporation
(the “Co-Issuer” and, together with the Partnership, the “Issuers”), and each of
the Consenting Holders party thereto, dated [●], 2017 (the “Purchase
Agreement”), the undersigned, being the President and Chief Operating Officer of
GP Natural Resource Partners LLC, a Delaware limited liability company, acting
in its capacity as the general partner of NRP (GP) LP, a Delaware limited
partnership, in its capacity as the general partner of the Partnership, and the
Co-Issuer hereby certifies as follows:
1.    The Issuers have performed and complied with the covenants and agreements
contained in the Purchase Agreement that are required to be performed and
complied with by the Issuers on or prior to the date hereof.
2.    The representations and warranties of the Issuers contained in the
Purchase Agreement that are qualified by materiality or Partnership Material
Adverse Effect were true and correct when made and are true and correct on the
date hereof (as though made at and as of the date hereof), and all other
representations and warranties of the Issuers were true and correct in all
material respects when made and are true and correct in all material respects as
of the date hereof (as though made at and as of the date hereof), other than
those representations and warranties of the Issuers contained in the Purchase
Agreement that expressly relate to a different date, in which case, such
representations and warranties are true and correct, or are true and correct in
all material respects, respectively, as of such date.
3.    Vinson & Elkins L.L.P. is entitled to rely on this certificate in
connection with the legal opinions that they are rendering on the date hereof.
Capitalized terms used herein but not otherwise defined in this certificate
shall have the respective meanings ascribed to such terms in the Purchase
Agreement.
(Signature page follows)







--------------------------------------------------------------------------------





The undersigned has executed this Officer’s Certificate as of the date first
written above, in his capacity as President and Chief Operating Officer of GP
Natural Resource Partners LLC, a Delaware limited liability company, acting in
its capacity as the general partner of NRP (GP) LP, a Delaware limited
partnership, in its capacity as general partner of the Partnership, and the
Co-Issuer.
    
Wyatt L. Hogan
President and Chief Operating Officer
GP Natural Resource Partners LLC and
NRP Finance Corporation









--------------------------------------------------------------------------------






EXHIBIT C
Form of Vinson & Elkins LLP
Legal Opinion





--------------------------------------------------------------------------------







[___], 2017


To each of the Consenting Holders named
in the Exchange and Purchase Agreement referenced herein


Ladies and Gentlemen:
This letter is provided to you pursuant to Section 6.02(d) of the Exchange and
Purchase Agreement, dated [●], 2017 (the “Purchase Agreement”), by and among
Natural Resource Partners L.P., a Delaware limited partnership (the
“Partnership”), NRP Finance Corporation, a Delaware corporation (the “Co-Issuer”
and, together with the Partnership, the “Issuers”) and each of the Consenting
Holders named therein (each a “Consenting Holder” and, collectively, the
“Consenting Holders”) pursuant to which the Issuers have agreed to (i) issue to
certain of the Consenting Holders $[___] aggregate principal amount of the
Issuers’ 10.500% Senior Notes due 2022 (the “New Exchange Notes”) in exchange
for $[___] aggregate principal amount of the Issuers’ 9.125% Senior Notes due
2018 held by such Consenting Holders and (ii) issue and sell to certain of the
Consenting Holders $[___] aggregate principal amount of the Issuer’s 10.500%
Senior Notes due 2022 (the “New Issuance Notes” and, together with the Exchange
Notes, the “Securities”). The Securities are to be issued under an indenture
(the “Indenture”), dated [___], 2017, between the Issuers and Wilmington Trust,
National Association, as trustee (the “Trustee”). Any capitalized term used in
this opinion and not defined herein shall have the meaning assigned to such term
in the Purchase Agreement.
We have acted as special counsel to the Issuers in connection with the sale and
exchange by the Issuers of the Securities. In connection with the opinions set
forth below, we have examined and relied upon the following:
(i)    executed originals or counterparts of the Purchase Agreement, the
Indenture, the Registration Rights Agreement, the partnership agreement of the
General Partner, the Partnership Agreement, the bylaws of the Co-Issuer, the
Managing General Partner LLC Agreement and the Fifth Amended and Restated
Partnership Agreement;
(ii)    copies of the Certificates of Limited Partnership of the Partnership and
the General Partner, as filed with the Secretary of State of the State of
Delaware;
(iii)    a copy of the Certificate of Incorporation of the Co-Issuer, as filed
with the Secretary of the State of Delaware;
(iv)    a copy of the certificate of formation of the Managing General Partner,
as field with the Secretary of the State of Delaware;
(v)    copies of resolutions duly adopted by the Boards of Directors of the
Managing General Partner and the Co-Issuer;





--------------------------------------------------------------------------------





(vi)    copies of letters or certificates of recent dates received by us from
public officials in the State of Delaware as to the valid existence and good
standing of the Managing General Partner, the Partnership, the Co-Issuer and the
General Partner;
(vii)    the Indenture, including the form of global note attached thereto;
(viii)    the Registration Rights Agreement; and
(ix)    such other documents and records as we have deemed necessary or
advisable for purposes of the opinions expressed below.
Based on the foregoing, and subject to the qualifications and limitations set
forth herein, we are of the opinion that:
(a)    Each of the Managing General Partner, the Partnership, the Co-Issuer and
the General Partner is validly existing as a limited partnership or corporation,
as applicable, in good standing under the laws of the State of Delaware.
(b)    Each of the Purchase Agreement, the Indenture, the Securities, the
Registered Notes and the Registration Rights Agreement has been duly authorized
by all necessary limited partner, limited liability company or corporate action,
as applicable, and each of the Purchase Agreement, the Indenture, the Securities
and the Registration Rights Agreement has been executed and delivered by each of
the Issuers.
(c)    Each of the Purchase Agreement, the Registration Rights Agreement, and,
assuming due authorization, execution and delivery of the Indenture by the
Trustee, the Indenture constitutes a legal, valid and binding instrument
enforceable against each of the Issuers in accordance with its terms (as may be
limited by (i) bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law) and (ii) public policy,
applicable law relating to fiduciary duties and indemnification and an implied
covenant of good faith and fair dealing) (collectively, the “Enforceability
Exceptions”).
(d)     When the Securities have been delivered in accordance with the
provisions of the Purchase Agreement and authenticated in accordance with the
provisions of the Indenture, they will constitute legal, valid, binding and
enforceable obligations of each of the Issuers, except as may be subject to or
limited by the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.
(e)    Assuming the accuracy of the representations and warranties and
compliance with the agreements contained in the Purchase Agreement (without
regard to the representation found in Section 3.23 of the Purchase Agreement),
prior to commencement of the Exchange Offer (as defined in the Registration
Rights Agreement), no registration under the Securities Act of the sale or
exchange of the Securities, and no qualification of an indenture under the Trust
Indenture Act, are required for the sale or exchange and delivery of the
Securities by the Issuers to the





--------------------------------------------------------------------------------





Consenting Holders or the initial resale by the Consenting Holders of the
Securities in the manner contemplated by the Purchase Agreement.
(f)    Neither the Partnership nor the Co-Issuer is, and after giving effect to
the sale and exchange of the Securities and the application of the proceeds
therefrom, will be, an “investment company” as defined in the Investment Company
Act.
(g)    None of the execution, delivery and performance of the Purchase
Agreement, the Registration Rights Agreement or the Indenture or the issuance,
sale or exchange, as applicable, and delivery of the Securities on the Closing
Date, (i) conflicts or will conflict with or constitutes or will constitute a
violation of the Issuers’ respective Organizational Documents; (ii) conflicts or
will conflict with or constitutes or will constitute a violation of the terms of
the Indenture, dated September 18, 2013, by and among the Partnership and the
Co-Issuer, as issuers, and Wells Fargo Bank, National Association, as trustee,
or the Secured Debt Agreements or (iii) violates or will violate the Delaware LP
Act, the Delaware General Corporation Law, federal law or the laws of the State
of New York that, in our experience, are normally applicable to transactions of
the type contemplated by the Transaction Agreements (“Applicable Laws”), in the
case of clauses (ii) and (iii), which violations would, individually or in the
aggregate, have a Partnership Material Adverse Effect, and, in the case of
clause (iii), excluding with respect to any federal or state securities laws,
blue sky laws, federal or state antifraud laws, rules or regulations.
Furthermore, the term “Applicable Laws” does not include, and we express no
opinion with regard to (a) any state or federal laws, rules or regulations
relating to: (i) pollution or protection of the environment; (ii) zoning, land
use, building or construction; (iii) occupational, safety and health or other
similar matters; (iv) labor and employee rights and benefits, including, without
limitation, the Employee Retirement Income Security Act of 1974, as amended; (v)
the regulation of energy or utilities; (vi) antitrust and trade regulation;
(vii) tax; (viii) securities; (ix) corrupt practices, including, without
limitation, the Foreign Corrupt Practices Act of 1977; (x) copyrights, patents
and trademarks; (xi) communication, telecommunication or similar matters; (xii)
the USA Patriot Act of 2001 and the rules, regulations and policies promulgated
thereunder, or any foreign assets control regulations of the United States
Treasury Department or any enabling legislation or orders relating thereto; and
(xiii) the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010;
and (b) any laws, rules or regulations of any county, municipality or similar
political subdivision or any agency or instrumentality thereof.
(h)    No permit, consent, approval, authorization, order, registration, filing
or qualification (“consent”) under Applicable Laws (“Government Approval”) that
has not been obtained or taken and is not in full force and effect is required
in connection with the execution and delivery by the Partnership and the
Co-Issuer of the Purchase Agreement, the Indenture, the Securities and the
Registration Rights Agreement or the performance by the Partnership and the
Co-Issuer of their obligations thereunder, except for such consents (i) required
under federal or state securities laws or blue sky laws, as to which we do not
express any opinion, (ii) that, if not obtained, would not, individually or in
the aggregate, have a Partnership Material Adverse Effect and (iii) not required
in connection with the transactions occurring on the date hereof but required to
be obtained or made after the date of this opinion letter to enable the
Partnership and the Co-Issuer to comply





--------------------------------------------------------------------------------





with requirements of Applicable Law including those required to maintain
existence and good standing of the Issuers.
In rendering the opinions expressed herein, we have:
(A)    relied, without independent investigation or verification, with respect
to matters of fact upon the representations of the Issuers and the Consenting
Holders contained in the Purchase Agreement, certificates of officers and
employees of the Issuers and upon information obtained from public officials;
(B)    assumed that all documents submitted to us as originals are authentic,
that all copies submitted to us conform to the originals thereof, and that the
signatures on all documents examined by us are genuine;
(C)    assumed that each certificate from governmental officials reviewed by us
is accurate, complete and authentic, and all official public records are
accurate and complete;
(D)    assumed that, to the extent documents constitute agreements of parties
other than the Partnership Entities, they are valid and binding obligations of
such other parties, enforceable against such other parties in accordance with
their terms;
(E)    assumed that all parties to the Transaction Agreements will act in
accordance with, and will refrain from taking any action that is forbidden by,
the terms and conditions of the Transaction Agreements;
(F)     with respect to the opinions expressed in paragraph (a) above as to the
valid existence and good standing in the State of Delaware, relied solely on
certificates, dated as of recent dates, from the Secretary of State of the State
of Delaware and/or written facsimile advice of recent date from Corporation
Services Company;
(G)    with respect to the opinion expressed in paragraph (e) above, we have
taken into consideration not only the number of Consenting Holders, but also
statements to us regarding their financial standing and investment experience,
their past investment practices, the nature of the written information provided
to them concerning the Issuers and statements to us regarding their respective
business and proposed business and the ability and intention of the several
Consenting Holders to honor their respective investment representations, and to
the extent that the foregoing matters of fact are not within our personal
knowledge, we have assumed:
(1)    the accuracy of the representations and warranties of the Consenting
Holders set forth in the Purchase Agreement; and
(2)    the due performance by the Issuers and the Consenting Holders of their
respective covenants and agreements set forth in the Purchase Agreement.
(H)    assumed no authorization, approval, consent, order, validation, license,
franchise, permit or other action by, and no notice to or filing, recording or
registration with, any Governmental Authority or any other third party is
required for the due execution, delivery and





--------------------------------------------------------------------------------





performance by the Partnership and the Co-Issuer of the Transaction Agreements
that has not been duly obtained or made and that is not in full force and effect
(except that we have not made such assumption with respect to Governmental
Authority required to be obtained by the Partnership and the Co-Issuer to the
extent of our opinion in paragraph (h) above);
(I)    expressed no opinion with respect to (i) any permits to own or operate
any real or personal property or (ii) state or local taxes or tax statutes to
which any of the limited partners of the Partnership or any of the Partnership,
the General Partner, the Managing General Partner and the Co-Issuer may be
subject; and
(J)    expressed no opinion with respect to the calculation of covenants in the
Transaction Agreements.
Our opinion is limited to matters governed by the Delaware LP Act, the Delaware
LLC Act, the Delaware General Corporation Law, the laws of the State of New York
and the federal law of the United States, in each case as currently in effect
and subject to limitations set forth in the definition of Applicable Laws, and
we express no opinion as to the law of any other jurisdiction.
We express no opinion as to the enforceability of any provisions of the
Transaction Agreements to the extent relating to: (i) any failure to comply with
requirements concerning notices relating to delay or omission to enforce rights
or remedies or purporting to waive or affect rights, claims, defenses or other
benefits to the extent that any of the same cannot be waived or so affected
under applicable law; (ii) indemnities or exculpation from liability to the
extent prohibited by federal or state laws and the public policies underlying
those laws or that might require indemnification for, or exculpation from
liability on account of, gross negligence, willful misconduct, unlawful acts,
fraud or illegality of an indemnified or exculpated party; (iii) liquidated
damages and penalties, penalty interest and interest on interest; or (iv)
requirements that all amendments, waivers and terminations be in writing.
The Trustee may rely upon our opinions in paragraphs (a), (b), (c) and (d) above
as if this letter had been addressed to it. Otherwise, this letter is furnished
to you solely for the benefit of the Consenting Holders pursuant to Section
6.02(d) of the Purchase Agreement. This letter and the opinions expressed and
the statements made herein may not be used or relied upon by the Consenting
Holders for any other purpose and may not be used or relied upon for any purpose
by any other person or entity without our prior written consent. This letter is
not to be quoted or reproduced in whole or in part or otherwise referred to in
any manner nor is it to be filed with any governmental agency or delivered to
any other person without our prior written consent. This letter speaks as of its
date, and we undertake no (and hereby disclaim any) obligation to update this
letter or the opinions expressed or the statements made herein.
Very truly yours,









--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






EXHIBIT D
Form of Consenting Holder’s
Officer’s Certificate







--------------------------------------------------------------------------------







[Form of Consenting Holder Officer’s Certificate]
Officer’s Certificate
[Closing Date]
Pursuant to Sections 6.01(b)(v), 6.01(c)(iii) and 6.03(c) of the Exchange and
Purchase Agreement by and among Natural Resource Partners L.P., a Delaware
limited partnership, NRP Finance Corporation, a Delaware corporation, and each
of the Consenting Holders party thereto, dated [●] (the “Purchase Agreement”),
the undersigned, being the President, Chief Executive Officer or other
authorized officer of the Consenting Holder set forth on the signature page
hereto, hereby certifies in his or her capacity as such, and not in his or her
individual capacity, solely with respect to such Consenting Holder as follows:
1.    The Consenting Holder has performed and complied with the covenants and
agreements contained in the Purchase Agreement that are required to be performed
and complied with by the Consenting Holder on or prior to the date hereof.
2.    The representations and warranties of the Consenting Holder contained in
the Purchase Agreement that are qualified by materiality or Consenting Holder
Material Adverse Effect were true and correct when made and are true and correct
as of the date hereof, (as though made at and as of the date hereof), and all
other representations and warranties of the Consenting Holder were true and
correct in all material respects when made and are true and correct in all
material respects as of the date hereof (as though made at and as of the date
hereof), other than those representations and warranties of the Consenting
Holder contained in the Purchase Agreement that expressly relate to a different
date, in which case, such representations and warranties are true and correct,
or are true and correct in all material respects, respectively, as of such date.
Capitalized terms used herein but not otherwise defined in this certificate
shall have the respective meanings ascribed to such terms in the Purchase
Agreement.
(Signature page follows)









--------------------------------------------------------------------------------






The undersigned has executed this Officer’s Certificate as of the date first
written above.
    
[Name of Officer]
[Title]















--------------------------------------------------------------------------------






EXHIBIT E
Form of Class A Convertible Preferred Unit and
Warrant Purchase Agreement









--------------------------------------------------------------------------------








    
CLASS A CONVERTIBLE PREFERRED UNIT AND WARRANT
PURCHASE AGREEMENT
DATED FEBRUARY 22, 2017
BY AND AMONG
NATURAL RESOURCE PARTNERS L.P.,
BTO CARBON HOLDINGS L.P.,
BLACKSTONE FAMILY TACTICAL OPPORTUNITIES INVESTMENT PARTNERSHIP ESC L.P.,


GOLDENTREE 2004 TRUST,
GOLDENTREE INSURANCE FUND SERIES INTERESTS OF THE SALI MULTI SERIES FUND, LP,


SAN BERNARDINO COUNTY EMPLOYEES’ RETIREMENT ASSOCIATION,


LOUISIANA STATE EMPLOYEES’ RETIREMENT SYSTEM


AND


GT NM, LP
    







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS 1
Section 1.01
Definitions 1

Section 1.02
Accounting Procedures and Interpretation 8

ARTICLE II SALE AND PURCHASE 8
Section 2.01
Sale and Purchase 8

Section 2.02
Funding Notices 9

Section 2.03
Closing 9

Section 2.04
Allocation of Per Unit Price 9

Section 2.05
Independent Nature of Purchasers’ Obligations and Rights. 9

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP10
Section 3.01
Existence10

Section 3.02
Capitalization10

Section 3.03
Subsidiaries11

Section 3.04
SEC Documents11

Section 3.05
Undisclosed Liabilities.12

Section 3.06
Independent Accountants12

Section 3.07
Internal Accounting Controls12

Section 3.08
Disclosure Controls13

Section 3.09
Absence of Proceedings13

Section 3.10
No Material Adverse Change13

Section 3.11
Authority; Enforceability14

Section 3.12
Approvals14

Section 3.13
Compliance with Law14

Section 3.14
Valid Issuance14

Section 3.15
Absence of Defaults and Conflicts15

Section 3.16
Absence of Labor Dispute16

Section 3.17
Possession of Intellectual Property16

Section 3.18
Material Contracts16

Section 3.19
Possession of Licenses and Permits17

Section 3.20
Title to Property17

Section 3.21
Rights-of-Way17

Section 3.22
Environmental Laws17

Section 3.23
No Preemptive Rights18

Section 3.24
MLP Status18

Section 3.25
Investment Company Status18

Section 3.26
No Registration Required18

Section 3.27
No Integration19

Section 3.28
Certain Fees19



-i-



--------------------------------------------------------------------------------





Section 3.29
Form S-3 Eligibility19

Section 3.30
Tax Returns19

Section 3.31
Insurance19

Section 3.32
Compliance with the Sarbanes-Oxley Act20

Section 3.33
Foreign Corrupt Practices Act20

Section 3.34
Money Laundering Laws20

Section 3.35
OFAC20

Section 3.36
ERISA Compliance20

Section 3.37
No Restrictions on Dividends21

Section 3.38
Related Party Transactions21

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF the PURCHASER21
Section 4.01
Valid Existence21

Section 4.02
No Consents; Violations, Etc22

Section 4.03
Investment22

Section 4.04
Nature of Purchaser22

Section 4.05
Receipt of Information22

Section 4.06
Restricted Securities23

Section 4.07
Certain Fees23

Section 4.08
Legend23

Section 4.09
Reliance on Exemptions23

Section 4.10
Authority23

ARTICLE V COVENANTS24
Section 5.01
Conduct of Business24

Section 5.02
Taking of Necessary Action24

Section 5.03
Transfers.24

Section 5.04
Public Announcements24

Section 5.05
Disclosure; Public Filings25

Section 5.06
NYSE Listing Application25

Section 5.07
Partnership Fees25

Section 5.08
Purchaser Fees25

Section 5.09
Use of Proceeds25

Section 5.10
Blackstone.25

ARTICLE VI CLOSING CONDITIONS26
Section 6.01
Conditions to Closing26

Section 6.02
Partnership Deliveries27

Section 6.03
Purchaser Deliveries29

ARTICLE VII INDEMNIFICATION, COSTS AND EXPENSES29
Section 7.01
Indemnification by the Partnership29

Section 7.02
Indemnification by Purchaser30

Section 7.03
Indemnification Procedure30

Section 7.04
Tax Treatment31

ARTICLE VIII MISCELLANEOUS31
Section 8.01
Interpretation31



-ii-



--------------------------------------------------------------------------------





Section 8.02
Survival of Provisions31

Section 8.03
No Waiver; Modifications in Writing32

Section 8.04
Binding Effect; Assignment32

Section 8.05
Communications33

Section 8.06
Entire Agreement34

Section 8.07
Governing Law; Submission to Jurisdiction34

Section 8.08
Waiver of Jury Trial35

Section 8.09
Execution in Counterparts35

Section 8.10
Termination35

Section 8.11
Recapitalization, Exchanges, Etc36

Section 8.12
Specific Performance36





Schedules and Exhibits:
Exhibit A - Form of Registration Rights Agreement
Exhibit B - Form of Board Representation and Observation Rights Agreement
Exhibit C - Form of Fifth Amended and Restated Partnership Agreement
Exhibit D - Form of General Partner Officer’s Certificate
Exhibit E - Form of Vinson & Elkins LLP Legal Opinion
Exhibit F - Form of Purchaser’s Officer’s Certificate
Exhibit G - Form of General Partner Waiver
Exhibit H - Form of Warrant
Exhibit I – Form of VCOC Letter
Exhibit J - Form of Exchange and Purchase Agreement
Exhibit K - Form of Amendment of Operating Company Credit Agreement








-iii-



--------------------------------------------------------------------------------






CLASS A CONVERTIBLE PREFERRED UNIT AND WARRANT
PURCHASE AGREEMENT
CLASS A CONVERTIBLE PREFERRED UNIT AND WARRANT PURCHASE AGREEMENT dated February
22, 2017 (this “Agreement”), by and among Natural Resource Partners L.P., a
Delaware limited partnership (the “Partnership”), and the purchasers set forth
on Schedule A hereto (each a “Purchaser” and collectively, the “Purchasers”).
WHEREAS, the Partnership desires to issue and sell to each Purchaser, and each
Purchaser desires to purchase from the Partnership, (i) certain Class A
Convertible Preferred Units (as defined below) and (ii) certain Warrants (as
defined below).
WHEREAS, concurrently with the consummation of the transactions contemplated by
this Agreement, the Partnership and each Purchaser will enter into a
registration rights agreement (the “Registration Rights Agreement”),
substantially in the form attached hereto as Exhibit A, pursuant to which the
Partnership will provide each Purchaser with certain registration rights with
respect to the Preferred Conversion Units (as defined below) and the Warrant
Exercise Units (as defined below).
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Partnership and each Purchaser hereby agree
as follows:
ARTICLE I

DEFINITIONS
Section 1.01    Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
“2018 Notes” means the Partnership’s 9.125% senior notes issued pursuant to the
Indenture.
“8-K Filing” has the meaning given to such term in Section 5.05.
“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.
“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person; provided, however, (i) that the Partnership and its Subsidiaries shall
not be deemed to be Affiliates of the Purchasers or any of their respective
Affiliates, (ii) portfolio companies in which the Purchasers or any of their
respective Affiliates have an investment (whether as debt or equity) shall not
be deemed an Affiliate of such Purchaser, (iii) the Excluded GoldenTree Parties
shall not be deemed Affiliates of GoldenTree 2004 Trust, GoldenTree Insurance
Fund Series Interests of the SALI Multi-Series Fund, LP, San Bernardino County
Employees’ Retirement Association, Louisiana State Employees’ Retirement System,
GT


-1-



--------------------------------------------------------------------------------





NM, LP or any Partnership Entity, and (iv) the Excluded Blackstone Parties shall
not be deemed Affiliates of BTO Carbon Holdings L.P., Blackstone Family Tactical
Opportunities Investment Partnership ESC L.P. or any Partnership Entity. For
purposes of this definition, “control” (including, with correlative meanings,
“controlling,” “controlled by,” and “under common control with”) means the power
to direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
Contract or otherwise.
“Aggregate Purchase Price” means $250,000,000, as adjusted in accordance with
Section 8.11.
“Agreement” has the meaning given to such term in the introductory paragraph
hereof.
“Anticipated Closing Date” has the meaning given to such term in Section 2.02.
“Blackstone” means Blackstone Tactical Opportunities Advisors L.L.C.
“Blackstone Confidentiality Agreement” means that certain Confidentiality
Agreement dated August 11, 2016 between Blackstone and the Partnership (as
subsequently amended or modified).
“Blackstone Purchasers” means BTO Carbon Holdings L.P. and Blackstone Family
Tactical Opportunities Investment Partnership ESC L.P.
“Board Representation and Observation Rights Agreement” means the Board
Representation and Observation Rights Agreement, in substantially the form
attached hereto as Exhibit B, by and among the Partnership, the General Partner,
the Managing General Partner, GoldenTree and the Purchasers.
“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banks located in New York, New York are authorized or obligated to
close.
“Ciner Wyoming” means Ciner Wyoming LLC.
“Class A Convertible Preferred Units” means Class A Convertible Preferred Units
representing limited partner interests in the Partnership, the terms of which
are to be set forth in the Fifth Amended and Restated Partnership Agreement.
“Closing” means the consummation of the purchase and sale of the Purchased Units
and Warrants hereunder.
“Closing Date” has the meaning given to such term in Section 2.03.
“Common Units” means common units representing limited partner interests in the
Partnership, the terms of which are set forth in the Partnership Agreement.
“Contract” means, with respect to any Person, any contract, agreement, deed,
mortgage, lease, sublease, license, sublicense or other legally enforceable
commitment, undertaking,


-2-



--------------------------------------------------------------------------------





obligation, arrangement, instrument or understanding, whether written or oral,
to which or by which such Person is a party or otherwise subject or bound or to
which or by which any property, business, operation or right of such Person is
subject or bound.
“Delaware LLC Act” means the Delaware Limited Liability Company Act.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.
“Environmental Laws” has the meaning given to such term in Section 3.22.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.
“Exchange Act Regulations” means the rules and regulations of the SEC
promulgated under the Exchange Act.
“Excluded Blackstone Parties” has the meaning given to such term in Section
5.10.
“Excluded GoldenTree Parties” has the meaning given to such term in Section
5.11.
“Expense Notice” has the meaning given to such term in Section 2.02.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Fifth Amended and Restated Partnership Agreement” means the Fifth Amended and
Restated Agreement of Limited Partnership of the Partnership, dated as of the
Closing Date, which shall establish the terms of the Class A Convertible
Preferred Units and be substantially in the form attached hereto as Exhibit C.
“Fundamental Warranties” or “Fundamental Warranty” have the meanings given to
such terms in Section 8.02.
“Funding Notice” has the meaning given to such term in Section 2.02.
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
“General Partner” means NRP (GP) LP, a Delaware limited partnership and the
general partner of the Partnership.
“General Partner Limited Partnership Agreement” means the Fifth Amended and
Restated Agreement of Limited Partnership of the General Partner, dated as of
December 16, 2011, as amended to date.


-3-



--------------------------------------------------------------------------------





“GoldenTree” means GoldenTree Asset Management LP.
“GoldenTree Purchasers” means GoldenTree 2004 Trust, GoldenTree Insurance Fund
Series Interests of the SALI Multi-Series Fund, LP, San Bernardino County
Employees’ Retirement Association, Louisiana State Employees’ Retirement System,
GT NM, LP.
“Governmental Authority” means, with respect to any Person, the country, state,
county, city and political subdivisions in which any Person or such Person’s
Property is located or which exercises valid jurisdiction over any such Person
or such Person’s Property, and any court, agency, department, commission, board,
bureau or instrumentality of any of them and any monetary authorities that
exercise valid jurisdiction over any such Person or such Person’s Property.
Unless otherwise specified, all references to Governmental Authority herein
shall mean a Governmental Authority having jurisdiction over, where applicable,
any of the Partnership Entities or their Properties.
“Governmental Licenses” has the meaning given to such term in Section 3.19.
“Hazardous Materials” has the meaning given to such term in Section 3.22.
“Indemnified Party” has the meaning given to such term in Section 7.03.
“Indemnifying Party” has the meaning given to such term in Section 7.03.
“Indenture” means the Indenture, dated September 18, 2013, by and among the
Partnership and NRP Finance Corporation, as issuers, and Wells Fargo Bank,
National Association, as trustee.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Knowledge” means, with respect to the Partnership, the actual knowledge after
reasonable inquiry of one or more of the following persons, Corbin J Robertson,
Jr., Craig Nunez, Wyatt Hogan, Colin Oerton, Kathryn Wilson, Kevin Craig or
Gregory Wooten; provided, however, that reasonable inquiry of third parties
shall not be required.
“Law” or “Laws” means any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, judicial or administrative order, writ, injunction,
judgment, settlement, award or decree.
“Lien” means any mortgage, claim, pledge, lien (statutory or otherwise),
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment, preference or priority, assessment, deed of trust, charge, easement,
servitude or other encumbrance upon or with respect to any property of any kind.
“LTIP” means the Natural Resource Partners L.P. 2016 Cash Long-Term Incentive
Plan.
“Managing General Partner” means GP Natural Resource Partners LLC, a Delaware
limited liability company and the general partner of the General Partner.


-4-



--------------------------------------------------------------------------------





“Managing General Partner LLC Agreement” means the Fifth Amended and Restated
Limited Liability Company Agreement of the Managing General Partner dated as of
October 31, 2013, as amended to date.
“Material Contracts” has the meaning set forth in Section 3.18.
“Money Laundering Laws” has the meaning given to such term in Section 3.34.
“NYSE” means The New York Stock Exchange.
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Operating Company” means NRP (Operating) LLC, a Delaware limited liability
company.
“Operating Company Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of June 16, 2015, by and among the Operating Company, the
lenders party thereto, Citibank, N.A. as administrative agent and collateral
agent and other financial institutions party thereto.
“Organizational Documents” means (i) in the case of a corporation, its charter
and by-laws; (ii) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (iii) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (iv) in the case of
a trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(v) in the case of any other entity, the organizational and governing documents
of such entity.
“Partnership” has the meaning given to such term in the introductory paragraph
of this Agreement.
“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of September 20, 2010, as
amended to date.
“Partnership Bank Account” means the bank account designated as such by the
Partnership pursuant to the Funding Notice.
“Partnership Documents” means (i) all Secured Debt Agreements, (ii) the
Indenture and (iii) all other Contracts, indentures, mortgages, deeds of trust,
loan or credit agreements, bonds, notes, debentures, evidences of indebtedness,
swap agreements, leases or other instruments or agreements to which any of the
Partnership Entities is a party or by which any of the Partnership Entities is
bound or to which any of the property or assets of the Partnership Entities is
subject that, solely in the case of this clause (ii), are material with respect
to the Partnership Entities taken as a whole.
“Partnership Entities” means the Partnership and its Subsidiaries.


-5-



--------------------------------------------------------------------------------





“Partnership Material Adverse Effect” means any change, event, circumstance or
effect that, individually or together with any other changes, events or effects,
(i) has a material adverse effect on (a) the legality, validity or
enforceability of any Transaction Agreement, or (b) the financial condition,
business, assets or results of operations of the Partnership Entities,
considered as a single enterprise, or (ii) the ability of the Partnership or the
General Partner to perform its obligations under the Transaction Agreements in
full on a timely basis. Notwithstanding the foregoing, a “Partnership Material
Adverse Effect” shall not include any change, event, circumstance or effect to
the extent resulting or arising from or that would or reasonably be expected to
result or arise from: (a) any change in general economic conditions in the
industries or markets in which any of the Partnership Entities operate that do
not have a disproportionate effect on the Partnership Entities, considered as a
single enterprise; (b) any engagement in hostilities pursuant to a declaration
of war, or the occurrence of any military or terrorist attack; (c) changes in
GAAP or other accounting principles, except to the extent such change has a
disproportionate effect on the Partnership Entities, considered as a single
enterprise; or (d) other than for purposes of Section 3.15, the consummation of
the transactions contemplated hereby.
“Partnership Related Parties” has the meaning given to such term in Section
7.02.
“Party” or “Parties” means the Partnership and each of the Purchasers.
“Per Unit Price” means $1,000.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
“Plan” has the meaning given to such term in Section 3.36.
“Preferred Conversion Units” means Common Units issuable upon conversion of any
of the Class A Convertible Preferred Units.
“Property” or “Properties” means any interest or interests in any kind of
property or asset, whether real, personal or mixed, or tangible or intangible
(including intellectual property).
“Purchase Price” means the amount set forth opposite each of the Purchasers’
names on Schedule A.
“Purchased Units” means 250,000 Class A Convertible Preferred Units.
“Purchaser” has the meaning given to such term in the introductory paragraph of
this Agreement.
“Purchaser Material Adverse Effect” means, with respect to any Purchaser, any
material adverse effect on the ability of such Purchaser to perform its
obligations under the Transaction Agreements on a timely basis.
“Purchaser Related Parties” has the meaning given to such term in Section 7.01.


-6-



--------------------------------------------------------------------------------





“Registration Rights Agreement” has the meaning given to such term in the
recitals to this Agreement.
“Reimbursable Expenses” means the reasonable out-of-pocket expenses, including
legal expenses, actually incurred by the Purchaser prior to the Closing in
connection with the consummation of the transactions contemplated by the
Transaction Agreements; provided, however, (i) that the aggregate Reimbursable
Expenses for the Blackstone Purchasers shall not exceed $1,500,000 and (ii) the
aggregate Reimbursable Expenses for the GoldenTree Purchasers shall not exceed
$150,000.
“Repayment Event” means any event or condition that (a) gives the holder of any
bond, note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by any of the Partnership
Entities, or (b) gives any counterparty (or any person acting on such
counterparty’s behalf) under any swap agreement or similar agreement or
instrument to which any of the Partnership Entities is a party the right to
liquidate or accelerate the payment obligations, or designate an early
termination date under such agreement or instrument, as the case may be.
“Representatives” of any Person means the Affiliates, control persons, officers,
directors, employees, agents, counsel, investment bankers and other
representatives of such Person.
“Rights-of-Way” has the meaning given such term in Section 3.21.
“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder or implementing the provisions thereof.
“SEC” means the United States Securities and Exchange Commission.
“SEC Documents” has the meaning given to such term in Section 3.04.
“Secured Debt Agreements” shall mean, collectively, (i) the Operating Company
Credit Agreement and (ii) the Note Purchase Agreement, dated June 19, 2003, by
and among the Operating Company and the purchaser named therein, in each case,
as such agreement has been amended, supplemented or otherwise modified to date.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.
“Securities Act Regulations” means the rules and regulations of the SEC
promulgated under the Securities Act.
“Subsidiary” means, as to any Person, (i) any corporation, limited liability
company, general partnership or other entity (other than a limited partnership)
of which at least a majority of the outstanding equity interest having by the
terms thereof ordinary voting power to elect a majority of the board of
directors of such corporation, limited liability company, general partnership or
other entity is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries and (ii) any limited partnership of
which (a) a majority of the voting power to elect a


-7-



--------------------------------------------------------------------------------





majority of the board of directors or board of managers of the general partner
of such limited partnership and (b) a majority of the outstanding limited
partner interests is at the time directly or indirectly owned or controlled by
such Person.
“Third Party Claim” has the meaning given to such term in Section 7.03.
“Transaction Agreements” means, collectively, this Agreement, the Registration
Rights Agreement, the Fifth Amended and Restated Partnership Agreement, the
Board Representation and Observation Rights Agreement, the Warrants and any
amendments, supplements, continuations or modifications thereto.
“Unitholders” has the meaning given to such term in the Partnership Agreement.
“Warrant” or “Warrants” means the Warrants, substantially in the form attached
to this Agreement as Exhibit H, to be issued to the Purchaser at the Closing.
Each such Warrant, for the avoidance of doubt, may be transferred separately
from the Purchased Units.
“Warrant Exercise Units” means Common Units issuable upon exercise of the
Warrants.
“Warranty Breach” has the meaning given to such term in Section 7.01.
Section 1.02    Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchaser under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the SEC) and in compliance
as to form in all material respects with applicable accounting requirements and
with the published rules and regulations of the SEC with respect thereto.
ARTICLE II

SALE AND PURCHASE
Section 2.01    Sale and Purchase. Subject to the terms and conditions hereof,
the Partnership will issue and sell to each Purchaser on the Closing Date, and
each Purchaser hereby agrees to purchase from the Partnership on the Closing
Date, such number of Purchased Units and Warrants to purchase a number of
Warrant Exercise Units set forth in Schedule A opposite such Purchaser’s name,
upon receipt by the Partnership of the Purchase Price set forth in Schedule A
opposite such Purchaser’s name on the Closing Date for such Purchased Units and
Warrants minus such Purchaser’s Reimbursable Expenses. The Purchase Price
payable by the Blackstone Purchasers reflects a 3.44% discount to the Per Unit
Price, reflecting a 1.25% structuring fee on the Aggregate Purchase Price and a
1.25% origination fee on the Blackstone Purchasers’ Purchase Price. The Purchase
Price


-8-



--------------------------------------------------------------------------------





payable by the GoldenTree Purchasers reflects a 1.25% discount to the Per Unit
Price, reflecting a 1.25% origination fee on the GoldenTree Purchasers’ Purchase
Price.
Section 2.02    Funding Notices. On or prior to the fifth Business Day prior to
the date on which the Partnership reasonably anticipates the Closing to occur
(the “Anticipated Closing Date”), the Partnership shall deliver a written notice
(the “Funding Notice”) to each of the Purchasers (a) specifying the Anticipated
Closing Date, (b) directing each Purchaser to pay the applicable Purchase Price
for its Purchased Units and Warrant by wire transfer(s) of immediately available
funds to the Partnership Bank Account, prior to 10:00 a.m. Central Time on the
Closing Date, and (c) specifying wiring instructions for wiring funds into the
Partnership Bank Account. Within one Business Day following the delivery by the
Partnership of the Funding Notice, each of the Purchasers shall deliver a
written notice (the “Expense Notice”) to the Partnership, specifying the amount
of such Purchaser’s Reimbursable Expenses.
Section 2.03    Closing. Subject to the terms and conditions hereof, (a) the
Closing shall take place at the offices of Vinson & Elkins, 666 Fifth Avenue,
26th Floor, New York, New York, 10103 or such other location as mutually agreed
to by the Parties, on March 2, 2017, or such other date as mutually agreed by
the Parties, not later than March 10, 2017; provided that the Closing Date shall
not be earlier than the date set forth in the Funding Notice, unless mutually
agreed by the Parties. The obligation of each Purchaser to fund its Purchase
Price at the Closing shall be conditional upon the concurrent funding by each
other Purchaser hereunder.
Section 2.04    Allocation of Per Unit Price. For federal income tax purposes
and for purposes of applying the terms of the Fifth Amended and Restated
Partnership Agreement applicable to the Class A Convertible Preferred Units, the
Per Unit Price shall be allocated between the Class A Convertible Preferred
Units and the Warrants as agreed to by the Partnership and each of the
Purchasers, and the portion of the Per Unit Price allocated to the Class A
Convertible Preferred Units shall be the initial Capital Account with respect to
each Class A Convertible Preferred Unit.
Section 2.05    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Agreement are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Agreement. The failure of any Purchaser to
perform, or waiver by the Partnership such performance, under any Transaction
Agreement shall not excuse performance by any other Purchaser, and the waiver by
any Purchaser of performance of the Partnership under any Transaction Agreement
shall not excuse performance by the Partnership with respect to the other
Purchaser. Nothing contained herein or in any other Transaction Agreement, and
no action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Agreements. Each Purchaser shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement or out of the other Transaction Agreements, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.


-9-



--------------------------------------------------------------------------------





ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
The Partnership represents and warrants to each of the Purchasers that the
representations and warranties set forth in this Article III are true and
correct as of the date of this Agreement and as of the Closing Date.
Section 3.01    Existence. The Managing General Partner, the General Partner and
each of the Partnership Entities has been duly formed and is validly existing
and in good standing under the laws of the State or other jurisdiction of its
organization and has the requisite power and authority, and has all governmental
licenses, authorizations, consents and approvals necessary, to own, lease, use
or operate its Properties and carry on its business as now being conducted,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not be reasonably likely, individually or in the aggregate, to
have a Partnership Material Adverse Effect. The Managing General Partner, the
General Partner and each of the Partnership Entities is duly qualified or
licensed and in good standing as a foreign corporation, limited partnership,
limited liability company or unlimited liability company, as applicable, and is
authorized to do business in each jurisdiction in which the ownership or leasing
of its Properties or the character of its operations makes such qualification
necessary, except where the failure to obtain such qualification, license,
authorization or good standing would not be reasonably likely, individually or
in the aggregate, to have a Partnership Material Adverse Effect.
Section 3.02    Capitalization.
(a)    The Purchased Units shall have those rights, preferences, privileges and
restrictions governing the Class A Convertible Preferred Units as reflected in
the Fifth Amended and Restated Partnership Agreement.
(b)    The General Partner is the sole general partner of the Partnership and
owns a 2.0% general partner interest in the Partnership; such general partner
interest has been duly authorized and validly issued in accordance with the
Partnership Agreement; and the General Partner owns such general partner
interest free and clear of any Liens.
(c)    As of the date of this Agreement, the issued and outstanding limited
partner interests of the Partnership consist of 12,232,006 Common Units. All of
the outstanding limited partner interests have been duly authorized and validly
issued in accordance with applicable Law and the Partnership Agreement and are
fully paid (to the extent required under applicable Law and the Partnership
Agreement) and nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).
(d)    Except as have been granted under the LTIP or the Partnership Agreement
(and that have been disclosed in the SEC Documents), no options, warrants,
preemptive rights or other rights to purchase, agreements or other obligations
to issue, or rights to convert any obligations into or exchange any securities
for, securities or ownership interests in the Partnership are outstanding on


-10-



--------------------------------------------------------------------------------





the date of this Agreement and there are no outstanding obligations of the
Partnership to repurchase, redeem or otherwise acquire ownership interests in
the Partnership.
(e)    The Partnership’s currently outstanding Common Units are registered
pursuant to Section 12(b) of the Exchange Act and are quoted on the NYSE, and
the Partnership has taken no action designed to terminate the registration of
such Common Units under the Exchange Act nor has the Partnership received any
notification that the SEC is contemplating terminating such registration. The
Partnership has not, in the 12 months preceding the date hereof, received
written notice from the NYSE to the effect that the Partnership is not in
compliance with the listing or maintenance requirements of the NYSE. The
Partnership is, and has no reason to believe that it will not continue to be, in
compliance in all material respects with the listing and maintenance
requirements for continued trading of the Common Units on the NYSE.
Section 3.03    Subsidiaries. The Partnership owns, directly or indirectly, 100%
of the issued and outstanding equity interests of each of the Partnership’s
Subsidiaries (other than BRP LLC, a Delaware limited liability company (“BRP”),
and CoVal Leasing Company, LLC, a Delaware limited liability company (“CoVal”)
and 51.0% of the issued and outstanding equity interests of BRP, which owns a
100% membership interest in CoVal, free and clear of any Liens (except for such
restrictions as may exist under applicable Law and except for such Liens as may
be imposed pursuant to the Secured Debt Agreements), and all such ownership
interests have been duly authorized, validly issued and are fully paid (to the
extent required by applicable Law and the Organizational Documents of such
Subsidiaries) and non-assessable (except as nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act and Sections 18-607
and 18-804 of the Delaware LLC Act, as applicable, or the Organizational
Documents of such Subsidiaries). No options, warrants, preemptive rights or
other rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, securities or
ownership interests in any Subsidiary of the Partnership are outstanding on the
date of this Agreement and there are no outstanding obligations of any
Partnership Entity to repurchase, redeem or otherwise acquire ownership
interests in any Subsidiary of the Partnership.
Section 3.04    SEC Documents. The Partnership has filed with the SEC all
reports, schedules and statements required to be filed by it under the Exchange
Act on a timely basis, except for the Partnership’s Form 8-K filed July 28,
2015, since January 1, 2015 (all such documents filed after such date but prior
to the date hereof, collectively, the “SEC Documents” and as used herein, in all
cases other than for the purposes of this Section 3.04, “SEC Documents” shall be
deemed to exclude any disclosures set forth in risk factors or any “forward
looking statements” within the meaning of the Securities Act). The SEC
Documents, including any audited or unaudited financial statements and any notes
thereto or schedules included therein, at the time filed, (a) complied as to
form in all material respects with applicable requirements of the Exchange Act
and the applicable accounting requirements and with the published rules and
regulations of the SEC with respect thereto, (b) were prepared in accordance
with GAAP applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto or, in the case of unaudited statements,
as permitted by Form 10-Q of the SEC), (c) fairly present (subject in the case
of unaudited statements to normal, recurring and year-end audit adjustments) in
all material respects the consolidated financial position of the Partnership as
of the dates thereof and the consolidated results of its


-11-



--------------------------------------------------------------------------------





operations and cash flows for the periods then ended and (d) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. A true and
correct copy of the Partnership Agreement has been filed with the SEC as an
exhibit to an SEC Document.
Section 3.05    Undisclosed Liabilities. Except for (i) those liabilities that
are reflected or reserved for in the consolidated financial statements of the
Partnership included in its Quarterly Report on Form 10-Q for the fiscal quarter
ended September 30, 2016, (ii) liabilities incurred since September 30, 2016 in
the ordinary course of business consistent with past practice, (iii) liabilities
incurred pursuant to the transactions contemplated by this Agreement and (iv)
liabilities that would not, individually or in the aggregate, reasonably be
expected to have a Partnership Material Adverse Effect, the Partnership Entities
and, to the Knowledge of the Partnership, Ciner Wyoming do not have any
liabilities or obligations of any nature whatsoever (whether accrued, absolute,
contingent or otherwise).
Section 3.06    Independent Accountants. Ernst & Young LLP, who certified the
audited consolidated financial statements of the Partnership as of December 31,
2015, 2014 and 2013 and for the years ended December 31, 2015, 2014 and 2013,
are independent registered public accountants with respect to the Managing
General Partner, the General Partner and the Partnership Entities as required by
the Securities Act, the Securities Act Regulations and the standards of the
Public Company Accounting Oversight Board.
Section 3.07    Internal Accounting Controls. The Partnership Entities maintain
effective “internal control over financial reporting” (as defined in Rule 13a-15
of the Exchange Act Regulations). The Partnership Entities maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(a) transactions are executed in accordance with management’s general or
specific authorizations; (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (c) access to assets is permitted only in accordance with
management’s general or specific authorization; (d) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (e) the
interactive data in eXtensible Business Reporting Language (“XBRL”) included or
incorporated by reference in the SEC Documents is in compliance in all material
respects with the SEC’s published rules, regulations and guidelines applicable
thereto. Except as described in the SEC Documents, since the first day of the
Partnership’s most recent fiscal year for which audited financial statements are
included in the SEC Documents, there has been (i) no material weakness (as
defined in Rule 1-02 of Regulation S-X of the SEC) in the Partnership’s internal
control over financial reporting (whether or not remediated), and (ii) no fraud,
whether or not material, involving management or other employees who have a role
in the Partnership’s internal control over financial reporting and, since the
end of the Partnership’s most recent fiscal year for which audited financial
statements are included in the SEC Documents, there has been no change in the
Partnership’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Partnership’s
internal control over financial reporting.


-12-



--------------------------------------------------------------------------------





The Partnership’s independent public accountants and the Managing General
Partner’s board of directors have been advised of all material weaknesses, if
any, and significant deficiencies (as defined in Rule 1-02 of Regulation S-X of
the SEC), if any, in the Partnership’s internal control over financial reporting
or of all fraud, if any, whether or not material, involving management or other
employees who have a role in the Partnership’s internal controls over financial
reporting, in each case that occurred or existed, or was first detected, at any
time during the three most recent fiscal years covered by the audited financial
statements of the Partnership or at any time subsequent thereto.
Section 3.08    Disclosure Controls. The Partnership maintains disclosure
controls and procedures (to the extent required by and as such term is defined
in Rules 13a-15 and 15d-15 of the Exchange Act Regulations), that: (a) are
designed to provide reasonable assurance that material information relating to
the Partnership, including its consolidated Subsidiaries, is recorded,
processed, summarized and communicated to the principal executive officer, the
principal financial officer and other appropriate officers of the Managing
General Partner to allow for timely decisions regarding required disclosure,
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared; (b) have been evaluated for effectiveness as of
December 31, 2015; and (c) are effective in all material respects to perform the
functions for which they are established.
Section 3.09    Absence of Proceedings. There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the Knowledge of the
Partnership, threatened, against or affecting the Partnership Entities or, to
the Knowledge of the Partnership, Ciner Wyoming that is required to be disclosed
in the SEC Documents (other than as disclosed therein), or that might reasonably
be expected, individually or in the aggregate, to result in a Partnership
Material Adverse Effect or to materially and adversely affect the consummation
of the transactions contemplated in this Agreement or any other Transaction
Agreement to which the Partnership is a party or the performance by the
Partnership of its obligations hereunder or thereunder; the aggregate of all
pending legal or governmental proceedings to which any of the Partnership
Entities or, to the Knowledge of the Partnership, Ciner Wyoming is a party or of
which any of their respective property or assets is the subject that are not
described in the SEC Documents, including ordinary routine litigation incidental
to the business, would not reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect.
Section 3.10    No Material Adverse Change. Since December 31, 2015, except as
disclosed in the SEC Documents, the Partnership Entities, considered as a single
enterprise, and to the Knowledge of the Partnership, Ciner Wyoming have
conducted their business in the ordinary course, and (a) there has been no
material adverse change, or any development that could reasonably be expected to
have a Partnership Material Adverse Effect; (b) except as otherwise disclosed in
the SEC Documents, no Partnership Entity nor, to the Knowledge of the
Partnership, Ciner Wyoming has incurred any liability or obligation or entered
into any transaction or agreement that, individually or in the aggregate, is
material with respect to the Partnership Entities and Ciner Wyoming, taken as a
whole, and no Partnership Entity nor, to the Knowledge of the Partnership, Ciner
Wyoming has sustained any loss or interference with its business or operations
from fire, explosion, flood,


-13-



--------------------------------------------------------------------------------





earthquake or other natural disaster or calamity, regardless of whether covered
by insurance, or from any labor dispute or disturbance or court or governmental
action, order or decree, except as would not, individually or in the aggregate,
reasonably be expected to result in a Partnership Material Adverse Effect; and
(c) except as otherwise disclosed in the SEC Documents, there has been no
dividend or distribution of any kind declared, paid or made by the Partnership
on its Common Units.
Section 3.11    Authority; Enforceability. The Partnership, the General Partner
and the Managing General Partner have all necessary limited partnership and
limited liability company, as applicable, power and authority to execute,
deliver and perform their obligations under the Transaction Agreements to which
they are parties and to consummate the transactions contemplated thereby; the
execution, delivery and performance by the Partnership, the General Partner and
the Managing General Partner of the Transaction Agreements to which they are
party and the consummation of the transactions contemplated thereby have been
duly authorized by all necessary action on their part; and, assuming the due
authorization, execution and delivery by the other parties thereto, the
Transaction Agreements to which the Partnership, the General Partner or the
Managing General Partner is a party will constitute the legal, valid and binding
obligations of the Partnership, the General Partner or the Managing General
Partner, as applicable, enforceable in accordance with their terms, except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer and similar Laws affecting creditors’ rights generally or by general
principles of equity, including principles of commercial reasonableness, fair
dealing and good faith.
Section 3.12    Approvals. No authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
the Partnership of the Transaction Agreements to which it is a party or the
issuance and sale of the Purchased Units or the Warrant Exercise Units (upon
exercise of the Warrants), except (a) as required by the SEC in connection with
the Partnership’s obligations under the Registration Rights Agreement, (b) as
required by the NYSE to list the Warrant Exercise Units and the Preferred
Conversion Units or (c) as may be required under the state securities or “Blue
Sky” Laws.
Section 3.13    Compliance with Law. None of the Partnership Entities nor, to
the Knowledge of the Partnership, Ciner Wyoming is in violation of any Law
applicable to such Partnership Entity or, to the Knowledge of the Partnership,
Ciner Wyoming, except as would not, individually or in the aggregate, reasonably
be expected to have a Partnership Material Adverse Effect. The Partnership
Entities and, to the Knowledge of the Partnership, Ciner Wyoming each possess
all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not, individually or in the aggregate, reasonably be expected to have a
Partnership Material Adverse Effect, and none of the Partnership Entities nor,
to the Knowledge of the Partnership, Ciner Wyoming has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not, individually or in the aggregate, reasonably be expected to have a
Partnership Material Adverse Effect.


-14-



--------------------------------------------------------------------------------





Section 3.14    Valid Issuance. The offer and sale of the Purchased Units and
the limited partner interests represented thereby and the Warrants will be duly
authorized by the Partnership pursuant to the Fifth Amended and Restated
Partnership Agreement and, when issued and delivered to each of the Purchasers
against payment therefor in accordance with the terms of this Agreement, will be
validly issued, fully paid (to the extent required by applicable Law and the
Fifth Amended and Restated Partnership Agreement), nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act), issued in compliance with all applicable Laws including
securities Laws, and will be free of any and all Liens and restrictions on
transfer, other than restrictions on transfer under the Fifth Amended and
Restated Partnership Agreement and under applicable state and federal securities
Laws. Upon issuance in accordance with the terms of the Warrants, the Warrant
Exercise Units will be duly authorized by the Partnership pursuant to the Fifth
Amended and Restated Partnership Agreement and will be validly issued, fully
paid (to the extent required by applicable Law and the Fifth Amended and
Restated Partnership Agreement), nonassessable (except as such nonassessability
may be affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act),
issued in compliance with all applicable Laws including securities Laws, and
will be free of any and all Liens and restrictions on transfer, other than
restrictions on transfer under the Fifth Amended and Restated Partnership
Agreement and under applicable state and federal securities Laws. Upon issuance
in accordance with the terms of the Fifth Amended and Restated Partnership
Agreement, the Preferred Conversion Units will be duly authorized by the
Partnership pursuant to the Fifth Amended and Restated Partnership Agreement and
will be validly issued, fully paid (to the extent required by applicable Law and
the Fifth Amended and Restated Partnership Agreement), nonassessable (except as
such nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act), issued in compliance with all applicable Laws including
securities Laws, and will be free of any and all Liens and restrictions on
transfer, other than restrictions on transfer under the Fifth Amended and
Restated Partnership Agreement and under applicable state and federal securities
Laws.
Section 3.15    Absence of Defaults and Conflicts. None of the Partnership
Entities nor, to the Knowledge of the Partnership, Ciner Wyoming is in violation
of its Organizational Documents or in default in the performance or observance
of any obligation, agreement, covenant or condition contained in any Partnership
Document, except (solely in the case of Partnership Documents other than the
Indenture and the Secured Debt Agreements) for such defaults that would not
reasonably be expected, individually or in the aggregate, to result in a
Partnership Material Adverse Effect. Neither the execution, delivery and
performance by the Partnership, the General Partner or the Managing General
Partner of the Transaction Agreements to which it is a party (including issuance
of the Warrant Exercise Units and/or Preferred Conversion Units in accordance
with the terms of the Transaction Agreements) nor the issuance and sale of the
Purchased Units and the Warrants and compliance by the Partnership, the General
Partner or the Managing General Partner with its obligations under the
Transaction Agreements to which it is a party will, whether with or without the
giving of notice or passage of time or both, require any consent, approval or
notice under, or will constitute a violation or breach of, the Fifth Amended and
Restated Partnership Agreement, the General Partner Limited Partnership
Agreement or the Managing General Partner LLC Agreement, conflict with or
constitute a breach of, or default or Repayment Event under, or result in the
creation or imposition of any Lien upon any property or assets of the
Partnership Entities or, to the Knowledge of the Partnership, Ciner Wyoming
pursuant to, any Partnership Documents,


-15-



--------------------------------------------------------------------------------





except (solely in the case of Partnership Documents other than the Indenture and
the Secured Debt Agreements) for such conflicts, breaches, defaults or Liens
that would not, individually or in the aggregate, reasonably be expected to
result in a Partnership Material Adverse Effect, nor will such action result in
any violation of the provisions of the Organizational Documents of any of the
Partnership Entities or Ciner Wyoming or any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Partnership Entities or, to the Knowledge of the Partnership, Ciner Wyoming or
any of their respective assets, properties or operations.
Section 3.16    Absence of Labor Dispute. No labor dispute with the employees of
any Partnership Entity or, to the Knowledge of the Partnership, Ciner Wyoming
exists or, to the Knowledge of the Partnership, is imminent, and the Partnership
is not aware of any existing or imminent labor disturbance by the employees of
any of the principal suppliers, manufacturers, customers or contractors of any
Partnership Entity or, to the Knowledge of the Partnership, Ciner Wyoming that
would reasonably be expected, individually or in the aggregate, to result in a
Partnership Material Adverse Effect.
Section 3.17    Possession of Intellectual Property. The Partnership Entities
and, to the Knowledge of the Partnership, Ciner Wyoming have valid and
enforceable licenses to use, or otherwise have the right to use on reasonable
terms all patents, patent rights, patent applications, licenses, copyrights,
inventions, know-how (including trade secrets and other unpatented or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names, service names, software, internet
addresses, domain names and other intellectual property that is described in the
SEC Documents or that is necessary for the conduct of their respective
businesses as currently conducted or as proposed to be conducted and as
described in the SEC Documents, except where the failure to have such licenses
or rights to use such intellectual property would not reasonably be expected,
individually or in the aggregate, to have a Partnership Material Adverse Effect.
Section 3.18    Material Contracts. The Partnership has made available to the
Blackstone Purchasers accurate and complete copies of, or a written summary
setting forth all of the material terms and conditions of, (a) Contracts for the
Partnership Entities’ coal leases that generated in excess of $4.0 million
during the fiscal year ended on December 31, 2015 and (b) all Contracts between
a Partnership Entity, on the one hand, and any officer, director or Affiliate of
the Partnership, on the other hand (except in the case of this sub-clause (b),
any such Contract that has been filed with the SEC Documents), in each case, as
amended or otherwise modified and in effect. Each such Contract and each other
Contract that is described or referred to in, or filed with, the SEC Documents
(all such Contracts collectively, “Material Contracts”) is in full force and
effect and is valid and enforceable by and against the Partnership Entities
parties thereto and, to the Knowledge of the Partnership, any other party
thereto in accordance with its terms except as the enforceability thereof may be
limited by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law) and (ii) public policy,
applicable law relating to fiduciary duties and indemnification and an implied
covenant of good faith and fair dealing. No Partnership Entity nor, to the
Knowledge of the


-16-



--------------------------------------------------------------------------------





Partnership, any other party is in default in any material respect in the
observance or performance of any material term or obligation to be performed by
it under any Material Contract.
Section 3.19    Possession of Licenses and Permits. Each of the Partnership
Entities and, to the Knowledge of the Partnership, Ciner Wyoming possesses such
permits, licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies necessary to conduct the business now
operated by them, except where the failure to so possess such Governmental
Licenses would not reasonably be expected, individually or in the aggregate, to
have a Partnership Material Adverse Effect; the Partnership Entities and, to the
Knowledge of the Partnership, Ciner Wyoming are in compliance with the terms and
conditions of all such Governmental Licenses, except where the failure so to
comply would not reasonably be expected, individually or in the aggregate, to
result in a Partnership Material Adverse Effect; all of the Governmental
Licenses are valid and in full force and effect, except where the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect would not reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect; none of the
Partnership Entities nor, to the Knowledge of the Partnership, Ciner Wyoming has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses that, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to, individually or in the
aggregate, result in a Partnership Material Adverse Effect, and in cases where
the real property of the Partnership Entities is operated by a third party, such
third party is obligated to indemnify the Partnership Entities against such
third party’s failure to obtain and comply with Governmental Licenses required
for such third party’s operations, except where the failure to obtain such
indemnification would not reasonably be expected, individually or in the
aggregate, to have a Partnership Material Adverse Effect.
Section 3.20    Title to Property. The Partnership Entities and, to the
Knowledge of the Partnership, Ciner Wyoming have good and indefeasible title to
all real property and good title to all personal property described in the SEC
Documents, free and clear of all Liens except (1) as described, and subject to
the limitations contained, in SEC Documents or (2) such as do not materially
interfere with the use of such properties taken as a whole as they are currently
used and are proposed to be used in the future as described in the SEC
Documents; provided that, with respect to any real property and buildings held
under lease by the Partnership Entities, such real property and buildings are
held under valid and subsisting and enforceable leases with such exceptions as
would not reasonably be expected to have a Partnership Material Adverse Effect.
Section 3.21    Rights-of-Way. Each Partnership Entity and, to the Knowledge of
the Partnership, has such consents, easements, rights-of-way or licenses from
any person (“Rights-of-Way”) as are necessary to conduct its business in the
manner described in the SEC Documents, subject to such qualifications as may be
set forth in the SEC Documents and except for such Rights-of-Way which if not
obtained would not reasonably be expected, individually or in the aggregate, to
result in a Partnership Material Adverse Effect; none of such Rights-of-Way
contains any restriction that is materially burdensome to the Partnership
Entities or, to the Knowledge of the Partnership, Ciner Wyoming, taken as a
whole.


-17-



--------------------------------------------------------------------------------





Section 3.22    Environmental Laws. Except as described in the SEC Documents,
each of the Partnership Entities and, to the Knowledge of the Partnership, Ciner
Wyoming (i) is in compliance with any and all applicable federal, state and
local laws and regulations relating to the protection of human health and safety
or the environment or imposing liability or standards of conduct concerning any
Hazardous Materials (as defined below) (“Environmental Laws”), (ii) has received
all permits required of them under applicable Environmental Laws to conduct
their respective businesses, (iii) is in compliance with all terms and
conditions of any such permits and (iv) does not have any liability in
connection with the release into the environment of any Hazardous Material or
otherwise pursuant to Environmental Law, except where such noncompliance with
Environmental Laws, failure to receive required permits, failure to comply with
the terms and conditions of such permits or liability in connection with such
releases or otherwise pursuant to Environmental Law would not, individually or
in the aggregate, reasonably be expected to have a Partnership Material Adverse
Effect. There are no pending or threatened administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, requests for information, investigation or
proceedings relating to any Environmental Law against any Partnership Entity,
except for matters that would not, individually or in the aggregate, reasonably
be expected to have a Partnership Material Adverse Effect. The term “Hazardous
Material” means (A) any “hazardous substance” as defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, (B)
any “hazardous waste” as defined in the Resource Conservation and Recovery Act,
as amended, (C) any petroleum or petroleum product, (D) any polychlorinated
biphenyl and (E) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material, waste or substance defined, listed or otherwise regulated
under or within the meaning of any other Environmental Law.
Section 3.23    No Preemptive Rights. The holders of outstanding Common Units
are not entitled to preemptive rights to subscribe for (a) any of the Class A
Convertible Preferred Units to be issued and sold to the Purchasers pursuant to
this Agreement, (b) the Preferred Conversion Units issued upon conversion of the
Class A Convertible Preferred Units, (c) the Warrants or (d) the Warrant
Exercise Units issued upon exercise of the Warrants.
Section 3.24    MLP Status. The Partnership is properly treated as a partnership
for United States federal income tax purposes and has, for each taxable year
beginning after April 19, 2002 during which the Partnership was in existence,
met the gross income requirements of Section 7704(c)(2) of the Internal Revenue
Code.
Section 3.25    Investment Company Status. None of the Partnership Entities is,
and upon the issuance and sale of the Purchased Units and the Warrants as herein
contemplated and the application of the net proceeds therefrom, none of the
Partnership Entities will be, an “investment company” or an entity “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations of the SEC promulgated
thereunder.
Section 3.26    No Registration Required. Assuming the accuracy of the
representations and warranties of each of the Purchasers contained in this
Agreement and its compliance with the agreements set forth in this Agreement,
the sale and issuance of the Purchased Units (and the


-18-



--------------------------------------------------------------------------------





Preferred Conversion Units) and the Warrants pursuant to this Agreement is
exempt from the registration requirements of the Securities Act, and neither the
Partnership nor, to the Partnership’s Knowledge, any authorized Representative
acting on its behalf has taken or will take any action hereafter that would
cause the loss of such exemption. The issuance and sale of the Purchased Units,
the issuance of Preferred Conversion Units upon conversion of the Class A
Convertible Preferred Units and the issuance of Warrant Exercise Units upon
exercise of the Warrants does not contravene the rules and regulations of the
NYSE.
Section 3.27    No Integration. Neither the Partnership nor any of its
Affiliates has, directly or indirectly through any Representative, made any
offers or sales of any security of the Partnership or solicited any offers to
buy any security that is or will be integrated with the sale of the Purchased
Units or the Warrants in a manner that would require the offer and sale of the
Purchased Units or the Warrants to be registered under the Securities Act.
Section 3.28    Certain Fees. Other than fees payable to Greenhill & Co., no
fees or commissions are or will be payable by the Partnership to brokers,
finders or investment bankers with respect to the sale of any of the Purchased
Units or the Warrants or the consummation of the transactions contemplated by
this Agreement.
Section 3.29    Form S-3 Eligibility. The Partnership is eligible to register
the resale of the Warrant Exercise Units and the Preferred Conversion Units by
each of the Purchasers on a registration statement on Form S-3 under the
Securities Act.
Section 3.30    Tax Returns. The Partnership Entities and, to the Knowledge of
the Partnership, Ciner Wyoming have filed all foreign, federal, state and local
tax returns that are required to be filed or have obtained extensions thereof,
except where the failure so to file would not reasonably be expected,
individually or in the aggregate, to result in a Partnership Material Adverse
Effect, and have paid all taxes (including, without limitation, any estimated
taxes) required to be paid and any other assessment, fine or penalty, to the
extent that any of the foregoing is due and payable, except for any such tax,
assessment, fine or penalty that is currently being contested in good faith by
appropriate actions and except for such taxes, assessments, fines or penalties
the nonpayment of which would not reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect.
Section 3.31    Insurance. The Partnership Entities and, to the Knowledge of the
Partnership, Ciner Wyoming are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which they are engaged; all policies of
insurance and any fidelity or surety bonds insuring the Partnership Entities or,
to the Knowledge of the Partnership, Ciner Wyoming or their respective
businesses, assets, employees, officers and directors are in full force and
effect in all material respects; the Partnership Entities and, to the Knowledge
of the Partnership, Ciner Wyoming are in compliance with the terms of such
policies and instruments in all material respects; there are no material claims
by any Partnership Entity or, to the Knowledge of the Partnership, Ciner Wyoming
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; no Partnership
Entity or, to the Knowledge of the Partnership, Ciner Wyoming has been refused
any insurance coverage sought or applied for; and no Partnership Entity or, to
the


-19-



--------------------------------------------------------------------------------





Knowledge of the Partnership, Ciner Wyoming has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers at a cost
that would not reasonably be expected, individually or in the aggregate, to
result in a Partnership Material Adverse Effect.
Section 3.32    Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of the Partnership, the General Partner, the Managing
General Partner or any of the Managing General Partner’s directors or officers,
in their capacities as such, to comply with any provision of the Sarbanes-Oxley
Act with which any of them is required to comply, including Section 402 related
to loans and Sections 302 and 906 related to certifications.
Section 3.33    Foreign Corrupt Practices Act. Neither any Partnership Entity
nor, to the Knowledge of the Partnership, Ciner Wyoming or any director,
officer, agent, employee, affiliate or other person acting on behalf of any
Partnership Entity is aware of or has taken any action, directly or indirectly,
that has resulted or would result in a violation by any such person of the FCPA,
and, to the Knowledge of the Partnership, its other Affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.
Section 3.34    Money Laundering Laws. The operations of the Partnership
Entities and, to the Knowledge of the Partnership, Ciner Wyoming are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, “Money Laundering Laws”) and
no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Partnership Entities or, to
the Knowledge of the Partnership, Ciner Wyoming with respect to the Money
Laundering Laws is pending or, to the Knowledge of the Partnership, threatened.
Section 3.35    OFAC. None of the Partnership Entities nor, to the Knowledge of
the Partnership, Ciner Wyoming or any director, officer, agent, employee,
affiliate or other person acting on behalf of the Partnership Entity is
currently subject to any U.S. sanctions administered by OFAC; and none of the
Managing General Partner, the General Partner or the Partnership will directly
or indirectly use any of the proceeds from the sale of the Purchased Units or
the Warrants by the Partnership pursuant to this Agreement, or lend, contribute
or otherwise make available any such proceeds to any Subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.
Section 3.36    ERISA Compliance. None of the following events has occurred or
exists: (a) a failure to fulfill the obligations, if any, under the minimum
funding standards of Section 302 of ERISA with respect to a Plan determined
without regard to any waiver of such obligations or extension of any
amortization period; (b) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal, state or foreign governmental or regulatory agency with
respect to the employment or compensation of employees by the Partnership
Entities that would reasonably be expected, individually or in the


-20-



--------------------------------------------------------------------------------





aggregate, to result in a Partnership Material Adverse Effect; or (c) any breach
of any contractual obligation, or any violation of Law or applicable
qualification standards, with respect to the employment or compensation of
employees by the Partnership Entities that would reasonably be expected,
individually or in the aggregate, to result in a Partnership Material Adverse
Effect. None of the following events has occurred or is reasonably likely to
occur: (i) a material increase in the aggregate amount of contributions required
to be made to all Plans in the current fiscal year of the Partnership Entities
compared to the amount of such contributions made in the most recently completed
fiscal year of the Partnership; (ii) a material increase in the “accumulated
post-retirement benefit obligations” (within the meaning of Statement of
Financial Accounting Standards 106) of the Partnership Entities compared to the
amount of such obligations in the most recently completed fiscal year of the
Partnership; (iii) any event or condition giving rise to a liability under Title
IV of ERISA that would reasonably be expected, individually or in the aggregate,
to result in a Partnership Material Adverse Effect; or (iv) the filing of a
claim by one or more employees or former employees of the Partnership Entities
related to its or their employment that would reasonably be expected,
individually or in the aggregate, to result in a Partnership Material Adverse
Effect. For purposes of this paragraph and the definition of ERISA, the term
“Plan” means a plan (within the meaning of Section 3(3) of ERISA) subject to
Title IV of ERISA with respect to which the Managing General Partner, the
General Partner, the Partnership or any of the Partnership’s Subsidiaries may
have any liability.
Section 3.37    No Restrictions on Dividends. None of the Partnership Entities
or, to the Knowledge of the Partnership, Ciner Wyoming is a party to or
otherwise bound by any instrument or agreement that limits or prohibits or could
limit or prohibit, directly or indirectly, the Partnership from redeeming the
Purchased Units pursuant to their terms or paying any dividends or making other
distributions on the Purchased Units, the Preferred Conversion Units or the
Warrant Exercise Units, and no Partnership Entity nor, to the Knowledge of the
Partnership, Ciner Wyoming is a party to or otherwise bound by any instrument or
agreement that limits or prohibits or could limit or prohibit, directly or
indirectly, any Partnership Entity from paying any dividends or making other
distributions on its limited or general partnership interests, limited liability
company interests, or other equity interest, as the case may be, or from
repaying any loans or advances from, or (except for instruments or agreements
that by their express terms prohibit the transfer or assignment thereof or of
any rights thereunder) transferring any of its properties or assets to, the
Partnership or any other Subsidiary of the Partnership, in each case except the
Secured Debt Agreements or as described in the SEC Documents.
Section 3.38    Related Party Transactions. There are no direct or indirect
business relationships or related party transactions involving the Partnership
or any of its Subsidiaries or, to the Knowledge of the Partnership, any other
person that are required to be described in the SEC Documents that have not been
described as required.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
Each of the Purchasers severally, and not jointly, represents and warrants to
the Partnership with respect to itself as follows as of the date of this
Agreement and as of the Closing Date:


-21-



--------------------------------------------------------------------------------





Section 4.01    Valid Existence. Such Purchaser (a) is duly organized, validly
existing and in good standing under the Laws of its respective jurisdiction of
organization and (b) has the requisite power, and has all material governmental
licenses, authorizations, consents and approvals necessary to own its Properties
and carry on its business as its business is now being conducted, except where
the failure to obtain such licenses, authorizations, consents and approvals
would not reasonably be expected, individually or in the aggregate, to have a
Purchaser Material Adverse Effect.
Section 4.02    No Consents; Violations, Etc. The execution, delivery and
performance of the Transaction Agreements to which such Purchaser is a party by
such Purchaser and the consummation of the transactions contemplated thereby
will not (a) require any consent, approval or notice under, or constitute a
violation or breach of, the Organizational Documents of such Purchaser, (b)
constitute a violation or breach of, or a default (or an event that, with notice
or lapse of time or both, would constitute such a default or give rise to any
right of termination, cancellation or acceleration) under, any note, bond,
mortgage, lease, loan or credit agreement or other material instrument,
obligation or agreement to which such Purchaser is a party or by which such
Purchaser or any of its Properties may be bound, (c) violate any provision of
any Law or any order, judgment or decree of any court or Governmental Authority
having jurisdiction over such Purchaser or its Properties, except in the cases
of clauses (b) and (c) where such violation, breach or default, would not
reasonably be expected, individually or in the aggregate, to have a Purchaser
Material Adverse Effect.
Section 4.03    Investment. The Purchased Units and the Warrants are being
acquired for such Purchaser’s own account, or the accounts of clients for whom
such Purchaser exercises discretionary investment authority, not as a nominee or
agent, and with no present intention of distributing the Purchased Units or the
Warrants or any part thereof, and such Purchaser has no present intention of
selling or granting any participation in or otherwise distributing the same, in
any transaction in violation of the securities Laws of the United States of
America or any state, without prejudice, however, to such Purchaser’s right at
all times to sell or otherwise dispose of all or any part of the Purchased
Units, the Preferred Conversion Units, the Warrants or the Warrant Exercise
Units under a registration statement under the Securities Act and applicable
state securities laws or under an exemption from such registration available
thereunder (including, without limitation, if available, Rule 144 promulgated
under the Securities Act).
Section 4.04    Nature of Purchaser. Such Purchaser represents and warrants to,
and covenants and agrees with, the Partnership that, (a) it is an institution
that is an “accredited investor” as defined in Rule 501(a)(1), (2), (3) or (7)
under the Securities Act, (b) by reason of its business and financial experience
it has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Units and the Warrants, is able to bear
the economic risk of such investment and, at the present time, would be able to
afford a complete loss of such investment and (c) it is not acquiring the
Purchased Units and the Warrants with a view to, or for offer or sale in
connection with, any distribution thereof that could result in such Purchaser
being an “underwriter” within the meaning of section 2(11) of the Securities Act
or result in any violation of the registration requirements of the Securities
Act.


-22-



--------------------------------------------------------------------------------





Section 4.05    Receipt of Information. Such Purchaser acknowledges that it (a)
has access to the SEC Documents, (b) has been provided a reasonable opportunity
to ask questions of and receive answers from Representatives of the Partnership
regarding such matters and (c) has sought such financial, accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to the acquisition of the Purchased Units and the
Warrants. Neither such inquiries nor any other due diligence investigations
conducted at any time by such Purchaser shall modify, amend or affect such
Purchasers’ right (i) to rely on the Partnership’s representations and
warranties contained in Article III above or (ii) to indemnification or any
other remedy based on, or with respect to the accuracy or inaccuracy of, or
compliance with, the representations, warranties, covenants and agreements in
any Transaction Agreement.
Section 4.06    Restricted Securities. Such Purchaser understands that the
Purchased Units and the Warrants it is purchasing are characterized as
“restricted securities” under the federal securities Laws inasmuch as they are
being acquired from the Partnership in a transaction not involving a public
offering and that under such Laws and applicable regulations such securities may
be resold without registration under the Securities Act only in certain limited
circumstances. In this connection, such Purchaser represents that it is
knowledgeable with respect to Rule 144 of the SEC promulgated under the
Securities Act.
Section 4.07    Certain Fees. No fees or commissions will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Units or the Warrants or the consummation of the
transactions contemplated by this Agreement.
Section 4.08    Legend. It is understood that the certificates evidencing the
Purchased Units and the Warrants will bear the following legend:
“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”
Section 4.09    Reliance on Exemptions. Such Purchaser understands that the
Purchased Units and Warrant are being offered and sold to such Purchaser in
reliance upon specific exemptions from the registration requirements of United
States federal and state securities Laws and that the Partnership is relying
upon the truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Purchased Units
and Warrant.
Section 4.10    Authority. Such Purchaser has all necessary power and authority
to execute, deliver and perform its obligations under the Transaction Agreements
to which such Purchaser is


-23-



--------------------------------------------------------------------------------





a party and to consummate the transactions contemplated thereby; the execution,
delivery and performance by such Purchaser of the Transaction Agreements and the
consummation of the transactions contemplated thereby, have been duly authorized
by all necessary action on its part; and, assuming the due authorization,
execution and delivery by the other parties thereto, the Transaction Agreements
to which it is a party constitute the legal, valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer and
similar Laws affecting creditors’ rights generally or by general principles of
equity, including principles of commercial reasonableness, fair dealing and good
faith.
ARTICLE V

COVENANTS
Section 5.01    Conduct of Business. Except as required by applicable Law, as
expressly contemplated, required or permitted by this Agreement or as described
in Section 5.01, during the period from the date of this Agreement until the
Closing Date (or such earlier date on which this Agreement may be terminated
pursuant to Section 8.10), the Partnership shall, and shall cause its
Subsidiaries to, operate their businesses in the ordinary course and, (x) unless
Blackstone otherwise consents in writing, the Partnership shall not take the
actions set forth in Section 5.10(c)(v) of the Fifth Amended and Restated
Partnership Agreement and (y) unless GoldenTree otherwise consents in writing,
the Partnership shall not take the actions set forth in Section 5.10(c)(vi) of
the Fifth Amended and Restated Partnership Agreement.
Section 5.02    Taking of Necessary Action. Each of the Parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
the Partnership and each of the Purchasers shall use its commercially reasonable
efforts to make all filings and obtain all consents of Governmental Authorities
that may be necessary or, in the reasonable opinion of such Purchaser or the
Partnership, as the case may be, advisable for the consummation of the
transactions contemplated by the Transaction Agreements.
Section 5.03    Transfers.    Without the prior written consent of the
Partnership, each of the Purchasers and their respective Affiliates shall not
transfer any Purchased Units or Warrants to any non-U.S. resident individual,
non-U.S. corporation or partnership, or any other non-U.S. entity, including any
foreign governmental entity, including by means of any swap or other transaction
or arrangement that transfers or that is designed to, or that might reasonably
be expected to, result in the transfer to another, in whole or in part, of any
of the economic consequences of ownership of any Purchased Units, regardless of
whether any transaction described above is to be settled by delivery of
Preferred Units, Common Units or other securities, in cash or otherwise
(provided, however, that the foregoing shall not apply if, prior to any such
transfer or arrangement, such individual, corporation, partnership or other
entity establishes to the satisfaction of the Partnership, its entitlement to a
complete exemption from tax withholding, including under Code Sections 1441,
1442, 1445 and 1471 through 1474, and the Treasury regulations thereunder).


-24-



--------------------------------------------------------------------------------





Section 5.04    Public Announcements. The initial press release with respect to
the transactions contemplated hereby shall be a joint press release to be
reasonably agreed upon by the Partnership and each of the Purchasers.
Thereafter, neither the Partnership nor the Purchasers shall make any press
release or other public announcement with respect to the transactions
contemplated hereby without the prior written consent of the other Party (which
consent shall not be unreasonably withheld, conditioned or delayed).
Section 5.05    Disclosure; Public Filings. The Partnership may, without prior
written consent or notice, (i) file the Transaction Agreements as exhibits to
Exchange Act reports and (ii) disclose such information with respect to each
Purchaser as required by applicable Law or the rules or regulations of the NYSE
or other exchange on which securities of the Partnership are listed or traded.
The Partnership shall, on or before the fourth Business Day following the date
hereof, file one or more Current Reports on Form 8-K with the SEC (the “8-K
Filing”) describing the terms of the transactions contemplated by the
Transaction Agreements and including as exhibits to such 8-K Filing, the
Transaction Agreements in the form required by the Exchange Act.
Section 5.06    NYSE Listing Application. The Partnership shall, not later than
immediately prior to the Closing, file a supplemental listing application with
the NYSE to list the Warrant Exercise Units and, not later than immediately
prior to the eighth anniversary of the Closing, file a supplemental listing
application with the NYSE to list the Preferred Conversion Units and will
otherwise use its reasonable commercial efforts to list the Warrant Exercise
Units and the Preferred Conversion Units on the NYSE and maintain such listing.
Section 5.07    Partnership Fees. The Partnership agrees that it will indemnify
and hold harmless each Purchaser from and against any and all claims, demands,
or liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by the Managing General Partner, the General Partner, the
Partnership or any other Partnership Entity in connection with the sale of the
Purchased Units and the Warrants or the consummation of the transactions
contemplated by this Agreement.
Section 5.08    Purchaser Fees. Except to the extent of any Reimbursable
Expenses subtracted from its Purchase Price, each Purchaser agrees that it will
indemnify and hold harmless the Managing General Partner, the General Partner
and the Partnership Entities from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser in connection with the purchase of the
Purchased Units and the Warrants or the consummation of the transactions
contemplated by this Agreement.
Section 5.09    Use of Proceeds. The Partnership will use the net proceeds from
the sale of Class A Convertible Preferred Units and Warrants under this
Agreement to repay or refinance the outstanding indebtedness of the Partnership
Entities and for general partnership purposes.
Section 5.10    Blackstone. Notwithstanding anything to the contrary set forth
in this Agreement, none of the terms or provisions of this Agreement shall in
any way limit the activities of The Blackstone Group L.P. or any of its
Affiliates or any portfolio companies of any such Affiliates, other than
Blackstone Purchasers or Blackstone (the “Excluded Blackstone Parties”), so long
as (a) no Excluded Blackstone Party or any of its Representatives is acting on
behalf of or in concert with


-25-



--------------------------------------------------------------------------------





Blackstone Purchasers with respect to any matter that otherwise would violate
any term or provision of this Agreement and (b) no Confidential Material (as
defined in the Blackstone Confidentiality Agreement) is made available to any
Excluded Blackstone Party or any of its Representatives who are not involved in
the business of Blackstone by or on behalf of Blackstone Purchasers or any of
their Representatives.
Section 5.11    GoldenTree. Notwithstanding anything to the contrary set forth
in this Agreement, none of the terms or provisions of this Agreement shall in
any way limit the activities of GoldenTree or any of its Affiliates or any
portfolio companies of any such Affiliates, other than GoldenTree Purchasers or
GoldenTree (the “Excluded GoldenTree Parties”), so long as no Excluded
GoldenTree Party or any of its Representatives is acting on behalf of or in
concert with GoldenTree Purchasers with respect to any matter that otherwise
would violate any term or provision of this Agreement.
ARTICLE VI

CLOSING CONDITIONS
Section 6.01    Conditions to Closing.
(a)    Mutual Conditions. The respective obligation of each Party to consummate
the purchase and issuance and sale of Purchased Units and Warrants at a Closing
shall be subject to the satisfaction on or prior to the Closing Date of each of
the following conditions (any or all of which may be waived by a particular
Party on behalf of itself in writing, in whole or in part, to the extent
permitted by applicable Law):
(i)    no Law shall have been enacted or promulgated, and no action shall have
been taken, by any Governmental Authority of competent jurisdiction that
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal;
(ii)    there shall not be pending any Action by any Governmental Authority
seeking to restrain, preclude, enjoin or prohibit the transactions contemplated
by this Agreement; and
(iii)    the Warrant Exercise Units and the Preferred Conversion Units shall
have been approved for listing on the NYSE, subject to notice of issuance.
(b)    Each Purchaser’s Conditions in Connection with the Closing. The
obligation of each Purchaser to consummate the purchase of the Purchased Units
and Warrants at the Closing shall be subject to the satisfaction on or prior to
the Closing Date, as applicable, of each of the following conditions (any or all
of which may be waived by such Purchaser only on behalf of itself in writing, in
whole or in part):


-26-



--------------------------------------------------------------------------------





(i)    the Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date;
(ii)    the representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or Partnership Material Adverse
Effect shall be true and correct when made and as of the Closing Date, and all
other representations and warranties of the Partnership shall be true and
correct in all material respects when made and as of the Closing Date, in each
case as though made at and as of the Closing Date (except that representations
made as of a specific date shall be required to be true and correct as of such
date only);
(iii)    refinancing (or contemporaneous refinancing) of the 2018 Notes pursuant
to the Exchange and Purchase Agreement entered into concurrently herewith and in
the form attached hereto as Exhibit J, with only de minimis changes or changes
that were consented to in writing by the Purchasers, and amendment of the
Operating Company Credit Agreement pursuant to the amendment thereto entered
into concurrently herewith and in the form attached hereto as Exhibit K, with
only de minimis changes or changes that were consented to in writing by the
Purchasers;
(iv)    the Partnership shall have delivered, or caused to be delivered, to each
Purchaser the Partnership’s closing deliveries described in Section 6.02; and
(v)    each other Purchaser shall have, or caused to be delivered, to the
Partnership such Purchaser’s closing deliveries described in Section 6.02
(c)    The Partnership’s Conditions. The obligation of the Partnership to
consummate the sale of the Purchased Units and Warrants to the Purchasers shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to each Purchaser (any or all of which may be
waived by the Partnership in writing, in whole or in part, to the extent
permitted by applicable Law):
(i)    such Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by such Purchaser on or prior to the Closing Date;
(ii)    the representations and warranties of such Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing Date, and all other
representations and warranties of such Purchaser shall be true and correct in
all material respects when made and as of the Closing Date, in each case as
though made at and as of the Closing Date (except that representations made as
of a specific date shall be required to be true and correct as of such date
only); and
(iii)    such Purchaser shall have delivered, or caused to be delivered, to the
Partnership the Purchaser’s closing deliveries set forth in Section 6.03.


-27-



--------------------------------------------------------------------------------





Section 6.02    Partnership Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, the Partnership will deliver, or cause to be
delivered, to each Purchaser:
(a)    evidence of issuance of a certificate evidencing the Purchased Units or
the Purchased Units credited to book-entry accounts maintained by the transfer
agent, as the case may be, bearing the legend or restrictive notation set forth
in Section 4.08, and meeting the requirements of the Partnership Agreement, free
and clear of any Liens, other than transfer restrictions under the Partnership
Agreement and applicable federal and state securities laws;
(b)    a certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that each of the Managing General Partner, the
General Partner and the Partnership is in good standing;
(c)    an Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit D;
(d)    an opinion addressed to the Purchasers from Vinson & Elkins LLP, special
counsel to the Partnership dated as of the Closing Date, substantially similar
in substance to the form of opinion attached to this Agreement as Exhibit E;
(e)    the Registration Rights Agreement, duly executed by the General Partner
on behalf of the Partnership, in substantially the form attached to this
Agreement as Exhibit A;
(f)    the Fifth Amended and Restated Partnership Agreement, duly executed by
the General Partner, in substantially the form attached to this Agreement as
Exhibit C;
(g)    a supplemental listing application filed by the Partnership with the
NYSE;
(h)    the Board Representation and Observation Rights Agreement, duly executed
by the General Partner, in substantially the form attached to this Agreement as
Exhibit B;
(i)    Warrants duly executed by the Partnership and exercisable to purchase the
Warrant Exercise Units, subject to adjustment as provided in the terms thereof;
(j)    a certificate of the Secretary or Assistant Secretary of the Managing
General Partner, on behalf of the Partnership, certifying as to (i) the
certificate of formation of the Managing General Partner, the Managing General
Partner LLC Agreement, the certificate of limited partnership of the General
Partner, the General Partner Partnership Agreement, the certificate of limited
partnership of the Partnership, and the Partnership Agreement, (ii) board
resolutions authorizing the execution and delivery of the Transaction Agreements
and the consummation of the transactions contemplated thereby and (iii) the
incumbent officers authorized to execute the Transaction Agreements, setting
forth the name and title and bearing the signatures of such officers;
(k)    a cross receipt, dated as of the Closing Date, executed by the
Partnership confirming that the Partnership has received the Aggregate Purchase
Price on the Closing Date;


-28-



--------------------------------------------------------------------------------





(l)    a duly executed waiver of the General Partner with respect to certain of
its rights under the Partnership Agreement, in substantially the form attached
hereto as Exhibit G;
(m)    a duly executed VCOC Letter Agreement, in substantially the form attached
to this Agreement as Exhibit I; and
(n)    such other documents relating to the transactions contemplated by this
Agreement as the Purchaser or its counsel may reasonably request.
Section 6.03    Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, each of the Purchasers will deliver, or cause to
be delivered, to the Partnership:
(a)    payment to the Partnership, by wire transfer(s) of immediately available
funds to the Partnership Bank Account, of the Purchase Price set forth on
Schedule A opposite such Purchaser’s name minus an amount equal to the amount of
the Reimbursable Expenses as provided in the Expense Notice, subject to the
limitations set forth in the definition of “Reimbursable Expenses”;
(b)    the Registration Rights Agreement, duly executed by such Purchaser, in
substantially the form attached to this Agreement as Exhibit A;
(c)    the Board Representation and Observation Rights Agreement, duly executed
by such Purchaser, in substantially the form attached to this Agreement as
Exhibit B;
(d)    an Officers’ Certificate substantially in the form attached to this
Agreement as Exhibit F;
(e)    a completed Internal Revenue Service Form W-9; and
(f)    a cross receipt, dated as of the Closing Date, executed by such Purchaser
confirming that such Purchaser has received the Purchased Units and Warrants
being purchased by such Purchaser on such Closing Date pursuant hereto.
ARTICLE VII

INDEMNIFICATION, COSTS AND EXPENSES
Section 7.01    Indemnification by the Partnership.
(a)    Subject to the other provisions of this Section 7.01, the Partnership
agrees to indemnify each Purchaser and its Representatives (collectively,
“Purchaser Related Parties”) from costs, losses, liabilities, damages, or
expenses, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
and causes of action as a result of, arising out of, or in any way related to
(i) the breach of, or inaccuracy in, any of the representations or warranties of
the Partnership contained herein or in any certificate or instrument delivered
by or on behalf of the Partnership hereunder, and in connection therewith (each
such misrepresentation or breach of or inaccuracy in a representation or
warranty, a “Warranty


-29-



--------------------------------------------------------------------------------





Breach”) or (ii) the breach of any of the covenants of the Partnership contained
herein, and promptly upon demand, pay or reimburse each of them for all costs,
losses, liabilities, damages, or expenses of any kind or nature whatsoever,
including, without limitation, the reasonable fees and disbursements of counsel
and all other reasonable expenses incurred in connection with investigating,
defending or preparing to defend any such matter that may be incurred by them or
asserted against or involve any of them (whether or not a party thereto)
provided that such claim for indemnification relating to a Warranty Breach is
made prior to the expiration of such representations or warranties to the extent
applicable.
(b)    No Purchaser Related Party shall be entitled to recover special,
consequential (including lost profits) or punitive damages under Section 7.01(a)
(other than any such damages to the extent that such damages (x) are in the form
of diminution in value or (y) arise from Third Party Claims).
Section 7.02    Indemnification by Purchaser. Each Purchaser agrees, severally
and not jointly, to indemnify the Partnership, the General Partner, the Managing
General Partner and their respective Representatives (collectively, “Partnership
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation, or
inquiries), demands and causes of action and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
such Purchaser contained herein or in any certificate or instrument delivered by
such Purchaser hereunder; provided that such claim for indemnification relating
to a breach of a representation or warranty is made prior to the expiration of
such representation or warranty; and provided further, that no Partnership
Related Party shall be entitled to recover special, consequential (including
lost profits) or punitive damages under this Section 7.02 (other than any such
damages to the extent that such damages (x) are in the form of diminution in
value or (y) arise from Third Party Claims); provided further, that in no event
will such Purchaser be liable under this Section 7.02 for any amount in excess
of the sum total of its Purchase Price.
Section 7.03    Indemnification Procedure. Promptly after any Partnership
Related Party or Purchaser Related Party (hereinafter, the “Indemnified Party”)
has received notice of any indemnifiable claim hereunder, or the commencement of
any action, suit or proceeding by a third party, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement (each a
“Third Party Claim”), the Indemnified Party shall give the indemnitor hereunder
(the “Indemnifying Party”) written notice of such claim or the commencement of
such action, suit or proceeding, but failure to so notify the Indemnifying Party
will not relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Such notice shall state the nature and
the basis of such claim to the extent then known. The Indemnifying Party shall
have the right to defend and settle, at its own expense and by its own counsel
who shall be reasonably acceptable to the Indemnified Party, any such matter as
long as the Indemnifying Party pursues the same


-30-



--------------------------------------------------------------------------------





diligently and in good faith. If the Indemnifying Party undertakes to defend or
settle, it shall promptly notify the Indemnified Party of its intention to do
so, and the Indemnified Party shall cooperate with the Indemnifying Party and
its counsel in all commercially reasonable respects in the defense thereof and
the settlement thereof. Such cooperation shall include furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control. Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party. After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and (ii)
if (A) the Indemnifying Party has failed to assume the defense or employ counsel
reasonably acceptable to the Indemnified Party or (B) if the defendants in any
such action include both the Indemnified Party and the Indemnifying Party and
counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses available to the Indemnified Party that are different from
those available to the Indemnifying Party, then the Indemnified Party shall have
the right to select a separate counsel and to assume such legal defense and
otherwise to participate in the defense of such action, with the expenses and
fees of such separate counsel and other expenses related to such participation
to be reimbursed by the Indemnifying Party as incurred. Notwithstanding any
other provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, involves no admission
of wrongdoing or malfeasance by, and includes a complete release from liability
of, the Indemnified Party.
Section 7.04    Tax Treatment. All indemnification payments under this
Article VII shall be adjustments to the Per Unit Price except as otherwise
required by applicable Law.
ARTICLE VIII

MISCELLANEOUS
Section 8.01    Interpretation. Article, Section, Schedule, and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever a party has an obligation under the Transaction Agreements, the expense
of complying with such obligation shall be an expense of such party unless
otherwise specified therein. Whenever any determination, consent or approval is
to be made or given by any of the Purchasers under the Transaction Agreements,
such action shall be in such Purchaser’s sole discretion, unless otherwise
specified therein. If any provision in the Transaction Agreements is held to be
illegal, invalid, not binding, or unenforceable, such provision shall be fully
severable and the Transaction Agreements shall be construed and enforced as if
such illegal, invalid, not binding or unenforceable provision had never
comprised a part of the Transaction Agreements, and the remaining provisions
shall remain in full


-31-



--------------------------------------------------------------------------------





force and effect. The Transaction Agreements have been reviewed and negotiated
by sophisticated parties with access to legal counsel and shall not be construed
against the drafter.
Section 8.02    Survival of Provisions. The representations and warranties set
forth in Sections 3.01, 3.02, 3.03, 3.11, 3.14, 3.23, 3.25, 3.26, 3.27, 3.28,
4.01, 4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09 and 4.10 (each such
representation or warranty, a “Fundamental Warranty” and collectively,
“Fundamental Warranties”) of this Agreement shall survive the execution and
delivery of this Agreement indefinitely, and the other representations and
warranties set forth in this Agreement shall survive until the date that is 60
days following the filing of the Partnership’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2017 regardless of any investigation made by
or on behalf of the Partnership or any of the Purchasers. The covenants made in
this Agreement or any other Transaction Agreement shall survive the Closing
indefinitely until performed and remain operative and in full force and effect
regardless of acceptance of any of the Purchased Units or Warrants and payment
therefor and repayment, conversion, exercise, redemption or repurchase thereof.
All indemnification obligations of the Partnership and the Purchasers pursuant
to this Agreement shall remain operative and in full force and effect unless
such obligations are expressly terminated in a writing by the Parties,
regardless of any purported general termination of this Agreement.
Section 8.03    No Waiver; Modifications in Writing.
(a)    Delay. No failure or delay on the part of any Party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at Law or in equity or otherwise.
(b)    Specific Waiver; Amendment. Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement shall be effective, unless signed by each of Parties or each of the
original signatories thereto affected by such amendment, waiver, consent,
modification or termination. Any amendment, supplement or modification of or to
any provision hereof, any waiver of any provision hereof and any consent to any
departure by the Partnership from the terms of any provision hereof shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement,
no notice to or demand on the Partnership in any case shall entitle the
Partnership to any other or further notice or demand in similar or other
circumstances.
Section 8.04    Binding Effect; Assignment.
(a)    Binding Effect. This Agreement shall be binding upon the Partnership, the
Purchaser and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VII, and their respective successors and
permitted assigns.


-32-



--------------------------------------------------------------------------------





(b)    Assignment of Rights. All or any portion of the rights and obligations of
any Purchaser under this Agreement may be transferred by such Purchaser to any
Affiliate of such Purchaser without the consent of the Partnership by delivery
of an agreement to be bound. No portion of the rights and obligations of any of
the Purchasers under this Agreement may be transferred by such Purchaser to a
non-Affiliate without the written consent of the Partnership (such consent not
to be unreasonably withheld).
Section 8.05    Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery,
electronic mail or personal delivery to the following addresses:
(a)    If to the Purchasers:
Kevin Kelly
Blackstone
345 Park Ave.
New York, NY 10154
Kevin.kelly@blackstone.com


With a copy to (which shall not constitute notice):
Ropes & Gray L.L.P.
1211 Avenue of the Americas
New York, NY 10036
Attention: Gregg M. Galardi
Jonathan P. Gill
Email:    Gregg.Galardi@ropesgray.com


Jonathan.Gill@ropesgray.com


and



GoldenTree Asset Management LP
300 Park Avenue
New York, New York 10022
Attention: Karen Weber
Daniel Flores
Email: dflores@goldentree.com
kweber@goldentree.com


With a copy to (which shall not constitute notice):


-33-



--------------------------------------------------------------------------------





Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: Gordon R. Caplan
Email: gcaplan@willkie.com

(b)    If to the Partnership:
1201 Louisiana Street, Suite 3400
Houston, TX 77002
Attention: Kathryn Wilson
Email: kwilson@nrplp.com
With a copy to (which shall not constitute notice):
Vinson & Elkins L.L.P.
1001 Fannin, Suite 2500
Houston, TX 77002
Attention: E. Ramey Layne
Email: rlayne@velaw.com
or to such other address as the Partnership or the Purchasers may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail prior to 5:00 p.m., Central Time on the
date submitted; on the next succeeding Business Day, if sent via electronic mail
at or after 5:00 p.m., Central Time on the date submitted; upon actual receipt
if sent by certified mail, return receipt requested, or regular mail, if mailed;
when receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.
Section 8.06    Entire Agreement. This Agreement and the other Transaction
Agreements are intended by the Parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the Parties hereto and thereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein, with
respect to the rights granted by the Partnership or the Purchasers set forth
herein and therein. This Agreement and the other Transaction Agreements
supersede all prior agreements and understandings between the Parties with
respect to such subject matter. The Schedules and Exhibits referred to herein
and attached hereto are incorporated herein by this reference, and unless the
context expressly requires otherwise, are incorporated in the definition of
“Agreement.”
Section 8.07    Governing Law; Submission to Jurisdiction. This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of New York. The Parties hereby submit to the
exclusive jurisdiction of any U.S. federal or state court located in the Borough
of Manhattan, the City and County of New York in any action, suit or proceeding
arising out of or based upon this Agreement or any of the transactions


-34-



--------------------------------------------------------------------------------





contemplated hereby. The Parties hereby irrevocably waive, to the fullest extent
permitted by applicable Law, any objection which they may now or hereafter have
to the laying of venue of any such dispute brought in such court or any defense
of inconvenient forum for the maintenance of such dispute. Each of the Parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Section 8.08    Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 8.09    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
including facsimile or .pdf format counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.
Section 8.10    Termination.
(a)    Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the mutual written consent
of the Partnership and each of the Purchasers.
(b)    Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:
(i)    if a statute, rule, order, decree or regulation shall have been enacted
or promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction which permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
by this Agreement or makes the transactions contemplated by this Agreement
illegal; or
(ii)    if the Closing shall not have occurred on or before March 10, 2017.
(c)    In the event of the termination of this Agreement as provided in Section
8.10(a) or Section 8.10(b), this Agreement shall forthwith become null and void.
In the event of such


-35-



--------------------------------------------------------------------------------





termination, there shall be no liability on the part of any Party hereto, except
with respect to the requirement to comply with any confidentiality agreement in
favor of the Partnership; provided that nothing herein shall relieve any party
from any liability or obligation with respect to (i) any fraud or willful or
intentional breach of this Agreement or (ii) any breach by such party of its
obligations of this Agreement arising prior to such termination.
Section 8.11    Recapitalization, Exchanges, Etc. The provisions of this
Agreement shall apply to the full extent set forth herein with respect to any
and all equity interests of the Partnership or any successor or assign of the
Partnership (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Purchased Units and the Warrants, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like of the Class A
Convertible Preferred Units or the Common Units occurring after the date of this
Agreement.
Section 8.12    Specific Performance. Damages in the event of breach of this
Agreement by a Party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Party, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the Parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Party from pursuing any other rights and remedies at law
or in equity that such Party may have.
(Signature Pages Follow)




-36-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.
NATURAL RESOURCE PARTNERS L.P.
By:
NRP (GP) LP,
its General Partner

GP Natural Resource Partners LLC,
its General Partner



By:    ____________________
Name:    
Title:    




-1-



--------------------------------------------------------------------------------






BTO CARBON HOLDINGS L.P.
By: BTO Holdings Manager L.L.C.




By:    ____________________
Name:    
Title:    
BLACKSTONE FAMILY TACTICAL OPPORTUNITIES INVESTMENT PARTNERSHIP ESC L.P.


By: BTO Side-by-Side GP L.L.C.




By:    ____________________
Name:    
Title:    
GOLDENTREE 2004 TRUST


By: GoldenTree Asset Management, LP




By:_______________________
Name:
Title:




GOLDENTREE INSURANCE FUND SERIES INTERESTS OF THE SALI MULTI-SERIES FUND, LP


By: GoldenTree Asset Management, LP


By:_______________________
Name:
Title:






-1-



--------------------------------------------------------------------------------





SAN BERNARDINO COUNTY EMPLOYEES’ RETIREMENT ASSOCIATION


By: GoldenTree Asset Management, LP


By:_______________________
Name:
Title:
 
LOUISIANA STATE EMPLOYEES’ RETIREMENT SYSTEM
By: GoldenTree Asset Management, LP
By:_______________________
Name:
Title:
 
GT NM, LP
By: GoldenTree Asset Management, LP
By:_______________________
Name:
Title:




-2-



--------------------------------------------------------------------------------






SCHEDULE A
Purchaser
Class A Convertible Units
Warrant Exercise Units issuable upon conversion of Warrant with exercise price
of $22.81
Warrant Exercise Units issuable upon conversion of Warrant with exercise price
of $34.00
Purchase Price
Discount
Purchase Price Payable on Closing Date
BTO Carbon Holdings L.P.
141,644
991,508
1,274,796
141,644,000
3.44%
136,767,222
Blackstone Family Tactical Opportunities Investment Partnership ESC L.P.
856
5,992
7,704
856,000
3.44%
826,528
GoldenTree 2004 Trust
85,869
601,083
772,821
85,869,000
1.25%
84,795,637.50
GoldenTree Insurance Fund Series Interests of the SALI Multi-Series Fund, LP
1,258
8,806
11,322
1,258,000
1.25%
1,242,275.00
San Bernardino County Employees’ Retirement Association
13,723
96,061
123,507
13,723,000
1.25%
13,551,462.50
Louisiana State Employees’ Retirement System
1,072
7,504
9,648
1,072,000
1.25%
1,058,600.00
GT NM, LP
5,578
39,046
50,202
5,578,000
1.25%
5,508,275.00
Total
250,000
1,750,000
2,250,000
$250,000,000
2.5%
$243,750,000.00









-1-



--------------------------------------------------------------------------------






EXHIBIT F
Form of Amendment of
Operating Company Credit Agreement







--------------------------------------------------------------------------------






SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Second Amendment”) is entered into as of February [___], 2017, by and among NRP
(OPERATING) LLC, a Delaware limited liability company (the “Borrower”), the
Lenders party hereto, and CITIBANK, N.A., a national banking association, as
Administrative Agent for the Lenders.
Preliminary Statement
WHEREAS, pursuant to the Third Amended and Restated Credit Agreement dated as of
June 16, 2015 (as heretofore amended, restated, supplemented or otherwise
modified, the “Revolving Credit Agreement”), among the Borrower, the Lenders
named therein and the Administrative Agent, the Lenders have agreed to make
Loans to the Borrower;
WHEREAS, the Borrower desires to extend the maturity date of all or a portion of
the Commitments and hereby requests such extension on the terms set forth
herein;
WHEREAS, the Borrower has also requested that the Lenders modify the Revolving
Credit Agreement to make certain additional changes as more specifically set
forth below; and
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Borrower and the Lenders hereby agree as follows (all
capitalized terms used herein and not otherwise defined shall have the meanings
as defined in the Revolving Credit Agreement):
Section 1. Amendments to Revolving Credit Agreement.
(a)The Revolving Credit Agreement is, effective as of the Second Amendment
Closing Date (as defined below), hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the underlined text (indicated textually in the same manner as the
following example: underlined text) as set forth in the pages of the Revolving
Credit Agreement attached as Exhibit A hereto.
(b)Schedule 2.01 to the Revolving Credit Agreement is, effective as of the
Second Amendment Closing Date, hereby replaced in its entirety with the table
attached as Schedule 2.01 hereto.
Section 2.    Representations True; No Default. On the Second Amendment Closing
Date, Borrower represents and warrants that:
(a)    this Second Amendment has been duly authorized, executed and delivered on
its behalf; the Revolving Credit Agreement, as amended hereby, together with the
other Loan Documents to which Borrower is a party, constitute valid and legally
binding agreements of Borrower enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;





--------------------------------------------------------------------------------





(b)    the representations and warranties of Borrower contained in Article III
of the Revolving Credit Agreement, as amended hereby, are true and correct in
all material respects (or if qualified by “material,” “material adverse effect”
or similar language, in all respects) on and as of the Second Amendment Closing
Date as though made on and as of the Second Amendment Closing Date, except to
the extent that any such representation or warranty is stated to relate to an
earlier date in which case such representation and warranty will be true and
correct in all material respects (or if qualified by “material,” “material
adverse effect” or similar language, in all respects) on and as of such earlier
date; and
(c)    after giving effect to this Second Amendment, no Default or Event of
Default under the Revolving Credit Agreement has occurred and is continuing.
Section 3. Expenses. To the extent invoiced reasonably in advance of the Second
Amendment Closing Date, the Borrower shall pay to the Administrative Agent all
reasonable out of pocket expenses incurred in connection with the execution of
this Second Amendment and any amounts outstanding pursuant to Section 9.03 of
the Revolving Credit Agreement, including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent.
Section 4. Effectiveness. This Second Amendment shall become effective on the
first date (the “Second Amendment Closing Date”) on which each of the following
conditions is satisfied:
(a)    The Administrative Agent shall have received:
(i)    duly executed and completed counterparts hereof that bears the signature
of the Borrower,
(ii)    a duly executed and completed counterpart hereof that bears the
signature of the Administrative Agent; and
(iii)    duly executed and completed counterparts hereof by each Lender.
(b)    Each of the representations and warranties made by the Borrower and each
Guarantor in or pursuant to the Loan Documents, as amended hereby, shall be true
and correct in all material respects (or if qualified by “material,” “material
adverse effect” or similar language, in all respects) on and as of the Second
Amendment Closing Date, except to the extent that any such representation or
warranty is stated to relate to an earlier date in which case such
representation and warranty will be true and correct in all material respects
(or if qualified by “material,” “material adverse effect” or similar language,
in all respects) on and as of such earlier date.
(c)    After giving effect to this Second Amendment, no Default or Event of
Default under the Revolving Credit Agreement has occurred and is continuing.


-2-

--------------------------------------------------------------------------------





(d)    The Administrative Agent shall have received a certificate, dated the
Second Amendment Closing Date and signed by the President, a Vice President or a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in paragraphs (b) and (c) of this Section 4.
(e)    The Administrative Agent shall have received from the Borrower a fee in
an aggregate amount equal to $650,000, for the account of, and payable to, the
consenting Lenders on a pro rata basis based on such Lender’s Tranche B
Commitment (after giving effect to this Second Amendment and the reduction of
Tranche B Commitments pursuant to clause (h) below to occur on the Second
Amendment Closing Date).
(f)    The Administrative Agent shall have received the customary favorable
written opinions (addressed to the Administrative Agent and the Lenders and
dated the Second Amendment Closing Date) of Vinson & Elkins LLP, New York
counsel for the Loan Parties, relating to the Loan Parties, this Second
Amendment and any other matters as the Administrative Agent shall reasonably
request. The Borrower hereby requests such counsel to deliver such opinion.
(g)    All fees and expenses due to the Administrative Agent and the Lenders
(including pursuant to Section 3 hereof) shall have been received.
(h)    The Borrower shall have terminated the Tranche B Commitments in an amount
equal to $30,000,000 on the Second Amendment Closing Date and made any
repayments of Tranche B Revolving Loans required as a result thereof pursuant to
Section 2.09(b) of the Revolving Credit Agreement.
(i)    Parent shall have received no less than $225,000,000 in gross proceeds
from the issuance of preferred equity interests of Parent on terms and
conditions reasonably satisfactory to the Administrative Agent.
(j)    With respect to the Parent Notes, Parent shall have exchanged or
otherwise refinanced Parent Notes representing no less than $300,000,000 of the
aggregate principal amount of Parent Notes, with such exchange notes or
refinancing debt having a maturity date on or after October 30, 2020.
The Administrative Agent shall notify the Borrower and the Lenders of the Second
Amendment Closing Date upon the satisfaction or waiver of all of the foregoing
conditions, and such notice will be conclusive and binding.
Section 5. Reaffirmation. The Borrower hereby confirms and agrees that,
notwithstanding the effectiveness of this Second Amendment, each Loan Document
to which the Borrower is a party to, and the obligations of the Borrower
contained in the Revolving Credit Agreement, this Second Amendment or in any
other Loan Document to which it is a party are, and shall continue to be, in
full force and effect and are hereby ratified and confirmed in all respects, in
each case as amended by this Second Amendment. For greater certainty and without
limiting the foregoing, the Borrower hereby confirms the existing security
interests granted by the Borrower


-3-

--------------------------------------------------------------------------------





in favor of the Administrative Agent for the benefit of the Secured Parties
pursuant to the Loan Documents in the Collateral described therein shall
continue to secure the Obligations of the Loan Parties under the Revolving
Credit Agreement and the other Loan Documents as and to the extent provided in
the Loan Documents.
Section 6. Miscellaneous Provisions.
(a)    From and after the Second Amendment Closing Date, the Revolving Credit
Agreement will be deemed to be amended and modified as herein provided, and
except as so amended and modified the Revolving Credit Agreement will continue
in full force and effect. This Second Amendment shall constitute a Loan Document
for all purposes under the Revolving Credit Agreement and each of the other Loan
Documents.
(b)    The Revolving Credit Agreement and this Second Amendment will be read and
construed as one and the same instrument.
(c)    Any reference in any of the Loan Documents to the Revolving Credit
Agreement will be a reference to the Revolving Credit Agreement as amended by
this Second Amendment.
(d)    This Second Amendment will be construed in accordance with and governed
by the laws of the State of New York and of the United States of America.
(e)    This Second Amendment may be signed in any number of counterparts and by
different parties in separate counterparts and may be in original or facsimile
form, each of which will be deemed an original but all of which together will
constitute one and the same instrument.
(f)    The headings herein will be accorded no significance in interpreting this
Second Amendment.
Section 7. Binding Effect. This Second Amendment is binding upon and will inure
to the benefit of the Borrower, the Lenders and the Administrative Agent and
their respective successors and assigns, except that the Borrower will not have
the right to assign its rights hereunder or any interest herein except in
accordance with the terms of the Revolving Credit Agreement.
Section 8. Final Agreement of the Parties. This Second Amendment may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements with respect to the matters covered hereby. There are no unwritten
oral agreements between the parties hereto with respect to the matters covered
hereby.
[The remainder of this page intentionally left blank.]




-4-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
by their respective duly authorized officers.
NRP (OPERATING) LLC,
a Delaware limited liability company
By:        
    Name:
    Title:


Signature Page to Second Amendment

--------------------------------------------------------------------------------






CITIBANK, N.A.,
a national banking association
By:        
    Name:
    Title:








Signature Page to Second Amendment

--------------------------------------------------------------------------------






[LENDER]:
   
By:__________________________________
Name:

Title:
For any Institution requiring a second signature line:
   
By:__________________________________
Name:

Title:




Signature Page to Second Amendment

--------------------------------------------------------------------------------






ACKNOWLEDGMENT OF GUARANTORS
Each of the undersigned Guarantors hereby confirms that each Loan Document (as
the same may be amended or amended and restated, as the case may be, pursuant to
and in connection with this Second Amendment) to which it is a party or
otherwise bound remains in full force and effect and will continue to secure, to
the fullest extent possible, the payment and performance of all Obligations,
including without limitation the payment and performance of all Loans now or
hereafter existing under or in respect of the Revolving Credit Agreement and the
other Loan Documents. The Guarantors specifically reaffirm and extend their
obligations under each of their applicable Guaranty Agreements to cover all
Obligations evidenced by the Revolving Credit Agreement as same has been
created, amended and/or restated by or in connection with this Second Amendment)
and its grant of security interests pursuant to the Security Agreement and the
other Collateral Documents are reaffirmed and remain in full force and effect
after giving effect to this Second Amendment. The Guaranty Agreements and all
the terms thereof shall remain in full force and effect and the Guarantors
hereby acknowledge and agree that same are valid and existing and that each of
the Guarantors’ obligations thereunder shall not be impaired or limited by the
execution or effectiveness of this Second Amendment. Each Guarantor hereby
represents and warrants that all representations and warranties contained in
this Second Amendment and the other Loan Documents to which it is a party or
otherwise bound, as amended hereby, are true, correct and complete in all
material respects on and as of the Second Amendment Closing Date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true, correct and complete in all material
respects (or if qualified by “material,” “material adverse effect” or similar
language, in all respects) on and as of such earlier date. Administrative Agent
and the Lenders hereby preserve all of their rights against each Guarantor under
its applicable Guaranty Agreement and the other Loan Documents to which each
applicable Guarantor is a party.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to the effectiveness set forth in this Second Amendment, such Guarantor is not
required by the terms of the Revolving Credit Agreement, this Second Amendment
or any other Loan Document to consent to the amendments of the Revolving Credit
Agreement effected pursuant to this Second Amendment; and (ii) nothing in the
Revolving Credit Agreement, this Second Amendment or any other Loan Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Revolving Credit Agreement.







--------------------------------------------------------------------------------








ACIN LLC
DEEPWATER TRANSPORTATION LLC
GATLING MINERAL, LLC
HOD LLC
INDEPENDENCE LAND COMPANY,
LLC
LITTLE RIVER TRANSPORT, LLC
RIVERVISTA MINING, LLC
SHEPARD BOONE COAL COMPANY LLC
WBRD LLC
WILLIAMSON TRANSPORT, LLC
WPP LLC
NRP TRONA LLC


as Guarantors


By: NRP (Operating) LLC, as sole Member
of each of the above named Guarantors


By:_______________________________
Name:    
Title:





--------------------------------------------------------------------------------







WINN MARINE, LLC
MCINTOSH CONSTRUCTION
COMPANY, LLC
SOUTHERN AGGREGATES, LLC
WINN MATERIALS OF KENTUCKY
LLC
LAUREL AGGREGATES OF
DELAWARE, LLC
UTICA RESOURCES LLC
LAUREL AGGREGATES TERMINAL
SERVICES OF DELAWARE, LLC
LAUREL AGGREGATES OF PA, LLC
WINN MATERIALS, LLC
MCASPHALT, LLC
LAKE LYNN TRANSPORTATION LLC


as Guarantors


(each a Delaware limited liability company)


By: VantaCore Partners LLC, as the Sole
Member of each of the above named entities


By: NRP (Operating) LLC, as the
Sole member of VantaCore Partners
LLC


By:___________________________
Name:    
Title:

VANTACORE PARTNERS LLC


as Guarantor


By: NRP (Operating) LLC, as the Sole Member
of VantaCore Partners LLC


By:____________________________
Name:    
Title:





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






SCHEDULE 2.01
[TO BE INSERTED]











--------------------------------------------------------------------------------






EXHIBIT G
Form of Registration Rights Agreement







--------------------------------------------------------------------------------






NATURAL RESOURCE PARTNERS L.P.
NRP FINANCE CORPORATION
$[        ]
10.500% Senior Notes due 2022
REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT dated February [•], 2017 (the “Agreement”) is
entered into by and among Natural Resource Partners L.P., a Delaware limited
partnership (the “Partnership”), NRP Finance Corporation, a Delaware corporation
(“Finance Corp” and, together with the Partnership, the “Issuers”), and the
undersigned initial holders of the Securities (as defined below) (the “Initial
Notes Holders”).
The Issuers and the Initial Notes Holders are parties to the Exchange and
Purchase Agreement dated February [•], 2017 (the “Exchange and Purchase
Agreement”), which provides for both a sale by the Issuers to certain of the
Initial Notes Holders of $[•] aggregate principal amount of the Issuers’ 10.500%
Senior Notes due 2022 and an exchange of certain of the Initial Notes Holders’
9.125% Senior Notes due 2018 for $[•] aggregate principal amount of the Issuers’
10.500% Senior Notes due 2022 (such 10.500% Senior Notes due 2022 collectively,
the “Securities”). As an inducement to the Initial Notes Holders to enter into
the Exchange and Purchase Agreement, the Issuers have agreed to provide to the
Initial Notes Holders and their direct and indirect transferees the registration
rights set forth in this Agreement. The execution and delivery of this Agreement
is a condition to the closing under the Exchange and Purchase Agreement.
In consideration of the foregoing, the parties hereto agree as follows:
1.
Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Exchange and Purchase Agreement” shall have the meaning set forth in the
preamble.
“Exchange Date” shall have the meaning set forth in Section 2(a)(ii) hereof.
“Exchange Offer” shall mean the exchange offer by the Issuers of Exchange
Securities for Registrable Securities pursuant to Section 2(a) hereof.
“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.
“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.
“Exchange Securities” shall mean senior notes issued by the Issuers under the
Indenture containing terms identical to the Securities (except that the Exchange
Securities will not be subject to restrictions on transfer or to any increase in
annual interest rate for failure to comply with this Agreement) and to be
offered to Holders of Securities in exchange for Registrable Securities pursuant
to the Exchange Offer.





--------------------------------------------------------------------------------





“Finance Corp” shall have the meaning set forth in the preamble and shall also
include Finance Corp’s successors.
“Free Writing Prospectus” means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Issuers or
used or referred to by the Issuers in connection with the sale of the Exchange
Securities.
“Holders” shall mean the Initial Notes Holders, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture.
“Indenture” shall mean the Indenture relating to the Securities dated as of
February [•], 2017 among the Issuers and Wilmington Trust, National Association,
as trustee, and as the same may be amended from time to time in accordance with
the terms thereof.
“Initial Notes Holders” shall have the meaning set forth in the preamble.
“Issuers” shall have the meaning set forth in the preamble.
“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Issuers or any of their affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Issuers shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer, such additional Securities and the
Registrable Securities to which this Agreement relates shall be treated together
as one class for purposes of determining whether the consent or approval of
Holders of a specified percentage of Registrable Securities has been obtained.
“Partnership” shall have the meaning set forth in the preamble and shall also
include the Partnership’s successors.
“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.
“Prospectus” shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement and by all other amendments
and supplements to such prospectus, and in each case including any document
incorporated by reference therein.
“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities (i) when a Registration Statement with
respect to such Securities has been declared effective under the Securities Act
and such Securities have been exchanged pursuant to such Registration Statement,
(ii) when such Securities have been sold pursuant to Rule 144 under the
Securities Act, (iii) after the Target Registration Date, when such Securities
are eligible to be sold by non-affiliates without limitation pursuant to Rule
144(d)(1)(ii) under the Securities Act or (iv) when such Securities cease to be
outstanding.
“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Issuers with this Agreement, including without
limitation: (i) all SEC, stock exchange or Financial Industry Regulatory
Authority, Inc. registration and filing fees, (ii) all fees and expenses
incurred in connection with compliance with state securities or blue sky laws
(including reasonable fees and disbursements of counsel for any Holders in
connection with blue sky qualification of any Exchange Securities), (iii) all
expenses of any Persons in preparing or assisting in preparing, word processing,
printing and distributing any Registration Statement, any Prospectus, any Free
Writing Prospectus and any amendments or supplements thereto and any other
documents relating to the performance of and compliance with this Agreement,
(iv) all rating agency fees, (v) all fees and disbursements relating to the
qualification of the


2

--------------------------------------------------------------------------------





Indenture under applicable securities laws, including without limitation the
Trust Indenture Act, (vi) the fees and disbursements of the Trustee and its
counsel, (vii) the fees and disbursements of counsel for the Issuers and
(viii) the fees and disbursements of the independent public accountants of the
Partnership, including the expenses of any special audits or “comfort” letters,
as applicable, required by or incident to the performance of and compliance with
this Agreement.
“Registration Statement” shall mean any registration statement filed under the
Securities Act of the Issuers that covers any of the Exchange Securities
pursuant to the provisions of this Agreement and all amendments and supplements
to any such registration statement, including post-effective amendments, in each
case including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.
“SEC” shall mean the United States Securities and Exchange Commission.
“Securities” shall have the meaning set forth in the preamble.
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.
“Staff” shall mean the staff of the SEC.
“Target Registration Date” shall mean 180 days after the Closing Date (or if
such date is not a Business Day, the next succeeding Business Day).
“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.
“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.
2.
Registration Under the Securities Act.

(a)
To the extent not prohibited by any applicable law or applicable interpretations
of the Staff, the Issuers shall use commercially reasonable efforts to cause to
be filed an Exchange Offer Registration Statement covering an offer to the
Holders to exchange all the Registrable Securities for Exchange Securities. The
Issuers shall commence the Exchange Offer promptly after the Exchange Offer
Registration Statement is declared effective by the SEC and shall keep the
Exchange Offer open for a period of at least 20 Business Days.

The Issuers shall commence the Exchange Offer by mailing the related Prospectus,
appropriate letters of transmittal and other accompanying documents to each
Holder stating, in addition to such other disclosures as are required by
applicable law, substantially the following:
(i)
that the Exchange Offer is being made pursuant to this Agreement and that all
Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

(ii)
the date of acceptance for exchange (which shall be after a period of at
least 20 Business Days from the date such notice is mailed) (the “Exchange
Date”);

(iii)
that any Registrable Security not tendered will remain outstanding and continue
to accrue interest but will not retain any rights under this Agreement, except
as otherwise specified herein;

(iv)
that any Holder electing to have a Registrable Security exchanged pursuant to
the Exchange Offer will be required (x) in the case of a Holder electing to
exchange a Registrable Security in global form, to comply with the applicable
procedures of DTC for book-entry tenders, and, (y) in the case of a Holder
electing to exchange a Registrable Security in certificated



3

--------------------------------------------------------------------------------





form, to surrender such Registrable Security, together with the appropriate
letters of transmittal, to the institution and at the address and in the manner
specified in the notice, in each case prior to the close of business on the
Exchange Date; and
(v)
that any Holder will be entitled to withdraw its election, not later than the
close of business on the Exchange Date, by (x) in the case of a Holder
withdrawing its election to exchange a Registrable Security in global form,
complying with the applicable procedures of DTC for withdrawal of tenders, and,
(y) in the case of a Holder withdrawing its election to exchange a Registrable
Security in certificated form, sending to the institution and at the address
specified in the notice, a telegram, telex, facsimile transmission or letter
setting forth the name of such Holder, the principal amount of Registrable
Securities delivered for exchange and a statement that such Holder is
withdrawing its election to have such Securities exchanged.

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Issuers that (i) any Exchange Securities to be received by
it will be acquired in the ordinary course of its business, (ii) at the time of
the commencement of the Exchange Offer it has no arrangement or understanding
with any Person to participate in the distribution (within the meaning of the
Securities Act) of the Exchange Securities in violation of the provisions of the
Securities Act, (iii) it is not an “affiliate” (within the meaning of Rule 405
under the Securities Act) of the Issuers and (iv) it is not a broker-dealer that
will receive Exchange Securities for its own account in exchange for Registrable
Securities that were acquired as a result of market-making or other trading
activities.
As soon as practicable after the Exchange Date, the Issuers shall:
(i)
accept for exchange Registrable Securities or portions thereof validly tendered
and not properly withdrawn pursuant to the Exchange Offer; and

(ii)
deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Issuers and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities surrendered by such Holder.

The Issuers shall use commercially reasonable efforts to complete the Exchange
Offer as provided above and shall comply with the applicable requirements of the
Securities Act, the Exchange Act and other applicable laws and regulations in
connection with the Exchange Offer. The Exchange Offer shall not be subject to
any conditions, other than that the Exchange Offer does not violate any
applicable law or applicable interpretations of the Staff.
(b)
The Issuers shall pay all Registration Expenses in connection with any
registration pursuant to Section 2(a) hereof.

(c)
An Exchange Offer Registration Statement pursuant to Section 2(a) hereof will
not be deemed to have become effective unless it has been declared effective by
the SEC.

In the event that the Exchange Offer is not completed in accordance with and as
provided in this Section 2 on or prior to the Target Registration Date, the
Issuers will pay each of the Holders of Registrable Securities liquidated
damages in the form of additional interest in an amount equal to 0.50% per annum
of the principal amount of Registrable Securities held by such Holder, with
respect to the first 90 days after the Target Registration Date (which rate
shall be increased by an additional 0.50% per annum for each subsequent 90-day
period that such liquidated damages continue to accrue), until the Exchange
Offer is completed or there are no Registrable Securities outstanding (after
which such additional interest shall cease to accrue); provided, however, that
at no time shall the amount of liquidated damages accruing exceed in the
aggregate 2.00% per annum.
3.
Registration Procedures.



4

--------------------------------------------------------------------------------





(a)
In connection with their obligations pursuant to Section 2(a) hereof, the
Issuers shall as expeditiously as possible:

(i)
prepare and file with the SEC a Registration Statement on the appropriate form
under the Securities Act, which form (x) shall be selected by the Issuers and
(y) shall comply as to form in all material respects with the requirements of
the applicable form and include all financial statements required by the SEC to
be filed therewith; and use commercially reasonable efforts to cause such
Registration Statement to become effective and remain effective for the
applicable period in accordance with Section 2 hereof;

(ii)
prepare and file with the SEC such amendments and post-effective amendments to
each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securites Act;

(iii)
to the extent any Free Writing Prospectus is used, file with the SEC any Free
Writing Prospectus that is required to be filed by the Issuers with the SEC in
accordance with the Securities Act and to retain any Free Writing Prospectus not
required to be filed;

(iv)
use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement;

(v)
a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus, provide copies of such document to the Initial Notes Holders and
their counsel and make such of the representatives of the Issuers as shall be
reasonably requested by the Initial Notes Holders or their counsel available for
discussion of such document; and the Issuers shall not, at any time after
initial filing of a Registration Statement, file any Prospectus, any Free
Writing Prospectus, any amendment of or supplement to a Registration Statement,
a Prospectus or a Free Writing Prospectus, of which the Initial Notes Holders
and their counsel shall not have previously been advised and furnished a copy or
to which the Initial Notes Holders or their counsel shall reasonably object;

(vi)
obtain a CUSIP number for all Exchange Securities not later than the effective
date of a Registration Statement; and

(vii)
cause the Indenture to be qualified under the Trust Indenture Act in connection
with the registration of the Exchange Securities; cooperate with the Trustee and
the Holders to effect such changes to the Indenture as may be required for the
Indenture to be so qualified in accordance with the terms of the Trust Indenture
Act; and execute, and use commercially reasonable efforts to cause the Trustee
to execute, all documents as may be required to effect such changes and all
other forms and documents required to be filed with the SEC to enable the
Indenture to be so qualified in a timely manner.

4.
General.

(a)
No Inconsistent Agreements. The Issuers represent, warrant and agree that
(i) the rights granted to the Holders hereunder do not in any way conflict with
and are not inconsistent with the rights granted to the holders of any other
outstanding securities issued or guaranteed by the Issuers under any other
agreement and (ii) the Issuers have not entered into, or on or after the date of
this Agreement will enter into, any agreement that is inconsistent with the
rights granted to the Holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof.



5

--------------------------------------------------------------------------------





(b)
Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Issuers have obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Registrable Securities
affected by such amendment, modification, supplement, waiver or consent. Any
amendments, modifications, supplements, waivers or consents pursuant to this
Section 4(b) shall be by a writing executed by each of the parties hereto.

(c)
Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address given by such Holder to the Issuers by
means of a notice given in accordance with the provisions of this Section 4(c),
which address initially is, with respect to each Initial Notes Purchaser, the
address thereof set forth in the Exchange and Purchase Agreement; (ii) if to the
Issuers, initially at the Partnership’s address set forth in the Exchange and
Purchase Agreement and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 4(c); and (iii) to such
other persons at their respective addresses as provided in the Exchange and
Purchase Agreement and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 4(c). All such notices
and communications shall be deemed to have been duly given: at the time
delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight delivery.
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

(d)
Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Exchange and Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all the terms of this Agreement, and by taking and holding such
Registrable Securities such Person shall be conclusively deemed to have agreed
to be bound by and to perform all of the terms and provisions of this Agreement
and such Person shall be entitled to receive the benefits hereof. The Initial
Notes Holders (in their capacity as Initial Notes Holders) shall have no
liability or obligation to the Issuers with respect to any failure by any other
Holder to comply with, or any breach by any other Holder of, any of the
obligations of such Holder under this Agreement.

(e)
Third Party Beneficiaries. Each Holder shall be a third party beneficiary to the
agreements made hereunder between the Issuers, on the one hand, and the Initial
Notes Holders, on the other hand, and shall have the right to enforce such
agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights or the rights of other Holders hereunder.

(f)
Counterparts. This Agreement may be executed in any number of counterparts and
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g)
Headings. The headings in this Agreement are for convenience of reference only,
are not a part of this Agreement and shall not limit or otherwise affect the
meaning hereof.

(h)
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.



6

--------------------------------------------------------------------------------





(i)
Miscellaneous. This Agreement contains the entire agreement between the parties
relating to the subject matter hereof and supersedes all oral statements and
prior writings with respect thereto. If any term, provision, covenant or
restriction contained in this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable or against public policy, the
remainder of the terms, provisions, covenants and restrictions contained herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. The Issuers and the Initial Notes Holders shall endeavor in good
faith negotiations to replace the invalid, void or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, void or unenforceable provisions.

[Signature pages follow]




7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
NATURAL RESOURCE PARTNERS L.P.
By:    NRP (GP), LLC, its general partner
By:
GP Natural Resource Partners LLC, its general partner

By:    [    ].
Name:    [    ].
Title:    [    ].


NRP FINANCE CORPORATION
By:    [    ].
Name:    [    ]
Title:
[    ]





Signature Page to Registration Rights Agreement (Issuers)

--------------------------------------------------------------------------------






Confirmed and accepted as of the date first above written:
Initial Notes Holders
[
].


By:
[    ]

Name:    [    ].
Title:    [    ].




Signature Page to Registration Rights Agreement (Initial Notes Holders)